EXHIBIT 10.1

[studiocostarcreditagr_image1.gif] 

CREDIT AGREEMENT
dated as of
April 1, 2014,

among

COSTAR GROUP, INC.,

as Borrower,

COSTAR REALTY INFORMATION, INC.,

as Co-Borrower,

The LENDERS from Time to Time Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.
and
WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST BANK,
and
WELLS FARGO BANK, N.A.

as Co-Syndication Agents

CAPITAL ONE, N.A.
HSBC BANK USA, N.A.,
REGIONS BANK,
SILICON VALLEY BANK,
and
T.D. BANK, N.A.

as Co-Documentation Agents
 




--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
57
SECTION 1.03
Terms Generally
57
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
58
SECTION 1.05
Times of Day
58
SECTION 1.06
Timing of Payment or Performance
59
SECTION 1.07
Exchange Rate Calculations
59
 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01
Commitments
59
SECTION 2.02
Loans and Borrowings
59
SECTION 2.03
Requests for Borrowings
60
SECTION 2.04
Swingline Loans
61
SECTION 2.05
Letters of Credit
62
SECTION 2.06
Funding of Borrowings
68
SECTION 2.07
Interest Elections
69
SECTION 2.08
Termination and Reduction of Commitments
70
SECTION 2.09
Repayment of Loans; Evidence of Debt
71
SECTION 2.10
Amortization of Term Loans
72
SECTION 2.11
Prepayment of Loans
74
SECTION 2.12
Fees
76
SECTION 2.13
Interest
77
SECTION 2.14
Alternate Rate of Interest
78
SECTION 2.15
Increased Costs
79
SECTION 2.16
Break Funding Payments
80
SECTION 2.17
Taxes
81
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
84
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
86
SECTION 2.20
Defaulting Lenders
87
SECTION 2.21
Incremental Facilities
89
SECTION 2.22
Extensions of Term Loans, Revolving Loans and Revolving Commitments
93
SECTION 2.23
Loan Repurchases
98
SECTION 2.24
Refinancing Facilities
100


i







--------------------------------------------------------------------------------





 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
SECTION 3.01
Organization; Powers
103
SECTION 3.02
Authorization; Enforceability
103
SECTION 3.03
Governmental Approvals; Absence of Conflicts
103
SECTION 3.04
Financial Condition; No Material Adverse Change
104
SECTION 3.05
Properties
104
SECTION 3.06
Litigation and Environmental Matters
105
SECTION 3.07
Compliance with Laws
106
SECTION 3.08
Investment Company Status
106
SECTION 3.09
Taxes
106
SECTION 3.10
ERISA; Labor Matters
106
SECTION 3.11
Subsidiaries and Joint Ventures; Disqualified Equity Interests
107
SECTION 3.12
Insurance
107
SECTION 3.13
Solvency
108
SECTION 3.14
Disclosure
108
SECTION 3.15
Collateral Matters
108
SECTION 3.16
Federal Reserve Regulations; Use of Proceeds
109
SECTION 3.17
Closing Date Representation
109
SECTION 3.18
Anti-Corruption Laws and Sanctions
109
 
 
 
 
ARTICLE IV
 
 
 
 
 
Conditions
 
SECTION 4.01
Closing Date
110
SECTION 4.02
Each Credit Event
113
 
 
 
 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01
Financial Statements and Other Information
114
SECTION 5.02
Notices of Material Events
117
SECTION 5.03
Additional Subsidiaries
117
SECTION 5.04
Information Regarding Collateral
117
SECTION 5.05
Existence; Conduct of Business
118
SECTION 5.06
Payment of Obligations
118
SECTION 5.07
Maintenance of Properties
118
SECTION 5.08
Insurance
119
SECTION 5.09
Books and Records; Inspection and Audit Rights
119
SECTION 5.10
Compliance with Laws
120


ii







--------------------------------------------------------------------------------



SECTION 5.11
Use of Proceeds and Letters of Credit
120
SECTION 5.12
Further Assurances
120
SECTION 5.13
Certain Post-Closing Collateral Obligations and Delivery of Schedule 5.13
121
SECTION 5.14
Status of Obligations
121
SECTION 5.15
Designation of Subsidiaries
121
 
 
 
 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
SECTION 6.01
Indebtedness; Certain Equity Securities
123
SECTION 6.02
Liens
128
SECTION 6.03
Fundamental Changes; Business Activities
130
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
131
SECTION 6.05
Asset Sales
135
SECTION 6.06
Sale/Leaseback Transactions
138
SECTION 6.07
Hedging Agreements
138
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
139
SECTION 6.09
Transactions with Affiliates
142
SECTION 6.10
Restrictive Agreements
144
SECTION 6.11
Amendment of Material Documents
145
SECTION 6.12
Financial Covenants
145
SECTION 6.13
Fiscal Year
146
 
 
 
 
ARTICLE VII
 
 
 
 
 
Events of Default
 
SECTION 7.01
Events of Default
146
SECTION 7.02
Right to Cure
150
 
 
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
SECTION 9.01
Notices
156
SECTION 9.02
Waivers; Amendments
157
SECTION 9.03
Expenses; Indemnity; Damage Waiver
160
SECTION 9.04
Successors and Assigns
162
SECTION 9.05
Survival
166


iii







--------------------------------------------------------------------------------



SECTION 9.06
Counterparts; Integration; Effectiveness
167
SECTION 9.07
Severability
167
SECTION 9.08
Right of Setoff
167
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
168
SECTION 9.10
WAIVER OF JURY TRIAL
168
SECTION 9.11
Headings
169
SECTION 9.12
Confidentiality
169
SECTION 9.13
Interest Rate Limitation
170
SECTION 9.14
Release of Liens and Guarantees
170
SECTION 9.15
USA PATRIOT Act Notice
171
SECTION 9.16
No Fiduciary Relationship
172
SECTION 9.17
Non-Public Information
172
SECTION 9.18
Co-Borrower Obligations
172




iv







--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1.01A
—    Existing Letters of Credit

Schedule 2.01
—    Commitments

Schedule 3.05
—    Mortgaged Properties

Schedule 3.11A
—    Subsidiaries and Joint Ventures

Schedule 3.11B
—    Disqualified Equity Interests

Schedule 3.12
—    Insurance

Schedule 5.13
—    Post-Closing Collateral Obligations

Schedule 6.01
—    Existing Indebtedness

Schedule 6.02
—    Existing Liens

Schedule 6.04
—    Existing Investments

Schedule 6.09
—    Affiliate Transactions

Schedule 6.10
—    Existing Restrictions



EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Loan Auction Procedures

Exhibit C-1
—    Form of Borrowing Request

Exhibit C-2
—    Form of Letter of Credit Request

Exhibit D
—    Form of Guarantee and Collateral Agreement

Exhibit E
—    Form of Compliance Certificate

Exhibit F
—    Form of Subordinated Intercompany Note

Exhibit G-1
—    Form of Pari Passu Intercreditor Agreement

Exhibit G-2
—    Form of Junior Lien Intercreditor Agreement

Exhibit H
—    Form of Interest Election Request

Exhibit I
—    Form of Mortgage

Exhibit J
—    Form of Perfection Certificate

Exhibit K
—    Form of Solvency Certificate

Exhibit L-1
—    Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit L-2
—    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit L-3
—    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit L-4
—    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit M
—    Form of Secretary’s Certificate (Including Forms of Authorizing
Resolutions)

Exhibit N
—    Form of Closing Certificate




v







--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of April 1, 2014, among COSTAR GROUP, INC., as
Borrower, COSTAR REALTY INFORMATION, INC., as Co-Borrower, the LENDERS from time
to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business and its subsidiaries which will
become Restricted Subsidiaries), all as determined on a consolidated basis for
such Acquired Entity or Business.
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Acquisition” means the acquisition of the Target pursuant to and in accordance
with the terms of the Acquisition Agreement.
“Acquisition Agreement” means the Asset Purchase Agreement, dated as of February
28, 2014, between Classified Ventures, LLC and the Borrower, together with all
exhibits, annexes, schedules and other disclosure letters thereto.
“Acquisition Consideration” means the consideration to be paid to Classified
Ventures, LLC for the Acquisition as provided in the Acquisition Agreement.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.



--------------------------------------------------------------------------------



2

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders, as increased or reduced from time to time.
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in dollars (for delivery on such day)
with a term of one month as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), at
approximately 11:00 a.m., London time, on such day; provided that, to the extent
that the Adjusted LIBO Rate is not ascertainable pursuant to the foregoing
clause (c), the Adjusted LIBO Rate shall be determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars with
a maturity of one month are offered to major banks in the London interbank
market on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective as of the opening of business on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (c) or (d) of Section 2.20 or the final paragraph of
Section 2.20. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.



--------------------------------------------------------------------------------



3

“Applicable Rate” means, for any day, (a) with respect to the Loans of any Class
other than the Revolving Loans made pursuant to the Revolving Commitments and
the Initial Term Loans, or commitment fees payable in respect of Commitments of
any Class other than the Revolving Commitments, the rate or rates per annum
specified in the applicable Extension Amendment, Incremental Facility Agreement
or Refinancing Facility Agreement and (b) with respect to any Revolving Loan
made pursuant to the Revolving Commitments and any Initial Term Loan that, in
either case, is an ABR Loan (including any Swingline Loan) or Eurocurrency Loan,
or with respect to the commitment fees in respect of the Revolving Commitments
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee
Rate”, respectively, based upon the First Lien Secured Leverage Ratio as of the
most recent determination date; provided that the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 2 from the Closing Date
until the next change in the Applicable Rate in accordance with the immediately
succeeding sentence:
 
First Lien Secured Leverage
Ratio
ABR
Spread
Eurocurrency Spread
Commitment Fee Rate
Category 1:


> 4.00:1.00
1.25%
2.25%
0.35%
Category 2:


≤4.00:1.00 and > 3.50:1.00
1.00%
2.00%
0.30%
Category 3:


≤3.50:1.00 and > 2.50:1.00
0.75%
1.75%
0.25%
Category 4:


≤2.50:1.00 and > 2.00:1.00
0.50%
1.50%
0.25%
Category 5:


≤2.00:1.00
0.25%
1.25%
0.25%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the First Lien Secured Leverage Ratio shall be effective during the
period commencing on and including the first Business Day after delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of consolidated
financial statements (commencing with the financial statements covering the
first fiscal quarter commencing on or after the Closing Date) indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the First Lien Secured Leverage Ratio shall be
deemed to be in Category 1 if the Borrower fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or (b) or any Compliance Certificate required to be delivered pursuant to
Sections 5.01(d), during the period from the expiration of the time for delivery
thereof until such consolidated financial statements or Compliance Certificate
are delivered.



--------------------------------------------------------------------------------



4

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities,
LLC in their capacity as the joint lead arrangers and joint bookrunners for the
credit facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent (acting reasonably).
“Auction Manager” has the meaning set forth in Section 2.23(a).
“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to a Purchase Offer.
“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.
“Authorized Officer” means the president, the chief executive officer, the chief
financial officer, the chief operating officer, the treasurer, the assistant
treasurer, the secretary, the assistant secretary, the general counsel or the
assistant general counsel, and, with respect to certain limited liability
companies or partnerships that do not have officers, any manager, managing
member or general partner thereof, or any other senior officer of the Borrower
or any other Loan Party designated as such in writing to the Administrative
Agent by the Borrower or any other Loan Party, as applicable. The Administrative
Agent may conclusively presume that (a) any document delivered hereunder that is
signed by an Authorized Officer has been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower or any other Loan Party and (b) such Authorized Officer has acted on
behalf of such Person.
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount equal to:
(a)    the sum of, without duplication;
(i)    $100,000,000;
(ii)    an amount (which amount shall not be less than zero) equal to 50% of
Excess Cash Flow for the last three fiscal quarters of the fiscal year ending
December 31, 2014, and, thereafter, for each full fiscal year ending after the
Closing Date, in each case in respect of which financial statements have been
delivered pursuant to Section 5.01(a) on or prior to the Available Amount
Reference Time;



--------------------------------------------------------------------------------



5

(iii)    the aggregate amount of all dividends, returns, interest, profits,
distributions, income and similar amounts (in each case, to the extent made in
cash or Cash Equivalents) received by the Borrower or any Restricted Subsidiary
from or in respect of any Investment to the extent such Investment was made by
using the Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time (other than the portion of any such dividends, returns,
interest, profits, distributions, income or similar amounts that is used by the
Borrower or any Restricted Subsidiary to pay taxes); provided that the aggregate
amount by which the Available Amount is increased pursuant to this clause (iii)
in respect of any such Investment shall not exceed the amount by which the
Available Amount shall have been reduced on account of the original amount of
such Investments;
(iv)    the aggregate amount of all repayments (in each case, to the extent made
in cash or Cash Equivalents) of principal received by the Borrower or any
Restricted Subsidiary from or in respect of any Investment in the form of loans
or advances made by the Borrower or any Restricted Subsidiary to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; provided that the aggregate
amount by which the Available Amount is increased pursuant to this clause (iv)
in respect of any such Investment shall not exceed the amount by which the
Available Amount shall have been reduced on account of the amount of the loan or
other advance originally made by the Borrower or such Restricted Subsidiary;
(v)    to the extent not applied to prepay the Term Loans in accordance with
Section 2.11(c) (or to prepay, repurchase, redeem, defease or make any other
similar payment of any Permitted Pari Passu Secured Indebtedness in accordance
with the corresponding provisions of the governing documentation thereof), the
aggregate amount of all Net Proceeds received by the Borrower or any Restricted
Subsidiary in connection with the Disposition of any Investment to any Person
other than to the Borrower or a Restricted Subsidiary and to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; provided that the aggregate
amount by which the Available Amount is increased pursuant to this clause (v) in
respect of any such Investment shall not exceed the amount by which the
Available Amount shall have been reduced on account of the original amount of
such Investment;
(vi)    the amount of any Investment of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary pursuant to Section 5.15 or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries or the amount of assets of any Unrestricted Subsidiary disposed of
to the Borrower or a Restricted Subsidiary, in each case following the Closing
Date at or prior to the Available Amount Reference Time; provided that such
amount shall not exceed the lesser of (A) the fair market value (as determined
in good faith by the Borrower) of the Investments of the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary immediately prior to
giving effect



--------------------------------------------------------------------------------



6

to such redesignation or merger, amalgamation or consolidation or Disposition of
assets and (B) the amount (in the case of original Investments made in cash) or
the fair market value (as determined in good faith by the Borrower) of the
original Investment by the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary using the Available Amount;
minus
(b)    the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time, the amount of all expenditures for Specified
Uses after the Closing Date and prior to the Available Amount Reference Time
made in reliance on the Available Amount.
“Available Amount Reference Time” has the meaning set forth in the definition of
the term “Available Amount”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means CoStar Group, Inc., a Delaware corporation.
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, substantially in the form of Exhibit C-1 or any
other form approved by the Administrative Agent (acting reasonably).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Washington, D.C. are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures of the Borrower and its consolidated Restricted
Subsidiaries that, in conformity with GAAP, are (or should be) set forth in a
consolidated statement of cash flows of the Borrower and its consolidated
Restricted Subsidiaries for such period, excluding (i) any such expenditures
made to restore, replace or rebuild assets to the condition of such assets
immediately prior to any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, such
assets to the extent such expenditures are made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such casualty,
damage, taking, condemnation or similar proceeding, and (ii) any such
expenditures constituting Permitted Acquisitions and (b) such portion of
principal payments on Capital Lease Obligations or Synthetic Lease Obligations
made by the



--------------------------------------------------------------------------------



7

Borrower and its consolidated Restricted Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty. For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.
“Cash Consideration” has the meaning set forth in Section 6.05.
“Cash Equivalents” means:
(a)    Dollars and, with respect to any Foreign Subsidiary, local currencies
held by such Foreign Subsidiary;
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
(c)    securities issued by any state or commonwealth of the United States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;
(d)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;
(e)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;



--------------------------------------------------------------------------------



8

(f)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b), (c) and (e) above and entered
into with a financial institution satisfying the criteria described in
clause (e) above;
(g)    money market funds that (i) comply with the criteria set forth in
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated at least A-1
by S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and
(h)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or one of its Restricted Subsidiaries in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of the Borrower or one of its Restricted
Subsidiaries, including automatic clearing house services, controlled
disbursement services, electronic funds transfer services, information reporting
services, lockbox services, stop payment services and wire transfer services.
“Cash Management Bank” means any Person that provides any Cash Management
Services.
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act and the rules of the SEC
thereunder, but excluding any employee benefit plan of the Borrower and its
Restricted Subsidiaries and any Person or “group” acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power for the election of directors of the Borrower; (b) persons who were
Continuing Directors ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Borrower; (c) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the



--------------------------------------------------------------------------------



9

holders of or otherwise relating to any Material Indebtedness of the Borrower or
any Restricted Subsidiary or (d) the occurrence of any “change of control” (or
similar event, however denominated) with respect to the Borrower under and as
defined in any agreement or instrument evidencing, governing the rights of the
holders of or otherwise relating to any preferred Equity Interests or
Disqualified Equity Interests in the Borrower, if (i) the occurrence of such
“change of control” (or similar event, however denominated) would require, or
permit any holder thereof to require (including pursuant to any required offer
by the Borrower), the repayment, redemption or repurchase of such preferred
Equity Interests or Disqualified Equity Interests and (ii) the aggregate amount
that the holders thereof would be entitled to receive under any such agreement
or instrument (assuming the exercise of all rights to require any such
repayments, redemptions or repurchases) is equal to or greater than $25,000,000.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, with respect to any Credit Party (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Refinancing Term Loans of any Series,
Revolving Loans (other than Extended Revolving Loans) or Swingline Loans,
Extended Term Loans (of the same Extension Series) or Extended Revolving Loans
(of the same Extension Series), (b) any Commitment, refers to whether such
Commitment is an Initial Term Commitment, an Extended Revolving Commitment (of
the same Extension Series), an Incremental Term Commitment of any Series, a
Refinancing Term Commitment of any Series or a Revolving Commitment (other than
an Extended Revolving Commitment) and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.
“Closing Date” means the date on which the Acquisition is consummated and the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).



--------------------------------------------------------------------------------



10

“Co-Borrower” means CoStar Realty Information, Inc., a Delaware corporation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning provided for such term (or any analogous term
describing assets on which Liens are purported to be granted to secure the
Obligations) in each of the Security Documents.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit D or any other form approved by the Administrative Agent
(acting reasonably), together with all supplements thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Collateral Agreement,
substantially in the form specified therein or in a form otherwise reasonably
acceptable to the Administrative Agent, duly executed and delivered on behalf of
such Person, together with, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (d) and (e) of Section 4.01 with respect to such Designated
Subsidiary;
(b)    all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party, other than any Excluded Equity Interests, shall have been pledged
pursuant to the Collateral Agreement and the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c)    (i) all Indebtedness of the Borrower or any of its Restricted
Subsidiaries that is owing to any Loan Party (or any Person required to become a
Loan Party) shall be evidenced by the Intercompany Note, which Intercompany Note
shall be required to be pledged to the Administrative Agent pursuant to the
Collateral Agreement, and (ii) except with respect to intercompany Indebtedness,
as promptly as practicable, and in any event within 30 days after the Closing
Date, all Indebtedness for borrowed money in a principal amount in excess of
$5,000,000 (individually) or $10,000,000 (in the aggregate) that is owing to any
Loan Party (or any Person required to become a Loan Party) shall be evidenced by
a promissory note and shall have been pledged pursuant to a supplement to the
Collateral Agreement substantially in the form specified therein or in a form
otherwise reasonably acceptable to the Administrative Agent, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;



--------------------------------------------------------------------------------



11

(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and
(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner or lessee of such Mortgaged Property, (ii) a policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted under Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and to the extent applicable in the relevant jurisdiction, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be reasonably acceptable to the Administrative Agent and in
compliance with applicable law, including Regulation H of the Board of
Governors, and (iv) such surveys, abstracts and appraisals and such legal
opinions, in each case, as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, as to
which the Administrative Agent and the Borrower reasonably agree that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to the Borrower and the Restricted Subsidiaries (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Closing Date and, to the extent
appropriate in the applicable jurisdiction, as reasonably agreed between the
Administrative Agent and the Borrower, (c) in no event shall control agreements
or similar arrangements be required with respect to deposit accounts, securities
accounts or commodities accounts, (d) in no event shall the delivery of landlord
lien waivers, estoppels, collateral access letters or any similar agreement or
document be required, (e) in no event shall the Collateral include any Excluded
Assets, (f) in no event shall the Borrower or any Restricted Subsidiary be
required to deliver any documents or take any perfection steps required or
governed by the laws of any non-U.S. jurisdiction, including the delivery of
non-U.S. law pledge or charge agreements, non-U.S. law agreements or filings
with respect to Intellectual Property or non-U.S. law security assignments or
other non-U.S. agreements or filings, (g) no



--------------------------------------------------------------------------------



12

Mortgages shall be required with respect to leasehold interests in real property
and (h) no certificates, stock powers or other instruments representing Equity
Interests of Persons that are not Subsidiaries or Persons that are Excluded
Subsidiaries pursuant to clause (e) of the definition of “Excluded Subsidiary”
shall be required to be delivered. The Administrative Agent may, without the
consent of any Lender, grant extensions of time for the creation and perfection
of security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Restricted Subsidiary (including extensions beyond the Closing
Date or in connection with assets acquired, or Subsidiaries formed or acquired,
after the Closing Date) where it and the Borrower reasonably agree that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents. Without limiting the foregoing, (1) no
Mortgages shall be required to be delivered on the Closing Date and (2) no
perfection actions shall be required with respect to (A) motor vehicles and
other assets subject to certificates of title or ownership, (B) letter of credit
rights with a value (individually) of less than $10,000,000 (except that if such
letter of credit right is a “supporting obligation” (as defined in the Uniform
Commercial Code), no perfection actions, other than the filing of a financing
statement under the Uniform Commercial Code, shall be required) or
(C) commercial tort claims with a value (individually) of less than $10,000,000.
“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment of any Series, a Refinancing Revolving Commitment, a
Refinancing Term Commitment of any Series, an Extended Revolving Commitment or
any combination thereof (as the context requires).
“Commitment Letter” means the Commitment Letter dated February 28, 2014, among
the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, National Association
and Wells Fargo Securities, LLC.
“Commitment Termination Time” means 11:59 p.m., New York City time, on April 1,
2014.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a)    without duplication and to the extent deducted (and not added back) in
determining such Consolidated Net Income, the sum of



--------------------------------------------------------------------------------



13

(i)    consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);
(ii)    provision for taxes based on income, profits or losses, including
federal, foreign and state income and similar taxes (including foreign
withholding taxes), paid or accrued during such period;
(iii)    all amounts attributable to depreciation and amortization for such
period (excluding amortization expense attributable to a prepaid cash item that
was paid in a prior period, but including amortization of deferred financing
fees and costs and amortization of intangibles);
(iv)    (A) any unusual or non-recurring charges for such period and (B) any
extraordinary charges for such period, determined on a consolidated basis in
accordance with GAAP;
(v)    any Non-Cash Charges for such period;
(vi)    any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;
(vii)    one-time out-of-pocket costs and expenses relating to the Transactions,
including, without limitation, legal and advisory fees (if incurred no later
than 6 months following the Closing Date);
(viii)    losses incurred as a result of dispositions of auction rate
securities;
(ix)    losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business;
(x)    (A) Pro Forma Adjustments related to the Transactions (provided that all
pro forma adjustments under this clause (x)(A) shall not exceed a cumulative
aggregate of $45,000,000) and (B) Pro Forma Adjustments related to any other
Specified Adjustment Transaction or Specified Restructuring (provided that all
Pro Forma Adjustments under this clause (x)(B) shall not exceed in any Test
Period 20% of Consolidated EBITDA for such Test Period, calculated without
giving effect to such Pro Forma Adjustments); provided that, for the purpose of
this clause (x), (I) any such adjustments shall be included in Consolidated
EBITDA for each Test Period ending on or prior to the last day of the first Test
Period ending after the expiration of the applicable Post-Transaction Period and
shall be calculated on a Pro Forma Basis as though such adjustments had been
realized on the first day of the relevant Test Period and shall be calculated
net of the amount of actual benefits realized and (II) no such adjustments shall
be included to the extent duplicative of any items otherwise added to or
included in calculating Consolidated EBITDA (whether items included in the
definition of Consolidated Net Income, items added pursuant to clause (iv) above
or otherwise); and



--------------------------------------------------------------------------------



14

(xi)    acquisition-related costs, restructuring charges, accruals or reserves
and related costs (including, without duplication of amounts added back pursuant
to clause (vii) above, costs incurred to achieve cost savings and synergies
relating to the Transactions), costs related to the acquisition and transition
of the Borrower’s headquarters and settlements and impairments incurred outside
the ordinary course of the Borrower’s normal business operations, which, in the
case of the items described in this clause (xi), shall not in the aggregate
exceed, (A) in any Test Period ending on or prior to June 30, 2015, $20,000,000
and (B) in any Test Period thereafter, $15,000,000;
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made; and minus
(b)    without duplication and to the extent included (and not deducted) in
determining such Consolidated Net Income, the sum of:
(i)    any interest income for such period, determined on a consolidated basis
in accordance with GAAP;
(ii)    any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP;
(iii)    any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;
(iv)    non-cash income in excess of $500,000 for any Test Period (other than
non-cash income of up to $2,000,000 in any Test Period resulting from the sale
of the Borrower’s headquarters in Washington, D.C., which shall not be required
to be deducted);
(v)    gains as a result of dispositions of auction rate securities; and
(vi)    gains as a result of Dispositions, closures, disposals or abandonments
not in the ordinary course of business;
provided that any cash receipt (or any netting arrangements resulting in reduced
cash expenses) with respect to any non-cash income deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (b)(iv) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective);



--------------------------------------------------------------------------------



15

provided, further that, to the extent included in Consolidated Net Income,
Consolidated EBITDA for any period shall be calculated so as to exclude (without
duplication of any adjustment referred to above) the effect of:
(A)    the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period;
(B)    any gains or losses on currency derivatives and any currency transaction
and translation and gains or losses that arise upon consolidation or upon
remeasurement of Indebtedness;
(C)    any gains or losses attributable to the mark-to-market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and
(D)    purchase accounting adjustments (including, without limitation,
reductions in revenues attributable to the difference between the amount of the
Target’s deferred revenues upon acquisition and the fair value of such deferred
revenues determined under purchase accounting);
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to include (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) in the
Acquisition or in a Material Acquisition to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or asset to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
disposed of, an “Acquired Entity or Business”) for the entire period determined
on a historical Pro Forma Basis and the Acquired EBITDA of any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), in each case based on the Acquired
EBITDA of such Acquired Entity or Business or Converted Restricted Subsidiary
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis; and
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the Borrower or any Restricted Subsidiary during such period in a Material
Disposition (each such Person (other than an Unrestricted Subsidiary), property,
business or asset so sold, transferred or otherwise disposed of or closed,
including pursuant to a transaction consummated prior to the Closing Date, a
“Sold Entity or Business”) for the entire period determined on a historical Pro
Forma Basis, and the Disposed EBITDA of any Restricted Subsidiary that is
designated as an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior



--------------------------------------------------------------------------------



16

to such sale, transfer, disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis.
“Consolidated First Lien Debt” means, without duplication, as of any date of
determination, (a) the aggregate principal amount of (i) all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on the Collateral that do not rank junior in priority to the Liens on the
Collateral securing the Obligations minus (b) the aggregate amount of cash and
Cash Equivalents reflected on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries in accordance with GAAP on such date, excluding (i)
cash and Cash Equivalents which are or should be listed as “restricted” on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date in accordance with GAAP and (ii) 33⅓% of the cash and Cash Equivalents
reflected on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries that are held by Foreign Subsidiaries. It is understood that,
without duplication, to the extent the Borrower or any Restricted Subsidiary
incurs any Indebtedness and receives the proceeds of such Indebtedness, for
purposes of determining any incurrence test under this Agreement and whether the
Borrower is in compliance on a Pro Forma Basis with any such test, the proceeds
of such incurrence shall not be considered cash or Cash Equivalents for purposes
of any “netting” pursuant to clause (b) of this definition.
“Consolidated Net Income” means, for any period, the net income or loss
attributable to the Borrower and its consolidated Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) (i) any gains or losses for such
period of any Person that is accounted for by the equity method of accounting
and (ii) the income of any Person (other than the Borrower) that is not a
consolidated Restricted Subsidiary, in each case, except that Consolidated Net
Income of the Borrower shall be increased by the amount (not in excess of such
excluded gains or income of such Person) of cash dividends or cash distributions
or other payments that are actually paid by such Person in cash or Cash
Equivalents (or other property to the extent converted into cash or Cash
Equivalents) to the Borrower or, subject to clause (b) below, any other
consolidated Restricted Subsidiary during such period, and (b) the income of any
consolidated Restricted Subsidiary (other than the Borrower or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Restricted
Subsidiary is not permitted by the operation of the terms of the Organizational
Documents of or shareholder or similar agreement applicable to such Restricted
Subsidiary, unless such restriction with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived.
“Consolidated Senior Secured Debt” means, without duplication, as of any date of
determination, (a) the aggregate principal amount of (i) all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on any assets or property of the Borrower or any Restricted Subsidiary
(whether or not such assets or property constitute part of the Collateral) minus
(b) the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the



--------------------------------------------------------------------------------



17

Restricted Subsidiaries in accordance with GAAP on such date, excluding (i) cash
and Cash Equivalents which are or should be listed as “restricted” on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date in accordance with GAAP and (ii) 33⅓% of the cash and Cash Equivalents
reflected on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries that are held by Foreign Subsidiaries. It is understood that,
without duplication, to the extent the Borrower or any Restricted Subsidiary
incurs any Indebtedness and receives the proceeds of such Indebtedness, for
purposes of determining any incurrence test under this Agreement and whether the
Borrower is in compliance on a Pro Forma Basis with any such test, the proceeds
of such incurrence shall not be considered cash or Cash Equivalents for purposes
of any “netting” pursuant to clause (b) of this definition.
“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of the Borrower and its consolidated Restricted
Subsidiaries as set forth on the consolidated balance sheet of the Borrower as
of the last day of the applicable Test Period (but excluding all amounts
attributable to Unrestricted Subsidiaries); provided that prior to the first
delivery of financial statements pursuant to Section 5.01(a) or 5.01(b),
Consolidated Total Assets shall be determined based on the balance sheet
included in the Pro Forma Financial Statements.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in the amount that would be reflected on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness and excluding the effects of
any discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition or Investments similar
to those made for Permitted Acquisitions), consisting of Indebtedness for
borrowed money, unpaid LC Disbursements and other unpaid drawings under letters
of credit, Capital Lease Obligations and purchase money debt and debt
obligations evidenced by bonds, debentures, notes or similar instruments, and,
to the extent the same would be reflected as a liability on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries prepared in
accordance with GAAP, any letters of credit supporting or any Guarantees of any
of the foregoing; minus (b) the aggregate amount of cash and Cash Equivalents
reflected on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries in accordance with GAAP on such date, excluding (i) cash and Cash
Equivalents which are or should be listed as “restricted” on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as of such date in
accordance with GAAP and (ii) 33⅓% of the cash and Cash Equivalents reflected on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
that are held by Foreign Subsidiaries. It is understood that, without
duplication, to the extent the Borrower or any Restricted Subsidiary incurs any
Indebtedness and receives the proceeds of such Indebtedness, for purposes of
determining any incurrence test under this Agreement and whether the Borrower is
in compliance on a Pro Forma Basis with any such test, the proceeds of such
incurrence shall not be considered cash or Cash Equivalents for purposes of any
“netting” pursuant to clause (b) of this definition.



--------------------------------------------------------------------------------



18

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such board of directors for at least the 12 preceding
months, or (c) who has been nominated to be a member of such board of directors
by a majority of the other Continuing Directors then in office, in each case
other than any person whose initial nomination or appointment occurred as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors on the board of directors of the
Borrower (other than any such solicitation made by such board of directors).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated EBITDA.”
“Corrective Extension Amendment” has the meaning set forth in Section 2.22(e).
“Credit Agreement Refinancing Indebtedness” means Permitted Pari Passu Secured
Indebtedness, Permitted Junior Lien Secured Indebtedness or Permitted Unsecured
Indebtedness; provided that (a) substantially concurrently with the incurrence
of any such Credit Agreement Refinancing Indebtedness, the Borrower shall
utilize the proceeds thereof to repay or prepay then outstanding Term Borrowings
of one or more Classes in an aggregate principal amount equal to the aggregate
amount of such Credit Agreement Refinancing Indebtedness (less the aggregate
amount of accrued and unpaid interest with respect to such outstanding Term
Borrowings and any fees (including upfront fees and original issue discount),
premiums and expenses relating to such refinancing) and (b) such Credit
Agreement Refinancing Indebtedness shall comply with the Required Debt
Parameters.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Cure Amount” has the meaning set forth in Section 7.02(a).
“Cure Deadline” has the meaning set forth in Section 7.02(a).



--------------------------------------------------------------------------------



19

“Cure Right” has the meaning set forth in Section 7.02(a).
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Borrower
or a Credit Party made in good faith to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s (as applicable) receipt of
such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Lender-Related Distress
Event.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.
“Disposition” has the meaning set forth in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:



--------------------------------------------------------------------------------



20

(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Restricted Subsidiary, in whole or in part, at the option of the
holder thereof;
in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale”, “casualty/condemnation” or a “change of control”
(or similar event, however denominated) shall not constitute a Disqualified
Equity Interest if any such requirement is subject to the prior or concurrent
repayment in full of all the Loans and all other Loan Document Obligations
(other than contingent or indemnification obligations not then due) that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Lender” means (a) each bank, financial institution and other
institutional lender or investor that has been separately identified in writing
by the Borrower to the Arrangers prior to the date of the Commitment Letter, (b)
bona fide competitors of the Borrower or its Restricted Subsidiaries that are
separately identified in writing by the Borrower to the Administrative Agent
from time to time and (c) any of the Affiliates of any of the foregoing (which,
for the avoidance of doubt, shall not include any bona fide debt investment
funds that are Affiliates of any Person referenced in clause (b) above) that are
either (i) identified in writing by the Borrower to the Administrative Agent
from time to time or (ii) readily identifiable by the Administrative Agent as
such on the basis of their names.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.



--------------------------------------------------------------------------------



21

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Disqualified Lender or, except to the extent permitted under Section
2.23, the Borrower, any Subsidiary or any other Affiliate of the Borrower.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to the extent related to human exposure to Hazardous
Materials, health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) human exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or



--------------------------------------------------------------------------------



22

Multiemployer Plan or (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status, within the meaning of
Section 305 of ERISA or Section 432 of the Code.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period, adjusted to exclude any gains or
losses attributable to Prepayment Events;
(ii)    depreciation, amortization and other noncash charges or losses
(including deferred income taxes) deducted in determining Consolidated Net
Income for such period;
(iii)    the sum of (x) the amount, if any, by which Net Working Capital
decreased during such period and (y) the net amount, if any, by which the
consolidated deferred revenues of the Borrower and its consolidated Restricted
Subsidiaries increased during such period; and
(iv)    income tax expense to the extent deducted in determining Consolidated
Net Income for such period;
minus
(b)    the sum, without duplication, of:
(i)    the amount of all non-cash gains included in arriving at such
Consolidated Net Income for such period;
(ii)    noncash items of income attributable to the sale and leaseback of the
Borrower’s headquarters building or that represent the reversal of any accrual
made in a prior period for anticipated cash charges and noncash gains, in each
case included in determining Consolidated Net Income for such period;



--------------------------------------------------------------------------------



23

(iii)    the sum of (x) the amount, if any, by which Net Working Capital
increased during such period and (y) the net amount, if any, by which the
consolidated deferred revenues of the Borrower and its consolidated Restricted
Subsidiaries decreased during such period;
(iv)    the sum of (w) the aggregate amount of Capital Expenditures by the
Borrower and its consolidated Restricted Subsidiaries made in cash during such
period, (x) the aggregate amount of cash consideration paid during such period
by the Borrower and its consolidated Restricted Subsidiaries to make Permitted
Acquisitions and other Investments (other than Investments in cash, Cash
Equivalents or Investments in the Borrower or any of its Restricted
Subsidiaries) made in reliance on Section 6.04(p) (other than any such cash
consideration paid to acquire Non-Compliant Subsidiaries in a Permitted
Acquisition in reliance on the final proviso to the definition of “Permitted
Acquisition”) or Section 6.04(r) (to the extent not made in reliance on the
proviso therein), (y) to the extent not deducted in arriving at net income or
loss or pursuant to the other clauses of this definition, the amount of
Restricted Payments paid to Persons other than the Borrower or any Restricted
Subsidiaries during such period pursuant to Section 6.08, other than Restricted
Payments made in reliance on Section 6.08(a)(viii) or 6.08(b)(vi) and (z)
payments in cash made by the Borrower and its consolidated Restricted
Subsidiaries with respect to any noncash charges added back pursuant to clause
(a)(ii) above in computing Excess Cash Flow for any prior period;
(v)    the aggregate principal amount of Long‑Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Restricted Subsidiaries during such
period (including the principal component of payments in respect of Capital
Lease Obligations), excluding (A) Indebtedness in respect of Revolving Loans and
Letters of Credit or other revolving extensions of credit (except to the extent
that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments), (B) repayments or purchases of
Long-Term Indebtedness made in reliance on Section 6.08(b)(vi) to the extent
made in reliance on the Available Amount and (C) repayments or prepayments of
Long‑Term Indebtedness to the extent financed from Excluded Sources; and
(vi)    income taxes, including penalties and interest, paid in cash during such
period.
Notwithstanding any other provision of this Agreement, amounts used in
connection with acquiring Loans under Section 2.23 shall not reduce or be
credited against Excess Cash Flow.
“Exchange Act” means the United States Securities Exchange Act of 1934.



--------------------------------------------------------------------------------



24

“Excluded Assets” means (a) any fee-owned real property with a fair market value
(calculated as of the date of acquisition or, in the case of any real property
owned on the Closing Date, as of the Closing Date) of less than $5,000,000 and
any leasehold interests in real property, (b) any lease of property other than
real property to the extent that a grant of a security interest therein would
violate or invalidate such lease and the consent to the granting of such
security interest cannot, after use of commercially reasonable efforts by the
Borrower (which efforts shall not require the Borrower to pay any fee), be
obtained, (c) any Excluded Equity Interests, (d) any asset if, to the extent and
for so long as the grant of a Lien thereon to secure the Loan Document
Obligations is effectively prohibited by any Requirements of Law, (e) any lease,
license or other agreement or contract or any property subject to a purchase
money security interest, Capital Lease Obligation or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or contract or purchase money, capital lease or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrower or any wholly owned Restricted Subsidiary)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other similar applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other similar applicable law notwithstanding such
prohibition, (f) any governmental licenses or state or local franchises,
charters and authorizations, if, to the extent, and for so long as, the grant of
a security interest in any such licenses, franchises charters or authorizations
would be prohibited or restricted by such license, franchise, charter or
authorization, (g) any trademark application filed in the United States Patent
and Trademark Office on the basis of an “intent-to-use” such trademark, unless
and until acceptable evidence of use of the trademark has been filed with and
accepted by the United States Patent and Trademark Office pursuant to Section
1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §§1051, et seq.), if, to the
extent, and for so long as, granting a security interest or other Lien in such
trademark application prior to such filing could reasonably be expected to
adversely affect the enforceability or validity of such trademark application,
(h) in each case if the contract or other agreement pursuant to which such Lien
is granted or created (or the documentation providing for such Indebtedness)
effectively prohibits the creation of any other Lien on such property, any
property subject to a Lien permitted by clauses (iv), (v), (ix) and (xx) of
Section 6.02(a), (i) assets if, to the extent and for so long as, the grant of a
security interest in such assets would result in material adverse tax
consequences to the Borrower or any of its Restricted Subsidiaries as reasonably
determined by the Borrower in consultation with the Administrative Agent and (j)
assets as to which the Administrative Agent and the Borrower shall have agreed
in writing that the cost of obtaining such a security interest or perfection
thereof is excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.
“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting stock of a Subsidiary that is a CFC or an FSHCO in excess of 65% of the
outstanding voting stock of such Subsidiary, (b) any Equity Interests if, to the
extent, and for so long as, the grant of a Lien thereon to secure the Loan
Document Obligations is effectively prohibited by any Requirements of Law;
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition ceases to be in effect, (c) margin stock, (d)
any Equity Interests in any Person other than a wholly-owned Restricted
Subsidiary if, to the extent, and for so long as, the grant of a Lien thereon is
prohibited by the Organizational Documents of or any shareholder or similar
agreement applicable to such Person, or would create an enforceable right of
termination in favor



--------------------------------------------------------------------------------



25

of any other party thereto (other than the Borrower or any wholly owned
Restricted Subsidiary) under the terms of any such document or agreement;
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition or right of termination ceases to exist or be
in effect, (e) any Equity Interest of any Unrestricted Subsidiary and (f) any
Equity Interest if, to the extent, and for so long as, the Administrative Agent
and the Borrower shall have agreed in writing to treat such Equity Interest as
an Excluded Equity Interest on account of the cost of pledging such Equity
Interest hereunder (taking into account any adverse tax consequences to the
Borrower and the Restricted Subsidiaries (including the imposition of
withholding or other material taxes)), being excessive in view of the benefits
to be obtained by the Lenders therefrom.
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) Net
Proceeds of any Disposition of assets made in reliance on Section 6.05(j) or (k)
and (c) proceeds of any issuance or sale of Equity Interests in the Borrower.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary of the Borrower (including any Unrestricted Subsidiary),
(b) (i) any Subsidiary that is a CFC or (ii) any FSHCO, (c) any Subsidiary that
is prohibited by any Requirement of Law from guaranteeing the Loan Document
Obligations, (d) any Subsidiary that is prohibited by any contractual obligation
existing on the Closing Date or on the date such Subsidiary is acquired (but not
entered into in contemplation of the Transactions or such acquisition) from
guaranteeing the Loan Document Obligations, (e) any Subsidiary (other than an IP
Subsidiary) (i) the aggregate amount of total assets of which equal less than 5%
of the Consolidated Total Assets of the Borrower (excluding the assets of the
Foreign Subsidiaries) or (ii) the aggregate amount of gross revenues of which
equal less than 5% of the consolidated gross revenues of the Borrower (excluding
the gross revenues of the Foreign Subsidiaries), in each case as of the end of
or for each Test Period during the term of this Agreement; provided that if at
the end of or for any Test Period during the term of this Agreement, the
combined aggregate amount of total assets or combined aggregate amount of gross
revenues of all Restricted Subsidiaries that under clauses (e)(i) and
(e)(ii) above would constitute Excluded Subsidiaries shall have exceeded 10% of
the Consolidated Total Assets of the Borrower (excluding the assets of the
Foreign Subsidiaries) or 10% of the consolidated gross revenues of the Borrower
(excluding the gross revenues of the Foreign Subsidiaries), then one or more of
such Excluded Subsidiaries shall for all purposes of this Agreement be deemed to
cease to be Excluded Subsidiaries in descending order based on the amounts of
their total assets or gross revenues, as the case may be, until such excess
shall have been eliminated; provided, further, that, for purposes of this
definition, the Consolidated Total Assets and consolidated gross revenues of the
Borrower as of any date prior to, or for any period that commenced prior to, the
Closing Date shall be determined on a Pro Forma Basis to give effect to the
Acquisition and the other Transactions to occur on the Closing Date, and (f) any
other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”;
provided that any Subsidiary shall cease to be an Excluded Subsidiary at such
time as it is a wholly owned Restricted Subsidiary of the Borrower and none of
clauses (b) through (f) above apply to it.



--------------------------------------------------------------------------------



26

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Credit Party: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States of America or by the jurisdiction
under the laws of which such Credit Party is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction referred to in
clause (a) above, (c) any Taxes described in clauses (a) or (b) of this sentence
that are Other Connection Taxes, (d) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any U.S.
Federal withholding Taxes (x) resulting from any law in effect on the date such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) that are attributable to such Lender’s
failure to comply with Section 2.17(f) and (e) any U.S. federal withholding
Taxes imposed by reason of FATCA.
“Existing Class” means an Existing Term Loan Class or Existing Revolving Class,
as applicable.
“Existing Credit Facility” means the Credit Agreement, dated as of February 16,
2012, among, inter alia, the Borrower, JPMorgan Chase Bank, N.A. as
administrative agent, and the lenders from time to time parties thereto.
“Existing Credit Facility Refinancing” means (a) the repayment in full of all
principal, accrued and unpaid interest, fees, premium, if any, and other amounts
(other than contingent amounts not then due and payable or that by their terms
expressly survive the termination of the Existing Credit Facility) under the
Existing Credit Facility, (b) the cancellation or cash collateralization, in a
manner reasonably satisfactory to the Administrative Agent, of all letters of
credit issued under the Existing Credit Facility (other than the Existing
Letters of Credit which will be deemed to be issued under this Agreement on the
Closing Date), (c) the termination of all commitments to extend credit under the
Existing Credit Facility and (d) the release of any Liens securing the
obligations under and Guarantees in respect of the Existing Credit Facility.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Facility and listed on Schedule 1.01A.
“Existing Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
“Existing Revolving Commitment” has the meaning as set forth in
Section 2.22(a)(ii).
“Existing Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
“Existing Term Loan Class” has the meaning as set forth in Section 2.22(a)(i).
“Existing Term Loans” has the meaning as set forth in Section 2.22(a)(i).



--------------------------------------------------------------------------------



27

“Expected Cure Amount” has the meaning as set forth in Section 7.02(b).
“Extended Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
“Extended Revolving Commitments” has the meaning as set forth in
Section 2.22(a)(ii).
“Extended Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
“Extended Term Loans” has the meaning as set forth in Section 2.22(a)(i).
“Extending Lender” has the meaning as set forth in Section 2.22(b).
“Extension Amendment” has the meaning as set forth in Section 2.22(c).
“Extension Election” has the meaning as set forth in Section 2.22(b).
“Extension Request” means Term Loan Extension Requests and Revolving Extension
Requests.
“Extension Series” means all Extended Term Loans, Extended Revolving Loans and
Extended Revolving Commitments that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date
(including any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof).
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means the Fee Letters as defined in the Commitment Letter.



--------------------------------------------------------------------------------



28

“Financial Maintenance Covenant” means, at any time, (a) the covenant set forth
in Section 6.12(a), (b) the covenant set forth in Section 6.12(b) if it is
operative at such time and (c) any Previously Absent Financial Covenant if such
Previously Absent Financial Covenant is operative at such time and has been
included in this Agreement for the benefit of all Lenders.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds of the Loans and the issuance of Letters of
Credit hereunder.
“First Lien Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Debt as of the last day of the Test Period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such Test Period.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Domestic
Subsidiaries that are described in this definition.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities (including any supra-national bodies such as the
European Union or the European Central Bank).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services primarily for the purpose



--------------------------------------------------------------------------------



29

of assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include reasonable and customary indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under the Loan Documents (other than with
respect to Indebtedness), or endorsements of instruments for collection or
deposit in the ordinary course of business. The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor, the maximum monetary exposure or (ii) any Guarantee of an obligation
that does not have a principal amount, the maximum reasonably anticipated
liability, in each case, as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), in good faith by the Borrower)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes that are regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Restricted Subsidiaries shall be a Hedging
Agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.
“Incremental Base Amount” means, as of any date of determination, (a)
$200,000,000 minus (b) the aggregate then outstanding principal amount of any
Incremental Term Loans, and the aggregate amount of Incremental Revolving
Commitment Increases then in effect, in each case that have been initially
incurred or established pursuant to Section 2.21(a)(A) minus (c) the aggregate
then outstanding principal amount of any Incremental Equivalent Indebtedness
that has been initially incurred in reliance on Section 6.01(a)(ii)(A)(1);
provided that, to the extent above any of the Loans, Commitments or Indebtedness
referred to in clause (b) or (c) have been extended pursuant to Section 2.22 or
refinanced pursuant to Section 2.24, 6.01(a)(i), 6.01(a)(ii) or otherwise, such
Loans, Commitments or Indebtedness shall be deemed to continue to be outstanding
and/or in effect, as applicable, for purposes of determining the Incremental
Base Amount.



--------------------------------------------------------------------------------



30

“Incremental Equivalent Indebtedness” means any Indebtedness incurred in
reliance on Section 6.01(a)(ii).
“Incremental Facility Agreement” means an Incremental Facility Agreement among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitment Increases and effecting such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.21.
“Incremental Lender” means any Lender providing an Incremental Revolving
Commitment Increase or an Incremental Term Lender.
“Incremental Revolving Commitment Increase” has the meaning set forth in Section
2.21(a).
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower in accordance with the provisions of Section 2.21.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable and trade payables
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of such Person and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (e) all Capital Lease Obligations and Synthetic Lease Obligations of
such Person, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party (in each
case after giving effect to any prior reductions or drawings which may have been
reimbursed), (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are



--------------------------------------------------------------------------------



31

convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Equity Interests, (i) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, and (j) all Guarantees by such Person of Indebtedness of others. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
The amount of Indebtedness of any Person for purposes of clause (i) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.
“Indemnified Institution” has the meaning set forth in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan on the Closing Date, expressed
as an amount representing the maximum principal amount of the Initial Term Loan
to be made by such Lender, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Initial Term Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Initial Term Commitment, as applicable. The initial
aggregate amount of the Lenders’ Initial Term Commitments is $400,000,000.
“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.
“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
“Initial Term Maturity Date” means the date that is five years after the Closing
Date.



--------------------------------------------------------------------------------



32

“Intellectual Property” has the meaning set forth in the Collateral Agreement.
“Intercompany Note” means the Subordinated Intercompany Note, dated as of the
Closing Date, substantially in the form of Exhibit F hereto (or any other form
approved by the Administrative Agent (acting reasonably)) and executed by the
Borrower and each other Restricted Subsidiary of the Borrower.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent (acting reasonably).
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders of the Class
participating therein, twelve months thereafter), as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person. The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of in respect of principal of such Investment, but without any
adjustment for write-downs or write-



--------------------------------------------------------------------------------



33

offs (including as a result of forgiveness of any portion thereof) with respect
to such loan or advance after the date thereof, (ii) any Investment in the form
of a Guarantee shall be equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by the
Borrower, (iii) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by the Borrower) of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of such Investment, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (iv) any Investment (other than any Investment referred to
in clause (i), (ii) or (iii) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
minus the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the Acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by the Borrower.
“IP Security Agreements” has the meaning set forth in the Collateral Agreement.
“IP Subsidiary” means any Subsidiary that at any time owns (a) any confidential
proprietary database, any rights thereto or any Intellectual Property required
for the operation or exploitation of any confidential proprietary database or
(b) any other Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Subsidiaries,
taken as a whole.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., and (b) each Revolving
Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).



--------------------------------------------------------------------------------



34

“Junior Financing” means any Indebtedness that (a) is subordinated in right of
payment to the Loan Document Obligations or (b) is secured by a Lien on
Collateral that is junior to the Lien of the Security Documents on such
Collateral.
“Junior Lien Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-2 or otherwise reasonably acceptable to
the Administrative Agent.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or its Revolving Lender Parent has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, such Revolving Lender or its Revolving Lender Parent has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Lender-Related Distress
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Revolving Lender or its Revolving
Lender Parent by a Governmental Authority; provided, however, that such
ownership interest does not result in or provide such Revolving Lender or
Revolving Lender Parent, as the case may be, with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permit such Revolving Lender
or Revolving Lender Parent, as the case may be (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Revolving
Lender or Revolving Lender Parent, as the case may be.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.



--------------------------------------------------------------------------------



35

“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension of a Letter of Credit in accordance with Section
2.05, which shall be substantially in the form of Exhibit C-2 or any other form
approved by the Administrative Agent (acting reasonably).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or Synthetic Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.
“Limited Condition Acquisition” means any acquisition of all or substantially
all of the Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person, the consummation of which by
the Borrower or any Restricted Subsidiary is not conditioned on the availability
of, or on obtaining, third party financing.
“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Refinancing Facility Agreement, any Extension Amendment, any Section 2.22
Additional Amendment, the Collateral Agreement, the other Security Documents,
any Pari Passu Intercreditor Agreement, any Junior Lien Intercreditor Agreement,
any agreement designating an additional Issuing Bank as contemplated by Section
2.05(j) and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(c).
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Parties” means the Borrower, the Co-Borrower and each Subsidiary Loan
Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.



--------------------------------------------------------------------------------



36

“Long-Term Indebtedness” means any Indebtedness that constitutes (or, when
incurred, constituted) a long-term liability of the Borrower and its Restricted
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time, and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or the assets constituting a
business unit, division, product line or line of business of) any Person by the
Borrower or any Restricted Subsidiary; provided that the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $15,000,000.
“Material Adverse Effect” means a circumstance or condition that has materially
adversely affected or would reasonably be expected to materially adversely
affect (a) the business, assets, operations or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Restricted
Subsidiary or (b) assets comprising all or substantially all the assets of (or
the assets constituting a business unit, division, product line or line of
business of) the Borrower or any Restricted Subsidiary; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $15,000,000.



--------------------------------------------------------------------------------



37

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or Hedging Obligations, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $25,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Restricted Subsidiary would be required to pay if the
applicable Hedging Agreement were terminated at such time.
“Maturity Date” means the Initial Term Maturity Date, any maturity date related
to any Series of Incremental Term Loans, any maturity date related to any
Extension Series of Extended Term Loans or related to any Extension Series of
Extended Revolving Commitments, any maturity date related to any Series of
Refinancing Term Loans or the Revolving Maturity Date, as the context requires.
“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations. Each Mortgage shall be substantially in the form of Exhibit I (with
such changes thereto as may be necessary or appropriate to account for local law
matters) or otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Necessary Cure Amount” has the meaning set forth in Section 7.02(b).
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but, in each
case, only as and when received, net of (b) the sum, without duplication, of (i)
all fees, commissions, issuance costs, discounts and out‑of‑pocket expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and search and recording charges, transfer taxes and deed or
mortgage recording taxes) paid in connection with such event by the Borrower and
the Restricted Subsidiaries, (ii) in the case of a Disposition (including
pursuant to a Sale/Leaseback Transaction or a casualty or a condemnation or
similar proceeding) of an asset, (A) the amount of all payments required to be
made by the Borrower and the Restricted Subsidiaries



--------------------------------------------------------------------------------



38

as a result of such event to repay Indebtedness (other than Loans, Permitted
Pari Passu Indebtedness or Permitted Junior Lien Indebtedness) secured by such
asset and (B) the pro rata portion of net cash proceeds thereof (calculated
without regard to this clause (B)) attributable to minority interests and not
available for distribution to or for the account of the Borrower and the
Restricted Subsidiaries as a result thereof and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Borrower and the Restricted
Subsidiaries, and the amount of any reserves established by the Borrower and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the Borrower). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its consolidated Restricted Subsidiaries as
of such date (excluding cash and Cash Equivalents) minus (b) the consolidated
current liabilities of the Borrower and its consolidated Restricted Subsidiaries
as of such date including deferred revenue but excluding, without duplication
(i) the current portion of Long-Term Indebtedness, (ii) all Revolving Loans and
Letters of Credit, to the extent otherwise included therein and (iii) the
current portion of interest; provided that, for purposes of calculating Excess
Cash Flow, increases or decreases in Net Working Capital shall be calculated
without regard to any changes in current assets or current liabilities as a
result of (x) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and non-current or (y) the effects
of purchase accounting. Net Working Capital at any date may be a positive or
negative number. Net Working Capital increases when it becomes more positive or
less negative and decreases when it becomes less positive or more negative.
“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives or
stock-based compensation to any director, officer or employee of the Borrower or
any Restricted Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable and
(d) the non-cash impact of accounting changes or restatements.
“Non-Compliant Subsidiary or Asset” has the meaning set forth in the definition
of the term “Permitted Acquisition”.



--------------------------------------------------------------------------------



39

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
“Obligations” has the meaning set forth in the Collateral Agreement.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement, or sold or assigned an interest in this Agreement).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).
“Pari Passu Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-1 or otherwise reasonably acceptable to
the Administrative Agent.
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit J or any other form approved by the Administrative Agent (acting
reasonably).



--------------------------------------------------------------------------------



40

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of the Equity Interests in, or all or substantially
all the assets of (or assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, each of such Person and its
subsidiaries (each, an “Acquired Person”) shall be or become a Restricted
Subsidiary of the Borrower and, to the extent required by the Collateral and
Guarantee Requirement and within the time period set forth in Section 5.03,
shall become a Subsidiary Loan Party or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Borrower or a
Restricted Subsidiary and, to the extent required by the Collateral and
Guarantee Requirement, shall become Collateral; provided that (i) such purchase
or other acquisition is consummated in all material respects in accordance with
all Requirements of Law and (ii) after giving effect to such purchase or other
acquisition, the Borrower and the Restricted Subsidiaries shall be in compliance
with Section 6.03(b), (c) with respect to each such purchase or other
acquisition, all actions, if any, required to be taken with respect to each
newly created or acquired Subsidiary or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” shall have been taken (or arrangements for the taking of such
actions reasonably satisfactory to the Administrative Agent shall have been
made), and (d) at the time of and immediately after giving effect to any such
purchase or other acquisition, no Event of Default (or, in the case of a Limited
Condition Acquisition, no Event of Default described in clause (a), (b), (i) or
(j) of Section 7.01) shall have occurred and be continuing or would result
therefrom. Notwithstanding the foregoing, a Permitted Acquisition may include
the direct or indirect acquisition of Non-Compliant Subsidiaries or Assets if
and only to the extent that, at the time any such Permitted Acquisition is made,
the aggregate amount of consideration relating to all such Permitted
Acquisitions made or directly or indirectly provided by any Loan Party to
purchase or acquire any Non-Compliant Subsidiary or Assets and that is allocable
to the purchase or acquisition of such Non-Compliant Subsidiaries or Assets
(determined in accordance with GAAP and excluding amounts referred to in the
proviso to this sentence), when combined with the aggregate amount of any
Investments in Subsidiaries that are not Subsidiary Loan Parties made pursuant
to Section 6.04(d)(iii) (other than pursuant to the proviso thereto) does not
exceed the greater of (i) $250,000,000 and (ii) 125% of Consolidated EBITDA
determined on a Pro Forma Basis for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the most
recent period of four consecutive fiscal quarters of the Borrower included in
the Pro Forma Financial Statements); provided that all or any portion of such
consideration for the acquisition or purchase of such Non-Compliant Subsidiaries
or Assets may also be funded in an amount not exceeding the then available
Qualifying Equity Proceeds and the Available Amount immediately prior to the
consummation of such Permitted Acquisition. For purposes of this definition,
“Non-Compliant Subsidiary or Asset” means (A) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition that will not become a Subsidiary Loan Party
in accordance with the requirements of clause (a) of this definition or (B) any
assets acquired pursuant to a Permitted Acquisition that will not be owned by
the Borrower or a Subsidiary Loan Party after giving effect to such Permitted
Acquisition.



--------------------------------------------------------------------------------



41

“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;
(c)    Liens incurred or pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws, Environmental Laws or similar legislation, (ii) to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of obligations of the type set forth described in clause
(i) above or (iii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;
(d)    pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
(e)    ground leases or subleases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;
(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01;
(g)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the Borrower
and its Restricted Subsidiaries, when taken as a whole, or interfere in any
material respect with the ordinary conduct of business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and, to the extent reasonably agreed
by the Administrative Agent, any other exception on the title policies issued in
connection with any Mortgaged Property;



--------------------------------------------------------------------------------



42

(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;
(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries;
(j)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(k)    Liens that are contractual rights of set-off;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(m)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the Borrower or any Restricted Subsidiary;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiary in respect of such letter of credit; and
(n)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Restricted Subsidiaries, taken as a whole;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.
“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
any Loan Party in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured term loans; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
junior priority basis to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets of the Borrower or any other
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (c)
the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become a party to a Junior Lien Intercreditor Agreement providing that the Liens
on the Collateral securing such Indebtedness shall rank junior in priority to
the Liens on the Collateral securing the Secured Obligations (and, if such
Indebtedness is the initial Permitted Junior Lien Secured Indebtedness



--------------------------------------------------------------------------------



43

incurred by any Loan Party, then the Loan Parties shall have executed and
delivered the Junior Lien Intercreditor Agreement).
“Permitted Non-Loan Party Indebtedness” means Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Loan Party; provided that (a) such
Indebtedness is not secured by any Collateral and (b) such Indebtedness is not
Guaranteed by any Loan Party.
“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
any Loan Party in the form of one or more series of senior secured notes, bonds
or debentures; provided that (a) such Indebtedness is secured by Liens on all or
a portion of the Collateral on a pari passu basis to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) and is
not secured by any property or assets of the Borrower or any other Restricted
Subsidiary other than the Collateral, (b) such Indebtedness is not Guaranteed by
any Subsidiaries other than the Subsidiary Loan Parties and (c) the
administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become a party to a Pari Passu Intercreditor Agreement providing that the Liens
on the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Secured Obligations (but without regard to
the control of remedies) (and, if such Indebtedness is the initial Permitted
Pari Passu Secured Indebtedness incurred by any Loan Party, then the Loan
Parties shall have executed and delivered the Pari Passu Intercreditor
Agreement).
“Permitted Unsecured Indebtedness” means any Indebtedness of any Loan Party in
the form of one or more series of senior unsecured notes or term loans or
subordinated unsecured notes or term loans; provided that (a) such Indebtedness
is not secured by any Liens on any property or assets of the Borrower or any
Restricted Subsidiary and (b) such Indebtedness is not Guaranteed by any
Subsidiaries other than the Subsidiary Loan Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.17(b).
“Post-Transaction Period” means, (a) with respect to the Acquisition, the period
of 24 months commencing on the Closing Date, (b) with respect to any Specified
Transaction other than the Acquisition, the period beginning on the date such
Specified Transaction is consummated and ending on the last day of the sixth
full consecutive fiscal quarter immediately following the date on which such
Specified Transaction is consummated and (c) with respect to any Specified
Restructuring, the period beginning on the date such Specified Restructuring is
initiated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Specified Restructuring is
initiated.



--------------------------------------------------------------------------------



44

“Prepayment Event” means:
(a)    any Disposition (including pursuant to a Sale/Leaseback Transaction or by
way of merger or consolidation) of any asset of the Borrower or any Restricted
Subsidiary, including any sale or issuance to a Person other than the Borrower
or any Restricted Subsidiary of Equity Interests in any Restricted Subsidiary,
other than (i) Dispositions described in clauses (a) through (i) of
Section 6.05, (ii) any Disposition of auction rate securities and (iii)
Dispositions resulting in aggregate Net Proceeds not exceeding (A) $10,000,000
in the case of any single transaction or series of related transactions and
(B) $20,000,000 for all such transactions during any fiscal year of the
Borrower;
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary other than any resulting in aggregate Net
Proceeds not exceeding (A) $10,000,000 in the case of any single transaction or
series of related transactions and (B) $20,000,000 for all such transactions
during any fiscal year of the Borrower; or
(c)    the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01.
“Previously Absent Financial Maintenance Covenant” means, at any time (a) any
financial maintenance covenant that is not included in this Agreement, or is
included in this Agreement but is not applicable, at such time and (b) any
financial maintenance covenant in any other Indebtedness that is included in
this Agreement and is applicable at such time but has covenant levels in this
Agreement that are less restrictive on the Borrower and the Restricted
Subsidiaries than the covenant levels set forth in such other Indebtedness at
such time.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to any
Specified Adjustment Transaction or any Specified Restructuring, the pro forma
increase or decrease (for the avoidance of doubt, net of any such increase or
decrease actually realized) in the Acquired EBITDA of any Pro Forma Entity or in
the Consolidated EBITDA of the Borrower, as the case may be (including
adjustments with respect to pro forma “run rate” cost savings, operating expense
reductions, cost synergies and other synergies and including, without
duplication, additional costs incurred to achieve such savings, reductions and
synergies, including in connection with the combination of the operations of any
acquired Pro Forma Entity with those of the Borrower and its Restricted
Subsidiaries), that, in each case, are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
with respect to such Specified Adjustment



--------------------------------------------------------------------------------



45

Transaction or Specified Restructuring that are taken, or with respect to which
substantial steps have been taken or which are expected to be taken (in the good
faith determination of the Borrower), in each case prior to or during the
relevant Post-Transaction Period for such Specified Adjustment Transaction or
Specified Restructuring, as the case may be; provided that (i) so long as such
actions are taken, substantial steps towards such actions are taken or such
actions are, in the good faith determination of the Borrower, expected to be
taken, in each case prior to or during such Post-Transaction Period, or such
costs are incurred prior to or during such Post-Transaction Period, as
applicable, it may be assumed that such cost savings, operating expense
reductions, cost synergies or other synergies will be realizable during the
entirety of such Test Period, or such additional costs will be incurred during
the entirety of such Test Period, as applicable and (ii) any adjustments shall
be without duplication for cost savings, operating expense reductions, cost
synergies, other synergies or additional costs already included in Consolidated
EBITDA for such Test Period.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis with respect to any Specified
Transaction, that (a) to the extent applicable, the Pro Forma Adjustment to
Consolidated EBITDA for the applicable period of measurement for such test or
covenant shall have been made and (b) such Specified Transaction, and each other
Specified Transaction consummated or Specified Restructuring initiated during
such period of measurement or subsequent thereto but prior to the date of
consummation of such Specified Transaction, and the following transactions in
connection with each of the foregoing, shall be deemed to have occurred as of
(or commencing with) the first day of the applicable period of measurement for
such test or covenant: (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(A) in the case of a Material Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries or the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (B) in the case of a Permitted Acquisition
Investment described in the definition of the term “Specified Transaction” or
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
included, (ii) any prepayment, repayment, retirement, redemption, satisfaction,
discharge or defeasance of Indebtedness and (iii) the incurrence or assumption
of any Indebtedness by the Borrower or any of the Restricted Subsidiaries in
connection therewith and, if any such Indebtedness has a floating or formula
rate, such Indebtedness shall be deemed to have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness as at
the relevant date of determination; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above (but
without duplication thereof), the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with (and subject to the applicable limitations included in) the
definition of the term “Consolidated EBITDA” and give effect to events
(including operating expense reductions) that are (i) (x) directly attributable
to each such transaction, (y) expected to have a continuing impact on the
Borrower and the Restricted Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of the term “Pro Forma Adjustment.”
Whenever any Specified Transaction is required to comply on a Pro Forma Basis
with any financial test or covenant at a particular time, such Pro Forma
Compliance will be determined on the basis of the last day of the most recent
fiscal quarter



--------------------------------------------------------------------------------



46

or for the most recent Test Period in respect of which financial statements have
been delivered under Section 5.01(a) or (b) hereof (or, prior to the first
delivery thereof, the last day of the most recent fiscal quarter or the most
recent Test Period included in the Pro Forma Financial Statements).
“Pro Forma Entity” means the Target, any Acquired Entity or Business, any Sold
Entity or Business, any Converted Restricted Subsidiary or any Converted
Unrestricted Subsidiary.
“Pro Forma Financial Statements” has the meaning set forth in Section 3.04(b).
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Purchase Offer” means an offer by the Borrower to purchase Term Loans of one or
more Classes pursuant to modified Dutch auctions conducted in accordance with
the Auction Procedures and otherwise in accordance with Section 2.23.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Qualifying Equity Proceeds” means, at any time of determination, an amount
(which shall not be less than zero) equal to, without duplication, (a) the
aggregate amount of cash and Cash Equivalents contributed to the capital of the
Borrower or the proceeds received by the Borrower from the sale and issuance of
any Qualified Equity Interests (or the incurrence of any Indebtedness which has
been converted into or exchanged for Qualified Equity Interests), in each case
during the period from and including the Business Day immediately following the
Closing Date and prior to such time of determination, other than (i) any Cure
Amount and (ii) sales or issuances of Equity Interests to directors, officers
and employees plus (b) the aggregate amount of all dividends, returns, interest,
profits, distributions, income and similar amounts (in each case, to the extent
made in cash or Cash Equivalents) received by the Borrower or any Restricted
Subsidiary on Investments made using Qualifying Equity Proceeds during the
period from and including the Business Day immediately following the Closing
Date and prior to such time of determination less (c) the amount of all
expenditures for Specified Uses made during the period from and including the
Business Day immediately following the Closing Date and prior to such time of
determination in reliance on the receipt of Qualifying Equity Proceeds.
“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Commitment.



--------------------------------------------------------------------------------



47

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.24.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the Net Proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses incurred, in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (b) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 6.01(a)(i), (ii), (iii), (vii) or (xi), the direct and
contingent obligors with respect to such Refinancing Indebtedness are not
changed, (c) other than with respect to a Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(a)(vi), such Refinancing Indebtedness (i)
shall have a final maturity date equal to or later than the final maturity date
of the Original Indebtedness and the final maturity date of such Refinancing
Indebtedness shall not be subject to any conditions that could result in such
final maturity date occurring on a date that precedes the final maturity date of
such Original Indebtedness (except to the extent that any such conditions
existed in the terms of the Original Indebtedness) and (ii) shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or, in the case of any term
loans, excess cash flow sweeps no greater than any excess cash flow sweep then
applicable to the Original Indebtedness) or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of (A)
the maturity of such Original Indebtedness and (B) the date 91 days after the
latest Maturity Date in effect on the date of such Refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the Weighted Average Life to Maturity of such
Original Indebtedness remaining as of the date of such Refinancing and (y) the
Weighted Average Life to Maturity of the Initial Term Loans remaining as of the
date of such Refinancing, (d) such Refinancing Indebtedness shall not be secured
by any Lien on any asset other than the assets that secured such Original
Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing such Original
Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent, and (e) if the Original Indebtedness
being Refinanced is Indebtedness permitted by Section 6.01(a)(i), (ii), (iii) or
(vii), the terms and conditions of any such Refinancing Indebtedness, taken



--------------------------------------------------------------------------------



48

as a whole, are not materially less favorable to the Lenders than the terms and
conditions of the Original Indebtedness being Refinanced (including, if
applicable, as to collateral priority and subordination, but excluding, for the
avoidance of doubt, interest rates (including through fixed interest rates),
interest margins, rate floors, fees, funding discounts, original issue discounts
and prepayment or redemption premiums and terms); provided that a certificate of
an Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to such Refinancing, together with a reasonably
detailed description of the material terms and conditions of such proposed
Refinancing Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (e) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees).
“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.
“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.
“Refinancing Revolving Commitments” has the meaning set forth in Section
2.24(a).
“Refinancing Revolving Lender” has the meaning set forth in Section 2.24(a).
“Refinancing Revolving Loans” has the meaning set forth in Section 2.24(a).
“Refinancing Revolving Maturity Date” means, with respect to any Refinancing
Revolving Commitments or any Refinancing Revolving Loans, the scheduled date on
which such Refinancing Revolving Commitments shall terminate and such
Refinancing Revolving Loans shall become due and payable in full hereunder, as
specified in the applicable Refinancing Facility Agreement.
“Refinancing Term Commitments” has the meaning set forth in Section 2.24(a).
“Refinancing Term Lender” has the meaning set forth in Section 2.24(a).
“Refinancing Term Loans” has the meaning set forth in Section 2.24(a).
“Refinancing Term Maturity Date” means, with respect to Refinancing Term Loans
of any Class, the scheduled date on which such Refinancing Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.
“Refused Proceeds” has the meaning set forth in Section 2.11(d).



--------------------------------------------------------------------------------



49

“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
advisors, controlling persons and other representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Debt Parameters” means, in respect of any Indebtedness, that (a) such
Indebtedness shall have a stated final maturity date not earlier than the latest
Maturity Date in effect at the time of incurrence of such Indebtedness and the
stated final maturity date of such Indebtedness shall not be subject to any
conditions that could result in such stated final maturity date occurring on a
date that precedes the latest Maturity Date in effect at the time of incurrence
of such Indebtedness, (b) such Indebtedness shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except for customary amortization terms and, in each case, upon the occurrence
of an event of default, a change in control (or similar event, however
denominated), an asset sale or a casualty or condemnation event or, in the case
of any term loans, excess cash flow sweeps no greater than any excess cash flow
sweep then applicable under the Loan Documents) prior to the latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (c) the Weighted
Average Life to Maturity of such Indebtedness shall be no shorter than the
longest then remaining Weighted Average Life to Maturity of any Class of Terms
Loans then outstanding and (d) except for any of the following that are only
applicable to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness, the terms and conditions of any such
Indebtedness, taken as a whole, are not (excluding, for the avoidance of doubt,
interest rates (including through fixed interest rates), interest margins, rate
floors, fees, funding discounts, original issue discounts and prepayment or
redemption premiums and terms) materially more restrictive on the Borrower and
the Restricted Subsidiaries than those under the Loan Documents (when taken as a
whole) (provided, however, that such terms and conditions shall not be deemed to
be “materially more restrictive” solely as a result of the inclusion in the
documentation governing such Indebtedness of a Previously Absent Financial
Maintenance Covenant so long as the Administrative Agent shall be given prompt
written notice thereof and this Agreement is amended to include such Previously
Absent Financial Maintenance Covenant for the benefit of all Lenders), it being
understood that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement in this
clause (d) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).



--------------------------------------------------------------------------------



50

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date (or, with
respect to any Extended Revolving Commitment, the relevant Maturity Date for the
Extension Series of such Extended Revolving Commitment) and the date of
termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder during the Revolving
Availability Period, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or increased its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $225,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.
“Revolving Extension Request” has the meaning set forth in Section 2.22(a)(ii).
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.



--------------------------------------------------------------------------------



51

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01 and
any Extended Revolving Loan.
“Revolving Maturity Date” means the date that is five years after the Closing
Date or, following the establishment of any Refinancing Revolving Commitments,
with respect to such Refinancing Revolving Commitments and any related
Refinancing Revolving Loans, the Refinancing Revolving Maturity Date.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) Her Majesty’s Treasury of the United
Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means a person or entity that (a) is named on the list of
“Specially Designated Nationals” or “Blocked Persons” on the most current list
published by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or on the Consolidated List of
Financial Sanctions Targets maintained by Her Majesty’s Treasury of the United
Kingdom or (b) is (x) an agency of the government of a country, (y) an
organization controlled by a country or (z) a person resident in a country that
is subject to a sanctions program identified on any list referred to in the
preceding clause (a), as such program may be applicable to such agency,
organization or person or (c) otherwise the subject of any current U.S.
sanctions administered by OFAC or UK sanctions.



--------------------------------------------------------------------------------



52

“SEC” means the United States Securities and Exchange Commission.
“Section 2.22 Additional Amendment” has the meaning set forth in Section
2.22(c).
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the IP Security Agreements,
the Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.03 or 5.12 to secure the
Obligations.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the Test
Period most recently ended on or prior to such date of determination to
(b) Consolidated EBITDA for such Test Period.
“Series” refers to Incremental Term Commitments (and any Incremental Term Loans
thereunder) established pursuant to an Incremental Facility Agreement, or to
Refinancing Term Commitments (and Refinancing Term Loans thereunder) established
pursuant to a Refinancing Facility Agreement, in each case that have identical
terms and conditions.
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value”, “Present Fair Salable Value”, “Stated Liabilities”,
“Identified Contingent Liabilities”, “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit K).
“Specified Representations” means the following: (a) such of the representations
and warranties made by, with respect to or on behalf of the Target in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower has the right (taking into account any
applicable cure provisions) to terminate its obligations under the Acquisition
Agreement or decline to consummate the Acquisition (in each case, in accordance
with the terms thereof) as a result of the failure of such representations and
warranties in the Acquisition Agreement to be accurate, and (b) the
representations set forth in Sections 3.01 (relating to organizational existence
of the Loan Parties), 3.02, 3.08, 3.13, Section 3.15 (related to the creation,
validity and perfection of the security interests in the Collateral and subject
to the proviso contained in Section 4.02(h)), 3.16, 3.17 and 3.18.



--------------------------------------------------------------------------------



53

“Specified Adjustment Transaction” means the Transactions, a Specified
Transaction involving a Permitted Acquisition or other acquisition of a Pro
Forma Entity or involving the Disposition of a Pro Forma Entity.
“Specified Restructuring” means any restructuring or other strategic initiative
(including cost saving initiative) of the Borrower or any of its Restricted
Subsidiaries initiated after the Closing Date and not in the ordinary course of
business and described in reasonable detail in a certificate of an Authorized
Officer delivered by the Borrower to the Administrative Agent.
“Specified Transaction” means, with respect to any period, any Permitted
Acquisition, Investment, Disposition, incurrence, assumption or prepayment,
repayment, retirement, redemption, satisfaction, discharge or defeasance of
Indebtedness (including the incurrence of any Incremental Term Loans or
Incremental Equivalent Indebtedness or the establishment of any Incremental
Revolving Commitment Increase), Restricted Payment, designation of a Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary or any other event that
by the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.
“Specified Uses” means (a) expenditures made to acquire Non-Compliant
Subsidiaries in a Permitted Acquisition in reliance on the final proviso to the
definition of “Permitted Acquisition”, (b) Investments made (i) in reliance on
the proviso to Section 6.04(d)(iii) and (ii) in reliance on the proviso to
Section 6.04(r), (c) Restricted Payments made in reliance on Section
6.08(a)(viii), (d) payments or other distributions in respect of any Junior
Financing made in reliance on Section 6.08(b)(vi), and (e) with respect to
Qualifying Equity Proceeds only, Restricted Payments made in reliance on Section
6.08(a)(vi).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.



--------------------------------------------------------------------------------



54

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person (i) the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (ii) that
is Controlled by the parent, which at a minimum shall mean that the parent has
the ability to cause and direct such Person to comply with the requirements,
obligations, covenants and restrictions set forth in the Loan Documents, and
(b) any other Person of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Target” means the “Business” as defined in the Acquisition Agreement.



--------------------------------------------------------------------------------



55

“Target Material Adverse Effect” means any event, change or effect that (a) is
or would reasonably be expected to be materially adverse to the business,
assets, financial condition or results of operations of the Target, taken as a
whole, or (b) would reasonably be expected to prevent or materially delay the
consummation by Classified Ventures, LLC of the transactions contemplated by the
Acquisition Agreement and the Ancillary Agreements (as defined in the
Acquisition Agreement); provided, however, that, in the case of clause (a) only,
no adverse effect to the extent attributable to the following events, changes or
effects shall be taken into account in determining whether there has been a
Material Adverse Effect: (i) any loss of or adverse change in the relationship
of the Target with its employees, customers, partners or suppliers arising out
of the announcement, pendency or consummation of the transactions contemplated
by the Acquisition Agreement and the Ancillary Agreements; (ii) any event,
change or effect (A) in the domestic or international financial, credit,
securities or commodities markets, or domestic or international economic,
regulatory or political conditions in general or (B) in the industries and
markets in which the Target operates in general; (iii) the failure of the Target
to meet internal or published sales, earnings or other financial or
non-financial projections and estimates (but not including any event, change or
effect underlying such failure of the Target); (iv) acts of war or terrorism (or
the escalation of the foregoing) or natural disasters or other force majeure
events; (v) changes or anticipated changes in any Law (as defined in the
Acquisition Agreement) applicable to the Target or applicable accounting
regulations or principles or the interpretation thereof; (vi) any action
expressly required or permitted to be taken pursuant to the Acquisition
Agreement or any Ancillary Agreement; or (vii) any action or inaction by the
Borrower or its Affiliates (as defined in the Acquisition Agreement), or
approved or consented to by the Borrower or its Affiliates (as defined in the
Acquisition Agreement after February 28, 2014 (provided that the Arrangers shall
have provided prior written consent (such consent not to be unreasonably
withheld or delayed) to such approval or consent); provided, further, that the
exercise by the Borrower of its rights under the Acquisition Agreement or any
Ancillary Agreement (including any decision to not deliver a consent or waiver
in compliance with Section 7.1 of the Acquisition Agreement) shall not be
captured by this clause (vii)); provided, further that, with respect to clauses
(ii), (iv) or (v), such matters shall be disregarded solely to the extent that
the impact of such matters is not disproportionately adverse to the Target
compared to other businesses in the Target’s industry (and if the impact of such
matters is disproportionately adverse, then the extent of such disproportionate
impact may be considered in determining whether a Target Material Adverse Effect
has occurred).
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Commitment” means any Initial Term Commitment, an Incremental Term
Commitment and a Refinancing Term Commitment, as applicable.
“Term Loan” means an Initial Term Loan, an Incremental Term Loan or a
Refinancing Term Loan, as applicable.
“Term Loan Extension Request” has the meaning set forth in Section 2.22(a)(i).



--------------------------------------------------------------------------------



56

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) Consolidated EBITDA for
such Test Period.
“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.
“Transactions” means, collectively, (i) the Acquisition and the consummation of
the other transactions contemplated by the Acquisition Agreement, (ii) the
Financing Transactions, (iii) the payment of the Acquisition Consideration and
the Transaction Costs, (iv) the Existing Credit Facility Refinancing and (v) the
consummation of any other transactions connected with the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Cash” means, as of any date, unrestricted cash and Cash
Equivalents owned by the Borrower and the Restricted Subsidiaries that are not,
and are not presently required under the terms of any agreement or other
arrangement binding on the Borrower or any Restricted Subsidiary on such date to
be, (a) pledged to or held in one or more accounts under the control of one or
more creditors of the Borrower or any Restricted Subsidiary (other than to
secure the Loan Document Obligations), (b) otherwise segregated from the general
assets of the Borrower and the Restricted Subsidiaries, in one or more special
accounts or otherwise, for the purpose of securing or providing a source of
payment for Indebtedness or other obligations that are or from time to time may
be owed to one or more creditors of the Borrower or any Restricted Subsidiary
(other than to secure the Loan Document Obligations) or (c) held by a Restricted
Subsidiary that is not wholly owned or that is subject to restrictions on its
ability to pay dividends or distributions. For the avoidance of doubt,
“Unrestricted Cash” shall exclude all auction rate securities and, on each
occasion when the amount of Unrestricted Cash is to be determined in respect of
any transaction (other than for purposes of Section 2.01), such amount shall not
include the amount of the proceeds of any Indebtedness then being issued or any
cash or Cash Equivalents to be received or to be used in such transaction.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to Section
5.15 subsequent to the Closing Date and (b) any subsidiary of an Unrestricted
Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(D)(2).



--------------------------------------------------------------------------------



57

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party or the Administrative Agent.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”, “Revolving Borrowing”, “Initial Term Loan” or
“Initial Term Borrowing”) or by Type (e.g., a “Eurocurrency Loan” or
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced,



--------------------------------------------------------------------------------



58

interpreted, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (ii) notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
825-10-25, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Restricted Subsidiary at “fair value”, as defined therein and (iii) whenever in
this Agreement it is necessary to determine whether a lease is a capital lease
or an operating lease, such determination shall be made on the basis of GAAP as
in effect on January 1, 2014.
(b)    For purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Specified Transaction, Specified Restructuring, Material Acquisition or Material
Disposition occurs, Acquired EBITDA, Consolidated EBITDA, Disposed EBITDA, the
First Lien Secured Leverage Ratio, the Senior Secured Leverage Ratio and the
Total Leverage Ratio shall be calculated with respect to such period and with
respect to such Specified Transaction, Specified Restructuring, Material
Acquisition or Material Disposition on a Pro Forma Basis (without duplication of
any adjustments made pursuant to the definition of the term “Consolidated
EBITDA”).
SECTION 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).



--------------------------------------------------------------------------------



59

SECTION 1.06    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, unless the
context otherwise requires.
SECTION 1.07    Exchange Rate Calculations. Where the permissibility of a
transaction depends upon compliance with, or is determined by reference to,
amounts stated in dollars, any amount stated in another currency shall be
translated to dollars at the applicable exchange rate then in effect and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates. For purposes of Section 6.12, amounts
in currencies other than dollars shall be translated to dollars at the exchange
rate used in preparing the most recently delivered financial statements pursuant
to Section 5.01.
ARTICLE II

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make an Initial Term Loan to the Borrower on
the Closing Date, in a principal amount equal to but not exceeding its Initial
Term Commitment and (b) to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period, in each case, in an aggregate
principal amount that, in each case after giving effect to any simultaneous
reduction of Revolving Exposure due to any application of proceeds from such
Revolving Loans, will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding
the Aggregate Revolving Commitment; provided that Revolving Loans may be
borrowed on the Closing Date solely to fund the (i) Acquisition Consideration
and the Transaction Costs in an amount not to exceed $185,000,000 and (ii) any
ordinary course working capital requirements of the Borrower and its Restricted
Subsidiaries on the Closing Date. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.
SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that all Borrowings made on the
Closing Date must be made as ABR Borrowings unless the Borrower shall have given
the notice required for a Eurocurrency Borrowing by the time specified in
Section 2.03 (which notice may be conditional upon the occurrence of the Closing
Date). Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make



--------------------------------------------------------------------------------



60

any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement or the obligation of any Lender to make or cause any Loan to
be made in accordance with this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Eurocurrency
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment; provided, further, that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
SECTION 2.03    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Closing Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be, in the case of Revolving Borrowings only,
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic delivery to the Administrative Agent of an executed written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be comprised of Term Loans of any
Class and/or Series or Revolving Loans;



--------------------------------------------------------------------------------



61

(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the account to which funds are to be
disbursed or, in the case of any Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) (other than a
deemed ABR Revolving Borrowing pursuant to Section 2.05(f)), the identity of the
Issuing Bank that made such LC Disbursement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
$10,000,000 or (ii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 12:00 noon, New York City
time, on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic delivery to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the requested date (which shall be a Business Day) and the
amount of the requested Swingline Loan and the location and number of the
account to which funds are to be disbursed or, in the case of any Swingline Loan
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that has made such LC
Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a wire



--------------------------------------------------------------------------------



62

transfer to the account specified in such Borrowing Request or to the applicable
Issuing Bank, as the case may be, by 2:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender acknowledges and agrees that, in making any Swingline Loan, the Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrower deemed made pursuant to
Section 4.02. Each Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.
SECTION 2.05    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Restricted Subsidiary,
denominated in dollars and in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Revolving Availability Period. The Borrower unconditionally and irrevocably
agrees that, in



--------------------------------------------------------------------------------



63

connection with any Letter of Credit issued for the account of any Restricted
Subsidiary as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit, (i)
all provisions of such letter of credit application purporting to grant liens in
favor of the Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a Letter of Credit Request requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
reasonably necessary to enable the applicable Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$10,000,000 and (ii) the Aggregate Revolving Exposure will not exceed the
Aggregate Revolving Commitment. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (l) of this Section. Subject to the terms and
conditions hereof, each Existing Letter of Credit that is outstanding on the
Closing Date shall, effective as of the Closing Date and without any further
action by the Borrower, be continued as a Letter of Credit hereunder, from and
after the Closing Date be deemed a Letter of Credit for all purposes hereof and
be subject to and governed by the terms and conditions hereof.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to which the expiration
date of such Letter of Credit shall automatically be extended for a period of up
to 12 months (but not to a date later than the date set



--------------------------------------------------------------------------------



64

forth in clause (ii) above), subject to a right on the part of such Issuing Bank
to prevent any such renewal from occurring by giving notice to the beneficiary
in advance of any such renewal; and provided further that if there exist any
Extended Revolving Commitments having a maturity date later than the Revolving
Maturity Date (the “Subsequent Maturity Date”), then, so long as the aggregate
LC Exposure in respect of Letters of Credit expiring after the Revolving
Maturity Date will not exceed the lesser of $10,000,000 and the aggregate amount
of such Extended Revolving Commitments, the Borrower may request the issuance of
a Letter of Credit that shall expire at or prior to the close of business on the
earlier of (A) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five Business Days prior to
the Subsequent Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.02.
(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery, facsimile or other
electronic delivery) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the Borrower and
the Administrative Agent of such LC Disbursement and of the date and amount
thereof and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) if such notice
has been received by the Borrower prior to 11:00 a.m., New York



--------------------------------------------------------------------------------



65

City time, on the next succeeding Business Day after the LC Disbursement, not
later than 2:00 p.m., New York City time, on the first Business Day after such
notice has been received and (ii) if such notice has been received by the
Borrower after 11:00 a.m., New York City time, on the next succeeding Business
Day after the LC Disbursement, not later than 2:00 p.m., New York City time, on
the second Business Day after such notice has been received (in each case, the
“Required Reimbursement Date”); provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan and unless the Borrower
shall have, by 1:00 p.m., New York City time, on the Required Reimbursement
Date, given a notice to the Administrative Agent and the applicable Issuing Bank
that the Borrower intends to reimburse the applicable Issuing Bank for the LC
Disbursement with funds other than from the proceeds of an ABR Revolving
Borrowing or a Swingline Loan, the Borrower shall be deemed to have requested an
ABR Borrowing in the amount of such LC Disbursement, plus interest payable
thereon pursuant to Section 2.05(h). If the Borrower subsequently fails to
reimburse any LC Disbursement by the time specified above, the Administrative
Agent shall notify each Revolving Lender of such failure, the payment then due
from the Borrower in respect of the applicable LC Disbursement and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related



--------------------------------------------------------------------------------



66

Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
wilful misconduct on the part of an Issuing Bank (as determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, whether with its own funds or with proceeds from a Revolving Borrowing
(including any ABR Revolving Borrowing deemed requested pursuant to Section
2.05(f)) or a Swingline Loan, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.



--------------------------------------------------------------------------------



67

(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Section 7.01. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or 2.20. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of a Majority in
Interest of the Revolving Lenders), be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after the date on which all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Revolving Commitment and no Default
shall have occurred and be continuing.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.



--------------------------------------------------------------------------------



68

(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero or such Letters of Credit have been backstopped, novated or cash
collateralized in a manner that is in form and substance satisfactory to such
Issuing Bank. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank when
due pursuant to paragraph (f) of this Section 2.05, the date of such failure and
the amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (and, on the
Closing Date, by as soon as possible after 10:00 a.m. (and by no later than
11:00 a.m., provided that all of the conditions set forth in Section 4.01 have
been satisfied by such time), New York City time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that



--------------------------------------------------------------------------------



69

Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make the proceeds of all other Loans hereunder available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account specified by the Borrower in the applicable Borrowing Request or, in the
case of Revolving Loans or Swingline Loans (including any deemed ABR Revolving
Loans pursuant to Section 2.05(f)) made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), to the Issuing Bank that has made
such LC Disbursement.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Revolving Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07    Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03 or Section 2.05(f).
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery, facsimile or
other electronic delivery to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:



--------------------------------------------------------------------------------



70

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurocurrency Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Section 7.01 has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, has notified the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing of such Class may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing of such Class shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Initial Term Commitments shall automatically terminate at
the Commitment Termination Time, if the Closing Date shall not have occurred by
such time, (ii) any Incremental Term Commitment shall terminate on the date set
forth in the Incremental Facility Agreement relating thereto, (iii) except with
respect to Extended Revolving Commitments, the Revolving Commitments shall
automatically terminate at the earlier to occur of (y) the Revolving Maturity
Date and (z) the Commitment Termination Time, if the Closing Date shall not have
occurred



--------------------------------------------------------------------------------



71

by such time and (iv) any Extended Revolving Commitments shall automatically
terminate on the relevant Maturity Date for the Extension Series of such
Extended Revolving Commitments.
(b)    Subject to Section 2.22 in the case of any reduction or termination of
Revolving Commitments, the Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class, as determined by the
Borrower, in whole or in part either (i) ratably among Classes or (ii) if not
inconsistent with the Extension Amendment relating to Extended Revolving
Commitments, first to the Commitments with respect to any Existing Revolving
Commitments and second to such Extended Revolving Commitments; provided that (i)
with respect to the Revolving Commitments of any Class, any such termination or
reduction shall apply ratably to reduce the Revolving Commitment of each of the
Revolving Lenders of such Class, (ii) each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $100,000 and not
less than $1,000,000 and (iii) the Borrower shall not terminate or reduce the
Revolving Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans of such Class in accordance
with Section 2.11, the Revolving Exposure of any Lender of such Class would
exceed its Revolving Commitment of such Class.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent.
SECTION 2.09    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan (other
than an Extended Revolving Loan) of such Lender on the Revolving Maturity Date,
(ii) with respect to any tranche of Incremental Term Loans, to the
Administrative Agent for the account of each applicable Incremental Term Lender
the then unpaid principal amount of each Incremental Term Loan of such tranche
of such Incremental Term Lender on the relevant Maturity Date for such tranche
of Incremental Term Loans, (iii) with respect to any Extension Series of
Extended Term Loans, to the Administrative Agent for the account of each
applicable Extending Lender the then unpaid principal amount of each Extended
Term Loan of such Extension Series on the relevant Maturity Date for such
Extension Series of Extended Term Loans, (iv) with respect to any Extension
Series of Extended Revolving Commitments, to the Administrative Agent for the
account of each applicable Extending Lender the then unpaid principal amount of
each Extended Revolving Loan of such Extension Series on the relevant Maturity
Date for such Extension Series of Extended Revolving Commitments, (v) to the
Administrative Agent for the account of each Initial Term Lender the then unpaid
principal amount of each Initial Term Loan (other than any Extended Term Loan)
of such Initial Term Lender as provided in Section 2.10



--------------------------------------------------------------------------------



72

and (vi) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.10    Amortization of Term Loans. (a) Subject to adjustment pursuant
to paragraph (c) of this Section, the Borrower shall repay Initial Term Loans on
the last day of each full fiscal quarter ending after the Closing Date in the
principal amount of Initial Term Loans equal to (i) the aggregate outstanding
principal amount of Initial Term Loans immediately after closing on the Closing
Date multiplied by (ii) (A) 1.25%, for each of the first, second and third set
of four full fiscal quarters ending after the Closing Date, (B) 2.50%, for the
fourth set of four full fiscal quarters ending after the Closing Date, and (C)
3.75%, for each fiscal quarter ending thereafter. To the extent not previously
paid, all Initial Term Loans shall be due and payable on the Initial Term
Maturity Date.
(b)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Incremental Term Lenders in the applicable Incremental
Facility Agreement, subject to the requirements set forth in Section 2.21. In
the event any Extended Term Loans are established, such Extended Term Loans
shall mature and be repaid in the amounts and on the dates set forth in the
applicable Extension Amendment, subject to the requirements set forth in Section
2.22. In the event any Refinancing Term Loans are made, such Refinancing Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Refinancing Term Lenders in the applicable Refinancing
Facility Agreement, subject to the requirements set forth in Section 2.24.





--------------------------------------------------------------------------------



73

(c)    Any voluntary prepayment of a Term Borrowing of any Class made pursuant
to Section 2.11(a) shall be applied to reduce the subsequent scheduled
repayments of Term Borrowings of such Class in such order as the Borrower may
determine; provided that the Borrower may not voluntarily prepay Extended Term
Loans of any Extension Series pursuant to Section 2.11(a) unless such prepayment
is accompanied by at least a pro rata prepayment, based upon the outstanding
principal amounts owing under such Class, of Initial Term Loans of the Class of
Initial Term Loans from which such Extended Term Loans were converted (or such
Initial Term Loans of such Class have otherwise been repaid in full). For the
avoidance of doubt, the Borrower may voluntarily prepay Initial Term Loans of
any Class pursuant to Section 2.11(a) without any requirement to prepay Extended
Term Loans that were converted from the Initial Term Loans of such Class.
(d)     Any mandatory prepayment of a Term Borrowing of any Class required by
Section 2.11 shall be allocated to the Classes of Term Loans outstanding, pro
rata, based upon the outstanding principal amounts of the Term Loans of each
Class (unless any Incremental Facility Agreement or any Refinancing Facility
Agreement contemplates that any Incremental Term Loans or Refinanced Term Loans,
as applicable, established thereby shall share into any mandatory prepayments of
Term Borrowings required by Section 2.11 on less than a pro rata basis with any
other Term Loans, in which case such mandatory prepayment shall be allocated to
such Class of Term Loans as provided in such any Incremental Facility Agreement
or any Refinancing Facility Agreement), and shall be applied pro rata to the
Lenders of each Class, based upon the outstanding principal amounts owing under
each such Class of Term Loans; provided that, with respect to the allocation of
such prepayments between Initial Term Loans and Extended Term Loans of the same
Extension Series, the Borrower may, to the extent not inconsistent with any
Extension Amendment relating to Extended Term Loans of any Extension Series,
allocate such prepayments as the Borrower may specify, so long as the Borrower
shall not allocate to Extended Term Loans of any Extension Series any mandatory
prepayment unless such prepayment is accompanied by at least a pro rata
prepayment, based upon the outstanding principal amounts owing under such Class,
of Initial Term Loans of the Class of Initial Term Loans from which such
Extended Term Loans were converted (or such Initial Term Loans of such Class
have otherwise been repaid in full).
(e)    Mandatory prepayments required by Section 2.11, within any Class of Term
Loans (other than Incremental Term Loans of any Series or Refinancing Term Loans
of any Series), shall be applied in direct order to reduce the subsequent
scheduled repayments of the Term Borrowings of such Class. Mandatory prepayments
required by Section 2.11, within any Series of Incremental Term Loans or
Refinancing Term Loans, shall be applied to reduce the remaining subsequent
scheduled repayments of Incremental Term Loans or Refinancing Term Loans of such
Series as shall be specified therefor in the applicable Incremental Facility
Agreement or Refinancing Facility Agreement for such Series.
(f)    In the event that Term Loans of any Class are purchased or acquired by
the Borrower pursuant to Purchase Offers under Section 2.23, then the subsequent
scheduled repayments of the Term Borrowings of such Class to be made will not be
reduced or otherwise affected by such transaction (except to the extent that the
final scheduled payment shall be reduced thereby).



--------------------------------------------------------------------------------



74

SECTION 2.11    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(b)    In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event, the Borrower shall, on the day such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, not later than the date of prepayment
required by paragraph (d) of this Section), prepay Term Borrowings in an amount
equal to such Net Proceeds (or such lesser amount required by paragraph (d) of
this Section); provided that, the Borrower may use a portion of such Net
Proceeds to prepay, repurchase or redeem Permitted Pari Passu Secured
Indebtedness to the extent the Borrower or applicable Restricted Subsidiary is
required pursuant to the terms of such Permitted Pari Passu Secured Indebtedness
to prepay or make an offer to purchase such Permitted Pari Passu Secured
Indebtedness with the Net Proceeds of such Prepayment Event, in each case in an
amount not to exceed the product of (i) the amount of such Net Proceeds
multiplied by (ii) a fraction, the numerator of which is the outstanding
principal amount of all Permitted Pari Passu Secured Indebtedness with respect
to which such a requirement to prepay or make an offer to purchase or redeem
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Pari Passu Secured Indebtedness and the outstanding
principal amount of Term Loans (provided that, in the event that the Borrower or
applicable Restricted Subsidiary makes an offer to the holders of such Permitted
Pari Passu Secured Indebtedness to prepay or purchase such Permitted Pari Passu
Secured Indebtedness in an amount permitted under this Section 2.11(c), to the
extent that such offer is declined by holders of such Permitted Pari Passu
Secured Indebtedness (the principal amount of such Permitted Pari Passu Secured
Indebtedness held by such declining holders, the “Declined Amount”), the
Borrower or applicable Restricted Subsidiary shall be required to prepay Term
Borrowings in an amount equal to such Declined Amount in accordance with Section
2.11(d)) as if the Declined Amount were Net Proceeds received on the final date
by which such declining holders were required to give notice of their Declined
Amount; provided, further, that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower to
the effect that the Borrower intends to cause the Net Proceeds from such event
(or a portion thereof specified in such certificate) to be applied within one
year after receipt of such Net Proceeds to be reinvested in the business of the
Borrower and its Restricted Subsidiaries (in the case of reinvestments in assets
of Restricted Subsidiaries that are not Loan Parties, in accordance with the
applicable limitations of Article VI), or to consummate any Permitted
Acquisition permitted hereunder, then no prepayment shall be required pursuant
to this paragraph in respect of the Net Proceeds from such event (or the portion
of such Net Proceeds specified in such certificate, if applicable) except to the
extent of any such Net Proceeds that have not been so applied by the end



--------------------------------------------------------------------------------



75

of such one-year period (or within a period of 180 days thereafter if by the end
of such initial one-year period the Borrower or any of its Restricted
Subsidiaries shall have entered into a binding agreement with a third party to
reinvest, or to consummate such Permitted Acquisition, with such Net Proceeds in
accordance with the applicable provisions of Article VI), at which time a
prepayment shall be required in an amount equal to the Net Proceeds that have
not been so applied.
(d)    With respect to each such prepayment required by Section 2.11(c) as a
result of a Prepayment Event of the type described in clause (a) or (b) of the
definition of the term “Prepayment Event”, (i) no later than the date of receipt
of the Net Proceeds of such Prepayment Event, the Borrower will give the
Administrative Agent telephonic notice thereof (promptly confirmed in writing),
and the Administrative Agent will promptly provide such notice to each Lender of
Term Loans, (ii) each such Lender will have the right to refuse any such
prepayment by giving written notice of such refusal to the Administrative Agent
within three Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (such refused amounts, the “Refused
Proceeds”), (iii) the Borrower will make all such prepayments not so refused
upon the fifth Business Day after such Lenders receive first notice of repayment
from the Administrative Agent, and any Refused Proceeds may be retained by the
Borrower (it being understood that if no Term Loans are outstanding at the time
the notice referenced in clause (i) above is required to be delivered, such
prepayment shall be deemed Refused Proceeds without any further action by the
Borrower for purposes of this Section 2.11(d)).
(e)    In the event and on each occasion that, as a result of the receipt of any
cash proceeds by the Borrower or any Restricted Subsidiary in connection with
any Disposition of any asset or any other event, the Borrower or any other Loan
Party would be required by the terms of any Permitted Junior Lien Indebtedness,
Permitted Unsecured Indebtedness or Subordinated Indebtedness to repay, prepay,
redeem, repurchase or defease, or make an offer to repay, prepay, redeem,
repurchase or defease, any such Indebtedness, then, prior to the time at which
it would be required to make such repayment, prepayment, redemption, repurchase
or defeasance or to make such offer, the Borrower shall, if and to the extent it
would reduce, eliminate or satisfy any such requirement, (i) prepay Term
Borrowings or (ii) use such cash proceeds to acquire assets in one or more
transactions permitted hereby.
(f)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (g) of this
Section.
(g)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery, facsimile or other electronic delivery) of any repayment, any
optional prepayment and, to the extent practicable (and, in the case of
prepayments required pursuant to Section 2.11(c), subject to Section 2.11(d)),
any mandatory prepayment under Section 2.10 or 2.11, as applicable, (i) in the
case of repayment or prepayment of a Eurocurrency Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of repayment
or prepayment, (ii) in the case of repayment or prepayment of an ABR Borrowing,
not later than 1:00 p.m., New York City time, one Business Day before the date
of repayment or prepayment or (iii) in the case of repayment or prepayment of



--------------------------------------------------------------------------------



76

a Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
repayment or prepayment. Each such notice shall be irrevocable and shall specify
the repayment or prepayment date, the principal amount of each Borrowing or
portion thereof to be repaid or prepaid and, in the case of a mandatory
prepayment, to the extent practicable, a reasonably detailed calculation of the
amount of such prepayment; provided that (A) if a notice of optional prepayment
is given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment of Term Borrowings may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Repayment and prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
(h)    Notwithstanding the foregoing, in the event that any portion of any
Foreign Source Prepayment attributable to any Foreign Subsidiary cannot be made
when due other than with the proceeds of a dividend from such Foreign Subsidiary
(or of a dividend from another Foreign Subsidiary of which the first Foreign
Subsidiary is a direct or indirect subsidiary) that would result in a material
tax liability to the Borrower, then the requirement to make a prepayment with
such portion shall be deferred until such time as such prepayment can be made
with funds of the Borrower and the Restricted Subsidiaries that are available
without resort to such a dividend. “Foreign Source Prepayment” means, for any
Foreign Subsidiary, any Net Proceeds arising from a Prepayment Event under
paragraph (a) or (b) of the definition of Prepayment Event in respect of any
asset of such Foreign Subsidiary.
SECTION 2.12    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at Applicable Rate per annum on the daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date. All such commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).



--------------------------------------------------------------------------------



77

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at a rate of 0.125% per annum on the average daily amount of
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any such LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
Business Days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
such Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.



--------------------------------------------------------------------------------



78

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing, and (ii) any Borrowing Request for a Eurocurrency
Borrowing of such Class shall be treated as a request for an ABR Borrowing.



--------------------------------------------------------------------------------



79

SECTION 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Credit Party of making or maintaining any Eurocurrency Loan (or
of maintaining its obligation to make any such Loan), to increase the cost to
such Lender, Issuing Bank or other Credit Party of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Credit Party
hereunder (whether of principal, interest or otherwise), then, following receipt
of a certificate pursuant to paragraph (c) of this Section, the Borrower will
pay to such Lender, Issuing Bank or other Credit Party, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Credit Party, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
(b)    If any Lender or Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has had or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then,
following receipt of a certificate pursuant to paragraph (c) of this Section,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)    If any Lender or Issuing Bank is claiming compensation under this Section
2.15, it shall deliver to the Borrower a certificate setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the basis for the calculation thereof as
specified in paragraph (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error; provided that, in any such certificate, such
Lender or Issuing Bank shall certify that the claim for compensation referred to
therein is generally consistent with



--------------------------------------------------------------------------------



80

such Lender’s or Issuing Bank’s treatment of other borrowers of such Lender or
Issuing Bank in the U.S. leveraged loan market with respect to similarly
affected commitments, loans and/or participations under agreements with such
borrowers having provisions similar to this Section 2.15, but such Lender or
Issuing Bank, as the case may be, shall not be required to disclose any
confidential or proprietary information therein. This Section shall not be
construed to require any Lender or Issuing Bank to make available its tax return
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto, (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert or continue any Eurocurrency Loan on the date specified in
any notice (including any telephonic notice) delivered or made pursuant hereto
(including as a result of the revocation of any such notice), (d) the failure to
prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or pursuant to Section
2.21(e), then, in any such event, the Borrower shall after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount and, absent manifest error, the amount
requested shall be conclusive), compensate each Lender for the loss, cost and
expense attributable to such event, but excluding any losses of anticipated
profits. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market, but shall exclude any
losses of anticipated profits. A certificate of any Lender delivered to the
Borrower and



--------------------------------------------------------------------------------



81

setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
SECTION 2.17        Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by a
Loan Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Credit Party receives the amount it would have received had no such
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Credit Party for any Indemnified Taxes that are paid or payable by such
Credit Party in connection with this Agreement (including amounts paid or
payable under this paragraph) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this paragraph shall be paid within 20 days after the Credit
Party delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Credit Party and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Credit Party shall deliver
a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.



--------------------------------------------------------------------------------



82

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under this Agreement shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (A) through (E) of paragraph (f)(ii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form, documentation or certification previously delivered pursuant to
this Section 2.17(f). If any form, documentation or certification previously
delivered pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form, documentation or
certification to the extent it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, each Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as is reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;



--------------------------------------------------------------------------------



83

(C)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W‑8BEN and (2) a certificate substantially in the form of Exhibit L-1,
Exhibit L-2, Exhibit L-3 or Exhibit L-4 (each, a “U.S. Tax Certificate”), as
applicable, to the effect that such Lender is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (z) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided that if such Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;
(F)    in the case that any form referred to in clauses (A) through (E) of this
paragraph is succeeded by a successor form, such successor form; or
(G)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation as shall be necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(iii)    If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. For purposes
of this Section 2.17(f)(iii), the term “FATCA” shall include any amendments made
to FATCA after the Closing Date.



--------------------------------------------------------------------------------



84

(g)    Treatment of Certain Refunds. If any Credit Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
Credit Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Credit Party, shall repay to such Credit Party the
amount paid to such Credit Party pursuant to the prior sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Credit Party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will any Credit Party be required to pay any amount to
any indemnifying party pursuant to this paragraph if such payment would place
such Credit Party in a less favorable position (on a net after-Tax basis) than
such Credit Party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any Credit
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Defined Terms. For purposes of Sections 2.17(e) and 2.17(f), the term
“Lender” shall include each Issuing Bank and the term “applicable law” includes
FATCA.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.



--------------------------------------------------------------------------------



85

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
(c)    Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of principal, interest or fees
in different amounts or at different rates and the repayment of principal
amounts of Loans at different times as a result of Extension Amendments,
Incremental Facility Amendments, Refinancing Facility Agreements, purchases of
Term Loans pursuant to Purchase Offers under Section 2.23 or non-ratable
prepayments of Classes of Loans pursuant to Section 2.10(c)), each Lender agrees
that if it shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any Person that is an Eligible Assignee (as such term is
defined from time to time). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of



--------------------------------------------------------------------------------



86

the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.18(c), 2.18(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion.
Notwithstanding anything to the contrary herein, any amounts paid by a Loan
Party for the account of a Lender that are applied or held pursuant to this
Section 2.18(e) shall be deemed paid by such Loan Party to such Lender.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would reasonably be expected to eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
the Swingline



--------------------------------------------------------------------------------



87

Lender), which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and, if applicable, participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, it can reasonably be
expected that such assignment will result in a reduction in such compensation or
payments and (D) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:



--------------------------------------------------------------------------------



88

(i)    the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (with the term “Applicable Percentage” meaning, with
respect to any Lender for purposes of reallocations to be made pursuant to this
paragraph (c), the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated disregarding the Revolving Commitments of the Defaulting Lenders at
such time) but only to the extent that such reallocation does not cause the
Aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is reasonably satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.20(c), and participating interests in any such funded



--------------------------------------------------------------------------------



89

Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender (a “Restored Lender”), then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be reallocated in accordance with their Applicable
Percentages and on such date such Restored Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Restored Lender to hold such Loans in accordance with its Applicable Percentage
(with the term “Applicable Percentage” meaning, with respect to any Lender for
purposes of reallocations to be made pursuant to this paragraph, the percentage
of the Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment at the time of such reallocation calculated including the Revolving
Commitment of such Restored Lender but disregarding the Revolving Commitments of
the Defaulting Lenders at such time).
SECTION 2.21    Incremental Facilities.
(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, an “Incremental
Revolving Commitment Increase”) and/or (ii) the establishment of Incremental
Term Commitments, provided that the aggregate amount of all the Incremental
Revolving Commitment Increases and Incremental Term Commitments to be
established hereunder on any date shall not exceed the sum of (A) the
Incremental Base Amount as of such date plus (B) assuming that the full amount
of such Incremental Revolving Commitment Increases and/or Incremental Term
Commitments, and all previously established Incremental Revolving Commitment
Increases and Incremental Term Commitments then in effect, shall have been
funded as Loans on such date, an additional aggregate amount, such that, after
giving Pro Forma Effect to the establishment of any Incremental Revolving
Commitment Increases and/or Incremental Term Commitments and the use of proceeds
thereof, the Borrower shall be in Pro Forma Compliance, recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Pro Forma Financial Statements), with a First Lien
Secured Leverage Ratio that is no greater than 3.00:1.00. Each such notice shall
specify (A) the date on which the Borrower proposes that the Incremental
Revolving Commitment Increases or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(B) the amount of the Incremental Revolving Commitment Increase or Incremental
Term Commitments, as applicable, being requested (it being agreed that (x) any
Lender approached to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment Increase or Incremental Term
Commitments, (y) the Borrower shall not be required



--------------------------------------------------------------------------------



90

to approach existing Lenders first to provide any Incremental Revolving
Commitment Increase or Incremental Term Commitment or offer any existing Lenders
a right of first refusal to provide any Incremental Revolving Commitment
Increase or Incremental Term Commitment and (z) any Person that the Borrower
proposes to become a Lender under any Incremental Term Commitment or Incremental
Revolving Commitment Increase, if such Person is not then a Lender, must be an
Eligible Assignee and, if any consent of the Administrative Agent would be
required for an assignment of Loans or Commitment to such Lender, must be
reasonably acceptable to the Administrative Agent and, in the case of any
proposed Incremental Revolving Commitment Increase, if any consent of each
Issuing Bank and the Swingline Lender would be required for an assignment of
Revolving Loans or a Revolving Commitment to such Lender, each Issuing Bank and
the Swingline Lender).
(b)    The terms and conditions of any Loans and Commitments pursuant to any
Incremental Revolving Commitment Increase shall be the same as those of the
Revolving Commitments and Revolving Loans of the Class that is being increased
and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that any interest margins, commitment fees, pricing
and rate floors applicable to any Incremental Revolving Commitment Increase may
exceed the interest margins, commitment fees, pricing and rate floors payable
with respect to the Revolving Loans and/or Revolving Commitments pursuant to the
terms of this Agreement, as amended through the date of such calculation, in
which case the Applicable Rate and/or the fee payable pursuant to Section
2.12(a), in each case as in effect for the other Revolving Loans and Revolving
Commitments, shall be automatically increased to eliminate such excess (it being
understood that additional upfront or similar fees may be payable to the Lenders
participating in such Incremental Revolving Commitment Increase without any
requirement to pay such amounts to any existing Revolving Lenders). The terms
and conditions of any Incremental Term Commitments and the Incremental Term
Loans to be made thereunder shall be set forth in the applicable Incremental
Facility Agreement and may be different to those of the Term Commitments and the
Term Loans; provided that, except with respect to (i) matters contemplated by
the immediately succeeding proviso, (ii) other covenants and provisions that
apply solely to any period after the latest Maturity Date then in effect and
(iii) any Previously Absent Financial Maintenance Covenant so long as the
Administrative Agent shall be given prompt written notice thereof and this
Agreement is amended to include such Previously Absent Financial Maintenance
Covenant for the benefit of all Lenders, any differences shall be reasonably
satisfactory to the Administrative Agent; provided further that (A) the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the longest remaining Weighted Average Life to Maturity of any Class of Terms
Loans then outstanding, (B) no Incremental Term Loan Maturity Date shall be
earlier than the latest Maturity Date then in effect, (C) any Incremental Term
Loans may participate in any mandatory prepayment under Sections 2.11(c) and (e)
on a pro rata basis (or on less than pro rata basis, but not on a greater than
pro rata basis) with the other Term Loans and (D) any Incremental Term Loan
shall rank pari passu in right of payment and of security with the Initial Term
Loans and shall be secured only by the Collateral securing the Obligations. Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate Series of Incremental
Term Commitments and Incremental Term Loans for all purposes of this Agreement.



--------------------------------------------------------------------------------



91

(c)    The Incremental Term Commitments and any Incremental Revolving Commitment
Increase shall be effected pursuant to one or more Incremental Facility
Agreements executed and delivered by the Borrower, each Incremental Lender
providing such Incremental Term Commitments or Incremental Revolving Commitment
Increase, as the case may be, and the Administrative Agent; provided that no
Incremental Term Commitments or Incremental Revolving Commitment Increases shall
become effective unless:
(i)    no Default or Event of Default (or in the case of a Limited Condition
Acquisition, no Event of Default described in clause (a), (b), (i) or (j) of
Section 7.01) shall have occurred and be continuing on the date of effectiveness
thereof, both immediately prior to and immediately after giving effect to such
Incremental Term Commitments or Incremental Revolving Commitment Increases and
the making of Loans and issuance of Letters of Credit thereunder to be made on
such date;
(ii)    on the date of effectiveness thereof, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct (A)
in the case of the representations and warranties qualified as to materiality,
in all respects and (B) otherwise, in all material respects, in each case on and
as of such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date; provided
that the requirement in this clause (ii) shall only apply to Incremental Term
Loan Commitments to the extent requested by the applicable Incremental Term
Lenders;
(iii)    after giving Pro Forma Effect to the establishment of any Incremental
Revolving Commitment Increase or Incremental Term Commitment, the incurrence of
any Loans thereunder and the use of the proceeds thereof, and assuming that the
full amount of such Incremental Revolving Commitment Increases and/or
Incremental Term Commitments shall have been funded as Loans on such date, the
Borrower shall be in Pro Forma Compliance with each Financial Maintenance
Covenant, recomputed as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements);
(iv)     the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Term Commitments or Incremental
Revolving Commitment Increase and the related transactions under this Section.



--------------------------------------------------------------------------------



92

Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, provided that to the extent that any
term of any such amendment could not be approved as an amendment of this
Agreement by the Lenders providing such Incremental Term Commitments voting as a
single Class without the approval of any other Lender, such amendment will be
subject to the approval of the requisite Lenders required under this Agreement.
(d)    Upon the effectiveness of an Incremental Term Commitment or Incremental
Revolving Commitment Increase of any Incremental Lender, (i) such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents, and (ii) in the case of any Incremental Revolving
Commitment Increase, (A) if the applicable Lender does not already have a
Revolving Commitment, such Incremental Revolving Commitment Increase shall
constitute the Revolving Commitment of such Lender as provided in the
Incremental Facility Agreement applicable to such Incremental Revolving
Commitment Increase, (B) if the applicable Lender already has a Revolving
Commitment, the Revolving Commitment of such Lender shall be increased as
provided in the Incremental Facility Agreement applicable to such Incremental
Revolving Commitment Increase and (C) the Aggregate Revolving Commitment shall
be increased by the amount of such Incremental Revolving Commitment Increase, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment”. For the avoidance of
doubt, upon the effectiveness of any Incremental Revolving Commitment Increase,
the Revolving Exposure of the Revolving Lender making such Incremental Revolving
Commitment Increase, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitment
Increase, each Revolving Lender shall assign to each Revolving Lender making
such Incremental Revolving Commitment Increase, and each such Revolving Lender
making such Incremental Revolving Commitment Increase shall purchase from each
Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans and participations in Letters
of Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit will be held by all the Revolving Lenders
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment Increase.
(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.



--------------------------------------------------------------------------------



93

(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
Section 2.21(a) and of the effectiveness of any Incremental Term Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitment Increase, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to Section 2.21(e).
SECTION 2.22    Extensions of Term Loans, Revolving Loans and Revolving
Commitments.
(a)    (i) The Borrower may at any time and from time to time request that all
or a portion of each Term Loan of any Class (such Class, an “Existing Term Loan
Class” and such Term Loans, “Existing Term Loans”) be converted to extend the
scheduled final maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.22. Prior to entering into any Extension
Amendment with respect to any Extended Term Loans, the Borrower shall provide
written notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Class and
which such request shall be offered equally to all such Lenders) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which terms shall identical to the Term Loans of the Existing
Term Loan Class from which they are to be extended, except that (v) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.10 or in the Incremental Facility
Agreement, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended, in each case as more particularly
set forth in Section 2.22(c) below) (provided that, for the avoidance of doubt,
the Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of the
Existing Term Loan Class from which they are to be converted), (w)(A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(x) subject to the provisions set forth in Sections 2.10 and 2.11, the Extended
Term Loans may have optional prepayment terms (including call protection and
prepayment premiums) as may be agreed between the Borrower and the Lenders
thereof, (y) the Extension Amendment may provide for other covenants and terms
that apply to any period after the latest Maturity Date and (z) the terms of any
Extended Term Loans may also contain other differences from the Existing Term
Loan Class from which they are to be extended as are approved by the
Administrative Agent, acting reasonably, so long as such differences are not
material and not adverse to the Lenders of such Existing Term Loan Class. No
Lender shall have any obligation to agree to have any of its Term Loans
converted into Extended Term Loans



--------------------------------------------------------------------------------



94

pursuant to any Term Loan Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were converted.
(ii)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments and/or Extended Revolving Commitments of
any Class existing at the time of such request (each, an “Existing Revolving
Commitment” and any related Revolving Loans under any such facility, “Existing
Revolving Loans”; each Existing Revolving Commitment and related Existing
Revolving Loans together being referred to as an “Existing Revolving Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Commitments (any
such Existing Revolving Commitments which have been so extended, “Extended
Revolving Commitments” and any related Loans, “Extended Revolving Loans”; each
Extended Revolving Commitment and related Extended Revolving Loans together an
“Extended Revolving Class”) and to provide for other terms consistent with this
Section 2.22. Prior to entering into any Extension Amendment with respect to any
Extended Revolving Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Commitments and which such
request shall be offered equally to all such Lenders) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Revolving Commitments from which they are to be extended except
that (w) all or any of the final maturity dates of such Extended Revolving
Commitments may be delayed to later dates than the final maturity dates of such
Existing Revolving Class, (x)(A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Revolving Commitments may be different than those
for such Existing Revolving Class and/or (B) additional fees and/or premiums may
be payable to the Lenders providing such Extended Revolving Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(y)(A) the undrawn revolving commitment fee rate with respect to such Extended
Revolving Class may be different than such rate for such Existing Revolving
Class and (B) the Extension Amendment may provide for other covenants and terms
that apply to any period after the latest Maturity Date and (z) the terms of any
Extended Revolving Commitments may also contain other differences from the Class
of Existing Revolving Commitments from which they are to be extended as are
approved by the Administrative Agent, acting reasonably, so long as such
differences are not material and not adverse to the Lenders of such Existing
Revolving Commitment Class; provided that, notwithstanding anything to the
contrary in this Section 2.22 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Extended Revolving Class shall be made
on a pro rata basis with any borrowings and repayments of the Existing Revolving
Loans of the Class of Existing Revolving Commitments from which they were
extended (the mechanics for which may be implemented through the applicable
Extension Amendment and may include technical



--------------------------------------------------------------------------------



95

changes related to the borrowing, replacement letter of credit and swingline
procedures of such Existing Revolving Commitment Class), (2) assignments and
participations of Extended Revolving Commitments and Extended Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Existing Revolving Classes set forth in Section 9.04 and (3) subject to
Section 2.08(b), permanent repayments of Extended Revolving Loans (and
corresponding permanent reductions in the related Extended Revolving
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Revolving Loans or Revolving Commitments of any Existing Revolving Class
converted into Extended Revolving Loans or Extended Revolving Commitments
pursuant to any Extension Request. Any Extended Revolving Commitments of any
Extension Series shall constitute a separate Class of Revolving Commitments from
the Existing Revolving Commitments of the Existing Revolving Class from which
they were converted and from any other Existing Revolving Commitments (together
with any other Extended Revolving Commitments so established on such date).
(b)    The Borrower shall provide the applicable Extension Request at least ten
Business Days (or such shorter period as the Administrative Agent may determine
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.22. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Existing Term Loans or Revolving Commitments (or any
earlier Extended Revolving Commitments) of an Existing Revolving Class subject
to such Extension Request converted into Extended Term Loans or Extended
Revolving Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans and/or Revolving Commitments of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Commitments,
as applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate amount of Term Loans or
Revolving Commitments of the Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans or Extended Revolving Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Commitments of the Existing Class or Existing Classes shall be converted to
Extended Term Loans or Extended Revolving Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans or Revolving Commitments included
in each such Extension Election (subject to rounding). Notwithstanding the
conversion of any Existing Revolving Commitment into an Extended Revolving
Commitment, such Extended Revolving Commitment shall be treated identically to
all other Revolving Commitments for purposes of the obligations of a Revolving
Lender in respect of Swingline Loans under Section 2.04 and Letters of Credit
under Section 2.05, except that the applicable Extension Amendment may provide
that the date on which the Swingline Loan has to be repaid and/or the last day
for issuing Letters of Credit may be extended and the related obligations to
make Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
applicable Swingline Lender and/or the applicable



--------------------------------------------------------------------------------



96

Issuing Bank, as applicable, have consented to such extensions (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).
(c)    Extended Term Loans or Extended Revolving Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.22(c) and notwithstanding anything to the contrary
set forth in Section 9.02, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.22(a), each Extension
Amendment (i) shall amend the scheduled amortization payments pursuant to
Section 2.10 or the applicable Incremental Facility Agreement with respect to
the Existing Class of Term Loans from which the Extended Term Loans were
converted to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Term Loans of the Existing Term
Loan Class is to be converted pursuant to such Extension Amendment (it being
understood that the amount of any repayment amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof) and (ii) may amend this Agreement to
ensure ratable participation in Letters of Credit and Swingline Loans between
Extended Revolving Commitments and Existing Revolving Commitments.
Notwithstanding anything to the contrary in this Section 2.22 and without
limiting the generality or applicability of Section 9.02 to any Section 2.22
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Section 2.22 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.22
Additional Amendments do not become effective prior to the time that such
Section 2.22 Additional Amendments have been consented to (including, pursuant
to (i) consents applicable to holders of Incremental Term Loans and Incremental
Revolving Commitment Increases provided for in any Incremental Facility
Agreement and (ii) consents applicable to holders of any Extended Term Loans or
Extended Revolving Commitments provided for in any Extension Amendment) by such
of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.22 Additional Amendments to become effective in
accordance with Section 9.02. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.22 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.22 Additional Amendment. In
connection with any Extension Amendment, the Borrower shall deliver an opinion
of counsel reasonably acceptable to the Administrative Agent (i) as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby (in the
case of such other Loan Documents as contemplated by the immediately preceding
sentence), (ii) to the effect that such Extension Amendment, including the
Extended Term Loans or Extended Revolving Commitments provided for therein, does
not conflict with or violate the terms and provisions of Section 9.02 of this
Agreement and (iii) covering such other matters as the Administrative Agent may
reasonably request in connection therewith.



--------------------------------------------------------------------------------



97

(d)    Notwithstanding anything to the contrary contained in this Agreement, (i)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (x) in the case of the Existing Term Loans of each Extending Lender, the
aggregate principal amount of such Existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans (together with any other Extended
Term Loans so established on such date), and (y) in the case of the Existing
Revolving Commitments of each Extending Lender, the aggregate principal amount
of such corresponding Existing Revolving Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving
Commitments so converted by such Lender on such date (and any related
participations shall be reduced proportionately), and such Extended Revolving
Commitments shall be established as a separate Class of Revolving Commitments
from the corresponding Existing Revolving Commitment Class and from any other
Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date) and (ii) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under an applicable Extended
Revolving Commitment, such Loans shall be deemed to be allocated as Extended
Revolving Loans and Existing Revolving Loans in the same proportion as such
Extending Lender’s Existing Revolving Commitments to Extended Revolving
Commitments.
(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Commitments of a given Extension Series, in
each case to a given Lender, was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Existing Term
Loan Class or Existing Revolving Commitments (and related Revolving Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Commitments (and related Revolving
Exposure) of the applicable Extension Series into which such other Term Loans or
Revolving Commitments were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.22(c)), and (iii)
effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.22(c).



--------------------------------------------------------------------------------



98

(f)    No exchange or conversion of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.22 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
SECTION 2.23    Loan Repurchases.
(a)    Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions to make Purchase Offers, each such Purchase Offer to be managed
exclusively by J.P. Morgan Securities LLC or another investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:
(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.23 and the Auction Procedures;
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice and at the time of purchase of
any Term Loans in connection with any Purchase Offer;
(iii)    the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Borrower offers to purchase in any such Purchase Offer shall
be no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent);
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the
Borrower shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold);
(v)    if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, prior to commencing such Purchase Offer, the Borrower shall have
discussed such proposed Purchase Offer with each (or both, as applicable) of S&P
and Moody’s and, based upon such discussions, shall reasonably believe that the
proposed purchase of Term Loans through such Purchase Offer shall not be deemed
to be a “distressed exchange”;
(vi)    if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, at the time of each purchase of Term Loans pursuant to such
Purchase Offer, neither S&P nor Moody’s shall have announced or communicated to
the Borrower that the proposed purchase of Term Loans through such Purchase
Offer shall be deemed to be a “distressed exchange”;



--------------------------------------------------------------------------------



99

(vii)    no more than one Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Purchase Offers (regardless of
Class) may be made in any one year;
(viii)    no purchase of any Term Loans in connection with any Purchase Offer
may be financed using the proceeds of any Revolving Borrowing;
(ix)    the assigning Lenders waive any rights to bring actions against the
Administrative Agent; and
(x)    at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with preceding clauses (ii), (v)
and (vi).
(b)    The Borrower must terminate any Purchase Offer if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.23, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 or any other provision hereof.
(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.23 (provided that no Lender shall have an obligation
to participate in any such Purchase Offer). For the avoidance of doubt, it is
understood and agreed that the provisions of Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.23. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Article IX to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.



--------------------------------------------------------------------------------



100

SECTION 2.24    Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, establish (i) a new
Class of revolving commitments (the “Refinancing Revolving Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing
Revolving Lender”) will make revolving loans to the Borrower (“Refinancing
Revolving Loans”) and acquire participations in the Letters of Credit and
Swingline Loans or (ii) one or more additional Classes of term loan commitments
(the “Refinancing Term Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Term Lender”) will make term loans to the
Borrower (the “Refinancing Term Loans”). Each such notice shall specify (A) the
date on which the Borrower proposes that the Refinancing Revolving Commitments
or the Refinancing Term Commitments, as applicable, shall be effective, (B) the
amount of the Refinancing Revolving Commitments or Refinancing Term Commitments,
as applicable, requested to be established and (C) the identity of each Person
proposed to become a Refinancing Lender in connection therewith (it being agreed
that (x) any Lender approached to provide any Refinancing Revolving Commitment
or Refinancing Term Commitment may elect or decline, in its sole discretion, to
provide such Refinancing Revolving Commitment or Refinancing Term Commitment and
(y) any Person that the Borrower proposes to be a Refinancing Lender must be an
Eligible Assignee and, if such approval would then be required under Section
9.04 for an assignment to such Person of a Commitment or Loan of the applicable
Class, must be approved by the Administrative Agent, each Issuing Bank and the
Swingline Lender (each such approval not to be unreasonably withheld, delayed or
conditioned).
(b)    (i)  The terms and conditions of any Refinancing Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be as
determined by the Borrower and the applicable Refinancing Revolving Lenders;
provided that (A) no Refinancing Revolving Maturity Date shall be earlier than
the Revolving Maturity Date and (B) Refinancing Revolving Commitments and
Refinancing Revolving Loans and other extensions of credit thereunder shall rank
pari passu in right of payment, and shall be secured by the Collateral on an
equal and ratable basis, with the other Commitments and Loans hereunder, and
shall be extensions of credit to the Borrower that are Guaranteed by the other
Loan Parties.
(ii)    The terms and conditions of any Refinancing Term Commitments and the
Refinancing Term Loans to be made thereunder shall be as determined by the
Borrower and the applicable Refinancing Term Lenders and set forth in the
applicable Refinancing Facility Agreement; provided that (A) no Refinancing Term
Maturity Date shall be earlier than the Maturity Date of the Class of Term Loans
being refinanced, (B) the Weighted Average Life to Maturity of any Refinancing
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans being refinanced (it being understood that,
subject to this clause (B), the amortization schedule applicable to any
Refinancing Term Loans shall be determined by the Borrower and the applicable
Refinancing Term Lenders), (C) any Refinancing Term Loans may participate in any
mandatory prepayment under Section 2.11(c) or (e) on a pro rata basis (or on
less than pro rata basis, but not on a greater than pro rata basis) with the
other Term Loans, (D) any Refinancing Term Commitments and Refinancing Term
Loans thereunder shall rank pari passu in right of payment, and shall be secured
by the Collateral on an equal and ratable basis, with the other Commitments and
Loans hereunder, and shall be extensions of credit to the Borrower that are
Guaranteed by



--------------------------------------------------------------------------------



101

the other Loan Parties and (E) except for the terms referred to above, except
for any of the following that are only applicable to periods after the latest
Maturity Date in effect at the time of effectiveness of the applicable
Refinancing Facility Agreement, the terms of such Refinancing Term Loans
(excluding, for the avoidance of doubt, interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts and prepayment or redemption premiums and terms) (when
taken as a whole) are not materially more restrictive on the Borrower and the
Restricted Subsidiaries than those under the Loan Documents (when taken as a
whole) (provided, however, that such terms shall not be deemed to be “materially
more restrictive” solely as a result of the inclusion in any Refinancing
Facility Agreement of a Previously Absent Financial Maintenance Covenant so long
as the Administrative Agent shall be given prompt written notice thereof and
this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of all Lenders), it being understood that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the effectiveness of
the applicable Refinancing Facility Agreement, together with a reasonably
detailed description of the material terms and conditions of such Refinancing
Term Loans or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms satisfy the foregoing
requirement shall be conclusive evidence that such terms satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); (6) the terms of
any such Refinancing Term Loans shall not require any mandatory repayment,
redemption, repurchase or defeasance (other than customary change of control,
asset sale or casualty or condemnation event offers or mandatory prepayments and
customary acceleration any time after an event of default and excess cash flow
sweeps no greater than any excess cash flow sweep then applicable under the Loan
Documents) that could result in prepayments or redemptions of such Refinancing
Term Loans prior to the latest Maturity Date in effect at the time of
effectiveness of the applicable Refinancing Facility Agreement. In the event any
Refinancing Term Loans have the same terms as any Existing Class of Term Loans
then outstanding (disregarding any differences in original issue discount or
upfront fees), such Refinancing Term Loans may, at the election of the Borrower,
be treated as a single Class with such outstanding Term Loans.
(c)    The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, each Issuing Bank
and the Swingline Lender; provided that no Refinancing Commitments shall become
effective unless (i) in the case of any Refinancing Revolving Commitments,
substantially concurrently with the effectiveness thereof, all the Revolving
Commitments then in effect shall be terminated, and all the Revolving Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Lenders, shall be repaid or paid (it being
understood, however, that any Letters of Credit may continue to be outstanding
hereunder), and the aggregate amount of such Refinancing Revolving Commitments
does not exceed the sum of the unused portion of the Aggregate Revolving
Commitment plus the Aggregate Revolving Exposure at such time (except by an
amount equal to



--------------------------------------------------------------------------------



102

accrued and unpaid interest with respect to the Revolving Loans, commitment and
Letter of Credit participation fees accrued and unpaid with respect to the
Revolving Commitments and fees (including upfront fees and original issue
discount), premiums and expenses relating to such refinancing), (ii) in the case
of any Refinancing Term Commitments, substantially concurrently with the
effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Commitments (less the aggregate amount of accrued and unpaid
interest with respect to such outstanding Term Borrowings and any fees
(including upfront fees and original issue discount), premiums and expenses
relating to such refinancing) (and any such prepayment of Term Borrowings of any
Class shall be applied to reduce the subsequent scheduled amortization
installments of Term Borrowings of such Class to be made pursuant to
Section 2.10 in the direct order of maturity and, in the case of a prepayment of
Eurocurrency Term Borrowings, shall be subject to Section 2.16) and (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested (consistent in all material respects
with the documents delivered on the Closing Date under Section 4.01) by the
Administrative Agent in connection with any such transaction. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Facility Agreement. Each Refinancing Facility Agreement may, without
the consent of any Lender other than the applicable Refinancing Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section, including
any amendments necessary to treat the applicable Refinancing Commitments and
Refinancing Loans as a new Class of Commitments and/or Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Commitments and/or Loans may be afforded class voting rights requiring
the consent of Lenders under such Class in addition to any other consent of
Lenders that might otherwise be required under Section 9.02) and to enable such
new Class of Commitments and/or Loans to be extended under Section 2.22 or
refinanced under this Section). The Administrative Agent agrees that its consent
to any amendment to this Agreement or any other Loan Document as contemplated
above, or to the form and substance of any Refinancing Facility Agreement, will
not be unreasonably withheld, delayed or conditioned.



--------------------------------------------------------------------------------



103

ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders on the Closing Date and on
each other date on which representations and warranties are made or deemed made
hereunder that:
SECTION 3.01    Organization; Powers. The Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
SECTION 3.02    Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; Absence of Conflicts. The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been or substantially contemporaneously with the initial
funding of Loans on the Closing Date will be obtained or made and are (or will
so be) in full force and effect and (ii) filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any material Requirements
of Law, including any material order of any Governmental Authority, (c) will not
violate the Organizational Documents of the Borrower or any Restricted
Subsidiary, (d) except as could not reasonably be expected to result in a
Material Adverse Effect, will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon the Borrower or any Restricted
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by the Borrower or any
Restricted Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary.



--------------------------------------------------------------------------------



104

SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Administrative Agent (i) consolidated
balance sheets of the Borrower as at December 31, 2013, December 31, 2012 and
December 31, 2011 and related statements of income, stockholders’ equity and
cash flows of the Borrower for the fiscal years ended at December 31, 2013,
December 31, 2012 and December 31, 2011, audited by and accompanied by the
opinion of Ernst & Young LLP, independent registered public accounting firm.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
consolidated Restricted Subsidiaries as of such dates and for such periods in
accordance with GAAP and (ii)(A) an audited balance sheet of the Target as at
the end of December 31, 2013 and December 31, 2012 and related audited
statements of operations and cash flows of the Target for the fiscals year ended
December 31, 2013 and December 31, 2012, prepared in accordance with U.S. GAAP
(and the audit report for such financial statements which shall not be subject
to any qualification or “going concern” disclosure), and (B) an unaudited
balance sheet of the Target as of December 31, 2011 and the related unaudited
statements of operations and cash flows for the fiscal year ended December 31,
2011, in each case prepared in accordance with U.S. GAAP (in the case of this
clause (B), without footnote disclosure).
(b)    The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as at the end of, and related pro forma statements of income of the Borrower
for, the fiscal year ended December 31, 2013, prepared giving effect to the
Transactions as if the Transactions had occurred on such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statements of income) (the “Pro Forma Financial Statements”). The Pro Forma
Financial Statements (i) have been prepared by the Borrower in good faith, based
on assumptions believed by the Borrower on the Closing Date to be reasonable,
(ii) are believed by the Borrower to be based on the best information reasonably
available to the Borrower as of the date of delivery thereof after due inquiry,
(iii) accurately reflect in all material respects all adjustments necessary to
give effect to the Transactions and (iv) present fairly, in all material
respects, the pro forma financial position of the Borrower and its consolidated
Restricted Subsidiaries as of such date as if the Transactions had occurred on
such date; provided that no representation is being made by the Borrower that
the Pro Forma Financial Statement have been prepared in compliance with
Regulation S-X of the Securities Act or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R))
(c)    Since December 31, 2013, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.
SECTION 3.05    Properties. (a) The Borrower and each Restricted Subsidiary has
good title to, or valid leasehold interests in, or easements, licenses or other
limited property interests sufficient for its use thereof in, all its property
material to its business (including its Mortgaged Properties, but other than
Intellectual Property), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes and except where the failure to have
such title, leasehold interest, easement,



--------------------------------------------------------------------------------



105

license or other limited property interest, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower and each Restricted Subsidiary owns or has the right to use,
all patents, trademarks, copyrights, licenses, technology, software, domain
names, confidential proprietary databases and other Intellectual Property that
is necessary for the conduct of its business as currently conducted, except to
the extent any such failure to own or have the right to use such patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property, in each
case, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that this representation shall not
be construed as a representation of non-infringement of Intellectual Property,
which is addressed in the next sentence of this Section 3.05(b). To the
knowledge of the Borrower and the Restricted Subsidiaries, no patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business infringes
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation regarding any patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property owned or used
by the Borrower or any Restricted Subsidiary is pending or, to the knowledge of
the Borrower or any Restricted Subsidiary, threatened against the Borrower or
any Restricted Subsidiary that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. As of the Closing
Date, each patent, trademark, copyright, license, technology, software, domain
name, confidential proprietary database or other Intellectual Property that,
individually or in the aggregate, is material to the business of the Borrower
and the Restricted Subsidiaries (or to the business of the Borrower and the
Domestic Subsidiaries) is owned by or licensed to the Borrower or another Loan
Party.
(c)    Schedule 3.05 sets forth the address of each real property that
constitutes a Mortgaged Property as of the Closing Date and the proper
jurisdiction for filing of Mortgages in respect thereof. As of the Closing Date,
none of the Borrower or any Restricted Subsidiary (i) has received notice, or
has knowledge, of any pending or contemplated condemnation proceeding affecting
any such Mortgaged Property or any Disposition thereof in lieu of condemnation
or (ii) is or could be obligated under any right of first refusal, option or
other contractual right to sell, transfer or otherwise dispose of any such
Mortgaged Property or any interest therein.
SECTION 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened against or affecting the Borrower or any Restricted
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) adversely affect any
of the Loan Documents or the Transactions.



--------------------------------------------------------------------------------



106

(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07    Compliance with Laws. (a) The Borrower and each Restricted
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
(b)    As of the Closing Date (i) each of CoStar Group, Inc. and CoStar Realty
Information, Inc., are duly organized, validly existing and in good standing
under the laws of the jurisdiction of their organization, and (ii) the Financing
Transactions to be entered into by CoStar Group, Inc. and CoStar Realty
Information, Inc. are within their corporate or organizational powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder or equityholder action of CoStar Group, Inc. and CoStar
Realty Information, Inc.
SECTION 3.08    Investment Company Status. None of the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except where (a) (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.10    ERISA; Labor Matters. (a) No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Except as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws and, in each case, the regulations
thereunder, (ii) no Plan has failed to satisfy its “minimum funding standard”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA. The
present value of all accumulated benefit obligations under each Plan (in each
case based on the assumptions used for



--------------------------------------------------------------------------------



107

purposes of Accounting Standards Codification Topic 715), did not, individually
or in the aggregate, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of each Plan
or of all underfunded Plans (as applicable) by an amount that, if required to be
paid as of such date by the Borrower or its ERISA Affiliates, could reasonably
be expected to result in a Material Adverse Effect.
(b)    As of the Closing Date, there are no strikes, lockouts or slowdowns
against the Borrower or any Restricted Subsidiary pending or, to their
knowledge, threatened, that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters, except
for any violation or violations that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. All payments due
from the Borrower or any Restricted Subsidiary, or for which any claim may be
made against the Borrower or any Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Restricted
Subsidiary, except for any failure to pay or accrete that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
SECTION 3.11    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a) Schedule 3.11A sets forth, as of the Closing Date, the name and jurisdiction
of organization of, and the percentage of each class of Equity Interests owned
by the Borrower or any Subsidiary in, (a) each Subsidiary and (b) each joint
venture in which the Borrower or any Subsidiary owns any Equity Interests, and
identifies each Excluded Subsidiary and each Unrestricted Subsidiary. The Equity
Interests in each Restricted Subsidiary have been duly authorized and validly
issued and are fully paid and non-assessable. Except as set forth on Schedule
3.11A, as of the Closing Date, there is no existing option, warrant, call,
right, commitment or other agreement to which the Borrower or any Restricted
Subsidiary is a party requiring, and there are no Equity Interests in any
Restricted Subsidiary outstanding that upon exercise, conversion or exchange
would require, the issuance by any Restricted Subsidiary of any additional
Equity Interests or other securities exercisable for, convertible into,
exchangeable for or evidencing the right to subscribe for or purchase any Equity
Interests in any Restricted Subsidiary.
(b)    Schedule 3.11B sets forth, as of the Closing Date, all outstanding
Disqualified Equity Interests, if any, in the Borrower or any Restricted
Subsidiary, including the number, date of issuance and the record holder of such
Disqualified Equity Interests.
SECTION 3.12    Insurance. Schedule 3.12 sets forth a description of each
material policy of insurance maintained by or on behalf of the Borrower and the
Restricted Subsidiaries as of the Closing Date.



--------------------------------------------------------------------------------



108

SECTION 3.13    Solvency. On the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date, and giving effect
to the rights of subrogation and contribution under the Collateral Agreement,
the Borrower and its Restricted Subsidiaries, on a consolidated basis, are
Solvent.
SECTION 3.14    Disclosure. None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent, the Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole, and excluding any information of a general economic or industry nature,
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Closing Date, as of the Closing Date
(it being understood that (i) such forecasts and projections are as to future
events and are not to be viewed as facts, (ii) such forecasts and projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Subsidiaries, (iii) no assurance can
be given by the Borrower that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material).
SECTION 3.15    Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto and effectiveness thereof, will
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral (as defined
therein) and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, but subject to Liens permitted by Section 6.02, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements in such filing offices, prior and superior to the rights of any other
Person, but subject to Liens permitted under Section 6.02.
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the



--------------------------------------------------------------------------------



109

proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under Section 6.02.
(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
or developed by the Loan Parties after the Closing Date).
(d)    Each Security Document, other than any Security Document referred to in
the preceding paragraphs of this Section, upon execution and delivery thereof by
the parties thereto and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral subject thereto.
SECTION 3.16    Federal Reserve Regulations; Use of Proceeds. None of the
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets of
the Borrower and the Restricted Subsidiaries subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock. The proceeds of the Loans
and Letters of Credit will be used in compliance with Section 5.11.
SECTION 3.17    Closing Date Representation. As of the Closing Date, the
incurrence of the Loans and the provision of the Guarantees, in each case under
the Loan Documents, and the granting of the security interests in the Collateral
to secure the Loan Document Obligations, do not conflict in any material respect
with the Organizational Documents of the Borrower or any Subsidiary Loan Party.
SECTION 3.18    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents while acting on behalf of the Borrower or its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions. The Borrower,
its Subsidiaries and to the knowledge of the Borrower, their



--------------------------------------------------------------------------------



110

respective officers, employees, directors and agents, are in compliance with (i)
Anti-Corruption Laws, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (ii) applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
ARTICLE IV

Conditions
SECTION 4.01    Closing Date. This Agreement shall not become effective and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder on the Closing Date shall be subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:
(a)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a completed Perfection
Certificate (which shall be prepared on the basis that the Acquisition and the
other Transactions to occur on the Closing Date) dated the Closing Date and
signed by a Financial Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Borrower and
the Designated Subsidiaries in their respective jurisdictions of organization,
delivered at least five Business Days prior to the Closing Date.
(c)    The Administrative Agent and the Arranger shall have received all
documentation and other information about the Loan Parties as has been
reasonably requested by the Administrative Agent or the Arranger in writing at
least 10 days prior to the Closing Date and that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Closing Date) of (i) Simpson Thacher & Bartlett LLP and (ii) Clifford
Chance LLP, as to matters of UK law.



--------------------------------------------------------------------------------



111

(e)    The Administrative Agent shall have received (i) true and complete copies
of the Organizational Documents of each Person that is a Loan Party as of the
Closing Date and a copy of the resolutions, substantially in the form of
authorizing resolutions attached to Exhibit M hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors or other governing body, as applicable, of each Person that is a Loan
Party as of the Closing Date (or a duly authorized committee thereof)
authorizing (A) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party and (B) in the case
of the Borrower, the extensions of credit hereunder, together with such
certificates relating to the good standing of each Person that is a Loan Party
as the Administrative Agent may reasonably request and (ii) a certificate of
each Person that is a Loan Party as of the Closing Date, dated the Closing Date,
substantially in the form of Exhibit M hereto or otherwise reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by an Authorized Officer of such Loan Party, and attaching the documents
referred to in clause (b)(i) above.
(f)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Borrower, substantially in the form of Exhibit N hereto or
otherwise reasonably satisfactory to the Administrative Agent, confirming
compliance with the conditions set forth in paragraphs (j), (k) and (m) of this
Section 4.01 and in paragraph (a) of Section 4.02.
(g)    All fees required to be paid on the Closing Date pursuant to the Fee
Letters and reasonable out-of-pocket expenses required to be paid on the Closing
Date pursuant to the Commitment Letter, to the extent invoiced at least three
Business Days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall, upon the initial Borrowing hereunder on the Closing
Date, have been, or will be substantially simultaneously, paid.
(h)    The Collateral and Guarantee Requirement shall have been satisfied;
provided that if, notwithstanding the use by the Borrower of commercially
reasonable efforts without undue burden or expense to cause the Collateral and
Guarantee Requirement to be satisfied on the Closing Date, the requirements
thereof (other than (i) the execution and delivery of the Collateral Agreement
by the Loan Parties, (ii) creation of and perfection of security interests in
intercompany Indebtedness and in the Equity Interests the Domestic Subsidiaries
of the Borrower, and (c) delivery of Uniform Commercial Code financing
statements with respect to perfection of security interests in other assets of
the Loan Parties that may be perfected by the filing of a financing statement
under the Uniform Commercial Code) are not satisfied as of the Closing Date, the
satisfaction of such requirements shall not be a condition to the availability
of the initial Loans on the Closing Date (but shall be required to be satisfied
as promptly as practicable after the Closing Date and in any event within the
period specified therefor in Schedule 5.13 (or such later date as the
Administrative Agent may agree)).



--------------------------------------------------------------------------------



112

(i)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Secured Parties and the Administrative Agent as additional insured and the
Administrative Agent, for the benefit of the Secured Parties, as loss payee
thereunder, in each case as specified and to the extent required under
Section 5.08.
(j)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowings hereunder on the Closing Date shall
be consummated, in accordance with the terms of the Acquisition Agreement, after
giving effect to any modifications, amendments, consents, waivers or requests by
the Borrower (or any of its Affiliates) thereto, other than those modifications,
amendments, consents, waivers or requests (including the effects of any such
requests) that are materially adverse to the interests of the Lenders, except to
the extent consented to in writing by the Arrangers (it being understood that
any modification, amendment, consent, waiver or request to the definition of
“Material Adverse Effect” in the Acquisition Agreement or to the provisions in
Sections 5.4(a), 5.4(b), 11.2, 13.1, 13.4, 13.6, 13.7(c), 13.8, 13.14 and 13.16
of the Acquisition Agreement shall be deemed to be materially adverse to the
interests of the Lenders). The Administrative Agent shall have received a copy
of the definitive executed Acquisition Agreement certified by an Authorized
Officer the Borrower as being complete and correct.
(k)    Substantially simultaneously with the initial borrowings hereunder and
the consummation of the Acquisition, the Existing Credit Facility Refinancing
shall have been consummated. After giving effect to the Transactions, (i) none
of the Borrower or any Restricted Subsidiary shall have outstanding any
Disqualified Equity Interest or any Indebtedness for borrowed money (other than
intercompany Indebtedness), other than (A) Indebtedness incurred under the Loan
Documents, (B) short-term unsecured working capital facilities, Capital Lease
Obligations and deferred purchase price obligations, in each case incurred in
the ordinary course of business by the Borrower, its Restricted Subsidiaries or
the Target, (C) Indebtedness of the Target permitted to be incurred by the
Acquisition Agreement (without giving effect to any amendment or waiver
thereof), (D) any preferred stock (other than Disqualified Equity Interests) not
requiring the payment of any dividends (other than dividends payable solely in
Qualified Equity Interests) and (E) other Indebtedness permitted by Section 6.01
or otherwise consented to by the Administrative Agent. Each Lender party hereto
that is also a party to the Existing Credit Agreement hereby consents and agrees
that no prior notice shall be required under the Existing Credit Agreement with
respect to the termination of commitments under the Existing Credit Agreement or
prepayment of loans thereunder; provided that notice thereof is given on the
Closing Date.
(l)    The Lenders shall have received a certificate from the chief financial
officer of the Borrower, substantially in the form of Exhibit K (or other form
reasonably acceptable to the Administrative Agent) confirming the solvency of
the Borrower and the Restricted Subsidiaries on a consolidated basis on the
Closing Date after giving effect to the Transactions to be effected on the
Closing Date.



--------------------------------------------------------------------------------



113

(m)    Except as set forth in the Seller Disclosure Schedule (as defined in the
Acquisition Agreement) delivered to the Arrangers on February 28, 2014 (it being
understood and agreed that disclosure of any item in any section or subsection
of the Seller Disclosure Schedule shall be deemed disclosure with respect to any
other section or subsection of the Seller Disclosure Schedule to which the
relevance of such item is reasonably apparent), since December 31, 2013, there
shall not have been a Target Material Adverse Effect.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. For the avoidance
of doubt, the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder on the Closing Date shall not become
effective or otherwise occur unless and until each of the foregoing conditions
shall have been satisfied (or waived in accordance with Section 9.02).
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents (or, on the Closing Date, solely the Specified Representations)
shall be true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.
(b)    Other than in the case of any Borrowing or issuance of any Letter of
Credit on the Closing Date, at the time of and immediately after giving effect
to any Borrowing or the issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01, 2.04(a) or 2.05(b).
ARTICLE V

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit



--------------------------------------------------------------------------------



114

shall have expired or been terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of
Ernst & Young LLP or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, so long as the Borrower shall be
subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available thereunder for the filing of such form) its
consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis as
of the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of certain footnotes;
(c)    if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of



--------------------------------------------------------------------------------



115

Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail;
(d)    concurrently with each delivery of financial statements under clause (a)
or (b) above (beginning with the delivery of financial statements for the fiscal
quarter ending June 30, 2014), a completed Compliance Certificate signed by a
Financial Officer of the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12 as
of the last day of the fiscal period covered by such financial statements,
(iii) stating whether any change in GAAP or in the application thereof (that
could reasonably be expected to affect, in any material respect, any financial
calculations or ratios required to be determined under this Agreement) has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore delivered under clause (a) or (b) above (or, prior to the
first such delivery, referred to in Section 3.04) and, if any such change has
occurred, specifying the effect of such change on the financial statements
(including those for the prior periods) accompanying such certificate,
(iv) certifying that all notices required to be provided under Sections 5.03 and
5.04 have been provided, (v) solely in the case of any delivery of financial
statements under clause (a) above, setting forth a reasonably detailed
calculation of Excess Cash Flow for the applicable fiscal year (and, in the case
of the fiscal year ending December 31, 2014, the last three fiscal quarters
thereof), (vi) identifying as of the date of such Compliance Certificate each
Subsidiary that (A) is (x) an Excluded Subsidiary and is not a Loan Party or a
request has been made to release the Guarantee of such Subsidiary pursuant to
Section 9.14 or (y) an Unrestricted Subsidiary, in each case as of such date but
has not been identified as an Excluded Subsidiary or Unrestricted Subsidiary in
Schedule 3.11A or in any prior Compliance Certificate or (B) has previously been
identified as an Excluded Subsidiary or Unrestricted Subsidiary but has ceased
to be (x) an Excluded Subsidiary (only in the event that such Subsidiary is not
a Loan Party at the time of the delivery of such certificate) or (y) an
Unrestricted Subsidiary and (vii) setting forth a complete and correct schedule,
in the form of Schedule III to the Collateral Agreement, of all Intellectual
Property owned by each Loan Party, including all applications filed by such Loan
Party, either itself or through any agent, employee, licensee or designee, for
any Patent, Trademark or Copyright (or for the registration of any Patent,
Trademark or Copyright) (each as defined in the Collateral Agreement) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States, in existence
on the date thereof and not theretofore disclosed to the Administrative Agent on
Schedule III to the Collateral Agreement, as supplemented from time to time in
accordance herewith.
(e)    concurrently with each delivery of financial statements under clause (a)
above, a certificate of an Authorized Officer or a Financial Officer of the
Borrower confirming that, since the date of the Perfection Certificate delivered
on the Closing Date, as supplemented by the updated Perfection Certificate
delivered on the Closing Date and as supplemented by the certificates delivered
pursuant to this Section 5.01(e), there has been



--------------------------------------------------------------------------------



116

no change in the information set forth in Schedules 1 and 2A therein or
identifying all such changes in the information set forth therein;
(f)    on and after the Closing Date and not later than five days after any
delivery of financial statements under paragraph (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether it
obtained knowledge during the course of its examination of such financial
statements of any Default relating to Section 6.12 and, if such knowledge has
been obtained, describing such Default (which certificate may be limited to the
extent required by accounting rules or guidelines);
(g)    concurrently with each delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any formal revisions to such budget;
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;
(i)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(j)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, or with the USA
PATRIOT Act, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (h) of this
Section or referred to in Section 3.04(a) shall be deemed to have been delivered
or furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).



--------------------------------------------------------------------------------



117

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following, in each case after
it obtains knowledge thereof:
(a)    the occurrence of, or receipt by the Borrower of any written notice
claiming the occurrence of, any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by the Borrower
to the Administrative Agent and the Lenders, that in each case could reasonably
be expected to result in a Material Adverse Effect or that in any manner
questions the validity of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Additional Subsidiaries. If any Restricted Subsidiary is formed
or acquired after the Closing Date, or any existing Restricted Subsidiary ceases
to be an Excluded Subsidiary after the Closing Date, the Borrower will, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may reasonably agree to in writing), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such newly formed or acquired Restricted
Subsidiary (if it is a Designated Subsidiary), or such existing Restricted
Subsidiary, as applicable, and, to the extent not already satisfied with respect
to any such existing Subsidiary, with respect to any Equity Interests in or
Indebtedness of such Restricted Subsidiary owned by any Loan Party.
SECTION 5.04    Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent prompt written notice of any change in (i) the legal
name of any Loan Party, as set forth in its Organizational Documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. With respect to any change
referred to in the preceding sentence, the Borrower shall, within 30 days of
such change, make all filings under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and



--------------------------------------------------------------------------------



118

perfected security interest in all the Collateral. The provisions of this
Section 5.04 shall apply only on and after the Closing Date.
SECTION 5.05    Existence; Conduct of Business.
(a)    The Borrower and each Restricted Subsidiary will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect (i)
its legal existence and (ii) the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05.
(b)    The Borrower and each Restricted Subsidiary will take all actions
reasonably necessary in its reasonable business judgment to protect all material
patents, trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property necessary to
the conduct of its business, including (i) protecting the secrecy and
confidentiality of the material confidential information and trade secrets of
the Borrower or such Restricted Subsidiary, (ii) taking all actions reasonably
necessary to ensure that none of the material trade secrets of the Borrower or
such Restricted Subsidiary shall fall into the public domain and
(iii) protecting the secrecy and confidentiality of the material source code of
all computer software programs and applications owned or licensed by the
Borrower or such Restricted Subsidiary, except in each case where the failure to
take any such action, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06    Payment of Obligations. The Borrower and each Restricted
Subsidiary will pay its obligations (other than obligations with respect to
Indebtedness), including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the failure to make payment could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect or (b) the validity or amount of such obligation is
being contested in good faith by appropriate proceedings and the Borrower or
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP.
SECTION 5.07    Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.



--------------------------------------------------------------------------------



119

SECTION 5.08    Insurance. The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable insurance companies (as
determined in good faith by the Borrower), insurance in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations (as determined in good faith by the
Borrower). On and after the Closing Date, each such policy of liability or
property insurance maintained by or on behalf of Loan Parties shall (a) in the
case of each liability insurance policy, name the Secured Parties and the
Administrative Agent, as additional insureds thereunder and (b) in the case of
each property insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
additional loss payee thereunder. On and after the Closing Date, the Borrower
shall use commercially reasonable efforts to ensure that each such policy
provides for at least 30 days’ (or such shorter number of days as may be agreed
to by the Administrative Agent) prior written notice to the Administrative Agent
of any cancellation of such policy. With respect to each Mortgaged Property that
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance as may be reasonably acceptable to the Administrative Agent and in
compliance with applicable law, including Regulation H of the Board of
Governors.
SECTION 5.09    Books and Records; Inspection and Audit Rights. The Borrower and
each Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries that are in all material respects in accordance
with GAAP and applicable law The Borrower and each Restricted Subsidiary will
permit the Administrative Agent (and Lenders acting in conjunction with the
Administrative Agent) and any agent designated by any of the foregoing, upon
reasonable prior notice during regular business hours (in each case to the
extent it is within the Borrower’s or such Restricted Subsidiary’s, as
applicable, control to so permit), (a) to visit and inspect its properties,
(b) to examine and make extracts from its books and records and (c) to discuss
its operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
provided that (a) no such discussion with any such independent accountants shall
be permitted unless the Borrower shall have received reasonable notice thereof
and a reasonable opportunity to participate therein and (b) unless an Event of
Default shall have occurred and be continuing, the Lenders, coordinating through
the Administrative Agent, shall exercise such rights only once during any
calendar year, at the Borrower’s expense. Notwithstanding anything to the
contrary in this Section or in Section 5.01(j), none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies of abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.



--------------------------------------------------------------------------------



120

SECTION 5.10    Compliance with Laws. The Borrower and each Restricted
Subsidiary will comply with all Requirements of Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.11    Use of Proceeds and Letters of Credit.
(a)    The proceeds of the Initial Term Loans and the Revolving Loans, together
with cash on hand of the Borrower and its Restricted Subsidiaries, will be used
on the Closing Date (i) to pay the Acquisition Consideration, (ii) to pay for
the Existing Credit Facility Refinancing and (iii) to pay the Transaction Costs.
(b)    The proceeds of the Revolving Loans and Swingline Loans will be used on
or after the Closing Date solely for working capital and other general corporate
purposes of the Borrower and the Restricted Subsidiaries.
(c)    Letters of Credit will be used by the Borrower and the Restricted
Subsidiaries on or after the Closing Date for general corporate purposes.
(d)    The proceeds of any Incremental Term Loans will be used for the purpose
or purposes set forth in the applicable Incremental Facility Agreement. The
proceeds of any Refinancing Loans will be used for the purposes set forth in
Section 2.24(b).
(e)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) for the purpose of offering, paying,
promising to pay, or authorizing the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (ii) in
any manner that would result in the violation of any economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government, including those administered by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom (including any Sanctions)
applicable to any party hereto.
SECTION 5.12    Further Assurances. On and after the Closing Date, subject to
any applicable limitations set forth in the Security Documents and in the
definition of the term “Collateral and Guarantee Requirement”, the Borrower
will, and will cause each other Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents and to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the
Borrower and the other Loan Parties. The Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or



--------------------------------------------------------------------------------



121

intended to be created by the Security Documents. Subject to any applicable
limitations set forth in the Security Documents and in the definition of the
term “Collateral and Guarantee Requirement”, if any assets (including any owned
real estate or improvements thereto (but not any leased real property) or any
interest therein) with a fair market value (determined in good faith by the
Borrower at the time of acquisition of such assets) in excess of $5,000,000
(individually) are acquired by the Borrower or any other Loan Party after the
Closing Date (other than assets constituting Excluded Assets and other assets
constituting Collateral under the Collateral Agreement that become subject to
the Lien of the Collateral Agreement upon acquisition thereof), the Borrower
will notify the Administrative Agent (who shall notify the Lenders) thereof and
will promptly cause such assets to be subjected to a Lien securing the
applicable Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in the
definition of the term “Collateral and Guarantee Requirement”, all at the
expense of the Borrower and the other Loan Parties.
SECTION 5.13    Certain Post-Closing Collateral Obligations and Delivery of
Schedule 5.13. As promptly as practicable after the Closing Date, and in any
event within the time period after the Closing Date set forth therefor in
Schedule 5.13, the Borrower and each other Loan Party will satisfy all
requirements set forth on Schedule 5.13, in each case except to the extent
otherwise agreed by the Administrative Agent pursuant to its authority as set
forth in the definition of the term “Collateral and Guarantee Requirement”. The
Borrower will deliver Schedule 5.13 (in form reasonably satisfactory to the
Administrative Agent) on the Closing Date with such time periods as reasonably
agreed between the Borrower and the Administrative Agent (which shall be
authorized to negotiate such periods without any consent from any other Credit
Party).
SECTION 5.14    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such other Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 5.15    Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
specifying such designation and certifying that the conditions to such
designation set forth in this Section 5.15 are satisfied; provided that:



--------------------------------------------------------------------------------



122

(a)    both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing;
(b)    after giving Pro Forma Effect to such designation, the Borrower shall be
in Pro Forma Compliance with each Financial Covenant, in each case recomputed as
of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the Pro Forma Financial Statements);
(c)    in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 5.15;
(d)    in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, each Subsidiary of which such designated Subsidiary is a
subsidiary has been, or concurrently therewith will be, designated as a
Restricted Subsidiary in accordance with this Section 5.15; and
(e)    no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated as an Unrestricted Subsidiary or if it is a
“restricted subsidiary” pursuant to the terms of any Material Indebtedness of
the Borrower or any of its Restricted Subsidiaries.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower in such Subsidiary
on the date of designation in an amount equal to the fair market value of the
Borrower’s Investment therein (as determined reasonably and in good faith by a
Financial Officer of the Borrower). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.
ARTICLE VI

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:



--------------------------------------------------------------------------------



123

SECTION 6.01    Indebtedness; Certain Equity Securities. (a) None of the
Borrower or any Restricted Subsidiary will create, incur, assume or permit to
exist any Indebtedness, except:
(i)    (A) Indebtedness created under the Loan Documents, (B) any Credit
Agreement Refinancing Indebtedness and (C) and Refinancing Indebtedness in
respect of any such Credit Agreement Refinancing Indebtedness;
(ii)    (A) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness; provided that the
aggregate principal amount of Indebtedness incurred under this Section
6.01(a)(ii)(A) on any date shall not exceed the sum of (1) the Incremental Base
Amount as of such date plus (2) assuming that the full amount of any Incremental
Revolving Commitment Increases then in effect have been funded as Loans on such
date, an additional aggregate amount, such that, after giving Pro Forma Effect
to the incurrence of such Indebtedness and the use of proceeds thereof, the
Borrower shall be in Pro Forma Compliance, in each case recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Pro Forma Financial Statements), with (x) in the case of
the incurrence of any Permitted Pari Passu Secured Indebtedness under this
clause (ii), a First Lien Secured Leverage Ratio that is no greater than
3.00:1.00, (y) in the case of the incurrence of any Permitted Junior Lien
Secured Indebtedness under this clause (ii), a Senior Secured Leverage Ratio
that is no greater than (1) at any time prior to June 30, 2016, 4.50:1.00 and
(2) at any time on and after June 30, 2016, 4.00:1.00 and (z) in the case of the
incurrence of any Permitted Unsecured Indebtedness under this clause (ii), a
Total Leverage Ratio that is no greater than (1) at any time prior to June 30,
2016, 5.00:1.00 and (2) at any time on or after June 30, 2016, 4.50:1.00;
provided further that in the case of any incurrence of Incremental Equivalent
Indebtedness under this clause (ii)(A), at the time of the incurrence of such
Incremental Equivalent Indebtedness, (1) no Event of Default (or in the case of
a Limited Condition Acquisition, no Event of Default described in clause (a),
(b), (i) or (j) of Section 7.01) shall have occurred and be continuing, both
immediately prior to and immediately after giving effect to the incurrence of
such Incremental Equivalent Indebtedness, (2) such Incremental Equivalent
Indebtedness shall comply with the Required Debt Parameters, (3) after giving
Pro Forma Effect to the incurrence of such Incremental Equivalent Indebtedness
and the use of proceeds thereof, the Borrower shall be in Pro Forma Compliance
with each Financial Covenant, in each case recomputed as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements), and (4) the Administrative Agent shall
have received a certificate of an Authorized Officer of the Borrower, dated the
date of incurrence of such Incremental Equivalent Indebtedness, confirming
compliance with the conditions set forth in the first proviso to this clause
(ii)(A) and clauses (1) and (3) of this proviso to clause (ii)(A), and setting
forth reasonably detailed calculations in support thereof and (B) any



--------------------------------------------------------------------------------



124

Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(A) above or under this clause (B);
(iii)    Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and Refinancing Indebtedness in respect thereof;
(iv)    Indebtedness of (A) any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary; provided that any such Indebtedness owing by any
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and shall be evidenced by the Intercompany Note, (B) any Restricted
Subsidiary that is not a Loan Party owing to any other Restricted Subsidiary
that is not a Loan Party and (C) to the extent permitted by Section 6.04, any
Restricted Subsidiary that is not a Loan Party owing to any Loan Party; provided
that any such Indebtedness shall be evidenced by the Intercompany Note;
(v)    Guarantees incurred in compliance with Section 6.04;
(vi)    Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction, repair, replacement, expansion or
improvement of any fixed or capital assets; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction, repair, replacement, expansion or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing, repairing, replacing, expanding or improving such fixed or capital
assets (it being understood that property subject to a Capital Lease Obligation
not entered into as part of a Sale/Leaseback Transaction will be deemed acquired
at the time such Capital Lease Obligation becomes effective) or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that, immediately
after the incurrence or assumption of such Indebtedness, the aggregate principal
amount of Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations and Refinancing Indebtedness) incurred in reliance on and then
outstanding under this clause (vi) shall not exceed the greater of (x)
$30,000,000 and (y) 2.0% of Consolidated Total Assets as of the last day of the
then most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements);
(vii)    (1) Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance a Permitted Acquisition or other similar Investment permitted by
Section 6.04, (2) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary) in a transaction
permitted under this Agreement, (3) Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or any Restricted Subsidiary in a Permitted
Acquisition or other similar Investment permitted by Section 6.04 or (4)
Refinancing Indebtedness of any of the foregoing; provided that, in the case of
Indebtedness referred to in clauses (1), (2) and (3) above:



--------------------------------------------------------------------------------



125

(A)    both immediately before and immediately after giving effect thereto, no
Event of Default (or in the case of a Limited Condition Acquisition, no Event of
Default described in clause (a), (b), (i) or (j) of Section 7.01) shall have
occurred and be continuing;
(B)    after giving Pro Forma Effect to the incurrence or assumption of such
Indebtedness, the Borrower shall be in Pro Forma Compliance with a Total
Leverage Ratio, recomputed as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the Pro Forma Financial
Statements), that is no greater than (A) at any time prior to June 30, 2016,
5.00:1.00 and (B) at any time on or after June 30, 2016, 4.50:1.00;
(C)    after giving Pro Forma Effect to the incurrence or assumption of such
Indebtedness, the Borrower shall be in Pro Forma Compliance with each Financial
Maintenance Covenant, in each case recomputed as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
Pro Forma Financial Statements);
(D)    with respect to any newly incurred Indebtedness, the stated maturity date
of such Indebtedness is not earlier than the latest Maturity Date in effect at
the time of incurrence of such Indebtedness;
(E)    with respect to any Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary) or Indebtedness of
any Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with the acquisition of assets by the Borrower or any Restricted
Subsidiary, such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in contemplation thereof or in connection therewith;
(F)    the aggregate principal amount of all Indebtedness incurred and
outstanding under this Section 6.01(a)(vii) by Restricted Subsidiaries that are
not Loan Parties, when aggregated with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred and
outstanding under Section 6.01(a)(xi), shall not at any time exceed the greater
of (x) $75,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day
of the then most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Pro Forma Financial Statements); and



--------------------------------------------------------------------------------



126

(G)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower, dated the date of incurrence or assumption
of such Indebtedness, confirming compliance with the conditions set forth in
clauses (A), (B), (C) and (F), and setting forth reasonably detailed
calculations in support thereof.
(viii)    Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, in each case
incurred in the ordinary course of business; provided that such Indebtedness
(other than with respect to credit or purchase cards) shall be repaid in full
within ten Business Days of the incurrence thereof;
(ix)    Indebtedness in respect of (A) letters of credit, bankers’ acceptances,
bank guarantees or similar instruments or facilities issued for the account of
the Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations under workers’ compensation, unemployment insurance and
other social security laws and (B) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and obligations of a
like nature incurred in the ordinary course of business and not in connection
with the borrowing of money;
(x)    Indebtedness of the Borrower or any Restricted Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;
(xi)    additional senior, senior subordinated or subordinated Indebtedness of
the Borrower or any Restricted Subsidiary; provided that:
(A)    both immediately before and immediately after giving effect to the
incurrence of any such Indebtedness, no Event of Default shall have occurred and
be continuing;
(B)    after giving Pro Forma Effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Borrower shall be in Pro Forma Compliance with
a Total Leverage Ratio, recomputed as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Pro Forma
Financial Statements), that is no greater than (x) at any time prior to June 30,
2016, 5.00:1.00 and (y) at any time on or after June 30, 2016, 4.50:1.00;



--------------------------------------------------------------------------------



127

(C)    the aggregate principal amount of all Indebtedness incurred and
outstanding under this Section 6.01(a)(xi) by Restricted Subsidiaries that are
not Loan Parties, when aggregated with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred and
outstanding under Section 6.01(a)(vii), shall not at any time exceed the greater
of (x) $75,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day
of the then most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Pro Forma Financial Statements);
(D)    such Indebtedness shall comply with the Required Debt Parameters; and
(E)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower, dated the date of incurrence of such
Indebtedness, confirming compliance with the conditions set forth in clauses
(A), (B) and (C), and setting forth reasonably detailed calculations in support
thereof;
(xii)    Permitted Non-Loan Party Indebtedness in an aggregate principal amount
not exceeding $50,000,000 at any time outstanding;
(xiii)    other Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;
(xiv)    unsecured Indebtedness in respect of (A) obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (B) intercompany
obligations of the Borrower or any Restricted Subsidiary in respect of accounts
payable incurred in connection with goods sold or services rendered in the
ordinary course of business and not in connection with the borrowing of money;
(xv)    obligations of the Borrower or any Restricted Subsidiary to pay
insurance premiums arising in the ordinary course of business and not in
connection with the borrowing of money;
(xvi)    unsecured Indebtedness consisting of promissory notes issued by any
Loan Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower, in each case to the extent
permitted by Section 6.08;
(xvii)    to the extent constituting Indebtedness, Hedging Obligations permitted
under Section 6.07; and



--------------------------------------------------------------------------------



128

(xviii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xvii) above.
(b)    The Borrower will not permit any Restricted Subsidiary to issue any
preferred Equity Interests, except preferred Equity Interests issued to and held
by the Borrower or any other Restricted Subsidiary (and, in the case of any
preferred Equity Interests issued by any Subsidiary Loan Party, such preferred
Equity Interests shall be held by the Borrower or a Subsidiary Loan Party).
SECTION 6.02    Liens. (a) None of the Borrower or any Restricted Subsidiary
will create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    (A) Liens created under the Loan Documents and (B) Liens securing any
Credit Agreement Refinancing Indebtedness and any Refinancing Indebtedness in
respect thereof;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth on Schedule 6.02; provided that (A)
such Lien shall not attach to any other asset of the Borrower or any Restricted
Subsidiary other than after-acquired property that is affixed or incorporated
into the property covered by such Lien and the proceeds and products thereof and
(B) such Lien shall secure only those obligations that it secures on the Closing
Date and any extensions, renewals and refinancings thereof that do not increase
the outstanding principal amount thereof and, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01 as
Refinancing Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Closing Date prior to
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not attach to
any other asset of the Borrower or any Restricted Subsidiary other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (y) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(z) the proceeds and products thereof, and (C) such Lien shall secure only those
obligations (or, in the case of any such obligations constituting Indebtedness,
any Refinancing Indebtedness in respect thereof permitted by



--------------------------------------------------------------------------------



129

Section 6.01) that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
(v)    Liens securing Capital Lease Obligations and Liens on fixed or capital
assets acquired, constructed, repaired, replaced, expanded or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) permitted by Section 6.01(a)(vi) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not attach to any asset
of the Borrower or any Restricted Subsidiary other than the assets financed by
such Indebtedness, accessions thereto and the proceeds and products thereof;
provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    any agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted under Section 6.05, in each case, solely to
the extent such sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such agreement;
(viii)    in the case of (A) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (B) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the Organizational Documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;
(ix)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(x)    ground leases in respect of real property on which facilities owned or
leased by any of the Restricted Subsidiaries are located;
(xi)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Restricted
Subsidiaries in the ordinary course of business
(xii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;



--------------------------------------------------------------------------------



130

(xiii)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Cash Equivalents”;
(xiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
(xv)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law or pursuant to terms and
conditions generally imposed by such banking institution on its customers
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(xvi)    Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Restricted Subsidiary permitted
under Section 6.01;
(xvii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Restricted Subsidiaries in
the ordinary course of business;
(xviii)    Liens on the Collateral securing Incremental Equivalent Indebtedness;
(xix)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding; and
(xx)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder.
(b)    Notwithstanding the foregoing, no Liens on any Intellectual Property that
is Collateral shall be permitted at any time, other than pursuant to Section
6.02(a)(i), (ii), (iii), (iv), (vi), (vii), (xvii) or (xviii).
SECTION 6.03    Fundamental Changes; Business Activities. (a) None of the
Borrower or any Restricted Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Restricted Subsidiary or any other Person (other than the Borrower) may
be merged or consolidated with or into any one of more Restricted Subsidiaries;
provided that, in the case of any merger or consolidation involving one or more
Restricted Subsidiaries that are Loan Parties, (A) a Restricted Subsidiary that
is a Loan Party shall be the continuing or surviving corporation, (B) if the
Restricted Subsidiary formed by or surviving any such merger or consolidation is
a Designated Subsidiary and not then a Loan Party, the Borrower shall as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may reasonably agree to), take all steps necessary
to cause such Restricted Subsidiary to comply with the Collateral and Guarantee
Requirement, to the extent applicable to such Designated Subsidiary and (C) if
the Restricted Subsidiary formed by or surviving any such merger or
consolidation is not a Designated Subsidiary or does not thereby become a Loan
Party, such merger or consolidation shall be deemed



--------------------------------------------------------------------------------



131

to be an “Investment” and shall be permitted only if it is also permitted under
Section 6.04, (iii) any Restricted Subsidiary may merge into or consolidate with
any Person in a transaction permitted under Section 6.05 (other than clause (g)
thereof) in which, after giving effect to such transaction, the surviving entity
is not a Restricted Subsidiary, (iv) the Transactions may be consummated and
(v) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not
the Borrower or a wholly owned Restricted Subsidiary immediately prior thereto
shall not be permitted unless (x) it is also permitted under Section 6.04 and
(y) at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing.
(b)    The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date and other business
activities reasonably related or incidental thereto.
(c)    The Borrower will not permit any Person other than the Borrower, or one
or more of its Restricted Subsidiaries that is not a CFC, to own any Equity
Interests in any Domestic Subsidiary (other than as a result of an acquisition
permitted under Section 6.04 of a CFC that owns Equity Interests in a Domestic
Subsidiary and such ownership structure is not established in contemplation of
such acquisition).
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. None
of the Borrower or any Restricted Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly owned Restricted Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all the assets
of any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business that, following the acquisition thereof, would constitute a
substantial portion of the assets of the Borrower and the Restricted
Subsidiaries, taken as a whole, except:
(a)    Investments in connection with the Transactions;
(b)    Investments constituting Cash Equivalents at the time such Investments
are made;
(c)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 6.04, (ii) existing on the Closing Date of the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary; and
(iii) in the case of each of clauses (i) and (ii), any modification, renewal or
extension thereof, so long as the aggregate amount of all Investments pursuant
to clause (i) or (ii), as applicable, of this Section 6.04(c) is not increased
at any time above the amount of such Investments under clause (i) or (ii), as
applicable, existing on the Closing Date, except pursuant to the terms of any
such Investment under clause (i) existing as of the Closing Date and set forth
on Schedule 6.04 or as otherwise permitted by this Section 6.04 and the terms of
any Investment are not



--------------------------------------------------------------------------------



132

otherwise modified from the terms that are in effect on the Closing Date in a
manner that is materially adverse to the Lenders;
(d)    Investments (including pursuant to any merger or consolidation) (i) in
any Loan Party, (ii) made by a Restricted Subsidiary that is not a Loan Party in
another Restricted Subsidiary that is not a Loan Party and (iii) made by a Loan
Party in any Restricted Subsidiary that is not a Loan Party or to acquire a
Restricted Subsidiary that will not be a Loan Party; provided that, immediately
after any such Investment is made, the aggregate amount of all Investments made
pursuant to this Section 6.04(d)(iii) (excluding Investments to the extent
funded with amounts referred to in the proviso to this Section 6.04(d)(iii)),
when combined with the aggregate amount of consideration relating to all
Permitted Acquisitions made or directly or indirectly provided by any Loan Party
to purchase or acquire any Non-Compliant Subsidiary or Assets and that is
allocable to the purchase or acquisition of Non-Compliant Subsidiaries or Assets
pursuant to the penultimate sentence of the definition of the term “Permitted
Acquisition” (other than amounts applied in reliance on the proviso to such
sentence), shall not exceed the greater of (A) $250,000,000 and (B) 125% of
Consolidated EBITDA determined on a Pro Forma Basis for the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent period of four consecutive fiscal quarters or the
Borrower included in the Pro Forma Financial Statements); provided that all or
any portion of the amount of any Investment made pursuant to this Section
6.04(d)(iii) may also be funded in amount not exceeding the then available
Qualifying Equity Proceeds and the Available Amount immediately prior to such
Investment being made; provided further that no Loan Party shall transfer to any
Subsidiary that is not a Loan Party (1) any confidential proprietary database,
any ownership rights (or exclusive licenses) thereto or any Intellectual
Property required for the operation or exploitation of any confidential
proprietary database or (2) ownership rights (or exclusive licenses) to
Intellectual Property that are material to the business or operations of the
Borrower and the Restricted Subsidiaries, taken as a whole; provided, however,
that the foregoing proviso shall not prohibit the transfer by any Loan Party to
a Foreign Subsidiary of any non-U.S. confidential proprietary database, any
non-U.S. ownership rights (or exclusive licenses) thereto or non-U.S.
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses), covering or relating to jurisdictions outside
the United States (provided that the Loan Parties shall retain all rights
required for or material to the operation of their businesses in the United
States);
(e)    loans or advances made by the Borrower or any Restricted Subsidiary to
any Restricted Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by clause (iv) of Section 6.01(a) and (ii) the amount of
such loans and advances made by the Loan Parties to Restricted Subsidiaries that
are not Loan Parties shall be subject to the limitation set forth in clause (d)
above;



--------------------------------------------------------------------------------



133

(f)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any Letter of Credit or any other letter of credit
or letter of guaranty); provided that (i) a Restricted Subsidiary shall not
Guarantee any Permitted Pari Passu Secured Indebtedness, any Permitted Junior
Lien Secured Indebtedness, any Permitted Unsecured Indebtedness or any
Subordinated Indebtedness (other than Subordinated Indebtedness of a Foreign
Subsidiary that is not a Loan Party) unless such Restricted Subsidiary has
Guaranteed the Obligations pursuant to the Collateral Agreement, (ii) such
Guarantee of Subordinated Indebtedness is subordinated to the Loan Document
Obligations on terms no less favorable to the Lenders than those of the
Subordinated Indebtedness, (iii) any such Guarantee constituting Indebtedness is
permitted by Section 6.01 and (iv) the aggregate amount of Indebtedness and
other obligations of Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party pursuant to this clause (f) shall be subject to the
limitation set forth in clause (d)(iii) above;
(g)    Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests (other than Disqualified Equity Interests)
of the Borrower or of an Unrestricted Subsidiary;
(h)    Investments received (i) in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, or
(ii) upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any secured Investment in a Person other than the Borrower or a Restricted
Subsidiary and that, in each case, was made without contemplation of such
foreclosure (or transfer of title in lieu of foreclosure);
(i)    Investments made as a result of the receipt of noncash consideration from
a Disposition of any asset in compliance with Section 6.05;
(j)    Investments by the Borrower or any Restricted Subsidiary that result
solely from the receipt by the Borrower or such Restricted Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);
(k)    Investments in the form of Hedging Agreements permitted under
Section 6.07;
(l)    payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Borrower or any Restricted
Subsidiary to cover matters that are expected at the time of such advances to be
treated as expenses of the Borrower or such Restricted Subsidiary for accounting
purposes and that are made in the ordinary course of business;



--------------------------------------------------------------------------------



134

(m)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(n)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(o)    loans and advances to officers, directors and employees of the Borrower
or any Restricted Subsidiary for purposes not contemplated by clause (l) above;
provided that the aggregate amount of such loans and advances outstanding at any
time shall not exceed $5,000,000;
(p)    Permitted Acquisitions;
(q)    Investments held by any Person (other than in such Person’s subsidiaries)
acquired by the Borrower or a Restricted Subsidiary after the Closing Date or of
any Person merged or consolidated into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 6.03 after the Closing
Date, in each case to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
provided that this clause (q) is intended solely to grandfather such investments
as are indirectly acquired as a result of an acquisition of such Person
otherwise permitted hereunder and any consideration paid in connection with such
acquisition that may be allocable to such Investments must be permitted by, and
be taken into account in computing compliance with, any basket amounts or
limitations applicable to such acquisition hereunder;
(r)    other Investments (as valued at the fair market value (as determined in
good faith by the Borrower) of such Investment at the time each such Investment
is made) in an aggregate amount not exceeding $50,000,000; provided that if all
or any part of the amount of any such Investment cannot otherwise be made in
reliance on this clause (r), the Available Amount or the then available
Qualifying Equity Proceeds may be used to make such Investment; provided,
further, that no Loan Party shall transfer to any Subsidiary that is not a Loan
Party pursuant to this Section 6.04(r) (i) any confidential proprietary
database, any ownership rights (or exclusive licenses) thereto or any
Intellectual Property required for the operation or exploitation of any
confidential proprietary database or (ii) ownership rights (or exclusive
licenses) to Intellectual Property that are material to the business or
operations of the Borrower and the Restricted Subsidiaries, taken as a whole;
(s)    (i) Investments by the Borrower and any other Loan Party in non-Loan
Parties so long as such Investments are part of a series of transactions that
result in the proceeds of such Investments ultimately being invested in (or
distributed to) the Borrower or any other Loan Party within 30 days of the
initiation of the first applicable Investment in the applicable series of
transactions, (ii) intercompany Investments, reorganizations and related
activities related to tax planning and reorganization (A) contemplated as of the
Closing Date and described in reasonable detail in a certificate of an
Authorized Officer delivered by the



--------------------------------------------------------------------------------



135

Borrower to the Administrative Agent within 30 days of the Closing Date or (B)
so long as after giving effect thereto, the security interest of the Lenders in
the Collateral, taken as a whole, is not impaired in any material respect (it
being understood that the contribution of the Equity Interests of one or more
“first-tier” Foreign Subsidiaries to a newly created “first-tier” Foreign
Subsidiary shall be permitted) and (iii) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any rollover or
extension of terms) and made in the ordinary course of business;
(t)    Investments in commercial mortgage backed securities for a cumulative
aggregate purchase price for all such Investments not exceeding $10,000,000 plus
an amount equal to any returns on such Investments; and
(u)    additional Investments so long as (i) both immediately prior and
immediately after such Investment, no Default or Event of Default shall have
occurred and be continuing and (ii) after giving Pro Forma Effect to such
Investment, the Borrower shall be in Pro Forma Compliance with a First Lien
Secured Leverage Ratio, recomputed as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Pro Forma
Financial Statements), that is not greater than 3.00:1.00;
provided that this Section 6.04 shall not prohibit the transfer by the Borrower
or any Restricted Subsidiary to a Foreign Subsidiary of any non-U.S.
confidential proprietary database, any non-U.S ownership rights (or exclusive
licenses) thereto or non-U.S. Intellectual Property or Intellectual Property
rights, including ownership rights (or exclusive licenses), covering or relating
to jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States).
SECTION 6.05    Asset Sales. None of the Borrower or any Restricted Subsidiary
will assign or sell any income or revenues (including accounts receivable and
royalties) or rights in respect of any thereof (except to the extent assigned or
sold in connection with a Disposition of the assets to which such income,
revenues or rights relate and which is otherwise permitted under this Agreement)
or sell, transfer, lease or otherwise dispose of, or exclusively license outside
the ordinary course of business, any asset, including any Equity Interest owned
by it, nor will any Restricted Subsidiary issue any additional Equity Interest
in such Restricted Subsidiary (other than to the Borrower or a Restricted
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under Requirements of Law) (each, a “Disposition”),
except:
(a)    Dispositions of the following in the ordinary course of business: (i)
obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the Borrower’s and the
Restricted Subsidiaries’ business (including allowing any registrations or any
applications for registration of any immaterial Intellectual Property to expire,
lapse or be abandoned), (ii) inventory and goods held for sale or other
immaterial assets, and (iii) cash and Cash Equivalents;



--------------------------------------------------------------------------------



136

(b)    leases, subleases, licenses or sublicenses of any real or personal
property, other than any Intellectual Property, in the ordinary course of
business;
(c)    Dispositions to the Borrower or any Restricted Subsidiary; provided that
any such Disposition involving a Restricted Subsidiary that is not a Loan Party,
(i) to the extent such Disposition constitutes an Investment, shall be made in
compliance with Section 6.04 and (ii) otherwise, shall be made in compliance
with Section 6.09; provided, further, that no Disposition of Intellectual
Property material to the business or operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, owned by a Loan Party may be made to
a Subsidiary that is not a Loan Party pursuant to this clause (c); provided that
the foregoing proviso shall not prohibit the transfer by the Borrower or any
Restricted Subsidiary to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States);
(d)    Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;
(e)    Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);
(f)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(g)    Liens permitted by Section 6.02, Dispositions permitted by Section 6.03,
Investments permitted by Section 6.04 and Restricted Payments permitted by
Section 6.08;
(h)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(i)    Dispositions of auction rate securities held on the Closing Date;



--------------------------------------------------------------------------------



137

(j)    Dispositions of the Equity Interest in, Indebtedness of, or other
securities issued by, an Unrestricted Subsidiary;
(k)    Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) no Event of Default shall have occurred and be
continuing both immediately prior to and immediately after such Disposition,
(ii) the aggregate fair value of all assets sold, transferred, leased or
otherwise Disposed of in reliance on this clause shall not exceed (A) 15% of
Consolidated Total Assets of the Borrower in any fiscal year (measured as of the
last day of the immediately preceding fiscal year for which financial
information has been delivered pursuant to Section 5.01(a), or, prior thereto,
as set forth in the Pro Forma Financial Statements) or (B) 30% of Consolidated
Total Assets of the Borrower during the term of this Agreement (measured as of
the last day of the immediately preceding fiscal year for which financial
information has been delivered pursuant to Section 5.01(a), or, prior thereto,
as set forth in the Pro Forma Financial Statements) and (iii) all Dispositions
made in reliance on this clause, other than Dispositions of assets having a fair
value not in excess of $20,000,000 for any individual Disposition or $40,000,000
in the aggregate for all such Dispositions during the term of this Agreement,
shall be made for fair value and at least 75% Cash Consideration.
“Cash Consideration” means, in respect of any Disposition by the Borrower or any
Restricted Subsidiary, (a) cash or Cash Equivalents received by it in
consideration of such Disposition, (b) any liabilities (as shown on the most
recent balance sheet of the Borrower provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Loan Document
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, and
(c) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition.
Notwithstanding the foregoing, (i) no such Disposition of any Equity Interests
in any Restricted Subsidiary shall be permitted unless such Equity Interests
constitute all the Equity Interests in such Restricted Subsidiary held by the
Borrower and the Restricted Subsidiaries, or such Disposition (x) is a
Disposition of a portion of the Equity Interests of a Restricted Subsidiary that
is not a Loan Party, (y) is a Disposition of a portion of the Equity Interests
of a Restricted Subsidiary that is a Loan Party and such Restricted Subsidiary
will continue to be a Loan Party following such Disposition or (z) is a
Disposition of a portion of the Equity Interests of a Restricted Subsidiary to
the extent permitted under Section 6.04, (ii) any Disposition of any property
pursuant to this Section 6.05 (except pursuant to Section 6.05(a)(i), (d), (e),
(g), (h), (i) and (j), except as provided otherwise in Section 6.05(k)(ii) and
except for those involving (A) transactions solely between or among Persons that
are not Loan Parties, (B) transactions solely between or among Loan Parties and
(C) Dispositions of property by Persons that are not Loan Parties to Loan
Parties; provided that any such Disposition shall be for no greater than the
fair market value of such property at the time of such Disposition except as
otherwise permitted in Section 6.09) shall be for no less



--------------------------------------------------------------------------------



138

than the fair market value of such property at the time of such Disposition and
(iii) no Disposition of Intellectual Property will be made pursuant to this
Section 6.05 of (1) any confidential proprietary database, any rights thereto or
any Intellectual Property required for the operation or exploitation of any
confidential proprietary database or (2) any other Intellectual Property or
rights to Intellectual Property that are material to the business or operations
of the Borrower and the Restricted Subsidiaries, taken as a whole; provided that
this clause (iii) shall not prohibit (x) the transfer by the Borrower or any
Restricted Subsidiary to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States in compliance with Section 5.05) or (y) the transfer of any
confidential proprietary database, any ownership rights (or exclusive licenses)
thereto or Intellectual Property or Intellectual Property rights, including
ownership rights (or exclusive licenses) in connection with any Disposition of
Equity Interests in, or substantially all the assets of, any Person, or assets
constituting a business unit, division, product line or line of business, as
long as (A) any confidential proprietary database or Intellectual Property so
transferred shall, at the time of such Disposition, be used in connection with
the operation of such Person or the business unit, division, product line or
line of business transferred in such Disposition, (B) such Disposition is not
otherwise prohibited under this Agreement and (C) the Borrower and its
Restricted Subsidiaries, after giving effect to such Disposition, are in
compliance with Section 5.05.
SECTION 6.06    Sale/Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale/Leaseback Transaction, except for
any such sale of any fixed or capital assets by the Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 270 days
after the Borrower or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations and Synthetic Lease Obligations) are permitted
under Section 6.02.
SECTION 6.07    Hedging Agreements. None of the Borrower or any Restricted
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary has actual exposure (other than in respect of Equity Interests or
Indebtedness of the Borrower or any Restricted Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.



--------------------------------------------------------------------------------



139

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) None
of the Borrower or any Restricted Subsidiary will declare or make any Restricted
Payment, except that:
(i)    the Borrower may declare and make any Restricted Payments with respect to
its Equity Interests payable solely in additional Equity Interests permitted
hereunder;
(ii)    any Restricted Subsidiary may declare and make any Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests;
(iii)    the Borrower may redeem in whole or in part any of its Qualified Equity
Interests in exchange for another class of Qualified Equity Interests or rights
to acquire its Qualified Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its Qualified
Equity Interests; provided that the terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Qualified Equity Interests are at least as favorable to the Lenders as those
contained in the Qualified Equity Interests redeemed thereby;
(iv)    the Borrower may repurchase Equity Interests upon the exercise of stock
options or warrants if such Equity Interests represent all or a portion of the
exercise price of such options or warrants;
(v)    the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;
(vi)    so long as no Default or Event of Default has occurred, is continuing or
would result therefrom, the Borrower may redeem, acquire, retire or repurchase
(including through the issuance of promissory notes by the Borrower or any other
Loan Party pursuant to Section 6.01(a)(xvi)) its Equity Interests (or any
options or warrants or stock appreciation or similar rights issued with respect
to any of such Equity Interests) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of the Borrower and its Restricted Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any stock option or stock appreciation or similar rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement; provided that, except with
respect to non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreement or equity holders’ agreement, the aggregate amount of
all cash and Cash Equivalents paid in respect of all such Equity Interests (or
any options or warrants or stock appreciation or similar rights issued with
respect to any of such Equity Interests) so redeemed, acquired, retired or
repurchased



--------------------------------------------------------------------------------



140

in any calendar year does not exceed the sum of (w) $5,000,000 plus (x) all Net
Proceeds obtained by the Borrower during such calendar year from the sale of
such Equity Interests to other present or former officers, consultants,
employees and directors in connection with any permitted compensation and
incentive arrangements (that are not treated as Qualifying Equity Proceeds) plus
(y) the then available Qualifying Equity Proceeds plus (z) all net cash proceeds
obtained from any key-man life insurance policies received during such calendar
year;
(vii)    the Borrower may make Restricted Payments in an amount equal to
withholding or similar taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) in connection with the exercise
of stock options and the vesting of restricted stock and may redeem, acquire,
retire or repurchase (including through deemed repurchases) its Equity Interests
from such Persons; provided that all payments made under this clause (vii) shall
not exceed $15,000,000 in any calendar year;
(viii)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Restricted Payment in an amount not in
excess of the sum of (A) the Available Amount (provided that, other than with
respect to any amounts attributable to clauses (a)(i) and (a)(v) of the
definition of “Available Amount”, the Available Amount may only be used for
payments pursuant to this clause (viii) if the Borrower, after giving Pro Forma
Effect to such Restricted Payment, shall be in Pro Forma Compliance with a Total
Leverage Ratio, recomputed as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the Pro Forma Financial
Statements), that is no greater than (1) at any time prior to June 30, 2016,
5.00:1.00 and (2) at any time on or after June 30, 2016, 4.50:1.00) and (B) the
amount of Qualifying Equity Proceeds, in each case, immediately prior to making
such Restricted Payment in reliance on this clause (viii);
(ix)    any Restricted Payment made in connection with the Transactions;
(x)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any additional Restricted Payment in an amount, together
with the amount of all payments and other distributions in respect of Junior
Financings made pursuant to Section 6.08(b)(vii) below, not to exceed
$100,000,000 in the aggregate since the Closing Date; and
(xi)    any additional Restricted Payments, so long as (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) after giving Pro Forma Effect to such Restricted Payment, the Borrower shall
be in Pro Forma Compliance with a First Lien Secured Leverage Ratio, recomputed
as of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the Pro Forma Financial Statements), that is no
greater than 3.00:1.00.



--------------------------------------------------------------------------------



141

(b)    None of the Borrower or any Restricted Subsidiary will make any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment of
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any Junior
Financing, except:
(i)    regularly scheduled interest and principal payments as and when due in
respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any, or any
Junior Lien Intercreditor Agreement;
(ii)    refinancings of any Junior Financing to the extent permitted under
Section 6.01;
(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
(iv)    payments of secured Junior Financing that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;
(v)    payments of or in respect of Junior Financing made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);
(vi)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any payment or other distribution in
respect of any Junior Financing in an amount not in excess of the sum of (A) the
Available Amount (provided that, other than with respect to any amounts
attributable to clauses (a)(i) and (a)(v) of the definition of “Available
Amount”, the Available Amount may only be used for payments and distributions
pursuant to this clause (vi) if the Borrower, after giving Pro Forma Effect to
such payment or other distribution in respect of Junior Financing, shall be in
Pro Forma Compliance with a Total Leverage Ratio, recomputed as of the last day
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements), that is no greater than (1) at any time
prior to June 30, 2016, 5.00:1.00 and (2) at any time on or after June 30, 2016,
4.50:1.00) and (B) the amount of Qualifying Equity Proceeds, in each case,
immediately prior to giving effect to making such payment in reliance on this
paragraph (vi);



--------------------------------------------------------------------------------



142

(vii)    so long as (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) after giving Pro Forma Effect to
such payment or other distribution in respect of Junior Financing, the Borrower
shall be in Pro Forma Compliance with each Financial Maintenance Covenant,
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Pro Forma Financial Statements), any
additional payments or other distributions in respect of any Junior Financing in
an amount, together with the amount of all Restricted Payments made pursuant to
Section 6.08(a)(x) above, not to exceed $100,000,000 in the aggregate since the
Closing Date; and
(viii)    any additional payments or other distributions in respect of any
Junior Financing, so long as (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (B) after giving Pro
Forma Effect to such payment or other distribution, the Borrower shall be in Pro
Forma Compliance with a First Lien Secured Leverage Ratio, recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Pro Forma Financial Statements), that is no greater than
3.00:1.00.
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.08(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.
SECTION 6.09    Transactions with Affiliates. None of the Borrower or any
Restricted Subsidiary will sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the Borrower or such Restricted Subsidiary as those that would
prevail at such time in comparable arm’s-length transactions with unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliate and transactions between or among Restricted Subsidiaries
that are not Loan Parties not involving any other Affiliate, (c) transactions
between or among the Borrower and a Restricted Subsidiary or among Restricted
Subsidiaries and not involving any other Affiliate consisting of (i)
transactions with a value of $5,000,000 or less (individually), (ii) the
transfer by any Loan Party to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of the businesses in
the United States), (iii) the non-exclusive licensing of Intellectual Property
to any Foreign Subsidiary or any other Restricted Subsidiary that is not a Loan
Party; provided that any such license is either on terms and conditions
substantially as favorable to the licensor as those that would prevail at such
time in comparable arm’s length transactions with unrelated third parties or
such licensee compensates the licensor on a reasonable basis in consideration
for such license, (iv) the transfer or other Disposition by a Loan Party to any
Foreign Subsidiary that is not a Loan Party of any Equity



--------------------------------------------------------------------------------



143

Interests in a Foreign Subsidiary directly owned by such Loan Party in
connection with a reorganization of the ownership structure of such Foreign
Subsidiary, in each case, to the extent permitted under Section 6.04, and
provided that such Equity Interests, after giving effect to such transfer, are
owned directly or indirectly through one or more Restricted Subsidiaries by a
Foreign Subsidiary the Equity Interests of which have been pledged by a Loan
Party in accordance with the Collateral and Guarantee Requirements (subject to
the applicable limitations on the pledge of voting Equity Interests of such
Foreign Subsidiary), (v) any Investment to the extent permitted by Section 6.04
(it being understood that, if so provided in this Agreement, any such Investment
shall be taken into account in computing compliance with any basket amounts or
other limitations under this Agreement), (vi) intercompany transactions,
including the (A) provision of management services and other corporate overhead
services, (B) provision of personnel to other locations within the Borrower’s
consolidated group on a temporary basis and (C) provision, purchase or lease of
services, operational support, assets, equipment, data, information and
technology, that, in the case of any such intercompany transaction referred to
in this clause (vi), are subject to reasonable reimbursement or cost-sharing
arrangements (as determined in good faith by the Borrower), which reimbursement
or cost-sharing arrangements may be effected through transfers of cash or other
assets or through book-entry credits or debits made on the ledgers of each
involved Restricted Subsidiary; provided that any such intercompany transaction
is either (1) entered into in the ordinary course of business or (2) otherwise
entered into pursuant to the reasonable requirements of the business of the
Borrower and the Restricted Subsidiaries, (vii) ordinary course business
transactions (other than transactions of the type described in clause (vi)
above) that (A) do not involve the sale, transfer or other Disposition of
operations or assets and (B) do not adversely affect the Lenders, and (viii)
transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 6.09 or any amendment thereto to the extent such amendment is
not adverse, taken as a whole, to the Lenders in any material respect, (d) any
Restricted Payment permitted under Section 6.08, (e) issuances by the Borrower
of Equity Interests (other than Disqualified Equity Interests), and receipt by
the Borrower of capital contributions, (f) compensation, expense reimbursement
and indemnification of, and other employment arrangements with, directors,
officers and employees of the Borrower or any Restricted Subsidiary entered in
the ordinary course of business and (g) loans and advances permitted under
clauses (l), (m) and (o) of Section 6.04, (h) the payment of Transaction Costs
and the consummation of the Transactions, (i) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of the Borrower or any
Restricted Subsidiary in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower or such Restricted
Subsidiaries, (j) loans and Guarantees among the Borrower and the Restricted
Subsidiaries to the extent permitted under Article VI, (k) employment and
severance arrangements and health, disability and similar insurance or benefit
plans between the Borrower and the Restricted Subsidiaries, on the one hand, and
their respective directors, officers, employees, on the other hand (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors of the Borrower, and (l) payments by any Restricted
Subsidiary to the Borrower (either directly or indirectly through such
Restricted Subsidiary’s parent entity or entities) made to permit Borrower to
pay any Taxes imposed on it as the common parent of a group filing a
consolidated, combined,



--------------------------------------------------------------------------------



144

unitary or affiliated tax return of Borrower and the Restricted Subsidiaries are
members in such amounts as required by the Borrower to pay the tax liability in
respect of such tax return to the extent such liability is directly attributable
to the income of the Restricted Subsidiaries or the Borrower; provided that such
payments by the Restricted Subsidiaries to the Borrower shall not exceed the
amount owed to any Governmental Authority pursuant to such consolidated,
combined, unitary, or affiliated tax return.
SECTION 6.10    Restrictive Agreements. None of the Borrower or any Restricted
Subsidiary will enter into, incur or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Borrower or any wholly-owned Domestic Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Obligations, (b) the ability
of the Borrower or any wholly-owned Domestic Subsidiary to Guarantee any
Obligations or (c) the ability of any Restricted Subsidiary that is not a Loan
Party to pay dividends or make other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by Requirements of Law, by any Loan
Document or the terms of any Credit Agreement Refinancing Indebtedness,
(B) restrictions and conditions existing on the Closing Date and identified on
Schedule 6.10 but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition which makes such restrictions and
conditions, taken as a whole, materially more restrictive and, if such
restrictions and conditions relate to any Indebtedness, restrictions under any
Refinancing Indebtedness of such Indebtedness, if such restrictions and
conditions are not, taken as a whole, materially more restrictive, (C) in the
case of any Restricted Subsidiary that is not a wholly-owned Restricted
Subsidiary, restrictions and conditions imposed by its Organizational Documents,
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary, (D)
restrictions and conditions imposed on any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition which makes such restrictions and conditions, taken as
a whole, materially more restrictive); provided that such restrictions and
conditions apply only to such Restricted Subsidiary, and (E) customary
provisions contained in leases, sub-leases, licenses, sub-licenses or similar
agreements, including with respect to Intellectual Property and other
agreements, in each case entered into in the ordinary course of business;
provided that such provisions apply only to the assets that are the subject of
such lease, sub-lease, license, sub-license or other agreement and shall not
apply to any other assets of the Borrower or any Restricted Subsidiary, (ii)
clauses (a) and (b) of the foregoing shall not apply to restrictions on pledging
joint venture interests included in customary provisions in joint venture
agreements or arrangements and other agreements and other similar agreements
applicable to joint ventures, (iii) clause (a) of the foregoing shall not apply
to (A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vi) or (vii)(2) or (vii)(3) of Section 6.01(a)
if such restrictions or conditions apply only to the assets securing such
Indebtedness, (B) restrictions on conditions on pledges or deposits constituting
Permitted Encumbrances if such restrictions on conditions apply only to such
pledges or deposits, (C) customary provisions in leases, licenses and other
agreements restricting the assignment thereof , and (D) restrictions or
conditions contained in any trading, netting, operating, construction, service,
supply, purchase or sale agreement to which the Borrower or any Restricted
Subsidiary is a party entered into in the ordinary course



--------------------------------------------------------------------------------



145

of business; provided that such agreement prohibits the encumbrance solely of
the property or assets of the Borrower or the Restricted Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property and (iv) clauses (b)
and (c) of the foregoing shall not apply to (A) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder, (B) restrictions and conditions imposed by agreements
relating to Indebtedness of any Restricted Subsidiary in existence at the time
such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted by clause (vii)(2) or (vii)(3) of Section 6.01(a) (but shall apply to
any amendment or modification expanding the scope of, any such restriction or
condition), provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (C) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, and (D) restrictions and conditions imposed by agreements relating to
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
under Section 6.01(a), provided that such restrictions and conditions apply only
to such Restricted Subsidiaries. Nothing in this paragraph shall be deemed to
modify the requirements set forth in the definition of the term “Guarantee and
Collateral Requirement” or the obligations of the Loan Parties under
Sections 5.03, 5.04 or 5.12 or under the Security Documents.
SECTION 6.11    Amendment of Material Documents. None of the Borrower or any
Restricted Subsidiary will amend, modify or waive any of its rights under (a)
any agreement or instrument governing or evidencing any Junior Financing or (b)
its Organizational Documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.
SECTION 6.12    Financial Covenants. (a) The Borrower will not permit the First
Lien Secured Leverage Ratio as of the last day of any fiscal quarter falling
within the periods set forth below to exceed the ratio set forth below opposite
such period:
Fiscal periods:


Ratio:
First day of first full fiscal quarter commencing on or after the Closing Date
through the last day of the eighth full fiscal quarter commencing after the
Closing Date


4.00 to 1.00
Thereafter


3.50 to 1.00




--------------------------------------------------------------------------------



146

Any provision of this Agreement that contains a requirement for the Borrower to
be in Pro Forma Compliance with the Financial Covenants on a date that is prior
to the first day of the first full fiscal quarter commencing on or after the
Closing Date shall be deemed to require that the maximum First Lien Secured
Leverage Ratio as of such date will be 4.00 to 1.00.
(b)    At any time after the incurrence of any Indebtedness for borrowed money
under any Incremental Facility Agreement pursuant to Section 2.21, any
Incremental Equivalent Indebtedness pursuant to Section 6.01(a)(ii),
Indebtedness for borrowed money incurred or assumed pursuant to 6.01(a)(vii) or
Indebtedness for borrowed money incurred or assumed pursuant to 6.01(a)(xi), in
each case in an aggregate amount exceeding $10,000,000 (together with all
outstanding Indebtedness described in this clause (b) incurred prior thereto),
the Borrower will not permit the Total Leverage Ratio as of the last day of any
fiscal quarter falling within the periods set forth below to exceed the ratio
set forth below opposite such period:
Fiscal periods:


Ratio:
First day of first full fiscal quarter commencing on or after the Closing Date
through the last day of the eighth full fiscal quarter commencing after the
Closing Date


5.00 to 1.00
Thereafter


4.50 to 1.00

In the event that the financial covenant set forth in this Section 6.12(b) shall
have become operative as a result of the incurrence or assumption of any
Indebtedness as set forth above, (i) any provision of this Agreement that
contains a requirement for the Borrower to be in Pro Forma Compliance with the
Financial Covenants, unless the context otherwise specifically provides, shall
require Pro Forma Compliance with the financial covenant set forth in this
Section 6.12(b) and (ii) any provision of this Agreement that contains a
requirement for the Borrower to be in Pro Forma Compliance with the Financial
Covenants on a date that is prior to the first day of the first full fiscal
quarter commencing on or after the Closing Date shall be deemed to require that
the maximum Total Leverage Ratio as of such date will be 5.00 to 1.00.
SECTION 6.13    Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.
ARTICLE VII

Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:



--------------------------------------------------------------------------------



147

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any written
report, certificate, financial statement or other written statement or document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower) or 5.11 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof by
the Borrower from the Administrative Agent or the Required Lenders (with a copy
to the Administrative Agent in the case of any such notice from the Required
Lenders);
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable and such failure shall continue beyond the
period of grace, if any, provided in the agreement or instrument under which
such Material Indebtedness was created;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, after the expiration of any applicable grace period, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement, to cause the termination thereof; provided that
this clause (g) shall not apply to (A) Material Indebtedness outstanding under
any Hedging Agreement that becomes due pursuant to the occurrence of a
termination event or equivalent event under the terms of such Hedging Agreement,
in each case, other than as a result of the occurrence of a default or event of
default under, or breach of the terms of, such Hedging



--------------------------------------------------------------------------------



148

Agreement, (B) any secured Indebtedness that becomes due as a result of the
voluntary Disposition of, or any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any of the assets securing such Indebtedness, or (C) any Indebtedness that
becomes due as a result of a refinancing thereof permitted under Section 6.01;
(h)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Designated Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(i) or (ii) above, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(j)    the Borrower or any Designated Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (v) of Section 6.03(a)), reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Designated Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Designated Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (j) or clause (i)
of this Article;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively satisfied ,
vacated, discharged, stayed or bonded pending appeal, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;



--------------------------------------------------------------------------------



149

(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any Collateral having, individually or in the aggregate, a fair market
value in excess of $7,500,000, with the priority required by the applicable
Security Document, except as a result of (i) a Disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or other release
or termination of such Lien in accordance with the Loan Documents, (ii) the
Administrative Agent’s failure to maintain possession of any stock certificate,
promissory note or other instrument delivered to it under the Collateral
Agreement or to file or record any document delivered to it for filing or
recording or (iii) the wilful misconduct of the Administrative Agent, and except
for Collateral consisting of real property to the extent such losses are covered
by the applicable title insurance policy;
(m)    any Guarantee or co-borrower obligation of the Borrower, the Co-Borrower
or any other Loan Party under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except upon the
consummation of any transaction permitted under this Agreement as a result of
which the Subsidiary Loan Party providing such Guarantee ceases to be a
Restricted Subsidiary or upon the termination of such Loan Document in
accordance with its terms;
(n)    Intercompany Subordinated Indebtedness of the Borrower or any other Loan
Party constituting Material Indebtedness shall cease to be, or shall be asserted
by any Loan Party not to be, validly subordinated in right of payment to the
Loan Document Obligations as provided in the Intercompany Note; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section 7.01), and at any time after the
occurrence of the Closing Date and thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately,
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in the case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the



--------------------------------------------------------------------------------



150

Borrower. Solely for the purpose of determining whether a Default or Event of
Default has occurred under clause (i) or (j) of this Section 7.01, any reference
in any such clause to any Designated Subsidiary shall be deemed not to include
any Designated Subsidiary affected by any event or circumstances referred to in
any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have total assets equal to 5% or more of the
Consolidated Total Assets of the Borrower (excluding the assets of the Foreign
Subsidiaries) and did not, as of the Test Period ending on the last day of such
fiscal quarter, have gross revenues equal to 5% or more of the consolidated
gross revenues of the Borrower (excluding the gross revenues of the Foreign
Subsidiaries), it being agreed that all Designated Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Designated Subsidiary, for purposes of
determining whether the condition specified above is satisfied.
SECTION 7.02    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in this Article VII,
in the event that the Borrower reasonably expects to fail (or has failed) to
comply with Section 6.12 as of the last day of any fiscal quarter, at any time
during such fiscal quarter and until the expiration of the 10th Business Day
subsequent to the date the financial statements are required to be delivered
pursuant to Section 5.1(a) or Section 5.1(b) with respect to such fiscal quarter
(the “Cure Deadline”), the Borrower shall have the right to issue Equity
Interests (other than Disqualified Equity Interests) for cash or otherwise
receive cash contributions in respect of the Equity Interests (other than
Disqualified Equity Interests) of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of the Net Proceeds of such issuance or
contribution (the “Cure Amount”) pursuant to the exercise by the Borrower of
such Cure Right (provided such Cure Amount is received by the Borrower on or
before the applicable Cure Deadline) compliance with Section 6.12 as of the last
day of such fiscal quarter shall be recalculated giving effect to the following
pro forma adjustments:
(i)    Consolidated EBITDA shall be increased with respect to the applicable
fiscal quarter with respect to which such Cure Amount is received by the
Borrower and for the applicable subsequent periods that include such fiscal
quarter, solely for the purpose of determining whether an Event of Default has
occurred and is continuing as a result of a violation of Section 6.12 and,
subject to clause (b)(iv) below, not for any other purpose under this Agreement
(including for determining the Applicable Rate, the availability or usage of the
Available Amount or Qualifying Equity Proceeds or the availability or amount of
any baskets), by an amount equal to the Cure Amount and any prepayment of
Indebtedness with the Cure Amount shall be disregarded for purposes of measuring
compliance with Section 6.12 as of the last day of such fiscal quarter;



--------------------------------------------------------------------------------



151

(ii)    if, after giving effect to such increase in Consolidated EBITDA, the
Borrower shall then be in compliance with the requirements of Section 6.12, the
Borrower shall be deemed to have satisfied the requirements of Section 6.12 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable Default
under Section 6.12 that had occurred shall be deemed cured for purposes of this
Agreement; and
(iii)    no Cure Amount shall reduce or be included in the calculations of
Consolidated First Lien Debt, Consolidated Senior Secured Debt or Consolidated
Total Debt in the fiscal quarter with respect to which such Cure Amount is
received by the Borrower and for the applicable subsequent periods that include
such fiscal quarter, except in each case to the extent such Cure Amount is
actually applied to permanently prepay or repay any Indebtedness (which shall be
accompanied by a corresponding permanent reduction or termination of commitments
thereunder) included in the calculation of Consolidated First Lien Debt,
Consolidated Senior Secured Debt or Consolidated Total Debt, as applicable (and
then only from and after the fiscal quarter in which such prepayment or
repayment is made);
provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.
(b)    Notwithstanding anything herein to the contrary, (i) in each four
fiscal-quarter period there shall be no more than two fiscal quarters with
respect to which the Cure Right is exercised, (ii) there shall be no more than
five exercises of the Cure Right in the aggregate, (iii) the Cure Amount shall
be no greater than the amount required for purposes of complying with Section
6.12 as of the end of the applicable Test Period (such amount, the “Necessary
Cure Amount”); provided, however, that, if the Cure Right is exercised prior to
the date financial statements are required to be delivered for any fiscal
quarter, then the Cure Amount shall be equal to the amount reasonably determined
by the Borrower in good faith to be required for purposes of complying with
Section 6.12 as of the last day of such fiscal quarter (such amount, the
“Expected Cure Amount”) and (iv) all Cure Amounts (other than any excess of the
Expected Cure Amount over the Necessary Cure Amount with respect to any fiscal
quarter) shall be disregarded for all purposes other than determining compliance
with Section 6.12 (including for determining the Applicable Rate, the
availability or usage of the Available Amount or Qualifying Equity Proceeds or
the availability or amount of any baskets).
ATTICLE VIII

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any



--------------------------------------------------------------------------------



152

jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The Lenders hereby
authorize the Administrative Agent to enter into any Pari Passu Intercreditor
Agreement or Junior Lien Intercreditor Agreement in the event that any such Pari
Passu Intercreditor Agreement or Junior Lien Intercreditor Agreement, as
applicable, is required to be executed and delivered pursuant to this Agreement
and each Lender hereby agrees, upon execution and delivery of such Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement, as applicable,
to be bound by and take no actions contrary to the provisions of such Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement, as applicable.
The Lenders hereby authorize the Administrative Agent to negotiate the terms of
any Security Document.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered



--------------------------------------------------------------------------------



153

thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which successor, so long as no Event of Default shall have occurred and be
continuing, shall be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed). If no successor shall have been so
appointed by the Required Lenders and approved by the Borrower (to the extent
required) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may (with the consent of the Borrower, such
consent not to be unreasonably withheld or delayed), on



--------------------------------------------------------------------------------



154

behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.



--------------------------------------------------------------------------------



155

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, or delivering its signature page to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date or the Closing Date.
No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Hedging
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
Notwithstanding anything herein to the contrary, neither no Person named on the
cover page of this Agreement as Joint Lead Arranger, Joint Bookrunner,
Co-Syndication Agent or Co-Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.



--------------------------------------------------------------------------------



156

Except as set forth in the sixth paragraph of this Article, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and, except as set forth in the sixth paragraph of this
Article, none of the Borrower or any other Loan Party shall have any rights as a
third party beneficiary of any such provisions.
ARTICLE IX

Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
communication, as follows:
(i)    if to the Borrower or the Co-Borrower, to it at CoStar Group, Inc., 1331
L Street, NW, Washington, DC 20005, Attention of “Treasurer” (Fax
No. 888-893-3504) (email: ccolligan@costar.com), with a copy to
jcoleman@costar.com (Fax No. +1-202-346-6703) and bradecki@costar.com (Fax No.
800-579-0477), it being agreed that notice delivered to the Borrower shall be
deemed to have been given to the Co-Borrower upon delivery to the Borrower;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603-2300,
Attention of April Yebd (Telephone No. (312) 732-2628; Fax No. (312) 385-7096)
(email: april.yebd@jpmchase.com or jpm.agency.servicing.4@jpmchase.com), with a
copy to JPMorgan Chase Bank, N.A., 395 North Service Road, 3rd Floor, Melville,
New York 11747, Attention of Alicia Schreibstein (Fax No. (631) 755-5184)
(email: alicia.t.schreibstein@jpmorgan.com);
(iii)    if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);
(iv)    if to the Swingline Lender, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as Swingline Lender or is an
Affiliate thereof); and
(v)    if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.



--------------------------------------------------------------------------------



157

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Borrower or the
Co-Borrower may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.
(c)    Any party hereto may change its address or fax number or email address
for notices and other communications hereunder by notice to the Administrative
Agent and the Borrower.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as otherwise expressly provided in this Agreement or any other
Loan Document, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of



--------------------------------------------------------------------------------



158

this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an increase of any Commitment), (B)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.13(c) or in the
applicability of post-default interest, it being understood that a waiver of a
Default shall not constitute a reduction of interest for this purpose), or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby, (C) postpone the scheduled maturity
date of any Loan, or the date of any scheduled payment of the principal amount
of any Term Loan under Section 2.10, or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (D) except as
otherwise set forth in this Agreement, change Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby, (E) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the Existing Classes of Loans or Lenders, (F) release Guarantees
constituting all or substantially all the value of the Guarantees under the
Collateral Agreement, or limit the liability of Loan Parties in respect of
Guarantees constituting such value, in each case without the written consent of
each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document), (G) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), it being understood that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the Liens of the
Security Documents), and (H) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of Collateral
or payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of



--------------------------------------------------------------------------------



159

the Administrative Agent, any Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (A), (B), (C)
or (D) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly and adversely affected by such amendment,
waiver or other modification or (y) in the case of any vote requiring the
approval of all Lenders or each affected Lender, any Lender that receives
payment in full of the principal of and interest accrued on each Loan made by,
and all other amounts owing to, such Lender or accrued for the account of such
Lender under this Agreement and the other Loan Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such amendment, waiver or
other modification. Notwithstanding anything to the contrary herein, (i) the
consent of the Lenders or the Required Lenders, as the case may be, shall not be
required (A) for the Administrative Agent to negotiate, execute and deliver on
behalf of the Secured Parties the Pari Passu Intercreditor Agreement or the
Junior Lien Intercreditor Agreement, or any amendment thereto, in connection
with any Permitted Pari Passu Secured Indebtedness or Permitted Junior Lien
Secured Indebtedness incurred in accordance with Section 6.01, (B) to make any
changes necessary to be made to this Agreement in connection with any borrowing
of Incremental Term Loans to effect the provisions of Section 2.21, (C) to
provide for any Incremental Revolving Commitment Increase, (D) otherwise to
effect the provisions of Section 2.21, 2.22, 2.23 or 2.24 in accordance with the
terms thereof, (E) to agree to any time period set forth in Schedule 5.13 to be
delivered on the Closing Date or (F) to negotiate any Security Document with the
Borrower or any other Loan Party and (ii) the Administrative Agent and the
Borrower may, without the consent of any Secured Party or any other Person,
amend this Agreement, the Collateral Agreement and any other Security Document
to add provisions with respect to “parallel debt” and other non-U.S. guarantee
and collateral matters, including any authorizations, collateral trust
arrangements or other granting of powers by the Lenders and the other Secured
Parties in favor of the Administrative Agent, in each case if such amendment is
necessary or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement.
(c)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.



--------------------------------------------------------------------------------



160

(d)    Notwithstanding anything to the contrary contained in this Section 9.02,
the Borrower and the Administrative Agent may, without the input or consent of
the Lenders, (i) effect amendments, supplements or waivers to any of the
Security Documents, Guarantees, intercreditor agreements or related documents
executed by any Loan Party in connection with this Agreement if such amendment,
supplement or waiver is delivered in order (in each case, as determined by the
Administrative Agent in its sole discretion) (x) to comply with local law or
advice of local counsel or (y) to cause such Security Documents, Guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Loan Documents and (ii) effect changes to this Agreement
or any other Loan Document that are necessary and appropriate to provide for, or
make changes to, the Auction Procedures. To the extent notice has been provided
to the Administrative Agent pursuant to this Agreement with respect to the
inclusion of any Previously Absent Financial Maintenance Covenant, this
Agreement shall be automatically and without further action on the part of any
Person hereunder and notwithstanding anything to the contrary in this Section
9.02 deemed modified to include such Previously Absent Financial Maintenance
Covenant on the date of the incurrence of the applicable Indebtedness to the
extent required by the terms of this Agreement.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arranger and their Affiliates, including expenses incurred in connection
with due diligence and the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and any other counsel for any of the foregoing
retained with the Borrower’s consent (such consent not to be unreasonably
withheld, conditioned or delayed), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein,
including the preparation, execution and delivery of the Commitment Letter and
the Fee Letters, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger, any Issuing Bank
and the Lenders, including the reasonable fees, charges and disbursements of one
counsel for any of the foregoing (and, if necessary, one firm of local counsel
in each appropriate jurisdiction (which may include a single local counsel
acting in multiple jurisdictions)), in connection with the enforcement or
protection of their rights in connection with the Loan Documents, including
their rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. All amounts payable under this Section 9.03(a) shall
be paid within ten Business Days after receipt by the Borrower of an invoice
relating thereto setting forth such amounts in reasonable detail.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the



--------------------------------------------------------------------------------



161

reasonable and documented or invoiced out-of-pocket fees, charges and
disbursements of one counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Institution), incurred by
or asserted against any Indemnitee arising out of or relating to, based upon, or
as a result of (i) the structuring, arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Commitment Letter, the Fee Letters, this Agreement, the
other Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Commitment Letter, the Fee
Letters, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability to the extent related to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
whether initiated against or by any party to the Commitment Letter, the Fee
Letters, this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto and regardless of whether such claim, litigation or proceeding is
brought by a third party or by the Borrower or any of the Subsidiaries);
provided that such indemnity shall not, as to any Indemnified Institution, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnified Institution or any of its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach by such Indemnified Institution or one of its
Related Parties of this Agreement or (iii) any dispute between and among
Indemnified Institutions that does not involve an act or omission by the
Borrower or the Restricted Subsidiaries. This paragraph shall not apply with
respect to Taxes, other than any Taxes that represent losses or damages arising
from any non-Tax claim. All amounts payable under this Section 9.03(b) shall be
paid within ten Business Days after receipt by the Borrower of an invoice
relating thereto setting forth such amounts in reasonable detail.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against



--------------------------------------------------------------------------------



162

any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), any Issuing Bank or the Swingline Lender in connection
with such capacity. For purposes of this Section, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures, outstanding Term Loans and unused Commitments at the time (or most
recently outstanding and in effect).
(d)    No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct, bad faith or gross negligence (as determined
by a court of competent jurisdiction in a final, non-appealable decision). None
of the Borrower, any Restricted Subsidiary or any other Loan Party or any
Indemnitee shall have any liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that nothing contained in this sentence will limit the indemnity and
reimbursement obligations of the Borrower set forth in this Section.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.03, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arranger and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arranger,
any Issuing Bank and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Notwithstanding anything to the contrary contained herein, other than
acquisitions or repurchases of Term Loans by the Borrower pursuant to Purchase
Offers under Section 2.23, neither the Borrower nor any Affiliate of the
Borrower may acquire by assignment, participation or otherwise any right to or
interest in any of the Commitments or Term Loans hereunder (and any such
attempted acquisition shall be null and void). Subject to the conditions set
forth in paragraph (b)(ii) below, and subject to paragraph (b)(vi) below, any
Lender may assign to one or more Eligible Assignees (or, pursuant to Section
2.23, the Borrower) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:



--------------------------------------------------------------------------------



163

(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default under paragraph (a), (b), (i) or (j) of Section
7.01 has occurred and is continuing, for any other assignment; provided further
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or for an assignment to the Borrower
under Section 2.23; and
(C)    each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and
(D)    the Swingline Lender, in the case of any assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its
Swingline Exposure.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans and (y) $5,000,000, in each case unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that no such consent of the Borrower shall be required if an Event of Default
under paragraph (a), (b), (i) or (j) of Section 7.01 has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and



--------------------------------------------------------------------------------



164

(D)    the assignee, if it shall not be a Lender or the Borrower, shall deliver
to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).
(iv)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register, including, if applicable, any
cancelation of Term Loans required pursuant to Section 2.23; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the



--------------------------------------------------------------------------------



165

Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(ii) of the first proviso to Section 9.02(b) that adversely affects such
Participant or requires the approval of all the Lenders. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (x) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section and (y) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to



--------------------------------------------------------------------------------



166

establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.



--------------------------------------------------------------------------------



167

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Commitment Letter or the Fee Letter
s(or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at stated maturity, by acceleration,
or otherwise) to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or Issuing Bank, or by such an Affiliate, to or for the credit or
the account of the Borrower or the Co-Borrower against any of and all the
obligations then due of the Borrower or the Co-Borrower now or hereafter
existing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement. The rights of each Lender and Issuing Bank, and each Affiliate
of any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender or Issuing Bank, as applicable; provided that the failure to
give such notice shall not affect the validity of such set-off and application.



--------------------------------------------------------------------------------



168

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any enforcement action or proceeding
relating to this Agreement or any other Loan Document, including any such action
or proceeding in connection with the exercise of remedies with respect to
Collateral, against the Borrower, the Co-Borrower or any of their properties in
the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



--------------------------------------------------------------------------------



169

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors
which in each case shall be subject to confidentiality obligations, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that, unless prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any regulatory authority (other than
any such request in connection with an examination of the Administrative Agent,
applicable Lender or Issuing Bank) for disclosure of any such non-public
Information prior to disclosure of such Information, (c) to the extent required
by applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with (i) the exercise of any remedy
or the enforcement of any right under this Agreement or any other Loan Document
in any litigation or arbitration action or proceeding relating thereto, to the
extent such disclosure is reasonably necessary in connection with such
litigation or arbitration action or proceeding (provided that the Borrower shall
be given notice thereof and a reasonable opportunity to seek a protective court
order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter)) and (ii) any
foreclosure, sale or other disposition of any Collateral in connection with the
exercise of remedies under the Security Documents, subject to each potential
transferee of such Collateral having entered into customary confidentiality
undertakings with respect to such Collateral prior to the disclosure thereof to
such Person (which confidentiality obligations will cease to apply to any
transferee upon the consummation of its acquisition of such Collateral),
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or any Restricted Subsidiary and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential basis
from a source other than the Borrower that, to the knowledge of the
Administrative Agent or the applicable Lender, Issuing Bank or Affiliate, is not
subject to contractual or fiduciary confidentiality obligations. For purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care



--------------------------------------------------------------------------------



170

to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14    Release of Liens and Guarantees. (a) The Lenders hereby
irrevocably agree that the Liens granted to the Administrative Agent by the Loan
Parties on any Collateral shall be automatically released (i) in full, as set
forth in clause (b) below, (ii) upon the sale, transfer or other Disposition of
such Collateral (including as part of or in connection with any other sale,
transfer or other disposition permitted hereunder) to a joint venture permitted
under this Agreement or to any Person other than a wholly owned Domestic
Subsidiary that is not a Subsidiary Loan Party (unless such Domestic Subsidiary
becomes a Subsidiary Loan Party pursuant to, or in connection with, such sale,
transfer or other Disposition), in each case, to the extent such sale, transfer
or other Disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (iii) to the extent such Collateral is comprised of property leased to
a Loan Party by a Person that is not a Loan Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.02), (v) to the extent the property constituting such Collateral is
owned by any Restricted Subsidiary, upon the release of such Restricted
Subsidiary from its obligations under the Collateral Agreement (in accordance
with the second succeeding sentence and Section 7.13 of the Collateral
Agreement) and (vi) as required by the Administrative Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary shall be released from the Guarantees under the Collateral
Agreement upon consummation of any transaction permitted hereunder resulting in
such Restricted Subsidiary ceasing to constitute a Restricted Subsidiary, or
otherwise becoming an Excluded Subsidiary or otherwise ceasing to be subject to
the Collateral and Guarantee Requirement. The Lenders hereby



--------------------------------------------------------------------------------



171

authorize the Administrative Agent to, and the Administrative Agent will at the
sole cost and expense of the Borrower or applicable Loan Party, execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantee or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any representation, warranty or covenant contained in any
Loan Document relating to any such Guarantee or Collateral shall no longer be
deemed to be repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Loan Document Obligations (other than contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or back-stopped in a manner
satisfactory to the applicable Issuing Bank and the Issuing Banks have no
further obligation to issue or amend Letters of Credit, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any
Obligations that are not Loan Document Obligations or any contingent or
indemnification obligations not then due. Any such release of Liens securing the
Loan Document Obligations shall be deemed subject to the provision that such
Liens shall be reinstated if after such release any portion of any payment in
respect of the Loan Document Obligations secured thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or other Loan
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.
SECTION 9.15    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.



--------------------------------------------------------------------------------



172

SECTION 9.16    No Fiduciary Relationship. Each of the Borrower and the
Co-Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Co-Borrower, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders,
the Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.
SECTION 9.17    Non-Public Information.
(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower, the Co-Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower, the Co-Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
(b)    The Borrower, the Co-Borrower and each Lender acknowledge that, if
information furnished by the Borrower or the Co-Borrower pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that the Borrower or the Co-Borrower has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower or the Co-Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. Each of the Borrower and the Co-Borrower
agrees to clearly designate all information provided to the Administrative Agent
by or on behalf of the Borrower or the Co-Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Borrower or the
Co-Borrower without liability or responsibility for the independent verification
thereof.
SECTION 9.18    Co-Borrower Obligations.
(a)    Joint and Several Liability. In consideration of the establishment of the
Commitments and the making of the Loans and issuance of the Letters of Credit
hereunder, and of the benefits to the Borrower and the Co-Borrower that are
anticipated to result therefrom, each of the Borrower and the Co-Borrower agrees
that, notwithstanding any other provision contained herein or in any other Loan
Document, the Co-Borrower will be a co-borrower hereunder and shall be fully
liable for all of the Obligations, both severally and jointly, with the
Borrower. Accordingly,



--------------------------------------------------------------------------------



173

the Co-Borrower irrevocably agrees with each Lender and the Administrative Agent
and their respective successors and assigns that the Co-Borrower will make
prompt payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the Obligations, strictly in accordance
with the terms thereof. The Co-Borrower hereby further agrees that if any Loan
Party shall fail to pay in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) any of the Obligations, then
it will promptly pay the same, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
(b)    Obligations Unconditional. The obligations of the Co-Borrower under
paragraph (a) above are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other Loan Document, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations of
the Co-Borrower hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
joint and several liability of the Co-Borrower hereunder:
(i)    at any time or from time to time, without notice to the Co-Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted; or
(iii)    the maturity of any of the Obligations shall be accelerated or delayed,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.
(c)    Certain Waivers. The Co-Borrower hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against either it or the Borrower under this Agreement or
any other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.



--------------------------------------------------------------------------------



174

(d)    Reinstatement. The obligations of the Co-Borrower under this Section
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or the Co-Borrower in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
(e)    Remedies. Each of the Borrower and the Co-Borrower agrees that, as
between them, in their capacity as co-obligors with joint and several liability,
and the Lenders, the obligations of either of them under this Agreement may be
declared to be forthwith due and payable as provided in Article VII hereof (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against either of them and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by one of them) shall forthwith
become due and payable by the other, in its capacity as obligor or co-obligor,
as applicable, for purposes of such paragraph (a).
(f)    Continuing Obligation. Each of the agreements of the Borrower and the
Co-Borrower in this Section is a continuing agreement and undertaking, and shall
apply to all Obligations whenever arising.
(g)    Standstill. Upon payment by the Co-Borrower of any sums as provided under
paragraph (a) above, all rights, if any, of the Co-Borrower against the Borrower
arising as a result thereof by way of subrogation or otherwise shall in all
respects be irrevocably waived prior to the indefeasible payment in full in cash
of all of the Obligations.
[Signature pages follow]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
COSTAR GROUP, INC., as Borrower,
By /s/ Brian Radecki
_________________________
Name: Brian Radecki
Title: Chief Financial Officer
COSTAR REALTY INFORMATION, INC., as Co-Borrower,
By /s/ Brian Radecki
_________________________
Name: Brian Radecki
Title: Chief Financial Officer
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By /s/ Alicia Schreibstein
_________________________
Name: Alicia Schreibstein
Title: Vice President



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC.
[By /s/ Lender signature pages omitted]
_________________________
Name:
Title:







--------------------------------------------------------------------------------



Schedule 1.01A
Existing Letters of Credit


Letter of Credit related to Chicago lease, dated July 19, 2012, in the amount of
$28,642.66 under that certain Continuing Agreement for Commercial & Standby
Letters of Credit with JP Morgan Chase Bank, N.A.



--------------------------------------------------------------------------------



Schedule 2.01
Commitments


Lender
Revolving Commitment
Initial Term Commitment
Total
JPMorgan Chase Bank, N.A.


$27,000,000.00




$48,000,000.00




$75,000,000.00


Bank of America, N.A.


$27,000,000.00




$48,000,000.00




$75,000,000.00


SunTrust Bank


$27,000,000.00




$48,000,000.00




$75,000,000.00


Wells Fargo Bank, National Association


$27,000,000.00




$48,000,000.00




$75,000,000.00


Fifth Third Bank


$14,400,000.00




$25,600,000.00




$40,000,000.00


HSBC Bank USA


$14,400,000.00




$25,600,000.00




$40,000,000.00


Regions Bank


$14,400,000.00




$25,600,000.00




$40,000,000.00


PNC Bank, National Association


$12,600,000.00




$22,400,000.00




$35,000,000.00


Capital One, National Association


$10,800,000.00




$19,200,000.00




$30,000,000.00


RBS Citizens, N.A.


$10,800,000.00




$19,200,000.00




$30,000,000.00


Silicon Valley Bank


$10,800,000.00




$19,200,000.00




$30,000,000.00


TD Bank, N.A.


$10,800,000.00




$19,200,000.00




$30,000,000.00


Citibank, N.A.


$3,600,000.00




$6,400,000.00




$10,000,000.00


Goldman Sachs Bank USA


$3,600,000.00




$6,400,000.00




$10,000,000.00


M&T Bank


$3,600,000.00




$6,400,000.00




$10,000,000.00


Raymond James Bank, N.A.


$3,600,000.00




$6,400,000.00




$10,000,000.00


Sabadell United Bank, N.A.


$3,600,000.00




$6,400,000.00




$10,000,000.00


TOTAL


$225,000,000.00




$400,000,000.00




$625,000,000.00






--------------------------------------------------------------------------------



Schedule 3.05
Mortgaged Properties


None



--------------------------------------------------------------------------------



Schedule 3.11A
Subsidiaries
Name of Subsidiary
Jurisdiction of Organization
Ownership Interest
Owned By
Subsidiary Loan Party
(Y/N)
Excluded Subsidiary
(Y/N)
Unrestricted Subsidiary
(Y/N)
CoStar Realty Information, Inc.
Delaware
100%
CoStar Group, Inc.
Y
N
N
Property & Portfolio Research, Inc.
Delaware
100%
CoStar Group, Inc.
Y
Y
N
Resolve Technology, Inc.
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
CoStar International LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
Property & Portfolio Research Ltd.
UK
100%
Property and Portfolio Research, Inc.
N
Y
N
CoStar Limited
UK
100%
CoStar Group, Inc.
Y
Y
N
CoStar UK Limited
UK
100%
CoStar Limited
Y
Y
N
Grecam S.A.S.
France
100%
CoStar Limited
N
Y
N
CoStar Realty Information Canada Ltd.
B.C.
100%
CoStar Group, Inc.
N
Y
N
VirtualPremise, Inc.
Georgia
100%
CoStar Group, Inc.
Y
Y
N
LoopNet, Inc.
Delaware
100%
CoStar Group, Inc.
Y
N
N
REApplications, Inc.
Delaware
100%
LoopNet, Inc.
Y
Y
N
Apartments, LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
N
N




--------------------------------------------------------------------------------



Schedule 3.11B
Disqualified Equity Interests


None



--------------------------------------------------------------------------------



Schedule 3.12
Insurance


See Attached



--------------------------------------------------------------------------------





COSTAR GROUP
Schedule of Insurance
 
LINE OF COVERAGE
RENEWAL
PREMIUM
Apartments.com Roll-in
RENEWAL
EXPOSURE
RENEWAL LIMIT
RENEWAL DEDUCTIBLE/SIR
FINANCED OR PAID
Carrier
 
 
 
 
 
 
 
 
 
 
 
Property
 
 
 
 
 
 
 
 
Financed
 
July 1, 2013 - 14
 
 
 
 
 
 
$
50,000


Deductible
 
 
 Premium
$
81,479


 
$
73,248,907


BPP
$
114,348,907


Total Insured Values (Blanketed)
        Earthquake (Excl. CA, Utah, WA)
$
25,000


 
 
PAC Charge
$
300


 
$
41,100,000


BI
 
 
Flood(Excl. zone A)
 
 
 
$
81,779


$
850


$
114,348,907


TIV
 
 
       Wind-Houston
2% of TIV min $25K, 72 Hour BI
 
Chubb
 
 
 
 
 
 
 
Wind - Florida
5% of TIB min $25k, 96 Hour BI
 
 
 
 
 
 
 
 
 
       Business Int.
24 Hours
 
 
 
 
 
 
 
 
 
Flood (excl Zone A)
$
25,000


 
 






--------------------------------------------------------------------------------



CA Earthquake
 
 
 
 
 
 
 
 
 
 
DIC
 
N/A
 
 
 
 
5% per location (including BI)
 
 
July 1, 2013 - 14
 
 
 
 
 
$100,000 minimum
 
Financed
 
Premium:
$
29,000


14,093,864


TIV
$
10,000,000


BI/EE/Business Personal Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taxes/Fees
$
1,588


 
 
 
 
 
 
 
Arrowhead
 
$
30,588


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commercial General Liability
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
N/A
Exposures to be picked up at Audit
 
 
$
2,000,000


General Aggregate
 
 
Financed
 
Premium
$
37,881


424,000,000


Sales
$
1,000,000


Personal/Advertising Injury Limit
 
 
 
 
Taxes
$
28


 
 
$
2,000,000


Products/Completed Ops Agg
 
 
 
 
Accident & Health Tax
$
300


 
 
 
 
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
 
Total:
$
38,509


 
 
$
1,000,000


 Fire Damage (Any one fire)
 
 
 
 
 
 
 
 
$
10,000


 Medical Expenses
 
 
 
Chubb
 
 
 
 
$
1,000,000


 Emp Benefits Liability Annual Agg
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------



Umbrella - $25MM
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
N/A
 
 
Total Limits:
$
25,000,000


 
 
Financed
 
 
 
424,000,000


Sales
$
10,000,000


Per Occurrence/Aggregate
$
10,000


If underlying exhausted
 
 
   Total
$
48,134


 
 
$15,000,000 x/s of
Per Occurrence/Aggregate
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
 
 
$
48,434


 
 
 
 
 
 
 
 
Primary $10MM Chubb
$
31,134


 
 
 
 
 
 
 
 
$15 xs $10 Travelers
$
17,000


 
 
 
 
 
 
 
Chubb/Travelers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Auto
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
 
 
 
 
 
$
1,000


Comp/Coll
 
 
Annual Premium
$
86,154


 
100


Autos
$
1,000,000


Liability incl. Hired & Non-Owned
 
 
Financed
 
PAC Charge
$
300


 
 
 
 
 
 
 
 
 
Canadian Rental Coverage
$
45


 
 
 
 
 
 
 
 
 
Taxes
$
319


 
 
 
$
1,000,000


Uninsured Motorists
 
 
 
 
 
$
86,818


N/A
 
 
$
1,000,000


Underinsured Motorists
 
 
 
 
 
 
 
 
 
Statutory
Personal Injury Protection
 
 
 
 
Please note that Canada premium
 
 
 
 
$
5,000


Medical Payments
 
 
 
 
of $5,045 is billed seperately
 
 
 
 
Physical Damage:
 
 
 
 
Chubb
 
 
 
 
 
ACV less $1000
Comprehensive
 
 
 
 
 
 
 
 
 
ACV less $1000
Collision
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------



Workers Compensation
 
 
 
 
Statutory
Coverage A
 
 
 
 
July 1, 2013 - 14
 
N/A
Exposures to be picked up at Audit
 
 
 
Coverage B: Employers Liability
 
Nil
Financed
 
Estimated Annual Premium
$
395,250


$
146,674,532


Payroll
$
1,000,000


BI by Accident (each accident)
 
 
 
 
Taxes
$
15,367


 
 
$
1,000,000


BI by Disease (each employee)
 
 
 
 
PAC Charge
$
300


 
 
$
1,000,000


BI by Disease (policy limit)
 
 
 
Chubb
 
$
410,917


 
 
 
 
 
 
 
 
SUBTOTAL
$
697,045


 
 
 
 
 
 
 
 
 
Directors & Officers Liability
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
N/A
 
 
 
 
 
 
Financed
 
Primary
$
210,000


 
 
$
10,000,000


Policy Limit
$
500,000


Indemnifiable Claims
 
 
PAC Charge
$
300


 
 
 
 
$
750,000


Security Related Claims
 
 
Total
$
210,300


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AIG
Excess D & 0
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
$
10,000,000


Per Loss
 
Nil
Financed
 
1st Excess ($10M X of $10M)
$
145,500


 
 
$
10,000,000


Aggregate Excess of $10,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
Travelers
Total
$
145,800


 
 
 
 
 
 
 
 
Excess D & 0
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
$
10,000,000


Per Loss
 
Nil
Financed
 
2nd Excess ($10M X of $20M)
$
101,875


 
 
$
10,000,000


Aggregate Excess of $20,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
Chubb
Total
$
102,175


 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



Excess D & 0
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
$
10,000,000


Per Loss
 
Nil
Financed
 
3rd Excess ($10M X of $30M)
$
72,550


 
 
$
10,000,000


Aggregate Excess of $30,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
Great American
Total
$
72,850


 
 
 
 
 
 
 
 
Excess D & 0
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
$
10,000,000


Per Loss
 
Nil
Financed
 
4th Excess ($10M X of $40M)
$
58,330


 
 
$
10,000,000


Aggregate Excess of $40,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
AIG
Total
$
58,630


 
 
 
 
 
 
 
 
Excess D & 0
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
$
10,000,000


Per Loss
 
Nil
Financed
 
5th Excess ($10M X of $50M)
$
48,500


 
 
$
10,000,000


Aggregate Excess of $50,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
Berkley
Total
$
48,800


 
 
 
 
 
 
 
 
Excess D & 0
 
 
 
 
 
 
 
 
 
 
Side A DIC
$
55,000


N/A
 
 
$
10,000,000


Per Loss
 
Nil
 
 
6th Excess ($10M x60M)
 
 
 
$
10,000,000


Aggregate Excess of $60,000,000
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
ACE
Total
$
55,300


 
 
 
 
 
 
 
 
Excess D&O
 
 
 
 
 
 
 
 
 
 
Side A DIC
$
47,000


N/A
 
 
$
10,000,000


Per Loss
 
 
 
 
7th Excess ($10M x$70M)
 
 
 
$
10,000,000


Aggregate Excess of $70,000,000
 
Nil
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
 
Total
$
47,300


 
 
 
 
 
 
 
Freedom
 
 
 
 
 
 
 
 
 
 
Specialty
SUBTOTAL (D&0)
$
692,355


 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------



Employment Practices Liability
 
 
 
 
Total Limit:
$
10,000,000


 
 
 
 
July 1, 2013 - 14
 
N/A
 
 
$
5,000,000


Limit (Hartford)
$
300,000


Retention
Paid
 
Premium
$
56,506


1,779


ee's
$5,000,000 x/s
Limit (Chubb)
 
 
 
 
PAC Charge
$
600


 
 
of $5,000,000
 
 
 
Paid
Hartford
Total
$
57,106


 
 
 
 
 
 
 
Chubb
Technology Liability
 
 
 
 
 
 
 
 
 
AIG
July 1, 2013 - 14
 
 
 
 
$
7,500,000


Each Wrongful Act
$
250,000


Retention
Paid
Premium
$
162,739


 
424,000,000


sales
$
7,500,000


Aggregate
$
1,000,000


False Adv retention
 
France Premium & Fees (Chartis/Aon)
$
12,500


 
 
 
$
5,000,000


Regulatory Action
 
 
 
PAC Charge
$
300


 
 
 
$
1,500,000


Event Management
 
 
 
French Tax (estd)
$
225


 
 
 
 
 
 
 
 
Total
$
175,764


$3000 - $5000
 
 
 
 
 
 
Paid
 
 
Estimated
 
 
 
 
 
 
 
 
 
Additional
 
 
 
 
 
 
 
 
 
Premium
 
 
 
 
 
 
 
Fiduciary Liability
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
N/A
 
 
 
 
Nil
Non-Indemnifiable Loss
Paid
 
Premium
$
28,350


$
80,000,000


assets
$
10,000,000


Each Loss
$
15,000


Indemnifiable Loss
 
 
PAC Charge
$
300


 
 
$
10,000,000


Each Policy Period
 
 
Financed
AIG
Total
$
28,650


 
 
 
 
 
 
 
 
Commercial Crime
 
 
 
 
 
 
 
 
 
 
7/30/2013 - 7/1/2014
 
N/A
 
 
 
 
 
 
 
 
 
$
7,232


1,779


employees
$
3,000,000


Each Loss
$
100,000


Each Loss
Paid
 
PAC Charge
$
300


 
 
 
 
 
 
 
 
Total
$
7,532


 
 
 
 
 
 
 
Berkley
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------



Special Crime - MULTI YEAR POLICY
 
 
 
 
 
 
 
 
 
 
7/1/2012 - 2015
 
N/A
1,676


employees
$
10,000,000


Limit
 
Nil
 
 
3-Year Premium (prepaid)
$
8,489


 
 
 
 
 
 
 
 
PAC Charge
$
300


 
 
 
 
 
 
 
Great American
Total
$
8,789


 
 
 
 
 
 
 
(PIA)
Annualized Premium:
$
2,830


 
 
 
 
 
 
 
 
International DIC Policies
 
 
 
 
GL: $1,000,000 Each Occurrence
 
 
 
 
 
 
 
$
26,237,000.00


TIV
       $2,000,000 Products/Completed Operations Agg
Employee Benefits: $1,000
Paid
 
July 1, 2013 - 14
 
N/A
5


Locations
Contingent Auto: $1,000,000 Each Accident
 
 
 
 
 
 
$
8,823,000.00


UK Payroll
Employee Benefits: $1,000,000 Each Claim/Annual Agg.
 
 
 
 
Premiums
$
27,346


 
 
Employee Dishonesty: $25,000
 
 
 
 
Taxes (estimated 2013)
$
3,325


139


Trips
Executive Assistance: $500,000 policy limit
Property
 
 
 
PAC Charge
$
300


 
 
(includes repatriation)
$2,500(All Other Losses)
 
 
Total
$
30,971


 
 
Employers Liability: $1,000,000 each accident/policy lmt
40 Portman Square - $125,000 for EQ and $125,000 for Flood
 
 
 
 
 
 
 
 
 
     York House - $12,500 for EQ and $12,500 for Flood
 
Zurich
 
 
 
 
 
Prop/BI
Insured to Value
     West Nile Street - $115,000 for EG and $115,000 for Flood
 
 
 
 
 
 
 
Flood Aggregate
$
5,000,000


     82 Marceau Avenue - $55,000 for EQ and $55,000 for Flood
 
 
 
 
 
 
 
Earthquke Agg
$
5,000,000


     Telecity Group, Powergate - $25,000 for EQ and $25,000 for Flood
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



Non-Owned Aviation
 
 
 
 
 
 
 
 
 
 
July 1, 2013 - 14
 
N/A
45


seats
$
10,000,000


Single Limit incl. Passenger
 
Nil
Paid
 
Premium
$
5,521


 
 
 
liability
 
 
 
 
War Premium
$
552


 
 
$
10,000,000


War Liability
 
 
 
 
PAC Charge
$
300


 
 
$
10,000


Medical Payments
 
 
 
 
Total
$
6,373


 
 
 
 
 
 
Paid
AIG
 
 
 
 
 
 
 
 
 
 
 
SUBTOTAL MISC.
$
315,185


 
 
 
 
 
 
 
 
 
GRAND TOTAL
$
1,704,585


 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



Schedule 5.13


None







--------------------------------------------------------------------------------



Schedule 6.01
Existing Indebtedness
1.
Capital Lease Obligations under the Master Lease Agreement No. 6474022 dated
October 28, 2009 between Dell Financial Services L.L.C. and Virtual Premise,
Inc., for the following equipment leases:

•
No. 502 (original amount: $13,675.34),

•
No. 503 (original amount: $16,969.12), and

•
No. 504 (original amount: $8,991.32).










--------------------------------------------------------------------------------



Schedule 6.02
Existing Liens


#
Debtor
Secured Party
Jurisdiction
UCC File No.
File Date
Collateral


1
CoStar Group, Inc.
Ikon Financial Services
DE
20104513390
12/21/2010
Certain equipment
2
CoStar Group, Inc.
Presidio Technology Capital, LLC
DE
201222162016
6/6/2012
Certain equipment








--------------------------------------------------------------------------------



Schedule 6.04
Existing Investments
Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
CoStar Group, Inc.
CoStar Realty Information, Inc.
3
2
8,000
2,000
100%
CoStar Group, Inc.
CoStar Limited
2
100
100%
CoStar Group, Inc.
Property & Portfolio Research, Inc.
5
100
100%
CoStar Group, Inc.
CoStar Realty Information Canada Ltd.
2


5
100


110




100%
CoStar Group, Inc.
LoopNet, Inc.
Uncertificated
100
100%
CoStar Group, Inc.
VirtualPremise, Inc.
Uncertificated
1,000
100%
CoStar Realty Information, Inc.
Resolve Technology, Inc.
Uncertificated
8,500,000
100%
CoStar Realty Information, Inc.
CoStar International LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
Apartments, LLC
N/A
N/A
100%
Property & Portfolio Research, Inc.
Property & Portfolio Research Limited
101
1
100%
CoStar Limited
CoStar UK Limited
1001
4,512,372
100%
CoStar Limited
Grecam S.A.S.
Registered securities
10,798
100%
LoopNet, Inc.
AuctionPoint, Inc.
PA-19
1,842,105
24.82%
LoopNet, Inc.
REApplications, Inc.
CS-01
1,136,364
100%
Apartments, LLC
RentWiki HoldCo, LLC
Uncertificated
300,000 Series B Preferred
2.8%1





Variable rate debt instruments with an auction reset feature, mostly AAA-rated
auction rate securities (“ARS”), which are primarily student loan securities
supported by guarantees from the Federal Family Education Loan Program (“FFELP”)
of the U.S. Department of Education2


Collateralized Debt Obligation – CUSIP: 13200DAA0; $1.25 million Camber Master
Securities maturing 2016
__________________________
1 Ownership interest to be acquired and assigned to Apartments, LLC at Closing.
2 The par value of the ARS (including the $1.25 million Camber Master Securities
maturing 2016) as of December 31, 2013 was $24,325,000. The fair value of the
ARS as of December 31, 2013 was $21,989,562. The maturity dates of the ARS vary
between March 20, 2017 and April 1, 2047.



--------------------------------------------------------------------------------



Schedule 6.09
Affiliate Transactions
Services Agreement, dated March 10, 2011, between CoStar Realty Information,
Inc. and CoStar Realty Information Canada, Inc.
Services Agreement, dated September 30, 1999, between Property & Portfolio
Research, Inc. and Property & Portfolio Research Ltd.





--------------------------------------------------------------------------------





Schedule 6.10
Existing Restrictions


None









--------------------------------------------------------------------------------

Exhibit A

[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, Guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor: ________________________________________    

2.
Assignee:_________________________________________    
[and is an Affiliate/Approved Fund of [Identify Lender]]1 

3.
Borrower: CoStar Group, Inc.







_______________________
1 Select as applicable.



--------------------------------------------------------------------------------



2

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

5.
Credit Agreement: The Credit Agreement dated as of April 1, 2014, among CoStar
Group, Inc., as Borrower, CoStar Realty Information, Inc., as Co-Borrower, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

6.
Assigned Interest:2 

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans3
Term Commitment/ Loans
$
$
%
Revolving Commitment/Loans
$
$
%
[ ]4
$
$
%



Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.








_________________________
2
Must comply with the minimum assignment amount set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.



3  
Set forth, to at least nine decimals, as a percentage of the Commitments/Loans
of all Term Lenders, Revolving Lenders or Incremental Term Lenders of any
Series, as applicable.



4
In the event Incremental Term Commitments/Loans of any Series are established
under Section 2.21 of the Credit Agreement or Refinancing Term Commitments/Loans
of any Series are established under Section 2.24 of the Credit Agreement, refer
to the Series of such Incremental Term Commitments/Loans or Refinancing Term
Commitments/Loans assigned.




--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:


 
[NAME OF ASSIGNOR], as Assignor,
 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
[NAME OF ASSIGNEE], as Assignee,
 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 


































--------------------------------------------------------------------------------



[Consented to and]5 Accepted:
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
[Consented to:]6
 
 
 
 
 
 
[COSTAR GROUP, INC., as Borrower,]
 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
[Consented to:]7
 
 
 
 
 
 
[ISSUING BANK,]
 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
[Consented to:]8
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Swingline Lender,

 
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 

__________________________________


5 
To be included only if the consent of the Administrative Agent is required by
Section9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.

6 
To be included only if the consent of the Borrower is required by Section
9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit Agreement.

7 
To be included only if the consent of any Issuing Bank is required by Section
9.04(b)(i)(C) of the Credit Agreement.

8 
To be included only if the consent of the Swingline Lender is required by
Section 9.04(b)(i)(D) of the Credit Agreement.




--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the Co-Borrower, any of the Borrower’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, the Co-Borrower, any of the
Borrower’s Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is a
U.S. Person, attached to this Assignment and Assumption is IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax,
(vi) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.17 of the
Credit Agreement, duly completed and executed by the Assignee, and (vii) it does
not bear a relationship to the Borrower or the Co-Borrower as described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and



--------------------------------------------------------------------------------



2

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.





--------------------------------------------------------------------------------

EXHIBIT B

LOAN AUCTION PROCEDURES
This Exhibit B is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.23 of the Credit Agreement dated as of April 1, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. It is not intended to be a
definitive statement of all of the terms and conditions of a modified Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable offering document. None of the Administrative Agent, the Auction
Manager, or any of their respective Affiliates makes any recommendation pursuant
to any offering document as to whether or not any Lender should sell its Term
Loans to the Borrower pursuant to any offering documents, nor shall the decision
by the Administrative Agent or the Auction Manager (or any of their respective
Affiliates) in its capacity as a Lender to sell its Term Loans to the Borrower
be deemed to constitute such a recommendation. Each Lender should make its own
decision as to whether to sell any of its Term Loans and as to the price to be
sought for such Term Loans. In addition, each Lender should consult its own
attorney, business advisor or tax advisor as to legal, business, tax and related
matters concerning each Purchase Offer and the relevant offering documents.
Capitalized terms not otherwise defined in this Exhibit B have the meanings
assigned to them in the Credit Agreement.
(a)    Notice Procedures. In connection with each Purchase Offer, the Borrower
will provide notification to the Auction Manager (for distribution to the
Lenders of the applicable Class(es)) of the Class or Classes of Term Loans (as
determined by the Borrower in its sole discretion) that will be the subject of
such Purchase Offer (each, an “Auction Notice”). Each Auction Notice shall
contain (i) the maximum principal amount (calculated on the face amount thereof)
of each Class of Term Loans that the Borrower offers to purchase in such
Purchase Offer (the “Auction Amount”), which shall be no less than $10,000,000
(across all such Classes) (unless another amount is agreed to by the
Administrative Agent); (ii) the range of discounts to par (the “Discount
Range”), expressed as a range of prices (in increments of $5) per $1,000, at
which the Borrower would be willing to purchase Term Loans of each applicable
Class in such Purchase Offer; and (iii) the date on which such Purchase Offer
will conclude, on which date Return Bids (as defined below) will be due by 1:00
p.m., New York time (as such date and time may be extended by the Auction
Manager, the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, that only two extensions per offer shall be permitted. A
Purchase Offer shall be regarded as a “failed purchase offer” in the event that
either (x) the Borrower withdraws such Purchase Offer in accordance with the
terms hereof or as set forth in Section 2.23(b) of the Credit Agreement or (y)
the Expiration Time occurs with no Qualifying Bids (as defined below) having
been received. In the event of a failed purchase offer, the Borrower shall not
be permitted to deliver a new Auction Notice prior to the date occurring three
Business Days after such withdrawal or Expiration Time, as the case may be.
Notwithstanding anything to the



--------------------------------------------------------------------------------



2

contrary contained herein, the Borrower shall not initiate any Purchase Offer by
delivering an Auction Notice to the Auction Manager until after the conclusion
(whether successful or failed) of the previous Purchase Offer (if any), whether
such conclusion occurs by withdrawal of such previous Purchase Offer or the
occurrence of the Expiration Time of such previous Purchase Offer.


(b)    Reply Procedures. In connection with any Purchase Offer, each Lender of
the applicable Class wishing to participate in such Purchase Offer shall, prior
to the Expiration Time, provide the Auction Manager with a notice of
participation, in the form included in the applicable offering document (each, a
“Return Bid”) which shall specify (i) a discount to par that must be expressed
as a price (in increments of $5) per $1,000 in principal amount of Term Loans
(the “Reply Price”) of the applicable Class within the Discount Range and (ii)
the principal amount of Term Loans of the applicable Class, in an amount not
less than $1,000,000 or an integral multiple of $1,000 in excess thereof, that
such Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender
may submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of the applicable Class held by such Lender.
Lenders may only submit one Return Bid per Class per Purchase Offer, but each
Return Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid and each of which will not be contingent on any other
component bid submitted by such Lender resulting in a Qualifying Bid. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Auction Manager, an assignment and acceptance in the
form included in the offering document (each, an “Auction Assignment and
Assumption”). The Borrower will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).
(c)    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Purchase Offer within the Discount Range for such Purchase
Offer that will allow the Borrower to complete the Purchase Offer by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which the
Borrower has received Qualifying Bids). The Borrower shall purchase Term Loans
of the applicable Class from each Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Term Loans of the applicable
Class included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration. Each participating Lender will receive notice
of a Qualifying Bid as soon as reasonably practicable but in no case later than
five business days from the date of the Expiration Time.
(d)    Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount of all Term Loans of the
applicable Class for which Qualifying Bids have been submitted in any given
Purchase Offer at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after



--------------------------------------------------------------------------------



3

deducting all Term Loans of the applicable Class to be purchased at prices below
the Applicable Threshold Price), the Borrower shall purchase such Loans ratably
based on the relative principal amounts offered by each Lender in an aggregate
amount equal to the amount necessary to complete the purchase of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.
(e)    Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the Business Day during
which the Expiration Time occurs. The Auction Manager will insert the principal
amount of Term Loans of the applicable Class to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.
(f)    Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:
“No Default or Event of Default has occurred and is continuing, or would result
from this Purchase Offer.
The representations and warranties of the Borrower and each other Loan Party
contained in Article III of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith, are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which is true and correct in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they were true and correct in
such manner as of such earlier date, and except that for purposes hereof, the
representations and warranties contained in Section 3.04 of the Credit Agreement
shall be deemed to refer, following the delivery thereof, to the most recent
financial statements furnished pursuant to clause (a) or (b) of Section 5.01 of
the Credit Agreement.”
(g)    Additional Procedures. Once initiated by an Auction Notice, the Borrower
may withdraw a Purchase Offer only if no Qualifying Bid has been received by the
Auction Manager at the time of withdrawal. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be withdrawn,
modified, revoked, terminated or canceled by a Lender. However, a Purchase Offer
may become void if the conditions to the purchase set forth in Section 2.23 of
the Credit Agreement are not met. The purchase price in respect of each
Qualifying Bid for which purchase by the Borrower is required in accordance with
the foregoing provisions shall be paid directly by the Borrower to the
respective assigning Lender on a settlement date as determined jointly by the
Borrower and the Auction Manager (which shall be not later than ten Business
Days after the date Return Bids are due). The Borrower shall execute each
applicable Auction Assignment and Assumption received in connection with a
Qualifying Bid. All questions as to the form of



--------------------------------------------------------------------------------



4

documents and eligibility of Term Loans that are the subject of a Purchase Offer
will be determined by the Auction Manager, in consultation with the Borrower,
and their determination will be final and binding so long as such determination
is not inconsistent with the terms of Section 2.23 of the Credit Agreement or
this Exhibit B. The Auction Manager’s interpretation of the terms and conditions
of the offering document, in consultation with the Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.23 of the Credit Agreement or this Exhibit B. None of the
Administrative Agent, the Auction Manager or any of its Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, the Loan Parties, or any of their Affiliates (whether contained in
an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Exhibit B shall not require the Borrower to initiate any
Purchase Offer.





--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn, Floor 07
Chicago, IL 60603
Attention: April Yebd
Fax: (888) 292-9533


Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
395 N. Service Rd., Floor 3
Melville, NY 11747
Attention: Alicia Schreibstein
Fax: (631) 755-5184
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement. This notice constitutes a Borrowing Request and the Borrower hereby
gives you notice, pursuant to Section [2.03] [2.04] of the Credit Agreement,
that it requests a Borrowing under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Borrowing:
(A)
Class of Borrowing1: ____________________________________

(B)
Aggregate principal amount of Borrowing :2 $_________________

(C)
Date of Borrowing (which is a Business Day): ________________



________________________
1
Specify Initial Term Borrowing, Extended Term Borrowing, Revolving Borrowing
(including whether such Revolving Borrowing constitutes an Extended Revolving
Borrowing), Swingline Borrowing, Incremental Term Borrowing or Refinancing Term
Borrowing, and if applicable, specify the Series.

2 
Must comply with Section 2.02(c) and 2.04(a) of the Credit Agreement, as
applicable.




--------------------------------------------------------------------------------



2

(D)
Type of Borrowing:3 ____________________________________

(E)
Interest Period and the last day thereof:4 _____________________

(F)
[Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)]

[Issuing Bank to which proceeds of the requested Borrowing are to be disbursed:
____________________]5 
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby and the use of proceeds
thereof, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01(b) or 2.04(a) of the Credit Agreement.


Very truly yours,

COSTAR GROUP, INC.,
 
By:
 
 
Name:
 
Title:















________________________________________________________________________


3 
Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

4 
Applicable to Eurocurrency Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of one, two, three or six months (or,
to the extent made available by all Lenders participating in the requested
Borrowing, twelve months). If an Interest Period is not specified, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

5 
Specify only in the case of a Borrowing requested to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f) of the Credit Agreement.




--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF] LETTER OF CREDIT REQUEST
Dated      1      
JPMorgan Chase Bank, N.A.
as Administrative Agent for the Lenders
383 Madison Avenue    
New York, NY 10179

[Issuing Bank and address]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Costar Group, Inc., as Borrower, Costar Realty Information,
Inc., as Co-Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
[We hereby request that the Issuing Bank, in its individual capacity, issue a
Letter of Credit for the account of [the undersigned] [ ]2 on       3      ,
which Letter of Credit shall be denominated in dollars and shall be in the
aggregate amount of       4      . The beneficiary of the requested Letter of
Credit will be       5      , and such Letter of Credit will be in support of
      6       and will have a stated expiration date of       7      .8]
________________________
1 
Insert date of Letter of Credit Request.

2 
The Borrower may request the issuance of Letters of Credit for the account of a
Restricted Subsidiary if permitted by 2.05(a).

3 
Insert date of issuance, which shall be a Business Day that is at least [two
(2)] Business Days from the date hereof.

4 
Insert aggregate initial amount of the Letter of Credit.

5 
Insert name and address of beneficiary.

6 
Insert brief description of supportable obligations.

7 
Insert the last date upon which drafts may be presented which may not be later
than the dates referred to in Section 2.05(c) of the Credit Agreement.

8 
Also include any other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare the Letter of Credit.




--------------------------------------------------------------------------------



[We hereby request that the Issuing Bank, in its individual capacity, amend,
renew or extend an existing Letter of Credit that was issued by the Issuing Bank
for the account of [the undersigned]9 on       10      . Such existing Letter of
Credit was issued for the benefit of      11       , in the aggregate amount of
     12       and has an expiration date of       13      . Attached to this
Letter of Credit Request is a description of requested amendment, renewal or
extension of such existing Letter of Credit.]
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the issuance, amendment, renewal or extension of the
Letter of Credit requested hereby, (i) the LC Exposure will not exceed
$10,000,000 and (ii) the Aggregate Revolving Exposure will not exceed the
Aggregate Revolving Commitment.


Very truly yours,

COSTAR GROUP, INC.,
 
By:
 
 
Name:
 
Title:



























______________________________________________________________________________________


9 
Insert name of account party if the Letter of Credit was issued for the account
of a Restricted Subsidiary.

10 
Insert date of issuance of the existing Letter of Credit.

11 
Insert name and address of beneficiary of the existing Letter of Credit.

12 
Insert aggregate amount of the existing Letter of Credit.

13 
Insert date of expiration of the existing Letter of Credit.


2

--------------------------------------------------------------------------------

EXHIBIT D





[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
[ ], 20[ ],
among
COSTAR GROUP, INC.,
COSTAR REALTY INFORMATION, INC.,
THE SUBSIDIARIES OF COSTAR GROUP, INC.
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent





--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Other Defined Terms
1
 
 
 
 
ARTICLE II
 
 
 
 
 
Guarantee
 
SECTION 2.01
Guarantee
6
SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
6
SECTION 2.03.
No Limitations
6
SECTION 2.04.
Reinstatement
8
SECTION 2.05.
Agreement To Pay; Subrogation
8
SECTION 2.06.
Information
8
SECTION 2.07.
 Payments Free of Taxes
9
 
 
 
 
ARTICLE III
 
 
 
 
 
Pledge of Securities
 
SECTION 3.01.
 Pledge
9
SECTION 3.02.
Delivery of the Pledged Collateral
10
SECTION 3.03.
Representations, Warranties and Covenants
10
SECTION 3.04.
Certification of Limited Liability Company and Limited Partnership Interests
12
SECTION 3.05.
Registration in Nominee Name; Denominations
12
SECTION 3.06.
Voting Rights; Dividends and Interest
12
 
 
 
 
ARTICLE IV
 
 
 
 
 
Security Interests in Personal Property
 
SECTION 4.01.
Security Interest
14
SECTION 4.02.
Representations and Warranties
16
SECTION 4.03.
Covenants
18
SECTION 4.04.
Other Actions
21
SECTION 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
22
SECTION 4.06.
Collections
23









--------------------------------------------------------------------------------


 
ARTICLE V
 
 
 
 
 
Remedies
 
SECTION 5.01.
Remedies Upon Default
24
SECTION 5.02.
Application of Proceeds
25
SECTION 5.03.
Grant of License to Use Intellectual Property
26
SECTION 5.04.
Securities Act
27
 
ARTICLE VI
 
 
 
 
 
Indemnity, Subrogation and Subordination
 
SECTION 6.01.
Indemnity and Subrogation
28
SECTION 6.02.
Contribution and Subrogation
28
SECTION 6.03.
Subordination
28
 
ARTICLE VII
 
 
 
 
 
Miscellaneous
 
SECTION 7.01.
Notices
29
SECTION 7.02.
Waivers; Amendment
29
SECTION 7.03.
Administrative Agent’s Fees and Expenses; Indemnification


29
SECTION 7.04.
Successors and Assigns
30
SECTION 7.05.
Survival of Agreement
30
SECTION 7.06.
Counterparts; Effectiveness; Several Agreement
30
SECTION 7.07.
Severability
31
SECTION 7.08.
Right of Set-Off
31
SECTION 7.09.
Governing Law; Jurisdiction; Consent to Service of Process
32
SECTION 7.10.
WAIVER OF JURY TRIAL
32
SECTION 7.11.
Headings
33
SECTION 7.12.
Security Interest Absolute
33
SECTION 7.13.
Termination or Release
33
SECTION 7.14.
Additional Subsidiaries
34
SECTION 7.15.
Administrative Agent Appointed Attorney-in-Fact
34


--------------------------------------------------------------------------------


Schedules
Schedule I
Subsidiary Loan Parties

Schedule II
Pledged Equity Interests; Pledged Debt Securities

Schedule III
Intellectual Property

Schedule IV
Commercial Tort Claims



Exhibits
Exhibit I
Form of Supplement

Exhibit II-1
Form of Trademark Security Agreement

Exhibit II-2
Form of Copyright Security Agreement

Exhibit II-3
Form of Patent Security Agreement





--------------------------------------------------------------------------------



[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT dated as of [ ], 20[ ] (this
“Agreement”), among COSTAR GROUP, INC., COSTAR REALTY INFORMATION, INC., the
Subsidiaries from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among COSTAR GROUP, INC., a Delaware corporation (the “Borrower”), COSTAR REALTY
INFORMATION, INC., a Delaware corporation (the “Co-Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. The Lenders and
the Issuing Banks have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Grantors (other
than the Borrower) are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning specified in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.03 and 1.04 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).





--------------------------------------------------------------------------------



2

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.
“Claiming Party” has the meaning assigned to such term in Section 6.02.
“Co-Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.
“Contributing Party” has the meaning assigned to such term in Section 6.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright owned by any Grantor or
that such Grantor otherwise has the right to license, or granting any right to
any Grantor under any Copyright owned by any other Person or that such other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any similar office in any other country), including, in the case of any Grantor,
the registered United States Copyrights set forth next to its name on
Schedule III.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) any other Swap Obligation



--------------------------------------------------------------------------------



3

designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and counterparty applicable to
such Swap Obligations. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Tax Subsidiaries” means (i) any Subsidiary that is a CFC or (ii) any
FSHCO.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“Grantors” means the Borrower, the Co-Borrower and the Subsidiary Loan Parties.
“Guarantors” means the Borrower (except with respect to obligations of the
Borrower), the Co-Borrower and the Subsidiary Loan Parties.
“Indemnified Amount” has the meaning assigned to such term in Section 6.02.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential proprietary databases, confidential or proprietary
technical and business information, know‑how, show‑how or other data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“IP Security Agreement” means a fully executed short form agreement,
substantially in the form of Exhibit II-1, Exhibit II-2 or Exhibit II-3 hereto,
as applicable, or otherwise reasonably satisfactory to the Administrative Agent,
containing a description of Article 9 Collateral consisting of Intellectual
Property and suitable for recording by the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Person is a party, including those exclusive Copyright Licenses covering
registered United States Copyrights under which any Grantor is a licensee listed
on Schedule III.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due,



--------------------------------------------------------------------------------



4

including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower to any of the Secured Parties under or pursuant to
the Credit Agreement and each of the other Loan Documents, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) Loan Document Obligations, (b) to the extent designated
by the applicable Lender in a written notice to the Administrative Agent as
“Obligations” hereunder (provided that any such obligations owed to the
Administrative Agent shall be deemed “Obligations” hereunder), any Cash
Management Obligations (as defined in the Credit Agreement) of each Loan Party
owed to a Lender or an Affiliate of a Lender arising from Cash Management
Services, and (c) the due and punctual payment and performance of all Hedging
Obligations (as defined in the Credit Agreement) of each Loan Party under each
Hedging Agreement that (i) is in effect on the Closing Date with a counterparty
that is a Lender or an Affiliate of a Lender as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is entered into;
provided, however, the term “Obligations” shall not create any guarantee by any
Guarantor of or grant of security interest by any Guarantor to support any
Excluded Swap Obligations of such Guarantors.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention covered by a
Patent now or hereafter owned by any Grantor, or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to make, use or sell
any invention covered by a Patent owned by any other Person, or that any other
Person now or hereafter otherwise has the right to license, and all rights of
any Grantor under any such agreement.
“Patents” means with respect to any Person all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations thereof, and
all applications for letters patent of the United States or the equivalent
thereof in any other country, including registrations and pending applications
in the United States Patent and Trademark Office or any similar offices in any
other country, including those United States registrations and applications
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof,



--------------------------------------------------------------------------------



5

and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered by the Borrower to the Administrative Agent pursuant to Section
4.01(b) of the Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership certificates or other certificated
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services (as defined in the
Credit Agreement) the liabilities in respect of which constitute Obligations,
(e) each counterparty to any Hedging Agreement with a Loan Party the Hedging
Obligations under which constitute Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.


“Security Interest” has the meaning assigned to such term in Section 4.01(a).
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Closing Date, in each case other than those that have been released pursuant to
Section 7.13; provided, however that in no case shall Subsidiary Loan Parties
mean or include any Excluded Tax Subsidiaries.
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor, or
that any Grantor otherwise has the right to license, or granting any Grantor any
right to use any Trademark now or hereafter owned by any other Person, or that
any other Person otherwise has the right to license, and all rights of any
Grantor under any such agreement.



--------------------------------------------------------------------------------



6

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof, and all registrations and
applications filed in connection therewith, including registrations and
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all extensions or renewals thereof, including, in the
case of any Grantor, the United States registrations and applications set forth
next to its name on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
ARTICLE II
Guarantee
SECTION 2.01.    Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.
SECTION 2.02.    Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of any of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.
SECTION 2.03.    No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations, or otherwise. Without limiting the generality of the
foregoing, except for the



--------------------------------------------------------------------------------



7

termination or release of its obligations hereunder as expressly provided in
Section 7.13, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by the Administrative Agent or any other Secured Party for any
of the Obligations; (iv) any default, failure or delay, wilful or otherwise, in
the performance of the Obligations; (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Obligations (excluding
contingent obligations (other than any such obligations in respect of a Letter
of Credit) as to which no claim has been made)); (vi) any illegality, lack of
validity or lack of enforceability of any of the Obligations; (vii) any change
in the corporate existence, structure or ownership of any Loan Party, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Loan Party or its assets or any resulting release or discharge of any of the
Obligations; (viii) the existence of any claim, set-off or other rights that any
Guarantor may have at any time against the Borrower, the Administrative Agent,
any other Secured Party or any other Person, whether in connection with the
Credit Agreement, the other Loan Documents or any unrelated transaction; (ix)
this Agreement having been determined (on whatsoever grounds) to be invalid,
non-binding or unenforceable against any other Guarantor ab initio or at any
time after the Closing Date; (x) the fact that any Person that, pursuant to the
Loan Documents, was required to become a party hereto may not have executed or
is not effectually bound by this Agreement, whether or not this fact is known to
the Secured Parties; (xi) any action permitted or authorized hereunder; or (xii)
any other circumstance (including any statute of limitations), or any existence
of or reliance on any representation by the Administrative Agent, any other
Secured Party or any other Person, that might otherwise constitute a defense to,
or a legal or equitable discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of the Obligations
(excluding contingent obligations (other than any such obligations in respect of
a Letter of Credit) as to which no claim has been made)). Each Guarantor
expressly authorizes the Secured Parties to take and hold security in accordance
with the terms of the Loan Documents for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.



--------------------------------------------------------------------------------



8

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may, at
their election and in accordance with the terms of the Loan Documents and
applicable law, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.
SECTION 2.04.    Reinstatement. Each of the Guarantors agrees that, unless
released pursuant to Section 7.13(b), its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.
SECTION 2.05.    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
SECTION 2.06.    Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.



--------------------------------------------------------------------------------



9

SECTION 2.07.    Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Guarantor hereunder or under any other Loan Document
shall be made without withholding for any Taxes to the same extent that payments
by the Borrower are required to be so made pursuant to the terms of Section 2.17
of the Credit Agreement. The provisions of Section 2.17 of the Credit Agreement
shall apply to each Guarantor, mutatis mutandis.
ARTICLE III

Pledge of Securities
SECTION 3.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under:
(a)
(i) the shares of capital stock and other Equity Interests owned by such Grantor
including those listed opposite the name of such Grantor on Schedule II,
(ii) any other Equity Interests obtained in the future by such Grantor and
(iii) the certificates, if any, representing all such Equity Interests
(collectively, the “Pledged Equity Interests”); provided that the Pledged Equity
Interests shall not include Excluded Equity Interests.

(b)
(i) the debt securities owned by such Grantor, including those listed opposite
the name of such Grantor on Schedule II, (ii) any debt securities in the future
issued to such Grantor and (iii) the promissory notes and any other instruments
evidencing all such debt securities (the “Pledged Debt Securities”);

(c) 
all other property that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 3.01 or Section 3.02;

(d) 
subject to Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(e) 
subject to Section 3.06, all rights and privileges of such Grantor with respect
to the securities and other property referred to in clauses (a), (b), (c) and
(d) above;




--------------------------------------------------------------------------------



10

(f)
the Intercompany Note; and

(g) 
all Proceeds of any of the foregoing (the items referred to in clauses (a)
through (f) above being collectively referred to as the “Pledged Collateral”).

SECTION 3.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent (i) on or prior to
the Closing Date any and all Pledged Equity Securities owned by such Grantor on
the Closing Date and listed on Schedule II and (ii) as promptly as practicable,
and in any event within 30 days after the acquisition thereof (or such longer
period as the Administrative Agent may reasonably agree), any Pledged Securities
acquired by such Grantor after the Closing Date; provided, however, that no
certificates representing Pledged Equity Interests in any Person that is not a
Subsidiary of the Borrower or any of the other Grantors or that is an Excluded
Subsidiary described in clause (e) of the definition of the term “Excluded
Subsidiary” shall be required to be delivered to the Administrative Agent.
(b)    As promptly as practicable, and in any event within 30 days after the
Closing Date, each Grantor will (i) cause all Indebtedness for borrowed money
(except with respect to intercompany Indebtedness) in a principal amount in
excess of $5,000,000 (individually) or $10,000,000 (in the aggregate) that is
owed to such Grantor by any Person to be evidenced by a duly executed promissory
note, (ii) pledge or cause to be pledged such promissory note pursuant to a
supplement in a form reasonably satisfactory to the Administrative Agent and
(iii) deliver or cause such promissory note, together with undated instruments
of transfer with respect thereto endorsed in blank, to be delivered to the
Administrative Agent pursuant to the terms hereof.
(c)    Upon delivery to the Administrative Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II and be made a part hereof; provided that
failure to provide any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities.
SECTION 3.03.    Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:



--------------------------------------------------------------------------------



11

(a)    as of the Closing Date, Schedule II sets forth a true and complete list,
with respect to each Grantor, of (i) all the Pledged Equity Interests owned by
such Grantor in any Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and (ii) all the Pledged Debt
Securities owned by such Grantor;
(b)    the Pledged Equity Interests and the Pledged Debt Securities have been
duly and validly authorized and issued by the issuers thereof and, in the case
of Pledged Equity Interests, are fully paid and nonassessable; provided that the
foregoing representation, insofar as it relates to the Pledged Debt Securities
issued by a Person other than the Borrower, the Co-Borrower or any Subsidiary,
is made to the knowledge of the Grantors;
(c)    except for the security interests granted hereunder and under any other
Loan Documents, each of the Grantors (i) is and, subject to any Dispositions or
other transactions made in compliance with the Credit Agreement, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantor, (ii) holds the same free and
clear of all Liens, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement and subject to Dispositions or other transactions made in
compliance with the Credit Agreement, (iii) will make no further assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens permitted
pursuant to Section 6.02 of the Credit Agreement and other transactions made in
compliance with the Credit Agreement, and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens created by
this Agreement and the other Loan Documents and Liens permitted pursuant to
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Equity Interests with respect to
wholly-owned Subsidiaries and the Intercompany Note are and will continue to be
freely transferable and assignable, and none of such Pledged Equity Interests
with respect to wholly-owned Subsidiaries and the Intercompany Note are or will
be subject to any option, right of first refusal, shareholders agreement,
charter, by‑law or other organizational document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner adverse to the Secured Parties in any material respect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and



--------------------------------------------------------------------------------



12

(f)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in the State of New York in accordance with this Agreement, the Administrative
Agent will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities, free of any adverse claims, under the New York UCC
to the extent such lien and security interest may be created and perfected under
the New York UCC, as security for the payment and performance of the
Obligations.
SECTION 3.04.    Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (i) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the New York UCC and is governed
by Article 8 of the New York UCC, such interest shall be certificated and
(ii) each such interest shall at all times hereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.
SECTION 3.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.
SECTION 3.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:
(i)    each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to



--------------------------------------------------------------------------------



13

a holder of any Pledged Collateral or the rights and remedies of any of the
Administrative Agent or the other Secured Parties under this Agreement or the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;
(ii)    the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section;
(iii)     each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent not prohibited by the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Administrative Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.06 shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate of an
Authorized



--------------------------------------------------------------------------------



14

Officer of the Borrower to that effect, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and that remain
in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of an Authorized Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06.
(d)    Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE IV
Security Interests in Personal Property
SECTION 4.01.    Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in, all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Article 9 Collateral”):



--------------------------------------------------------------------------------



15

(i)        all Accounts;
(ii)        all Chattel Paper;
(iii)        all cash and Deposit Accounts;
(iv)        all Documents;
(v)        all Equipment;
(vi)        all General Intangibles, including all Intellectual Property;
(vii)    all Instruments;
(viii)    all Inventory;
(ix)        all other Goods
(x)        all Investment Property;
(xi)        Letter-of-Credit Rights;
(xii)    all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to
Section 4.04(d);
(xiii)    all books and records pertaining to the Article 9 Collateral; and
(xiv)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that in no event shall the Security Interest attach to Excluded Assets
(it being understood that, to the extent the Security Interest shall not have
attached to any such Excluded Assets, the term “Article 9 Collateral” shall not
include any such Excluded Asset).
(b)    Each Grantor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Administrative Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including indicating the Collateral as “all assets” of such Grantor or words of
similar effect, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or analogous legislation of each applicable jurisdiction
for the filing of any financing statement or amendment, including (A) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as



--------------------------------------------------------------------------------



16

a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Administrative Agent promptly upon request.
Each Grantor also authorizes and ratifies any initial financing statements filed
by the Administrative Agent prior to, on or after the Closing Date in any
relevant jurisdiction or amendments thereto with respect to the Article 9
Collateral or any part thereof naming any Grantor as debtor or the Grantors as
debtors and the Administrative Agent as secured party, if filed prior to the
Closing Date.
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of United States registered
or applied for Patents, Trademarks or Copyrights granted by each Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.
(c)    The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
SECTION 4.02.    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
(a)    The Article 9 Collateral with respect to which a Security Interest is
purported to be granted hereunder is not subject to any Liens, except for Liens
pursuant to this Agreement or any other Loan Document and Liens permitted under
the Credit Agreement, and each Grantor has full power and authority to grant to
the Administrative Agent, for the benefit of the Secured Parties, the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and except to the extent that failure to obtain
or make such consent or approval, as the case may be, individually or in
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(b)     The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
and jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Closing Date. The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Administrative Agent based
upon the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 2 to the Perfection Certificate (or specified by notice from the
Borrower to the



--------------------------------------------------------------------------------



17

Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.04 or 5.12 of the Credit Agreement), are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States registered and applied for Patents,
Trademarks and Copyrights owned by (and in the case of Copyrights, exclusively
licensed to) each Grantor) that are necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
United States registered or applied for Patents, Trademarks and Copyrights
acquired or developed by a Grantor after the Closing Date). The Grantors
undertake that (i) a fully executed IP Security Agreement containing a
description of the Article 9 Collateral consisting of United States registered
Patents and United States registered Trademarks (and applications for any of the
foregoing) owned by each Grantor has been delivered to the Administrative Agent
for recording with the United States Patent and Trademark Office and (ii) a
fully executed IP Security Agreement containing a description of the Article 9
Collateral consisting of United States registered Copyrights (and applications
for any of the foregoing) owned by or exclusively licensed to each Grantor [has
been delivered to the Administrative Agent for recording with the United States
Copyright Office, in each case pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of United States registered or
applied for Patents, Trademarks and Copyrights in which a security interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
United States registered or applied for Patents, Trademarks and Copyrights
acquired or developed by a Grantor after the Closing Date).
(c)    Subject to the limitations in Section 4.03(e), the Security Interest
constitutes (i) a valid and enforceable security interest in all the Article 9
Collateral securing the payment and performance of the Obligations, (ii) subject
to the filings described in paragraph (b) of this Section 4.02, a perfected
security interest in all Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code and
(iii) subject to the filings described in paragraph (b) of this Section 4.02, a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of an IP
Security Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on



--------------------------------------------------------------------------------



18

any of the Article 9 Collateral, other than Liens permitted pursuant to
Section 6.02 of the Credit Agreement.
(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in the case of each of clauses (i), (ii)
and (iii) above, such as have been filed for the Administrative Agent for the
benefit of the Secured Parties pursuant to this Agreement or any other Loan
Document or are filed in respect of Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.
SECTION 4.03.    Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not permitted pursuant to Section 6.02 of the
Credit Agreement, subject to the rights of such Grantor under Section 9.14 of
the Credit Agreement and corresponding provisions of the Security Documents to
obtain a release of the Liens created under the Security Documents.
(b)    Subject to the limitations set forth herein, the other Security Documents
and in the definition of the term “Collateral and Guarantee Requirement” in the
Credit Agreement, each Grantor will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law, or that the Administrative Agent or the Required
Lenders may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by this Agreement and the other Security Documents and to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise to effectuate the provisions of this Agreement and the other Security
Documents, all at its sole expense. Subject to the limitations set forth herein,
the other Security Documents and in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement, if any assets (including any
owned real estate or improvements thereto (but not any leased real property) or
any interest therein) with a fair market value (determined in good faith by the
Borrower at the time of acquisition of such assets) in excess of $5,000,000
(individually) are acquired by any Grantor after the Closing Date (other than
assets constituting Excluded Assets and other assets constituting Collateral
hereunder that become subject to the Lien created hereunder upon acquisition
thereof), such Grantor will notify the Administrative Agent (who shall notify
the Lenders) thereof and will promptly cause such assets to be subjected to a
Lien securing the applicable Obligations and will take such actions as shall be
necessary or



--------------------------------------------------------------------------------



19

reasonably requested by the Administrative Agent to grant and perfect such Liens
consistent with the applicable requirements of this Agreement, including actions
described in the definition of the term “Collateral and Guarantee Requirement”
in the Credit Agreement, all at its own expense.
Without limiting the generality of the foregoing, but subject to the limitations
set forth herein, the other Security Documents and in the definition of the term
“Collateral and Guarantee Requirement” in the Credit Agreement, each Grantor
hereby authorizes the Administrative Agent, with prompt written notice thereof
to the Grantors, to supplement this Agreement by supplementing Schedule III or
adding additional schedules hereto to identify specifically any asset or item
that may constitute an application or registration for any United States
Copyright, Patent or Trademark; provided that any Grantor shall have the right,
exercisable within 10 Business Days (or such longer period as shall be agreed by
the Borrower and the Administrative Agent) after it has been notified in writing
by the Administrative Agent of the specific identification of such Collateral,
to advise the Administrative Agent in writing of any inaccuracy (i) with respect
to such supplement or additional schedule or (ii) of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that, at the reasonable request of the Administrative Agent, it
will use commercially reasonable efforts to take such action as shall be
reasonably necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Collateral within 10 Business
Days (or such longer period as shall be agreed by the Borrower and the
Administrative Agent) after the date it has been notified in writing by the
Administrative Agent of the specific identification of such Collateral.
(c)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Administrative Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent, within 10 Business Days after demand, for
any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided that
nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.



--------------------------------------------------------------------------------



20

(d)    Each Grantor shall remain liable, as between such Grantor and the
relevant counterparty under each contract, agreement or instrument relating to
the Article 9 Collateral, to observe and perform all the conditions and
obligations to be observed and performed by it under such contract, agreement or
instrument, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.
(e)    Notwithstanding the foregoing provisions or anything in this Agreement or
any other Loan Document to the contrary, (i) the provisions of this Agreement
shall not require the creation or perfection of pledges of or security interests
in, or the obtaining of title insurance, legal opinions or other deliverables
with respect to, particular assets of any Grantor, as to which the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets (taking into account any adverse tax consequences to the Borrower and the
Subsidiaries (including the imposition of withholding or other material taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) Liens required to be granted from time to time pursuant to the
terms of this Agreement shall be subject to exceptions and limitations set forth
herein, in the other Security Documents and the Credit Agreement and, to the
extent appropriate in the applicable jurisdiction, as reasonably agreed between
the Administrative Agent and the Borrower, (iii) in no event shall control
agreements or similar arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (iv) in no event shall the delivery
of landlord lien waivers, estoppels, collateral access letters or any similar
agreement or document be required, (v) in no event shall any Collateral include
any Excluded Assets and (vi) in no event shall any Grantor or any other
Subsidiary be required to deliver any documents or take any perfection steps
required or governed by the laws of any non-U.S. jurisdiction, including the
delivery of non-U.S. law pledge or charge agreements, non-U.S. law agreements or
filings with respect to Intellectual Property or non-U.S. law security
assignments or other non-U.S. agreements or filings. The Administrative Agent
may, without the consent of any Lender, grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets acquired, or Subsidiaries formed or acquired, after the Closing Date)
where it and the Borrower reasonably agree that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by the Credit Agreement, this
Agreement or any other Security Agreement. Without limiting the foregoing, no
perfection actions shall be required with respect to (A) motor vehicles and
other assets subject to certificates of title or ownership, (B) letter of credit
rights with a value of less than $10,000,000 (except that if such letter of
credit right is a “supporting obligation” (as defined in the New York UCC) no
perfection actions, other than the filing of a financing statement under the New
York UCC, shall be required) or (C) commercial tort claims with a value of less
than $10,000,000.



--------------------------------------------------------------------------------



21

(f)    Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney‑in‑fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the Administrative Agent
in connection with this paragraph, including reasonable out-of-pocket attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, within 10 days of demand, by the Grantors to the Administrative Agent
and shall be additional Obligations secured hereby.
SECTION 4.04.    Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments constituting Collateral (other than any
Instrument with a face amount of less than $5,000,000 and other than checks to
be deposited in the ordinary course of business), such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in
Article III or elsewhere in this Agreement or any other Loan Document (and, for
the avoidance of doubt, excluding any securities relating to any Excluded Equity
Interest), if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall promptly, and in any event within 30 days of
first holding or acquiring such certificated securities (or such longer period
as the Administrative Agent may reasonably agree to), endorse, assign and
deliver the same to the Administrative Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
(c)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor with
an aggregate face amount greater than $10,000,000 that is not a Supporting
Obligation with respect to any of the Collateral, such Grantor shall promptly,
and in any event within 30 days of so



--------------------------------------------------------------------------------



22

becoming a beneficiary, notify the Administrative Agent thereof and, at the
request and option of the Administrative Agent, such Grantor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) use commercially reasonable efforts to arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under the letter of credit
or (ii) use commercially reasonable efforts to arrange for the Administrative
Agent to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under such letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred and is continuing.
(d)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Grantor shall promptly, and in any event within 30 days of such Grantor
obtaining actual knowledge of holding or acquiring such Commercial Tort Claim,
notify the Administrative Agent thereof in a writing signed by such Grantor,
including a summary description of such claim, and Schedule IV shall be deemed
to be supplemented to include such description of such commercial tort claim as
set forth in such writing.
SECTION 4.05.    Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent failure so to act could not reasonably be expected to
have a Material Adverse Effect and as otherwise permitted under the Credit
Agreement, with respect to registration or pending application of each item of
its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees (i) to maintain the validity and enforceability of any registered
Intellectual Property (or applications therefor) and to maintain such
registrations and applications of Intellectual Property in full force and effect
and (ii) to pursue the registration and maintenance of each Patent, Trademark or
Copyright registration or application, now or hereafter included in the
Intellectual Property of such Grantor, including the payment of required fees
and taxes, the filing of responses to office actions issued by the U.S. Patent
and Trademark Office, the U.S. Copyright Office or other governmental
authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect and as otherwise permitted under the Credit Agreement, no Grantor shall
do or permit any act or knowingly omit to do any act whereby any of its
Intellectual Property may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).



--------------------------------------------------------------------------------



23

(c)    Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all steps to preserve and
protect each item of its Intellectual Property, including maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the Closing Date, and taking all steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to the standards of quality.
(d)    Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property after the Closing Date, (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become Intellectual Property subject to the terms and conditions
of this Agreement.
(e)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall prevent any Grantor from any Disposition of, abandoning,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement.
SECTION 4.06.    Collections. (a) After the occurrence and during the
continuance of an Event of Default, immediately upon the written request the
Administrative Agent, each Grantor agrees (i) to notify and direct promptly each
Account Debtor and every other Person obligated to make payments on Accounts or
in respect of any Inventory to make all such payments directly to an account or
accounts (the “Control Accounts”) specified by, and maintained with, the
Administrative Agent for the purpose (each of which accounts shall be subject to
the dominion and control of the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent), (ii) to use all reasonable efforts to
cause each Account Debtor and every other Person identified in clause (i) above
to make all payments with respect to Accounts and Inventory directly to the
Control Accounts and (iii) promptly to deposit all payments received by it on
account of Accounts and Inventory, whether in the form of cash, checks, notes,
drafts, bills of exchange, money orders or otherwise, in the Control Accounts in
precisely the form in which received (but with any endorsements of such Grantor
necessary for deposit or collection), and until they are so deposited such
payments shall be held in trust by such Grantor for and as the property of the
Administrative Agent.
(b)    After the establishment of the Control Accounts no Grantor shall change
the general instructions given to Account Debtors in respect of payment on
Accounts to be deposited in the Control Accounts without the prior written
consent of the Administrative Agent.



--------------------------------------------------------------------------------



24

ARTICLE V

Remedies
SECTION 5.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Grantors that it exercises its rights under this Section 5.01, each
Grantor agrees to deliver, on demand, each item of Collateral to the
Administrative Agent or any Person designated by the Administrative Agent, and
it is agreed that the Administrative Agent shall have the right to take any of
or all the following actions at the same or different times: (a) with respect to
any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Grantors to the
Administrative Agent, for the benefit of the Secured Parties, or to license or
sublicense, whether on an exclusive or nonexclusive basis, any such Article 9
Collateral throughout the world on such terms and conditions and in such manner
as the Administrative Agent shall determine (other than in violation of any
then‑existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
or the Pledged Collateral and without liability for trespass to enter any
premises where the Article 9 Collateral or the Pledged Collateral may be located
for the purpose of taking possession of or removing the Article 9 Collateral or
the Pledged Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law and the notice requirements described below, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors no less than
10 days’ written notice (which each Grantor agrees is reasonable notice within
the meaning of Section 9‑611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such



--------------------------------------------------------------------------------



25

board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court‑appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9‑610(b) of the New York UCC or its equivalent in other jurisdictions.
SECTION 5.02.    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Obligations, including all court costs and the reasonable and
documented fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any



--------------------------------------------------------------------------------



26

Grantor and any other reasonable and documented out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
THIRD, any surplus then remaining shall be paid to the Grantors, their
successors or assigns, or to whomsoever may be legally entitled to receive the
same or as a court of competent jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. Notwithstanding the foregoing, the proceeds of any collection, sale,
foreclosure or realization upon any Collateral of any Grantor, including any
collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other secured
obligations.
SECTION 5.03.    Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such times as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies in accordance with the provisions of this
Agreement, each Grantor hereby grants the Administrative Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense, solely during the
continuance of an Event of Default, any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof to the extent that such non-exclusive license (a) does not violate the
express terms of any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Collateral consisting of Intellectual Property,
or gives such third party any right of acceleration, modification or
cancellation therein and (b) is not prohibited by any Requirements of Law;
provided that such licenses to be granted hereunder with respect to Trademarks
shall be subject to the maintenance of quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks. The use of such license by the Administrative Agent
may be exercised, at the option of the Administrative Agent, during the
continuation of an Event of Default; provided further that any license,
sublicense or other transaction entered into by the Administrative Agent



--------------------------------------------------------------------------------



27

in accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.
SECTION 5.04.    Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Administrative
Agent and the other Secured Parties shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.



--------------------------------------------------------------------------------



28

ARTICLE VI

Indemnity, Subrogation and Subordination
SECTION 6.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 in respect of any payment hereunder), the Borrower
agrees that (a) in the event a payment in respect of any obligation shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
SECTION 6.02.    Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor or Grantor (the “Claiming Party”) shall
not have been fully indemnified by the Borrower as provided in Section 6.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets (the “Indemnified Amount”), as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the Closing Date (or, in the case of any Guarantor or
Grantor becoming a party hereto pursuant to Section 7.14, the date of the
supplement hereto executed and delivered by such Guarantor or Grantor) and the
denominator shall be the aggregate net worth of all the Guarantors and Grantors
on the Closing Date (or, in the case of any Guarantor or Grantor becoming a
party hereto pursuant to Section 7.14, such other date). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 6.02 shall
(subject to Section 6.03) be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment. Notwithstanding the foregoing,
to the extent that any Claiming Party’s right to indemnification hereunder
arises from a payment or sale of Collateral made to satisfy Secured Obligations
constituting Swap Obligations, only those Contributing Parties for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Party, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
entire Indemnified Amount.
SECTION 6.03.    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the payment in full in cash of the Obligations. No
failure on the part of the Borrower or any Guarantor or Grantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable



--------------------------------------------------------------------------------



29

law or otherwise) shall in any respect limit the obligations and liabilities of
any Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.
ARTICLE VII

Miscellaneous
SECTION 7.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to the Co-Borrower or any Subsidiary Loan Party shall be given to it in care of
the Borrower as provided in Section 9.01 of the Credit Agreement.
SECTION 7.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 7.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Grantor from any covenant of such Grantor set forth herein
to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement, Section 4.03(b) or clause (ii)
of the final sentence of Section 9.02(b) of the Credit Agreement.
SECTION 7.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Grantor that is not a party to the Credit Agreement hereby acknowledges the
provisions of Section 9.03 of the Credit Agreement and agrees to be bound by
such provisions with the same force and effect, and to the same extent, as if
such Grantor were a



--------------------------------------------------------------------------------



30

party to the Credit Agreement and as if the references in such Section to the
Borrower were references to such Grantor.
(b)    The provisions of this Section 7.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 7.03. Any
such amounts payable as provided hereunder shall be additional Obligations.
SECTION 7.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Administrative Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.
SECTION 7.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document, and
shall continue in full force and effect until such time as all Loan Document
Obligations (other than contingent or indemnification obligations not then due)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that is not cash collateralized or back-stopped
and the Issuing Banks have no further obligation to issue or amend Letters of
Credit under the Credit Agreement.
SECTION 7.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such



--------------------------------------------------------------------------------



31

Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Agreement and the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
SECTION 7.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good‑faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.
SECTION 7.08.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by any Grantor hereunder (whether at the stated maturity, by
acceleration or otherwise) to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Issuing Bank, or by such an Affiliate, to or for
the credit or the account of any Grantor against any of and all the obligations
then due of such Grantor now or hereafter existing under this Agreement held by
such Lender or Issuing Bank, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement; provided that to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set-off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender or Issuing Bank, as applicable; provided that the failure to
give such notice shall not affect the validity of such set-off and application.



--------------------------------------------------------------------------------



32

SECTION 7.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any enforcement action or proceeding relating to
this Agreement or any other Loan Document, including any such action or
proceeding in connection with the exercise of remedies with respect to
Collateral, against any Grantor, Guarantor, or their respective properties in
the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(e)    Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
SECTION 7.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY



--------------------------------------------------------------------------------



33

OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
SECTION 7.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 7.12.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Guarantor in respect of the Obligations or this
Agreement.
SECTION 7.13.    Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate when
all Loan Document Obligations (other than contingent or indemnification
obligations not then due) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding that is not
cash collateralized or back-stopped and the Issuing Banks have no further
obligation to issue or amend Letters of Credit under the Credit Agreement.
(b)    The guarantees, the Security Interest and all other security interests
granted hereby shall also terminate and be released with respect to a Guarantor,
a Grantor or an asset at the time or times and in the manner set forth in
Section 9.14 of the Credit Agreement.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) of this Section 7.13, the Administrative Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or warranty by the Administrative Agent.



--------------------------------------------------------------------------------



34

SECTION 7.14.    Additional Subsidiaries. Pursuant to the Credit Agreement,
additional Subsidiaries may or may be required to become Guarantors and Grantors
after the Closing Date. Upon execution and delivery by the Administrative Agent
and a Subsidiary of a Supplement, any such Subsidiary shall become a Guarantor
and/or a Grantor hereunder with the same force and effect as if originally named
as such herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any Subsidiary as a party to this Agreement.
SECTION 7.15.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default and notice by the Administrative
Agent to the Borrower of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent as set
forth in Section 4.06; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
wilful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.





--------------------------------------------------------------------------------



35

[Signature Pages Follow]



--------------------------------------------------------------------------------



36

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP, INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





[OTHER SUBSIDIARY LOAN PARTIES],
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------



1

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------

Schedule I to
the Guarantee and
Collateral Agreement







SUBSIDIARY LOAN PARTIES



































--------------------------------------------------------------------------------

Schedule II to
the Guarantee and
Collateral Agreement





EQUITY INTERESTS
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Schedule III to
the Guarantee and
Collateral Agreement





U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations
Title
Reg. No.
Author
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Class
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



2

EXCLUSIVE COPYRIGHT LICENSES





--------------------------------------------------------------------------------



3

II. Licensees/Sublicenses of [Name of Grantor] as Exclusive Licensee on Closing
Date
A.  Copyrights
[List U.S. copyrights in numerical order by Registration No.]
U.S. Copyrights
Licensor Name and
Address
Date of License/
Sublicense
Title of
U.S. Copyright
Author
Reg. No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



4

PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]
U.S. Patent Registrations
Patent Numbers
Issue Date
 
 
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 
 
 



TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations
Mark
Reg. Date
Reg. No.
 
 
 
 
 
 



U.S. Trademark Applications
Mark
Filing Date
Application No.
 
 
 
 
 
 






--------------------------------------------------------------------------------

Schedule IV to
the Guarantee and
Collateral Agreement



Commercial Tort Claims





--------------------------------------------------------------------------------

Exhibit I to the
Guarantee and
Collateral Agreement





SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of [ ], 2014 (the “Collateral Agreement”), among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), each subsidiary of the Borrower listed on Schedule I thereto
(each such subsidiary individually a “Subsidiary Guarantor” and, collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors, the Borrower and the
Co-Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).
A. Reference is made to the Credit Agreement dated as of [ ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Co-Borrower, the lenders from time to time party thereto
and JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.
C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 7.14 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Subsidiary Loan Parties by the execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Loan Party in order
to induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, Grantor and Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Guarantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Collateral Agreement), does



--------------------------------------------------------------------------------



2

hereby create and grant to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary. Each reference to a “Guarantor” or “Grantor” in the Collateral
Agreement shall be deemed to include the New Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary and
(c) set forth on Schedule III attached hereto is a true and correct schedule of
Intellectual Property consisting of United States registered or applied for
Copyrights, Patents and Trademarks of the New Subsidiary.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or



--------------------------------------------------------------------------------



3

unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement as
provided in, and subject to the provisions of, Section 9.03 of the Credit
Agreement.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
[NAME OF NEW SUBSIDIARY],
by
 
 
 
Name:
 
Title:
 
 





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------

Schedule I
to Supplement No. __ to the
Guarantee and
Collateral Agreement





NEW SUBSIDIARY INFORMATION
Name
Jurisdiction of Formation
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Schedule II
to Supplement No. __ to the
Guarantee and
Collateral Agreement





PLEDGED SECURITIES


Equity Interests
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Debt Securities
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

Schedule III
to Supplement No. __ to the
Guarantee and
Collateral Agreement





INTELLECTUAL PROPERTY





--------------------------------------------------------------------------------

Exhibit II-1 to the
Guarantee and
Collateral Agreement





[FORM OF] TRADEMARK SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of [ ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, the Co-Borrower, the Lenders party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement dated as of [ ], 2014 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”)). The obligations
of the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. The Grantors
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor (collectively, the “Trademark Collateral”):
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations
thereof, and all registration and applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those United States registrations and applications
listed on Schedule II (the “Trademarks”);





--------------------------------------------------------------------------------



2

(b) all goodwill associated with or symbolized by the Trademarks; and
(c) all other assets, rights and interests that uniquely reflect or embody the
Trademarks; provided that any Trademark application filed in the United States
Patent and Trademark Office on the basis of any Grantor’s “intent-to-use” such
Trademark, will not be deemed to be Trademark Collateral unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. §§ 1051, et seq.), if, to the extent,
and for so long as, granting a security interest or other lien in such Trademark
application prior to such filing could reasonably be expected to adversely
affect the enforceability or validity of such Trademark application.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



3

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------



Schedule I
Subsidary Parties
 
 
 
 
 






--------------------------------------------------------------------------------



Schedule II
I. Trademarks
Registered Owner
Mark
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Trademark Applications
Registered Owner
Mark
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------

Exhibit II-2 to the
Guarantee and
Collateral Agreement





[FORM OF] COPYRIGHT SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of [ ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, the Co-Borrower, the Lenders party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement dated as of [ ], 2014 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”)). The obligations
of the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. The Grantors
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or, with respect to clause (b) below, in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”):
(a) all copyright rights in any work arising under the copyright laws of the
United States or any other country, whether as author, assignee, transferee or
otherwise, and all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
supplemental registrations and pending applications for registration in the
United States Copyright Office (or any similar office in any other country),
including those United States copyrights and applications listed on Schedule II
(the “Copyrights”); and





--------------------------------------------------------------------------------



(b) all exclusive Copyright Licenses covering registered United States
Copyrights under which any Grantor is a licensee, including those exclusive
Copyright Licenses listed on Schedule II hereto.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:




--------------------------------------------------------------------------------



Schedule I
Subsidiary Parties
 
 
 
 
 






--------------------------------------------------------------------------------



Schedule II
I. Copyrights
Registered Owner
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Copyright Applications
Registered Owner
Title
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



III. Exclusive Copyright Licenses
Licensee
Licensor
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit II-3 to the
Guarantee and
Collateral Agreement





[FORM OF] PATENT SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of [ ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, the Co-Borrower, the Lenders party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement dated as of [ ], 2014 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”)). The obligations
of the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. The Grantors
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor (collectively, the “Patent Collateral”):
all letters patent of the United States or the equivalent thereof in any other
country, all registrations thereof, and all applications for letters patent of
the United States or the equivalent thereof in any other country, including
registrations and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those United
States registrations and applications listed on Schedule II (the “Patents”), and
all reissues, continuations, divisions, continuations‑in‑part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and



--------------------------------------------------------------------------------



provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:

    





--------------------------------------------------------------------------------



Schedule I
Subsidiary Parties
 
 
 
 
 






--------------------------------------------------------------------------------



Schedule II
I. Patents
Registered Owner
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Patent Applications
Registered Owner
Title
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




EXHIBIT E
[FORM OF]
COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]


Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Each capitalized
term used but not defined herein shall have the meaning specified in the Credit
Agreement.
The undersigned hereby certifies, in his capacity as [ ] of the Borrower and not
in a personal capacity, as follows:
1. I am a Financial Officer of the Borrower.
2. [Attached as Schedule I-A and I-B hereto are (a) the consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [ ], setting forth in each case in comparative
form the figures for the prior fiscal year, together with an audit opinion
thereon of [Ernst & Young LLP]1 required by Section 5.01(a) of the Credit
Agreement and (b) a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related projected statements of
income and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget).]
[or]


[Attached as Schedule I[-A] hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [ ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis as
of the end of and for such
                                        


1  
An independent registered public accounting firm of recognized national standing
may be substituted for Ernst & Young LLP in accordance with Section 5.01(a) of
the Credit Agreement.




Exhibit E to Credit Agreement

--------------------------------------------------------------------------------




fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments
and the absence of certain footnotes.]
[Attached as Schedule I-[C][B] are financial statements (in substantially the
same form as the financial statements attached as Schedule I-[A]) prepared on
the basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail.]2 


3. Attached as Schedule II hereto is a list of each Subsidiary that, as of the
date hereof, (a) is (x) an Excluded Subsidiary and is not a Loan Party or a
request has been made to release the Guarantee of such Subsidiary pursuant to
Section 9.14 or (y) an Unrestricted Subsidiary and in the case of (x) and (y)
has not previously been identified as an Excluded Subsidiary or an Unrestricted
Subsidiary in Schedule 3.11A to the Credit Agreement or in any prior Compliance
Certificate or (b) has previously been identified as an Excluded Subsidiary or
an Unrestricted Subsidiary but has ceased to be (x) an Excluded Subsidiary (only
in the event that such Subsidiary is not a Loan Party at the time of the
delivery of this certificate) or (y) an Unrestricted Subsidiary.    


4. Attached as Schedule III hereto is a complete and correct schedule, in the
form of Schedule III to the Collateral Agreement, of all Intellectual Property
owned by each Loan Party, including all applications filed by such Loan Party,
either itself or through any agent, employee, licensee or designee, for any
Patent, Trademark or Copyright (or for the registration of any Patent, Trademark
or Copyright) (each as defined in the Collateral Agreement) with the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States and all exclusive
Copyright Licenses covering registered United States Copyrights under which such
Loan Party is a licensee, in each case in existence on the date hereof and not
heretofore disclosed to the Administrative Agent on Schedule III to the
Collateral Agreement, as supplemented from time to time in accordance with the
Credit Agreement.
5. [Since the date of the Perfection Certificate delivered on the Closing Date,
as supplemented by any prior certificates delivered pursuant to Section 5.01(d)
of the Credit Agreement, there has been no change in the information set forth
in Schedules 1 and 2A therein [, other than those changes set forth on Schedule
IV hereto]3.]4 










                                        


2 
To be included only if one or more Subsidiaries have been designated as
Unrestricted Subsidiaries.

3 
Bracketed language to be deleted if not applicable.

4 
To be included only if financial statements are being delivered pursuant to
Section 5.01(a) of the Credit Agreement.

    



Exhibit E to Credit Agreement

--------------------------------------------------------------------------------






6. All notices required to be provided under Sections 5.03 and 5.04 of the
Credit Agreement have been provided.


7. I have no knowledge of (a) the existence of any Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and the action that the Borrower has taken or proposes to take with respect
thereto, or (b) any change in GAAP or in the application thereof (that could
reasonably be expected to affect, in any material respect, any financial
calculations or ratios required to be determined under the Credit Agreement)
since the date of the consolidated balance sheet most recently theretofore
delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement (or
prior to the first such delivery, referred to in Section 3.04 of the Credit
Agreement), except as set forth in a separate attachment, if any, to this
Certificate, specifying the effect of such change on the financial statements
(including those for the prior periods) accompanying this Certificate.
8. [The [financial covenant analyses and other] information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.]5 
The foregoing certifications are made and delivered on [ ], pursuant to
Section 5.01(c) [and Section 5.01(d)] of the Credit Agreement.


COSTAR GROUP, INC.

By: ______________________________    
Name:
Title:






























                                        


5 
Calculation of Excess Cash Flow to be included only if this Certificate is
delivered with financial statements required under Section 5.01(a) of the Credit
Agreement.








Exhibit E to Credit Agreement

--------------------------------------------------------------------------------




ANNEX A TO
COMPLIANCE CERTIFICATE


FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
1.
Consolidated Net Income: (i) - (ii) - (iii) + (iv) - (v)
$[___,___,___]
 
(i) the net income (or loss) attributable to the Borrower and its consolidated
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP:
$[___,___,___]
 
(ii) any gains or losses for such period of any Person that is accounted for by
the equity method of accounting:
$[___,___,___]
 
(iii) the income of any Person (other than the Borrower) that is not a
consolidated Restricted Subsidiary:
$[___,___,___]
 
(iv) the amount (not in excess of such excluded gains or income of such Person
referred to in clause (ii) or (iii) above) of cash dividends or cash
distributions or other payments that are actually paid by such Person referred
to in clause (ii) or (iii) above in cash or Cash Equivalents (or other property
to the extent converted into cash or Cash Equivalents) to the Borrower or,
subject to clause (v) below, any other consolidated Restricted Subsidiary during
such period:
$[___,___,___]
 
(v) the income of any consolidated Restricted Subsidiary (other than the
Borrower or any Subsidiary Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Restricted Subsidiary is not permitted by the operation of
the terms of the Organizational Documents of or shareholder or similar agreement
applicable to such Restricted Subsidiary, unless such restriction with respect
to the payment of cash dividends and other similar cash distributions has been
legally and effectively waived:
$[___,___,___]




Annex A to Compliance Certificate



--------------------------------------------------------------------------------






2.    
Consolidated EBITDA:6 7   (i) + (ii) ‑ (iii) =
$[___,___,___]
 
(i) Consolidated Net Income for such period:
$[___,___,___]
 
(ii)8   (a) consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations):
$[___,___,___]
 
(b) provision for taxes based on income, profits or losses, including federal,
foreign and state income and similar taxes (including foreign withholding
taxes), paid or accrued during such period:
$[___,___,___]
 
(c) all amounts attributable to depreciation and amortization for such period9:
$[___,___,___]





                                                  


6 
To the extent included in Consolidated Net Income, Consolidated EBITDA for any
period shall be calculated so as to exclude (without any duplication of any
adjustment referred to in this calculation) the effect of (a) the cumulative
effect of any changes in GAAP or accounting principles applied by management
during such period, (b) any gains or losses on currency derivatives and any
currency transaction and translation and gains or losses that arise upon
consolidation or upon remeasurement of Indebtedness, (c) any gains or losses
attributable to the mark-to-market movement in the valuation of Hedging
Obligations or other derivative instruments pursuant to Accounting Standards
Codification 815, and (d) purchase accounting adjustments (including,without
limitation, reductions in revenues attributable to the difference between the
amount of the Target’s deferred revenues upon acquisition and the fair value of
such deferred revenues determined under purchase accounting.

7 
Consolidated EBITDA for any period shall be calculated so as to (a) include
(without duplication of any adjustment referred to in this calculation or made
pursuant to Section 1.04 of the Credit Agreement, if applicable) the Acquired
EBITDA of any Acquired Entity or Business or Converted Restricted Subsidiary for
the entire period (including the portion thereof occurring prior to the
acquisition or conversion of such Acquired Entity or Business or Converted
Restricted Subsidiary) determined on a historical Pro Forma Basis and (b)
exclude (without duplication of any adjustment referred to in this calculation
or made pursuant to Section 1.04, if applicable), the Disposed EBITDA of any
Sold Entity or Business or Converted Unrestricted Subsidiary for the entire
period (including the portion thereof occurring prior to the sale, transfer,
disposition, closure, classification or conversion of such Sold Entity or
Business or Converted Unrestricted Subsidiary) determined on a historical Pro
Forma Basis.

8
Items to be set forth without duplication and to the extent deducted (and not
added back) in determining Consolidated Net Income for such period.

9 
Excluding amortization expense attributable to a prepaid cash item that was paid
in a prior period, but including amortization of deferred financing fees and
costs and amortization of intangibles.






Annex A to Compliance Certificate



--------------------------------------------------------------------------------






 
(d) any unusual or non-recurring charges for such period and any extraordinary
charges for such period, determined on a consolidated basis in accordance with
GAAP:
$[___,___,___]
 
(e) any Non-Cash Charges for such period11:
$[___,___,___]
 
(f) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement:
$[___,___,___]
 
(g) one-time out-of-pocket costs and expenses relating to the Transactions,
including, without limitation, legal and advisory fees (if incurred no later
than 6 months following the Closing Date):
$[___,___,___]
 
(h) losses incurred as a result of dispositions of auction rate securities:
$[___,___,___]
 
(i) losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business:
$[___,___,___]
 
(j) Pro Forma Adjustments:12
$[___,___,___]





                                                           


10
Non-Cash Charges include (a) any write-off for impairment of long lived assets
including goodwill, intangible assets and fixed assets such as property, plant
and equipment, and investments in debt and equity securities pursuant to GAAP,
(b) non-cash expenses resulting from the grant of stock options, restricted
stock awards or other equity-based incentives or stock-based compensation to any
director, officer or employee of the Borrower or any Restricted Subsidiary
(excluding, for the avoidance of doubt, any cash payments of income taxes made
for the benefit of any such Person in consideration of the surrender of any
portion of such options, stock or other incentives upon the exercise or vesting
thereof), (c) any non-cash charges resulting from (i) the application of
purchase accounting or (ii) investments in minority interests in a Person, to
the extent that such investments are subject to the equity method of accounting;
provided that Non-Cash Charges shall not include additions to bad debt reserves
or bad debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable and (d) the non-cash impact of accounting
changes or restatements.

11
Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period pursuant to this clause (e)
(or that would have been added back had the Credit Agreement been in effect
during such prior period) to be subtracted in computing Consolidated EBITDA for
the period in which such cash payment is made.

12 
The amount added back under clause (j) for such Pro Forma Adjustments (i)
related to with the Transactions shall not exceed a cumulative aggregate amount
of $45,000,000 for all periods and (ii) related to any other Specified
Adjustment Transaction or Specified Restructuring shall not exceed, in any Test
Period, 20% of Consolidated EBITDA for such Test Period, calculated without
giving effect to such Pro Forma Adjustments; provided that (A) any such
adjustments shall be included in Consolidated EBITDA for each Test Period ending
on or prior to the last day of the first Test Period






Annex A to Compliance Certificate



--------------------------------------------------------------------------------




 
(k) acquisition-related costs, restructuring charges, accruals or reserves and
related costs (including, without duplication of amounts added back pursuant to
clause (g) above, costs incurred to achieve cost savings and synergies relating
to the Transactions), [costs related to the acquisition and transition of the
Borrower’s corporate headquarters] and settlements and impairments incurred
outside the ordinary course of the Borrower’s normal business operations:
$[___,___,___]
 
(iii)14    (a) any interest income for such period, determined on a consolidated
basis in accordance with GAAP:
$[___,___,___]
 
(b) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP:
$[___,___,___]
 
(c) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement:
$[___,___,___]
 
(d) non-cash income in excess of $500,000 for any Test Period [excluding
non-cash income of up to $2,000,000 in any Test Period resulting from the sale
of the Borrower’s corporate headquarters in Washington, D.C., which shall not be
required to be deducted]:15
$[___,___,___]



    
ending after the expiration of the applicable Post-Transaction Period and shall
be calculated on a Pro Forma Basis as though such adjustments had been realized
on the first day of the relevant Test Period and shall be calculated net of the
amount of actual benefits realized and (B) no such adjustments shall be included
to the extent duplicative of any items otherwise added to or included in
calculating Consolidated EBITDA (whether items included in the definition of
Consolidated Net Income or otherwise).
13  
The aggregate amount added back pursuant to this clause (k) (i) in any Test
Period ending on or prior to June 30, 2015 may not exceed $20,000,000 and (ii)
in any Test Period thereafter may not exceed $15,000,000.

14 
Items to be set forth without duplication and to the extent included (and not
deducted) in determining Consolidated Net Income.

15
Any cash receipt (or any netting arrangements resulting in reduced cash
expenses) with respect to any non-cash income deducted in computing Consolidated
EBITDA for any prior period pursuant to this clause (d) (or that would have been
deducted in computing Consolidated EBITDA had the Credit Agreement been in
effect during such prior period) to be added in computing Consolidated EBITDA
for the period in which such cash is received (or netting arrangement becomes
effective).

 







Annex A to Compliance Certificate



--------------------------------------------------------------------------------




 
(e) gains as a result of dispositions of auction rate securities:
$[___,___,___]
 
(f) gains as a result of Dispositions, closures, disposals or abandonments not
in the ordinary course of business:
$[___,___,___]
3.    
Consolidated Total Debt: (i) - (ii)
$[___,___,___]
 
(i)    the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date, in the amount that would be
reflected on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries in accordance with GAAP consisting of Indebtedness for borrowed
money, unpaid LC Disbursements and other unpaid drawings under letters of
credit, Capital Lease Obligations and purchase money debt and debt obligations
evidenced by bonds, debentures, notes or similar instruments, and, to the extent
the same would be reflected as a liability on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries prepared in accordance with GAAP,
any letters of credit supporting or any Guarantees of any of the foregoing:16
$[___,___,___]
 
(ii)    the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date:17
$[___,___,___]



                                              


16 
To exclude the effects of (a) any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any Permitted Acquisition
or Investments similar to those made for Permitted Acquisitions and (b) any
election to value any Indebtedness at “fair value”, as described in Section
1.04(a) of the Credit Agreement, or any other accounting principle that results
in the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness.

17 
To exclude (a) cash and Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date in accordance with GAAP and (b) 331/-3%
of the cash and Cash Equivalents reflected on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries that are held by Foreign
Subsidiaries.




















Annex A to Compliance Certificate



--------------------------------------------------------------------------------




4.    
Total Leverage Ratio: (i)/(ii) =
[ ]:1.00
 
(i) Consolidated Total Debt as of the last date of the Test Period most recently
ended on or prior to the date hereof:
$[___,___,___]
 
(ii) Consolidated EBITDA for the Test Period most recently ended on or prior to
the date hereof:
$[___,___,___]
5.    
Consolidated First Lien Debt: (i) – (ii)
$[___,___,___]
 
(i) the aggregate principal amount of Consolidated Total Debt (determined
without regard to clause (b) of the definition of the term “Consolidated Total
Debt” in the Credit Agreement) (x) outstanding on such date under the Credit
Agreement or (y) secured by Liens on the Collateral that do not rank junior in
priority to the Liens on the Collateral securing the Obligations:
$[___,___,___]
 
(ii) the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date:18
$[___,___,___]
6.    
First Lien Secured Leverage Ratio: (i)/(ii) =
[ ]:1.00
 
(i) Consolidated First Lien Debt as of the last date of the Test Period most
recently ended on or prior to the date hereof:
$[___,___,___]
 
(ii) Consolidated EBITDA for the Test Period most recently ended on or prior to
the date hereof:
$[___,___,___]
7.    
Excess Cash Flow (for Fiscal Year end Compliance Certificates only): 19 20 21   
(i) + (ii) + (iii) + (iv) - (v) - (vi) - (vii) - (viii) - (ix) - (x) =
$[___,___,___]



 
18 
To exclude (a) cash and Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date in accordance with GAAP and (b) 331/-3%
of the cash and Cash Equivalents reflected on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries that are held by Foreign
Subsidiaries.

19
Amounts used in connection with acquiring Loans under Section 2.23 of the Credit
Agreement shall not reduce or be credited against Excess Cash Flow.

20
Clauses (i), (ii), (iii) and (iv) to be calculated without duplication. Clauses
(v), (vi), (vii), (viii), (ix) and (x) to be calculated without duplication.

21 
This calculation of Excess Cash Flow for the fiscal year ending December 31,
2014, shall include only the Excess Cash Flow for the last three fiscal quarters
thereof.










Annex A to Compliance Certificate



--------------------------------------------------------------------------------




 
(i) Consolidated Net Income for such period, adjusted to exclude any gains or
losses attributable to Prepayment Events:
$[___,___,___]
 
(ii) depreciation, amortization and other noncash charges or losses (including
deferred income taxes) deducted in determining Consolidated Net Income for such
period:
$[___,___,___]
 
(iii) (a) the amount, if any, by which Net Working Capital decreased during such
period:
$[___,___,___]
 
(b) the net amount, if any, by which the consolidated deferred revenues of the
Borrower and its consolidated Restricted Subsidiaries increased during such
period:
$[___,___,___]
 
(iv) income tax expense to the extent deducted in determining Consolidated Net
Income for such period:
$[___,___,___]
 
(v) the amount of all non-cash gains included in arriving at Consolidated Net
Income for such period:
$[___,___,___]
 
(vi) noncash items of income attributable to the sale and leaseback of the
Borrower’s headquarters building or that represent the reversal of any accrual
made in a prior period for anticipated cash charges and noncash gains, in each
case included in determining Consolidated Net Income for such period:
$[___,___,___]
 
(vii) (a) the amount, if any, by which Net Working Capital increased during such
period:
$[___,___,___]
 
(b) the net amount, if any, by which the consolidated deferred revenues of the
Borrower and its consolidated Restricted Subsidiaries decreased during such
period:
$[___,___,___]
 
(viii) (a) the aggregate amount of Capital Expenditures by the Borrower and its
consolidated Restricted Subsidiaries made in cash during such period:
$[___,___,___]
 
(b) the aggregate amount of cash consideration paid during such period by the
Borrower and its consolidated Restricted Subsidiaries to make Permitted
Acquisitions and other Investments (other than Investments in cash, Cash
Equivalents or Investments in the Borrower or any of its Restricted
Subsidiaries) made in reliance on Section 6.04(p) of the Credit Agreement (other
than any such cash consideration paid to acquire Non-Compliant Subsidiaries in a
Permitted Acquisition in reliance on the final proviso to the definition of
“Permitted Acquisition” in the Credit Agreement) or Section 6.04(r) of the
Credit Agreement (to the extent not made in reliance on the proviso therein):
$[___,___,___]




Annex A to Compliance Certificate



--------------------------------------------------------------------------------




 
(c) to the extent not deducted in arriving at net income or loss or pursuant to
clauses (i) through (vii) above, the amount of Restricted Payments paid to
Persons other than the Borrower or any Restricted Subsidiaries during such
period pursuant to Section 6.08 of the Credit Agreement, other than Restricted
Payments made in reliance on Sections 6.08(a)(viii) or 6.08(b)(vi) of the Credit
Agreement:
$[___,___,___]
 
(d) payments in cash made by the Borrower and its consolidated Restricted
Subsidiaries with respect to any noncash charges added back pursuant to clause
(ii) above in computing Excess Cash Flow for any prior period:
$[___,___,___]
 
(ix) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its consolidated Restricted Subsidiaries during such period
(including the principal component of payments in respect of Capital Lease
Obligations)22:
$[___,___,___]
 
(x) income taxes, including penalties and interest, paid in cash during such
period:
$[___,___,___]



                                                        


22 
To exclude (a) Indebtedness in respect of Revolving Loans and Letters of Credit
or other revolving extensions of credit (except to the extent that any repayment
or prepayment of such Indebtedness is accompanied by a permanent reduction in
related commitments), (b) repayments or purchases of Long-Term Indebtedness made
in reliance on Section 6.08(b)(vi) of the Credit Agreement to the extent made in
reliance on the Available Amount and (c) repayments or prepayments of Long-Term
Indebtedness to the extent financed from Excluded Sources.






Annex A to Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT F
SUBORDINATED INTERCOMPANY NOTE
New York, New York
[●], 2014
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location in the
United States of America as a Payee shall from time to time designate, the
unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
This intercompany promissory note (this “Note”) and all amounts payable
hereunder shall be subordinate and junior as to the right of payment on the
terms set forth herein.
Reference is made to that certain Credit Agreement, dated as of [●], 2014 (as
the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among COSTAR GROUP, INC. as
Borrower, COSTAR REALTY INFORMATION, INC. as Co-Borrower, the banks, financial
institutions and other investors from time to time parties thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used and not defined in this Note
shall have the meanings given to them in the Credit Agreement. This Note is the
“Intercompany Note” as defined in the Credit Agreement.
This Note shall be pledged by each Payee that is a Loan Party (a “Loan Party
Payee”) to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Collateral Agreement as collateral security for such Payee’s
Obligations. Each Payee hereby acknowledges and agrees that after the occurrence
of and during the continuance of an Event of Default under and as defined in the
Credit Agreement, the Administrative Agent may exercise all rights of the Loan
Party Payees with respect to this Note.
Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party Payee, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by any
such Payor to any and all Loan Parties



--------------------------------------------------------------------------------




shall become immediately due and payable, without presentment, demand, protest
or notice of any kind.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party (a “Loan Party
Payor”) to any Payee that is not a Loan Party (a “Non-Loan Party Payee”) shall
be subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Obligations of such Loan Party Payor under the
Credit Agreement, including, without limitation, where applicable, under such
Loan Party Payor’s guarantee of the Obligations under the Credit Agreement until
the termination of the Collateral Agreement pursuant to Section 7.13(a) of the
Collateral Agreement or the release of such Loan Party Payor pursuant to Section
7.13(b) of the Collateral Agreement; provided that each Loan Party Payor may
make payments to the applicable Non-Loan Party Payee so long as no Event of
Default under and as defined in the Credit Agreement shall have occurred and be
continuing (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):
(i)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Loan Party Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Loan Party Payor (except as
expressly permitted by the Loan Documents), whether or not involving insolvency
or bankruptcy, then, if an Event of Default (as defined in the Credit Agreement)
has occurred and is continuing (x) the holders of Senior Indebtedness shall be
irrevocably paid in full in cash in respect of all amounts constituting Senior
Indebtedness (other than Hedging Obligations, Cash Management Obligations or
contingent indemnification obligations for which no claim has been made) before
any Non-Loan Party Payee is entitled to receive (whether directly or
indirectly), or make any demands for, any payment on account of this Note and
(y) until the holders of Senior Indebtedness are irrevocably paid in full in
cash in respect of all amounts constituting Senior Indebtedness (other than
Hedging Obligations, Cash Management Obligations or contingent indemnification
obligations for which no claim has been made), any payment or distribution to
which such Non-Loan Party Payee would otherwise be entitled (other than debt
securities of such Loan Party Payor that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;
(ii)If any Event of Default (under and as defined in the Credit Agreement)
occurs and is continuing, then (x) no payment or distribution of any kind or
character shall be made by or on behalf of the Loan Party Payor or any other

2

--------------------------------------------------------------------------------




Person on its behalf with respect to this Note and (y) upon the request of the
Administrative Agent, no amounts evidenced by this Note owing by any Payor to
any Payee that is a Loan Party shall be forgiven or otherwise reduced in any
way, other than as a result of payment in full thereof made in cash;
(iii)If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Non-Loan Party Payee in violation of clause (i) or (ii) above before all
Senior Indebtedness shall have been irrevocably paid in full in cash (other than
Hedging Obligations, Cash Management Obligations or contingent indemnification
obligations for which no claim has been made), such payment or distribution
shall be held in trust (segregated from other property of such Non-Loan Party
Payee) for the benefit of the Administrative Agent, and shall be paid over or
delivered in accordance with, the Collateral Agreement; and
(iv)Each Non-Loan Party Payee agrees to file all claims against each relevant
Loan Party Payor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness, and the
Administrative Agent shall be entitled to all of such Non-Loan Party Payee’s
rights thereunder. If for any reason a Non-Loan Party Payee fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Non-Loan Party Payee hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Non-Loan Party Payee’s name to
file such claim or, in such Administrative Agent’s discretion, to assign such
claim to and cause proof of claim to be filed in the name of the Administrative
Agent or its nominee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
the Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Non-Loan Party Payee
hereby assigns to the Administrative Agent all of such Non-Loan Party Payee’s
rights to any payments or distributions to which such Non-Loan Party Payee
otherwise would be entitled. If the amount so paid is greater than such Non-Loan
Party Payee’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Non-Loan Party Payee
hereby irrevocably appoints the Administrative Agent as its attorney in fact to
exercise all of such Non-Loan Party Payee’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of each relevant Loan
Party Payor.


To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Loan Party Payor or
Non-Loan Party Payee or by any act or failure to act on the part of such holder
or any trustee or agent for such holder. Each Non-Loan Party Payee and each Loan
Party Payor hereby agree that the subordination of this Note is for the benefit
of the Administrative Agent and the other

3

--------------------------------------------------------------------------------




Secured Parties. The Administrative Agent and the other Secured Parties are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of itself, and the
Secured Parties, proceed to enforce the subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party Payor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided that the failure of any Payee to record such information shall
not affect any Payor’s obligations in respect of intercompany Indebtedness
extended by such Payee to such Payor.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
It is understood that this Note shall evidence only Indebtedness.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in the Loan
Documents or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any Payor.
From time to time after the date hereof, additional subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall automatically be
incorporated into this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the Payors, each Additional Party shall be a Payor and/or a
Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor and each Payee
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any Payor or Payee hereunder. This

4

--------------------------------------------------------------------------------




Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Signature Pages Follow]





5

--------------------------------------------------------------------------------




COSTAR GROUP, INC.




By:    _____________________________
    Name:
    Title:






COSTAR REALTY INFORMATION, INC.




By:    _____________________________
    Name:
    Title:






PROPERTY & PORTFOLIO RESEARCH, INC.




By:    _____________________________
    Name:
    Title:






RESOLVE TECHNOLOGY, INC.




By:    _____________________________
    Name:
    Title:








COSTAR LIMITED




By:    _____________________________
    Name:
    Title:



[Signature Page – CoStar Subordinated Intercompany Note]



--------------------------------------------------------------------------------








COSTAR UK LIMITED




By:    _____________________________
    Name:
    Title:






VIRTUALPREMISE, INC.




By:    _____________________________
    Name:
    Title:






LOOPNET, INC.




By:    _____________________________
    Name:
    Title:






REAPPLICATIONS, INC.




By:    _____________________________
    Name:
    Title:






COSTAR INTERNATIONAL LLC




By:    _____________________________
    Name:
    Title:





[Signature Page – CoStar Subordinated Intercompany Note]



--------------------------------------------------------------------------------











[Signature Page – CoStar Subordinated Intercompany Note]



--------------------------------------------------------------------------------




APARTMENTS, LLC




By:    ______________________________    Name:
    Title:






GRECAM S.A.S




By:    ______________________________
    Name:
    Title:






COSTAR REALTY INFORMATION CANADA LTD.




By:    ______________________________    Name:
    Title:






PROPERTY & PORTFOLIO RESEARCH LIMITED




By:    ______________________________
    Name:
    Title:











[Signature Page – CoStar Subordinated Intercompany Note]



--------------------------------------------------------------------------------




SUBORDINATED INTERCOMPANY NOTE POWER


For value received, each of the parties hereto does hereby sell, transfer and
assign unto ___________________________________ all of its right, title and
interest in that certain Subordinated Intercompany Note dated as of [●], 2014
(the “Note”), made by CoStar Group, Inc. and its subsidiaries or affiliates
identified therein and does hereby irrevocably constitute and appoint
___________________________________ attorney to transfer the Note with full
power of substitution in the premises.




Dated: ______________________




COSTAR GROUP, INC.




By:    _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer






COSTAR REALTY INFORMATION, INC.




By:    _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer






PROPERTY & PORTFOLIO RESEARCH, INC.




By:    _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer

















--------------------------------------------------------------------------------




RESOLVE TECHNOLOGY, INC.




By:        _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer






COSTAR LIMITED




By:        _______________________
    Name:    Brian Radecki
    Title:    Director






COSTAR UK LIMITED




By:        _______________________
    Name:    Brian Radecki
    Title:    Director






VIRTUALPREMISE, INC.




By:        _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer






LOOPNET, INC.




By:        _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer









--------------------------------------------------------------------------------




REAPPLICATIONS, INC.




By:        _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer






COSTAR INTERNATIONAL LLC




By:        _______________________
    Name:    Brian Radecki
    Title:    Chief Financial Officer





--------------------------------------------------------------------------------




EXHIBIT G-1




[FORM OF]
PARI PASSU INTERCREDITOR AGREEMENT
Among
COSTAR GROUP, INC.,
COSTAR REALTY INFORMATION, INC.,
the other Grantors party hereto,
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent for the Pari Passu Secured Parties and
as Authorized Representative for the Credit Agreement Secured Parties
[ ],
as the Initial Additional Authorized Representative
and
each additional Authorized Representative from time to time party hereto








dated as of [ ], 20[ ]





--------------------------------------------------------------------------------




PARI PASSU INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among COSTAR GROUP, INC., a Delaware corporation (the “Borrower”),
COSTAR REALTY INFORMATION, INC., a Delaware corporation (the “Co-Borrower”), the
other Grantors (as defined herein) party hereto, JPMORGAN CHASE BANK, N.A., as
collateral agent for the Pari Passu Secured Parties (as defined herein) (in such
capacity, the “Collateral Agent”) and as Authorized Representative for the
Credit Agreement Secured Parties (in such capacity, the “Administrative Agent”),
[INSERT NAME AND CAPACITY], as Authorized Representative for the Initial
Additional Pari Passu Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Additional Authorized
Representative”), and each additional Authorized Representative from time to
time party hereto for the Additional Pari Passu Secured Parties of the Series
with respect to which it is acting in such capacity.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
Pari Passu Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional Pari Passu Secured Parties of the
applicable Series) agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Pari Passu Documents” means, with respect to any Series of Pari
Passu Obligations, the loan agreements, notes, indentures, security documents
and other operative agreements evidencing or governing such Indebtedness,
including the Initial Additional Pari Passu Documents and each other agreement
entered into for the purpose of securing any Series of Additional Pari Passu
Obligations.
“Additional Pari Passu Obligations” means, with respect to any Series of
Additional Pari Passu Obligations, (a) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding) payable with



--------------------------------------------------------------------------------



2

respect to, such Additional Pari Passu Obligations, (b) all other amounts
payable to the Additional Pari Passu Secured Parties under the related
Additional Pari Passu Documents and (c) any renewals or extensions of the
foregoing.
“Additional Pari Passu Secured Party” means the holders of any Additional Pari
Passu Obligations and any Authorized Representative with respect thereto, and
shall include the Initial Additional Pari Passu Secured Parties.
Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.14.
“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.14.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.14.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.
“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of the Initial Additional Pari Passu Obligations or the Initial
Additional Pari Passu Secured Parties, the Initial Additional Authorized
Representative and (iii) in the case of any other Series of Additional Pari
Passu Obligations or Additional Pari Passu Secured Parties that become subject
to this Agreement after the date hereof, the Authorized Representative named for
such Series in the applicable Joinder Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.



--------------------------------------------------------------------------------



3

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any Pari Passu Security Document to secure one or more Series of Pari Passu
Obligations.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof.
“Collateral Agreement” means that certain Guarantee and Collateral Agreement
dated as of April 1, 2014, among the Borrower, the Co-Borrower, the subsidiaries
of the Borrower from time to time party thereto and JPMorgan Chase Bank., N.A.,
as administrative agent.
“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of Pari Passu Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Credit Agreement dated as of April 1,
2014, among the Borrower, the Co-Borrower, the lenders from time to time party
thereto and the Administrative Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time and any
credit agreement which has been designated as the “Credit Agreement” pursuant to
the definition of Discharge of Credit Agreement Obligations.
“Credit Agreement Obligations” means the “Obligations” as defined in the
Collateral Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Collateral Agreement.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Passu Obligations, the date on which such Series of Pari Passu Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to



--------------------------------------------------------------------------------



4

such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional Pari Passu
Obligations secured by such Shared Collateral under an Additional Pari Passu
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.
“Event of Default” means an “Event of Default” as defined in any Secured Credit
Document.
“Grantors” means the Borrower, the Co-Borrower and each other Subsidiary which
has granted a security interest pursuant to any Pari Passu Security Document to
secure any Series of Pari Passu Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph to this Agreement.
“Initial Additional Pari Passu Documents” means that certain [ ] dated as of
[  ], 20[  ], among [ ] and any notes, security documents and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Additional Pari Passu
Obligations.
“Initial Additional Pari Passu Obligations” means the Additional Pari Passu
Obligations pursuant to the Initial Additional Pari Passu Documents.
“Initial Additional Pari Passu Secured Parties” means the holders of any Initial
Additional Pari Passu Obligations and the Initial Additional Authorized
Representative.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case



--------------------------------------------------------------------------------



5

whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III hereof required to be delivered by an Authorized Representative to the
Collateral Agent pursuant to Section 5.14 hereof in order to establish an
additional Series of Additional Pari Passu Obligations and become Additional
Pari Passu Secured Parties hereunder.
“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement substantially in the form of Exhibit G-2 to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the Borrower, the Co-Borrower, the Subsidiaries of the Borrower
party thereto, JPMorgan Chase Bank, N.A., as collateral agent for the Senior
Secured Parties (as defined therein) and representative for the Credit Agreement
Secured Parties, the Initial Junior Priority Representative (as defined therein)
and each additional Representative (as defined therein) from time to time party
thereto.
“Lien” has the meaning assigned to such term in the Credit Agreement.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Pari Passu Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Pari Passu Obligations with respect to such
Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is
90 days (throughout which 90 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional Pari Passu Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized



--------------------------------------------------------------------------------



6

Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Pari Passu Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional Pari Passu
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional Pari Passu Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Secured Parties” shall mean, with respect to any Shared
Collateral, the Pari Passu Secured Parties which are not Controlling Secured
Parties with respect to such Shared Collateral.
“Pari Passu Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional Pari Passu Obligations.
“Pari Passu Secured Parties” means (a) the Credit Agreement Secured Parties and
(ii) the Additional Pari Passu Secured Parties with respect to each Series of
Additional Pari Passu Obligations.
“Pari Passu Security Documents” means the Collateral Agreement and each other
agreement entered into in favor of the Collateral Agent for the purpose of
securing any Series of Pari Passu Obligations and, if executed and delivered,
the Junior Lien Intercreditor Agreement.
“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes any Certificated Securities
delivered to or in the possession of the Collateral Agent under the terms of the
Pari Passu Security Documents.
“Proceeds” has the meaning assigned to such term in Section 2.01 hereof.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each



--------------------------------------------------------------------------------



7

case, but not limited to, after the original instrument giving rise to such
indebtedness has been terminated and including, in each case, through any credit
agreement, indenture or other agreement. “Refinanced” and “Refinancing” have
correlative meanings.
“Secured Credit Documents” means (i) the Credit Agreement and each other Loan
Document (as defined in the Credit Agreement), (ii) each Initial Additional Pari
Passu Document and (iii) each Additional Pari Passu Document.
“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional Pari Passu Secured Parties (in their capacity as such) and
(iii) the Additional Pari Passu Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional Pari Passu Secured
Parties) and (b) with respect to any Pari Passu Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional Pari Passu Obligations
and (iii) the Additional Pari Passu Obligations incurred pursuant to any
Additional Pari Passu Document, which pursuant to any Joinder Agreement, are to
be represented hereunder by a common Authorized Representative (in its capacity
as such for such Additional Pari Passu Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of Pari Passu Obligations are outstanding at any time and
the holders of less than all Series of Pari Passu Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Pari Passu Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.
“Subsidiary” has the meaning assigned to such term in the Credit Agreement.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to



--------------------------------------------------------------------------------



8

refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
SECTION 1.03.    Impairments. It is the intention of the Pari Passu Secured
Parties of each Series that the holders of Pari Passu Obligations of such Series
(and not the Pari Passu Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
Pari Passu Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Pari
Passu Obligations), (y) any of the Pari Passu Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of Pari Passu Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Pari Passu Obligations) on a basis ranking prior to the security interest of
such Series of Pari Passu Obligations but junior to the security interest of any
other Series of Pari Passu Obligations or (ii) the existence of any Collateral
for any other Series of Pari Passu Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of Pari Passu Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of Pari Passu
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of Pari Passu Obligations, and the rights of the holders of such
Series of Pari Passu Obligations (including, without limitation, the right to
receive distributions in respect of such Series of Pari Passu Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such Pari Passu Obligations subject to such Impairment.
Additionally, in the event the Pari Passu Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Pari Passu
Obligations or the Pari Passu Documents governing such Pari Passu Obligations
shall refer to such obligations or such documents as so modified.
ARTICLE II
Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01.    Priority of Claims. (a) Anything contained herein or in any of
the Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and the
Collateral Agent or any Pari Passu Secured Party is taking action to enforce
rights in respect of any Shared Collateral, or any distribution is made in
respect of any Shared Collateral in any Bankruptcy Case of the Borrower or any
other Grantor or any Pari Passu Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement)



--------------------------------------------------------------------------------



9

with respect to any Shared Collateral, the proceeds of any sale, collection or
other liquidation of any such Collateral by any Pari Passu Secured Party or
received by the Collateral Agent or any Pari Passu Secured Party pursuant to any
such intercreditor agreement with respect to such Shared Collateral and proceeds
of any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the Pari Passu Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to the Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the Pari Passu
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the Pari Passu Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
Pari Passu Obligations, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or to whosoever may be
lawfully entitled to receive the same pursuant to the Junior Lien Intercreditor
Agreement, if applicable, or otherwise, as a court of competent jurisdiction may
direct. Notwithstanding the foregoing, with respect to any Shared Collateral
upon which a third party (other than a Pari Passu Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of Pari Passu Obligations, after giving effect to any Junior Lien
Intercreditor Agreement, if applicable, but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of Pari Passu Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
Pari Passu Obligations with respect to which such Impairment exists.
(b)    It is acknowledged that the Pari Passu Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the Pari
Passu Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Pari Passu
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the Pari Passu Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each Pari Passu Secured
Party hereby agrees that the Liens securing each Series of Pari Passu
Obligations on any Shared Collateral shall be of equal priority.



--------------------------------------------------------------------------------



10

(d)    Notwithstanding anything in this Agreement or any other Pari Passu
Security Documents to the contrary, Collateral consisting of cash deposited with
the Administrative Agent to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit pursuant to Section
2.05(h) of the Credit Agreement (or any equivalent successor provision) shall be
applied as specified in such Section of the Credit Agreement and will not
constitute Shared Collateral.
SECTION 2.02.    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Pari Passu Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other Pari Passu Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Pari Passu Security Document, applicable law or otherwise, it
being agreed that only the Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable Pari
Passu Security Documents, shall be entitled to take any such actions or exercise
any such remedies with respect to Shared Collateral.
(b)    Notwithstanding the equal priority of the Liens securing each Series of
Pari Passu Obligations, the Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Collateral Agent, Applicable Authorized Representative or Controlling
Secured Party or any other exercise by the Collateral Agent, Applicable
Authorized Representative or Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Collateral Agent to
do so. The foregoing shall not be construed to limit the rights and priorities
of any Pari Passu Secured Party, the Collateral Agent or any Authorized
Representative with respect to any Collateral not constituting Shared
Collateral.



--------------------------------------------------------------------------------



11

(c)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of Pari Passu Obligations
(other than funds deposited for the discharge or defeasance of any Additional
Pari Passu Agreement) other than pursuant to the Pari Passu Security Documents
and by executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of Pari Passu Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other Pari Passu Security Documents applicable to it.
(d)    Each of the Pari Passu Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Pari Passu Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.
SECTION 2.03.    No Interference; Payment Over. (a) Each Pari Passu Secured
Party agrees that (i) it will not challenge or question in any proceeding the
validity or enforceability of any Pari Passu Obligations of any Series or any
Pari Passu Security Document or the validity, attachment, perfection or priority
of any Lien under any Pari Passu Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by the Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Collateral Agent or any other Pari Passu Secured Party to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any intercreditor agreement) or (B) consent to the exercise by the Collateral
Agent or any other Pari Passu Secured Party of any right, remedy or power with
respect to any Shared Collateral, (iv) it will not institute any suit or assert
in any suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other Pari Passu Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Collateral Agent, any
Applicable Authorized Representative or any other Pari Passu Secured Party shall
be liable for any action taken or omitted to be taken by the Collateral Agent,
such Applicable Authorized Representative or other Pari Passu Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be



--------------------------------------------------------------------------------



12

construed to prevent or impair the rights of any of the Collateral Agent or any
other Pari Passu Secured Party to enforce this Agreement.
(b)    Each Pari Passu Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Pari Passu Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the Pari Passu Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for each of the Pari Passu
Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.
SECTION 2.04.    Automatic Release of Liens; Amendments to Pari Passu Security
Documents. (a) If at any time the Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at such time) the Liens in favor of the Collateral Agent
for the benefit of each Series of Pari Passu Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.
(b)    Each Pari Passu Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any Pari Passu
Security Document, so long as the Collateral Agent receives a certificate of the
Borrower stating that such amendment is permitted by the terms of each then
extant Secured Credit Document. Additionally, each Pari Passu Secured Party
agrees that the Collateral Agent may enter into any amendment (and, upon request
by the Collateral Agent, each Authorized Representative shall sign a consent to
such amendment) to any Pari Passu Security Document solely as such Pari Passu
Security Document relates to a particular Series of Pari Passu Obligations so
long as (x) such amendment is in accordance with the Secured Credit Document
pursuant to which such Series of Pari Passu Obligations was incurred and
(y) such amendment does not adversely affect the Pari Passu Secured Parties of
any other Series.
(c)    Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any Pari Passu Security
Document provided for in this Section.
SECTION 2.05.    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or



--------------------------------------------------------------------------------



13

any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Borrower or any Subsidiary.
(b)    If the Borrower or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Pari Passu Secured Party
(other than any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless an Authorized Representative of any
Controlling Secured Party shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any Pari Passu Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
Pari Passu Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Pari Passu Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-a-vis all the other
Pari Passu Secured Parties (other than any Liens of the Pari Passu Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the Pari Passu Secured Parties of each Series are
granted Liens on any additional collateral pledged to any Pari Passu Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the Pari
Passu Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the Pari Passu
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any Pari Passu Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied to the account of the Secured Party entitled thereto; provided that
the Pari Passu Secured Parties of each Series shall have a right to object to
the grant of a Lien to secure the DIP Financing over any Collateral subject to
Liens in favor of the Pari Passu Secured Parties of such Series or their
Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the Pari Passu Secured Parties receiving adequate
protection shall not object to any other Pari Passu Secured Party receiving
adequate protection comparable to any adequate protection granted to such Pari
Passu Secured Parties in connection with a DIP Financing or use of cash
collateral.



--------------------------------------------------------------------------------



14

SECTION 2.06.    Reinstatement. In the event that any of the Pari Passu
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such Pari Passu Obligations shall again have
been paid in full in cash.
SECTION 2.07.    Insurance. As between the Pari Passu Secured Parties, the
Collateral Agent (acting at the direction of the Applicable Authorized
Representative) shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.
SECTION 2.08.    Refinancings. The Pari Passu Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any Pari Passu Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.
SECTION 2.09.    Possessory Collateral Agent as Gratuitous Bailee for
Perfection. (a) The Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other Pari Passu Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Pari Passu
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Pari Passu Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Pari Passu Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(b)    The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other Pari Passu Secured Party for purposes of
perfecting the Lien held by such Pari Passu Secured Parties therein.





--------------------------------------------------------------------------------



15

ARTICLE III
Existence and Amounts of Liens and Obligations
SECTION 3.01.    Determinations with Respect to Amounts of Liens and
Obligations. Whenever the Collateral Agent or any Authorized Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Pari Passu Obligations of any Series, or the Shared Collateral subject to
any Lien securing the Pari Passu Obligations of any Series, it may request that
such information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Borrower. The Collateral Agent and each Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any Pari Passu Secured
Party or any other Person as a result of such determination.
ARTICLE IV
The Collateral Agent
SECTION 4.01.    Appointment and Authority. (a) Each of the Pari Passu Secured
Parties hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its
behalf as the Collateral Agent hereunder and under each of the other Pari Passu
Security Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by the Borrower or any other
Grantor to secure any of the Pari Passu Obligations, together with such powers
and discretion as are reasonably incidental thereto. Each of the Pari Passu
Secured Parties also authorizes JPMorgan Chase Bank, N.A., at the request of the
Borrower, to execute and deliver the Junior Lien Intercreditor Agreement in the
capacity as “Senior Collateral Agent”, or the equivalent agent, however referred
to for the Pari Passu Secured Parties under such agreement (the “Senior
Collateral Agent”) and authorizes the Collateral Agent, in accordance with the
provisions of this Agreement, to take such actions on its behalf and to exercise
such powers as are delegated to, or otherwise given to, the Senior Collateral
Agent by the terms of the Junior Lien Intercreditor Agreement, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the Pari Passu Security Documents, or for
exercising any rights and



--------------------------------------------------------------------------------



16

remedies thereunder or under the Junior Lien Intercreditor Agreement at the
direction of the Applicable Authorized Representative, shall be entitled to the
benefits of all provisions of this Article IV and Article VIII of the Credit
Agreement and the equivalent provision of any Additional Pari Passu Agreement
(as though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” named therein) as if set forth in full herein with respect thereto.
(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the Pari Passu Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Pari Passu Security Documents, as
applicable, without regard to any rights to which the holders of the
Non-Controlling Secured Obligations would otherwise be entitled as a result of
such Non-Controlling Secured Obligations. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Collateral Agent, the
Applicable Authorized Representative or any other Pari Passu Secured Party shall
have any duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the Pari Passu Obligations),
or to sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any Pari Passu Obligations), in any
manner that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the Pari Passu Secured Parties waives any claim it may
now or hereafter have against the Collateral Agent or the Authorized
Representative of any other Series of Pari Passu Obligations or any other Pari
Passu Secured Party of any other Series arising out of (i) any actions which the
Collateral Agent, any Authorized Representative or any Pari Passu Secured Party
takes or omits to take (including, actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale or release, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Pari Passu Obligations from any guarantor or any other party) in
accordance with the Pari Passu Security Documents or any other agreement related
thereto or to the collection of the Pari Passu Obligations or the valuation,
use, protection or release of any security for the Pari Passu Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
Pari Passu Obligations, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law by the Borrower or any
Subsidiary, as debtor-in-possession. Notwithstanding any other provision of this
Agreement, the Collateral Agent shall not accept any Shared Collateral in full
or partial satisfaction of any Pari Passu Obligations pursuant to Section 9-620
of the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of Pari Passu Obligations for
whom such Collateral constitutes Shared Collateral.



--------------------------------------------------------------------------------



17

(c)    Each Authorized Representative acknowledges and agrees that upon
execution and delivery of a Joinder Agreement substantially in the form of Annex
III by an Additional Senior Class Debt Representative, the Collateral Agent and
each Grantor in accordance with Section 5.14, the Collateral Agent will continue
to act in its capacity as Collateral Agent in respect of the then existing
Authorized Representatives and such additional Authorized Representative.
SECTION 4.02. Rights as a Pari Passu Secured Party. (a) The person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Pari Passu Secured Party under any Series of Pari Passu
Obligations that it holds as any other Pari Passu Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent and the
term “Pari Passu Secured Party” or “Pari Passu Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional Pari Passu Secured Party” or “Additional Pari Passu
Secured Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the person serving as the Collateral Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
the Collateral Agent hereunder and without any duty to account therefor to any
other Pari Passu Secured Party.
SECTION 4.03.    Exculpatory Provisions. The Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Pari Passu Security Documents. Without limiting the generality of the foregoing,
the Collateral Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Pari Passu Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
Pari Passu Security Document or applicable law;
(iii)    shall not, except as expressly set forth herein and in the other Pari
Passu Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as the
Collateral Agent or any of its Affiliates in any capacity;



--------------------------------------------------------------------------------



18

(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is permitted by the terms of this Agreement. The Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of Pari Passu Obligations unless and until notice describing such Event of
Default is given to the Collateral Agent by the Authorized Representative of
such Pari Passu Obligations or the Borrower; and
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Pari Passu Security Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Pari Passu Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Pari Passu
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of Pari Passu Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.
SECTION 4.04.    Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 4.05.    Delegation of Duties. The Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Pari Passu Security Document by or through any one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Collateral Agent
and any such sub-agent.



--------------------------------------------------------------------------------



19

SECTION 4.06.    Resignation of Collateral Agent. The Collateral Agent may at
any time give notice of its resignation as Collateral Agent under this Agreement
and the other Pari Passu Security Documents (including, if applicable, as Senior
Collateral Agent under the Junior Lien Intercreditor Agreement) to each
Authorized Representative and the Borrower. Upon receipt of any such notice of
resignation, the Applicable Authorized Representative shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Applicable Authorized Representative and shall have accepted such
appointment within 30 days after the retiring Collateral Agent gives notice of
its resignation, then the retiring Collateral Agent may, on behalf of the Pari
Passu Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that if the Collateral Agent shall
notify the Borrower and each Authorized Representative that no qualifying person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Pari Passu Security Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the Pari Passu Secured
Parties under any of the Pari Passu Security Documents, the retiring Collateral
Agent shall continue to hold such collateral security solely for purposes of
maintaining the perfection of the security interests of the Pari Passu Secured
Parties therein until such time as a successor Collateral Agent is appointed but
with no obligation to take any further action at the request of the Applicable
Authorized Representative or any other Pari Passu Secured Parties) and (b) all
payments, communications and determinations provided to be made by, to or
through the Collateral Agent shall instead be made by or to each Authorized
Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder and under the Pari Passu Security Documents (including, if
applicable, acting as Senior Collateral Agent under the Junior Lien
Intercreditor Agreement), such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the other Pari Passu Security
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Article VIII of the
Credit Agreement and the equivalent provision of any Additional Pari Passu
Agreement shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective related parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other Pari Passu Security
Documents, the Borrower agrees to use commercially reasonable efforts to
transfer (and maintain the validity and priority of) the Liens in favor of the
retiring Collateral Agent under the Pari Passu Security Documents to the
successor Collateral Agent.



--------------------------------------------------------------------------------



20

SECTION 4.07.    Non-Reliance on Collateral Agent and Other Pari Passu Secured
Parties. Each Pari Passu Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other Pari Passu Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each Pari Passu Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other Pari Passu Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.
SECTION 4.08.    Collateral and Guaranty Matters. Each of the Pari Passu Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion:
(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any Pari Passu Security Document in accordance with Section 2.04 or
upon receipt of a written request from the Borrower stating that the release of
such Lien is permitted by the terms of each then extant Secured Credit Document;
(ii)    to release any Grantor from its obligations under the Pari Passu
Security Documents upon receipt of a written request from the Borrower stating
that such release is permitted by the terms of each then extant Secured Credit
Document.
ARTICLE V

Miscellaneous
SECTION 5.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Borrower or any other Grantor, to the Borrower at CoStar Group,
Inc., 1331 L Street, NW, Washington, DC 20005, Attention of “Treasurer” (Fax No.
888-893-3504) (email: ccolligan@costar.com), with a copy to jcoleman@costar.com
(Fax. No. +1-202-346-6703) and bradecki@costar.com (Fax No. 800-579-0477);
(b)    if to the Collateral Agent or the Administrative Agent, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn, Chicago,
Illinois 60603-2300, Attention of April Yebd (Telephone No.



--------------------------------------------------------------------------------



21

(312) 732-2628; Fax No. (312) 385-7096) (email: april.yebd@jpmchase.com or
jpm.agency.servicing.4@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
395 North Service Road, 3rd Floor, Melville, New York 11747, Attention of Alicia
Schreibstein (Fax No. (631) 755-5184) (email:
alicia.t.schreibstein@jpmorgan.com);
(c)    if to the Initial Additional Authorized Representative, to it at
[        ];
(d)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
SECTION 5.02.    Waivers; Amendment; Joinder Agreements. (a) No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent (and with respect to any such
termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s or other Grantor’s consent or which increases
the obligations or



--------------------------------------------------------------------------------



22

reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower or other Grantor).
(c)    Notwithstanding the foregoing, without the consent of any Pari Passu
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.14 of
this Agreement and upon such execution and delivery, such Authorized
Representative and the Additional Pari Passu Secured Parties and Additional Pari
Passu Obligations of the Series for which such Authorized Representative is
acting shall be subject to the terms hereof and the terms of the other
Additional Pari Passu Security Documents applicable thereto.
(d)    Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Pari Passu Secured Party, the Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Pari Passu Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.
SECTION 5.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Pari Passu Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.
SECTION 5.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.



--------------------------------------------------------------------------------



23

SECTION 5.07.    Governing Law; Jurisdiction. This Agreement shall be construed
in accordance with and governed by the law of the State of New York.
SECTION 5.08.    Submission to Jurisdiction Waivers; Consent to Service of
Process. The Collateral Agent and each Authorized Representative, on behalf of
itself and the Pari Passu Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Passu Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Authorized Representative) at the address referred to in 5.01;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Pari Passu Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any Pari Passu Secured Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY,



--------------------------------------------------------------------------------



24

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.
SECTION 5.10.    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11.    Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the other
Pari Passu Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.
SECTION 5.12.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Pari Passu Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional Pari Passu
Documents), and none of the Borrower or any other Grantors may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the Pari Passu Obligations as and
when the same shall become due and payable in accordance with their terms.
SECTION 5.13.    Additional Grantors. The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Applicable Authorized Representative and the Collateral Agent. The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
SECTION 5.14.    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional Pari
Passu Documents, the Borrower or any other Loan Party may incur Additional Pari
Passu Obligations. Any such Additional Pari Passu Obligations (the “Additional
Senior Class Debt”) may be secured by a Lien on a senior basis pursuant to the
Additional Pari Passu Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Senior Class Debt being referred to as the



--------------------------------------------------------------------------------



25

“Additional Senior Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iv) of the
immediately succeeding paragraph.
In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,
(i)    such Additional Senior Class Debt Representative, the Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex III (with such
changes as may be reasonably approved by the Collateral Agent and such
Additional Senior Class Representative) pursuant to which such Additional Senior
Class Debt Representative becomes an Authorized Representative hereunder, and
the Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Representative and the related Additional
Senior Class Debt Parties become subject hereto and bound hereby;
(ii)    the Borrower shall have delivered to the Collateral Agent true and
complete copies of each of the Additional Pari Passu Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the Borrower;
(iii)    all filings, recordations and/or amendments or supplements to the Pari
Passu Security Documents necessary or desirable in the reasonable judgment of
the Collateral Agent to confirm and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of the Collateral Agent);
and
(iv)    the Additional Pari Passu Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to the Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
SECTION 5.15.    Integration. This Agreement together with the other Secured
Credit Documents and the Pari Passu Security Documents represents the agreement
of each of the Grantors and the Pari Passu Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Collateral Agent or any other Pari Passu
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the Pari Passu
Security Documents.



--------------------------------------------------------------------------------



26

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



27

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


JPMORGAN CHASE BANK N.A.,
as Administrative Agent and Collateral Agent,


by    _____________________________
Name:    
Title:    


by    _____________________________
Name:    
Title:    




COSTAR GROUP, INC.,


by    _____________________________
Name:    
Title:


COSTAR REALTY INFORMATION, INC.,


by    _____________________________
Name:    
Title:


    
THE GRANTORS LISTED ON ANNEX I HERETO,


by    _____________________________
Name:    
Title:




[          ],
as Initial Additional Authorized Representative


by    _____________________________
Name:    
Title:





--------------------------------------------------------------------------------



ANNEX I


Grantors
[    ]





--------------------------------------------------------------------------------



ANNEX II
SUPPLEMENT NO. [ ] dated as of [         ], 20[  ] to the PARI PASSU
INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Pari Passu
Intercreditor Agreement”), among CoStar Group, Inc., a Delaware corporation (the
“Borrower”), CoStar Realty Information, Inc., a Delaware corporation (the
“Co-Borrower”), certain subsidiaries of the Borrower (each a “Grantor”),
JPMorgan Chase Bank, N.A., as Collateral Agent for the Pari Passu Secured
Parties under the Pari Passu Security Documents (in such capacity, the
“Collateral Agent”), [          ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.
A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B. The Grantors have entered into the Pari Passu Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional Pari Passu Documents,
certain newly acquired or organized Subsidiaries are required to enter into the
Pari Passu Intercreditor Agreement. Section 5.13 of the Pari Passu Intercreditor
Agreement provides that such Subsidiaries may become party to the Pari Passu
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement and
the Additional Pari Passu Documents.
Accordingly, the Collateral Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 5.13 of the Pari Passu Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Pari Passu Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Pari Passu Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the Pari Passu
Intercreditor Agreement shall be deemed to include the New Grantor. The Pari
Passu Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Pari Passu Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall



--------------------------------------------------------------------------------



have received a counterpart of this Supplement that bears the signature of the
New Grantor. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Pari Passu Intercreditor Agreement.
SECTION 8. The Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Pari Passu Intercreditor Agreement as of the day and year
first above written.
[NAME OF NEW GRANTOR],


By_________________________
Name:    
Title:    




Acknowledged by:


JPMORGAN CHASE BANK, N.A., as Collateral Agent,


By_______________________________
Name:    
Title:    




By_______________________________
Name:    
Title:    




[            ], as Applicable Authorized Representative,


By_______________________________
Name:    
Title:



















--------------------------------------------------------------------------------



ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [     ], 20[ ] to the
PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Pari
Passu Intercreditor Agreement”), among CoStar Group, Inc., a Delaware
corporation (the “Borrower”), CoStar Realty Information, Inc., a Delaware
corporation (the “Co-Borrower”), certain subsidiaries of the Borrower (each a
“Grantor”), JPMorgan Chase Bank, N.A., as Collateral Agent for the Pari Passu
Secured Parties under the Pari Passu Security Documents (in such capacity, the
“Collateral Agent”) and as Authorized Representative under the Credit Agreement,
[          ], as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.
A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B. As a condition to the ability of the Borrower or any other Loan Party to
incur Additional Pari Passu Obligations and to secure such Additional Senior
Class Debt with the liens and security interests created by the Additional Pari
Passu Security Documents, the Additional Senior Class Debt Representative in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative under, and such Additional Senior Class Debt and the Additional
Senior Class Debt Parties in respect thereof are required to become subject to
and bound by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari
Passu Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative under, and such
Additional Senior Class Debt and such Additional Senior Class Debt Parties may
become subject to and bound by, the Pari Passu Intercreditor Agreement, pursuant
to the execution and delivery by the Additional Senior Class Representative of
an instrument in the form of this Supplement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Representative Supplement in accordance with
the requirements of the Pari Passu Intercreditor Agreement and the Pari Passu
Security Documents.
Accordingly, the Collateral Agent and the New Representative agree as follows:
SECTION 1. In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the Pari
Passu



--------------------------------------------------------------------------------



Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized
Representative, and the New Representative, on behalf of itself and such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Pari Passu Intercreditor Agreement applicable to it as an
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional Pari Passu Secured Parties. Each reference to an
“Authorized Representative” in the Pari Passu Intercreditor Agreement shall be
deemed to include the New Representative. The Pari Passu Intercreditor Agreement
is hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Collateral
Agent and the other Pari Passu Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional Pari Passu Documents relating to such
Additional Senior Class Debt provide that, upon the New Representative’s entry
into this Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the Pari Passu Intercreditor Agreement as Additional Pari Passu Secured Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.
Delivery of an executed signature page to this Representative Supplement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.
SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Pari Passu Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto
2



--------------------------------------------------------------------------------



shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.
IN WITNESS WHEREOF, the New Representative and the Collateral Agent have duly
executed this Representative Supplement to the Pari Passu Intercreditor
Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as [ ] for the holders of
[                                  ],


by _____________________________
Name:    
Title:


Address for notices:


_____________________________


_____________________________


attention of:___________________


Telecopy:_____________________



--------------------------------------------------------------------------------





















3



--------------------------------------------------------------------------------



Acknowledged by:


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


by ________________________________
Name:
Title:


by ________________________________
Name:
Title:


COSTAR GROUP, INC.,


by ________________________________
Name:
Title:


COSTAR REALTY INFORMATION, INC.,


by ________________________________
Name:
Title:




THE GRANTORS
LISTED ON SCHEDULE I HERETO,


by ________________________________
Name:
Title:
























4



--------------------------------------------------------------------------------



Schedule I to the
Supplement to the
Pari Passu Intercreditor Agreement






Grantors


[    ]





--------------------------------------------------------------------------------




EXHIBIT G-2


[FORM OF]
JUNIOR LIEN INTERCREDITOR AGREEMENT
Among
COSTAR GROUP, INC.,
COSTAR REALTY INFORMATION, INC.,
the other Grantors party hereto,
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent for the Senior Secured Parties and
as Representative for the Credit Agreement Secured Parties
[ ]

as the Initial Additional Junior Priority Representative
and
each additional Representative from time to time party hereto








dated as of [ ], 20[ ]





--------------------------------------------------------------------------------




JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among COSTAR GROUP, INC., a Delaware corporation (the “Borrower”),
COSTAR REALTY INFORMATION, INC., a Delaware corporation (the “Co-Borrower”), the
other Grantors (as defined herein) party hereto, JPMORGAN CHASE BANK, N.A., as
collateral agent for the Senior Secured Parties (as defined herein) (in such
capacity, the “Senior Collateral Agent”) and as Representative for the Credit
Agreement Secured Parties (in such capacity, the “Administrative Agent”),
[INSERT NAME AND CAPACITY], as Representative for the Initial Junior Priority
Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Junior Priority Representative”) and each additional
Junior Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent, the Administrative Agent (for itself
and on behalf of the Credit Agreement Secured Parties), the Initial Junior
Priority Representative (for itself and on behalf of the Initial Junior Priority
Debt Parties) and each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Senior Debt
Facility) and each additional Junior Priority Representative (for itself and on
behalf of the Junior Priority Debt Parties under the applicable Junior Priority
Debt Facility) agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Senior Debt” means any Indebtedness of the Borrower or any
Subsidiary (other than Indebtedness constituting Credit Agreement Obligations)
secured by the Senior Collateral (or a portion thereof) on a pari passu basis
(but without regard to control of remedies) with the Credit Agreement
Obligations (and not secured by Liens on any other assets of the Borrower or any
Subsidiary); provided, however, that, (i) such Indebtedness is permitted to be
incurred and secured on such basis by each Senior Debt Document and Junior
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have become party to (A) this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof and (B) if
applicable, the Pari



--------------------------------------------------------------------------------



2

Passu Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.14 thereof, provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Borrower or any Subsidiary
after the date hereof, then the Borrower, the Co-Borrower, the other Grantors,
the Senior Collateral Agent and the Representative for such Indebtedness shall
have executed and delivered the Pari Passu Intercreditor Agreement.
“Additional Senior Debt Documents” means, with respect to any incurrence or
issuance of Additional Senior Debt, the loan agreements, indentures, Collateral
Documents or other operative agreements governing or evidencing such
Indebtedness, including the Senior Collateral Documents.
“Additional Senior Debt Facility” means each loan agreement, indenture or other
governing agreement with respect to any Additional Senior Debt.
“Additional Senior Debt Obligations” means, with respect to any incurrence or
issuance of Additional Senior Debt, (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to, such Additional Senior Debt, (b) all other amounts
payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.
“Additional Senior Debt Parties” means, with respect to any incurrence or
issuance of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Subsidiary under
any related Additional Senior Debt Documents.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Class Debt” has the meaning assigned to such term in Section 8.09.



--------------------------------------------------------------------------------



3

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.
“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.
“Co-Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Collateral” means the Senior Collateral and the Junior Priority Collateral.
“Collateral Agreement” means that certain Guarantee and Collateral Agreement
dated as of April 1, 2014 among the Borrower, the Co-Borrower, the subsidiaries
of the Borrower from time to time party thereto and JPMorgan Chase Bank., N.A.,
as administrative agent.
“Collateral Documents” means the Senior Collateral Documents and the Junior
Priority Collateral Documents.
“Credit Agreement” means that certain Credit Agreement dated as of April 1,
2014, among the Borrower, the Co-Borrower, the lenders from time to time party
thereto and the Administrative Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time and any
credit agreement which has been designated as the “Credit Agreement” pursuant to
the definition of Discharge of Credit Agreement Obligations.
“Credit Agreement Loan Documents” means the Credit Agreement and the other Loan
Documents.
“Credit Agreement Obligations” means the “Obligations” as defined in the
Collateral Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Collateral Agreement.
“Debt Facility” means any Senior Facility and any Junior Priority Debt Facility.
“Designated Junior Priority Representative” means (i) the Initial Junior
Priority Representative, until such time as the Junior Priority Debt Facility
under the Initial Junior Priority Debt Documents ceases to be the only Junior
Priority Debt Facility under this Agreement and (ii) thereafter, the Junior
Priority Representative designated from time to time by the Junior Priority
Instructing Group, in a notice to the Designated Senior Representative and the
Borrower hereunder, as the “Designated Junior Priority Representative” for
purposes hereof.



--------------------------------------------------------------------------------



4

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the Pari Passu Intercreditor Agreement) at such
time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.
“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Junior
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral. The term “Discharged” shall have a corresponding
meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.
“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.
“Event of Default” means an “Event of Default” as defined in any Secured Credit
Document.
“Grantors” means the Borrower, the Co-Borrower and each other Subsidiary which
has granted a security interest pursuant to any Collateral Document to secure
any Secured Obligations.
“Initial Junior Priority Debt Documents” means that certain [ ] dated as of
[  ], 20[  ], among [ ] and any notes, security documents and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Junior Priority Debt
Obligations.
“Initial Junior Priority Debt Obligations” means the Junior Priority Debt
Obligations arising pursuant to the Initial Junior Priority Debt Documents.
“Initial Junior Priority Debt” means the Junior Priority Debt incurred pursuant
to the Initial Junior Priority Debt Documents.



--------------------------------------------------------------------------------



5

“Initial Junior Priority Debt Parties” means the holders of any Initial Junior
Priority Debt Obligations and the Initial Junior Priority Representative.
“Initial Junior Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Junior Priority Secured Parties, as
the case may be, under such Debt Facility.
“Junior Priority Class Debt” has the meaning assigned to such term in Section
8.09.
“Junior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Junior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.
“Junior Priority Collateral” means any “Collateral” as defined in any Junior
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Junior Priority Collateral Document as security for any Junior Priority Debt
Obligation.
“Junior Priority Collateral Documents” means the Initial Junior Priority
Collateral Documents and each of the security agreements and other instruments
and



--------------------------------------------------------------------------------



6

documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any Junior Priority Debt
Obligation.
“Junior Priority Debt” means any Indebtedness of the Borrower or any Subsidiary,
including the Initial Junior Priority Debt, which Indebtedness is secured by the
Junior Priority Collateral on a pari passu basis (but without regard to control
of remedies, other than as provided by the terms of the applicable Junior
Priority Debt Documents) with any other Junior Priority Debt Obligations and the
applicable Junior Priority Debt Documents of which provide that such
Indebtedness is to be secured by such Junior Priority Collateral on a
subordinate basis to the Senior Debt Obligations (and which is not secured by
Liens on any assets of the Borrower or any Subsidiary other than the Junior
Priority Collateral or which are not included in the Senior Collateral);
provided, however, that (i) such Indebtedness is permitted to be incurred and
secured on such basis by each Senior Debt Document and Junior Priority Debt
Document and (ii) except in the case of the Initial Junior Priority Debt
hereunder, the Representative for the holders of such Indebtedness shall have
become party to this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.09 hereof.
“Junior Priority Debt Documents” means the Initial Junior Priority Debt
Documents and, with respect to any incurrence or issuance of Junior Priority
Debt, the loan agreements, promissory notes, indentures, Collateral Documents or
other operative agreements evidencing or governing such Indebtedness, including
the Junior Priority Collateral Documents.
“Junior Priority Debt Facility” means each loan agreement, indenture or other
governing agreement with respect to any Junior Priority Debt.
“Junior Priority Debt Obligations” means the Initial Junior Priority Debt
Obligations and, with respect to any incurrence or issuance of Junior Priority
Debt, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Junior Priority Debt, (b) all other amounts payable to the related Junior
Priority Debt Parties under the related Junior Priority Debt Documents and
(c) any renewals or extensions of the foregoing.
“Junior Priority Debt Parties” means the Initial Junior Priority Debt Parties
and, with respect to any incurrence or issuance of Junior Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Junior Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any Subsidiary under any related Junior Priority Debt Documents.
[“Junior Priority Enforcement Date” means, with respect to any Junior Priority
Representative, the date which is 180 days (through which 180 day period such
Junior Priority Representative was the Major Junior Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Junior Priority



--------------------------------------------------------------------------------



7

Debt Document for which such Junior Priority Representative has been named as
Representative) and (ii) the Designated Senior Representative’s and each other
Representative’s receipt of written notice from such Junior Priority
Representative that (x) such Junior Priority Representative is the Major Junior
Priority Representative and that an Event of Default (under and as defined in
the Junior Priority Debt Document for which such Junior Priority Representative
has been named as Representative) has occurred and is continuing and (y) the
Junior Priority Debt Obligations of the series with respect to which such Junior
Priority Representative is the Junior Priority Representative are currently due
and payable in full (whether as a result of acceleration thereof or otherwise)
in accordance with the terms of the applicable Junior Priority Debt Document;
provided that the Junior Priority Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred with respect to any Shared
Collateral (1) at any time the Designated Senior Representative has commenced
and is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.]
“Junior Priority Instructing Group” means Junior Priority Representatives
representing at least a majority of the then aggregate amount of Junior Priority
Debt Obligations outstanding that agree to vote together.
“Junior Priority Lien” means the Liens on the Junior Priority Collateral in
favor of Junior Priority Debt Parties under Junior Priority Collateral
Documents.
“Junior Priority Representative” means (i) in the case of the Initial Junior
Priority Debt Obligations covered hereby, the Initial Junior Priority
Representative and (ii) in the case of any Junior Priority Debt Facility and the
Junior Priority Debt Parties thereunder the trustee, administrative agent,
collateral agent, security agent or similar agent under such Junior Priority
Debt Facility that is named as the Representative in respect of such Junior
Priority Debt Facility in the applicable Joinder Agreement.
“Lien” has the meaning assigned to such term in the Credit Agreement.
[“Major Junior Priority Representative” means, with respect to any Shared
Collateral, the Junior Priority Representative of the series of Junior Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Junior Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.]
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.



--------------------------------------------------------------------------------



8

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit [•] to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the Borrower, the Co-Borrower, the Subsidiaries party thereto,
JPMorgan Chase Bank, N.A., as collateral agent and authorized representative for
the Credit Agreement Secured Parties, the Initial Additional Authorized
Representative (as defined therein) and each additional Authorized
Representative (as defined therein) from time to time party thereto.
“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.04(a).
“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Junior Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.
“Recovery” has the meaning assigned to such term in Section 6.04.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Representatives” means the Senior Representatives and the Junior Priority
Representatives.
“Secured Obligations” means the Senior Obligations and the Junior Priority Debt
Obligations.
“Secured Parties” means the Senior Secured Parties and the Junior Priority Debt
Parties.
“Senior Class Debt” has the meaning assigned to such term in Section 8.09.
“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.



--------------------------------------------------------------------------------



9

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Debt Obligation.
“Senior Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Senior Collateral Documents, and any successor
thereof or replacement senior collateral agent appointed in accordance with the
terms of the Credit Agreement and, if it is then in effect, the Pari Passu
Intercreditor Agreement.
“Senior Collateral Documents” means the Collateral Agreement and the other
Security Documents, the Pari Passu Intercreditor Agreement (upon and after the
initial execution and delivery thereof by the initial parties thereto) and each
of the security agreements and other instruments and documents executed and
delivered by the Borrower or any other Grantor for purposes of providing
collateral security for any Senior Obligation.
“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.
“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.
“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.
“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.
“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Junior
Priority Debt Obligations under at least one Junior Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior



--------------------------------------------------------------------------------



10

Facilities, are deemed pursuant to Article II to hold a security interest). If,
at any time, any portion of the Senior Collateral under one or more Senior
Facilities does not constitute Junior Priority Collateral under one or more
Junior Priority Debt Facilities, then such portion of such Senior Collateral
shall constitute Shared Collateral only with respect to the Junior Priority Debt
Facilities for which it constitutes Junior Priority Collateral and shall not
constitute Shared Collateral for any Junior Priority Debt Facility which does
not have a security interest in such Collateral at such time.
“Subsidiary” has the meaning assigned to such term in the Credit Agreement.
“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
ARTICLE II
Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01.    Subordination. Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Junior Priority Representative or any
Junior Priority Debt Parties on the Shared Collateral or of any Liens granted to
any Senior Representative or any other Senior Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any Bankruptcy Law, any other
applicable law, any Junior Priority Debt Document or any Senior Debt Document or
any other circumstance whatsoever, each Junior Priority



--------------------------------------------------------------------------------



11

Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Representative, any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Junior Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Junior Priority Debt Obligations now or hereafter held by or on
behalf of any Junior Priority Representative, any Junior Priority Debt Parties
or any Junior Priority Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Junior
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Borrower or any other Grantor or any other person or otherwise
subordinated, voided, avoided, invalidated or lapsed.
SECTION 2.02.    Nature of Senior Lender Claims. Each Junior Priority
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Junior Priority Representatives or the
Junior Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Junior Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Junior
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the other Grantors contained in any
Junior Priority Debt Document with respect to the incurrence of additional
Senior Obligations.
SECTION 2.03.    Prohibition on Contesting Liens. Each of the Junior Priority
Representatives, for itself and on behalf of each Junior Priority Debt Party
under its Junior Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and each Senior Representative,



--------------------------------------------------------------------------------



12

for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Junior Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Junior Priority
Representative or any of the Junior Priority Debt Parties in the Junior Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.
SECTION 2.04.    No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Junior Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Junior Priority Representative
or any Junior Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Junior Priority Obligations that are not also
subject to the first-priority Liens securing Senior Obligations under the Senior
Collateral Documents, such Junior Priority Representative or Junior Priority
Debt Party (i) shall notify the Designated Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to each Senior Representative as security for
the Senior Obligations, shall assign such Lien to the Designated Senior
Representative as security for the Senior Obligations for the benefit of the
Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof) and (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations.
SECTION 2.05.    Perfection of Liens. Except for the agreements of the Senior
Representatives pursuant to Section 5.04 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Junior Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Junior Priority
Representatives, the Junior Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other person or any order or decree of any court or governmental authority
or any applicable law.
SECTION 2.06.    Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Junior Priority Debt



--------------------------------------------------------------------------------



13

Documents to the contrary, collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent pursuant to Section 2.05(h) of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in such Section of
the Credit Agreement and will not constitute Shared Collateral.
ARTICLE III
Enforcement
SECTION 3.01.    Exercise of Remedies. (a) So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor,
(i) neither any Junior Priority Representative nor any Junior Priority Debt
Party will (x) exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Shared Collateral in respect of any Junior Priority
Debt Obligations, or institute any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), (y) contest, protest
or object to any foreclosure proceeding or action brought with respect to the
Shared Collateral or any other Senior Collateral by any Senior Representative or
any Senior Secured Party in respect of the Senior Obligations, any exercise of
any right by any Senior Representative or any Senior Secured Party (or any agent
or sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Representative or any
Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Shared Collateral under the Senior Debt Documents or otherwise
in respect of the Senior Collateral or the Senior Obligations, or (z) object to
the forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and (ii)
except as otherwise provided herein, the Senior Representatives and the Senior
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Shared Collateral without any consultation with or the consent of any
Junior Priority Representative or any Junior Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Junior Priority Representative
may file a claim or statement of interest with respect to the Junior Priority
Debt Obligations under its Junior Priority Debt Facility, (B) any Junior
Priority Representative may take any action (not adverse to the prior Liens on
the Shared Collateral securing the Senior Obligations or the rights of the
Senior Representatives or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Junior Priority Representative and the Junior
Priority Secured Parties may exercise their rights



--------------------------------------------------------------------------------



14

and remedies as unsecured creditors, as provided in Section 5.03, [and] (D) any
Junior Priority Representative may exercise the rights and remedies provided for
in Section 6.03 [and (E) from and after the Junior Priority Enforcement Date,
the Major Junior Priority Representative may exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Shared Collateral in
respect of any Junior Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), but only so long as (1) the Designated Senior Representative has
not commenced and is not diligently pursuing any enforcement action with respect
to such Shared Collateral or (2) the Grantor which has granted a security
interest in such Shared Collateral is not then a debtor under or with respect to
(or otherwise subject to) any Insolvency or Liquidation Proceeding]. In
exercising rights and remedies with respect to the Senior Collateral, the Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Shared Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.
(b)    So long as the Discharge of Senior Obligations has not occurred, each
Junior Priority Representative, on behalf of itself and each Junior Priority
Debt Party under its Junior Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Junior Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of Section
3.01(a), the sole right of the Junior Priority Representatives and the Junior
Priority Debt Parties with respect to the Shared Collateral is to hold a Lien on
the Shared Collateral in respect of Junior Priority Debt Obligations pursuant to
the Junior Priority Debt Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of Senior Obligations has occurred.
(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Junior
Priority Representative, for itself and on behalf of each Junior Priority Debt
Party under its Junior Priority Debt Facility, agrees that neither such Junior
Priority Representative nor any such Junior Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise, and
(ii) each Junior Priority Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
waives any and all rights it or any such Junior Priority Debt Party may



--------------------------------------------------------------------------------



15

have as a junior lien creditor or otherwise to object to the manner in which the
Senior Representatives or the Senior Secured Parties seek to enforce or collect
the Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Junior Priority Debt Parties.
(d)    Each Junior Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Junior Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.
(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Junior Priority Representative,
who may be instructed by the Junior Priority Instructing Group, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Junior Priority Representative, who may be instructed by the
Junior Priority Instructing Group, shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Junior Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Junior Priority Representatives, or for the
taking of any other action authorized by the Junior Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Junior Priority Representative or other agent or trustee acting on
behalf of the Junior Priority Debt Parties to take such actions with respect to
the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Junior Priority Debt Parties or the Junior Priority Debt Obligations.
SECTION 3.02.    Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Junior Priority Representative, on behalf of itself and each
Junior Priority Debt Party under its Junior Priority Debt Facility, agrees that,
unless and until the Discharge of Senior Obligations has occurred, it will not
commence, or join with any person (other than the Senior Secured Parties and the
Senior Representatives upon the request of the Designated Senior Representative)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Shared
Collateral under any of the Junior Priority Debt Documents or otherwise in
respect of the Junior Priority Debt Obligations.
SECTION 3.03.    Actions upon Breach. Should any Junior Priority Representative
or any Junior Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral



--------------------------------------------------------------------------------



16

(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, any
Senior Representative or other Senior Secured Party (in its or their own name or
in the name of the Borrower or any other Grantor) or the Borrower may obtain
relief against such Junior Priority Representative or such Junior Priority Debt
Party by injunction, specific performance or other appropriate equitable relief.
Each Junior Priority Representative, on behalf of itself and each Junior
Priority Debt Party under its Junior Priority Facility, hereby (i) agrees that
the Senior Secured Parties’ damages from the actions of the Junior Priority
Representatives or any Junior Priority Debt Party may at that time be difficult
to ascertain and may be irreparable and waives any defense that the Borrower or
any other Grantor or the Senior Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Senior Representative or any other Senior Secured Party.
ARTICLE IV

Payments
SECTION 4.01.    Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Junior Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Junior Priority Representative to the
Junior Priority Debt Obligations in such order as specified in the relevant
Junior Priority Debt Documents.
SECTION 4.02.    Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Junior Priority Representative or any Junior Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral shall be segregated and held in trust for the benefit
of and forthwith paid over to the Designated Senior Representative for the
benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Junior Priority Representatives or
any such Junior Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.



--------------------------------------------------------------------------------



17

ARTICLE V

Other Agreements
SECTION 5.01.    Releases. (a) Each Junior Priority Representative, for itself
and on behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, agrees that, in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any Subsidiary) (i) in connection with the exercise of
remedies in respect of Collateral or (ii) if not in connection with the exercise
of remedies in respect of Collateral, so long as an Event of Default (as defined
in and under any Junior Lien Debt Document) has not occurred and is continuing,
Liens granted to the Junior Priority Representatives and the Junior Priority
Debt Parties upon such Shared Collateral to secure Junior Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure Senior Obligations. Upon delivery
to a Junior Priority Representative of an Officer’s Certificate stating that any
such termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Junior Priority Debt Parties and the Junior
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by the Borrower or any other Grantor, such Junior Priority
Representative will promptly execute, deliver or acknowledge, at the Borrower’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Junior Priority Representative, for itself
and on behalf of the Junior Priority Debt Parties under its Junior Priority Debt
Facility, to release the Liens on the Junior Priority Collateral as set forth in
the relevant Junior Priority Debt Documents.
(b)    Each Junior Priority Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Junior Priority
Representative or such Junior Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.
(c)    Unless and until the Discharge of Senior Obligations has occurred, each
Junior Priority Representative, for itself and on behalf of each Junior Priority
Debt Party under its Junior Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document, of proceeds of



--------------------------------------------------------------------------------



18

Shared Collateral to the repayment of Senior Obligations pursuant to the Senior
Debt Documents, provided that nothing in this Section 5.01(c) shall be construed
to prevent or impair the rights of the Junior Priority Representatives or the
Junior Priority Debt Parties to receive proceeds in connection with the Junior
Priority Debt Obligations not otherwise in contravention of this Agreement.
(d)    Notwithstanding anything to the contrary in any Junior Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Junior Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Shared Collateral, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to register ownership of any item of Shared Collateral in
the name of or make an assignment of ownership of any Shared Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust for multiple parties under
applicable law) or (vi) obtain the agreement of a bailee or other third party to
hold any item of Shared Collateral for the benefit of or subject to the control
of or, in respect of any item of Shared Collateral, to follow the instructions
of, in any case, both the Designated Senior Representative and any Junior
Priority Representative or Junior Priority Debt Party, such Grantor may, until
the applicable Discharge of Senior Obligations has occurred, comply with such
requirement under the Junior Priority Collateral Document as it relates to such
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the Designated Senior Representative.
SECTION 5.02.    Amendments to Junior Priority Collateral Documents. (a) Except
to the extent not prohibited by any Senior Debt Document, no Junior Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Junior Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Borrower agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Junior Priority Collateral Documents
and (ii) any new Junior Priority Collateral Documents promptly after
effectiveness thereof. Each Junior Priority Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, agrees that each Junior Priority Collateral Document under its Junior
Priority Debt Facility (other than any account control or similar agreement with
third parties) shall include the following language (or language to similar
effect reasonably approved by the Designated Senior Representative):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security



--------------------------------------------------------------------------------



19

interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to JPMorgan Chase Bank, N.A., as administrative agent,
pursuant to or in connection with the Credit Agreement dated as of April [ ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time), among CoStar Group, Inc., a Delaware corporation (the “Borrower”), CoStar
Realty Information, Inc., a Delaware corporation (the “Co-Borrower”), the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent,
and (ii) the exercise of any right or remedy by the [Junior Priority
Representative] hereunder is subject to the limitations and provisions of the
Junior Intercreditor Agreement dated as of [ ], 20[ ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Junior Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as the Senior Collateral Agent,
the Borrower, the Co-Borrower and the subsidiaries of the Borrower party
thereto. In the event of any conflict between the terms of the Junior
Intercreditor Agreement and the terms of this Agreement, the terms of the Junior
Intercreditor Agreement shall govern.”
(b)    In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the Senior Collateral Documents for the purpose of adding to or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Senior Representatives, the Senior Secured Parties, the Borrower or any other
Grantor thereunder (including the release of any Liens in Senior Collateral) in
a manner that is applicable to all Senior Facilities, then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
comparable Junior Priority Collateral Document without the consent of any Junior
Priority Representative or any Junior Priority Debt Party and without any action
by any Junior Priority Representative, the Borrower or any other Grantor;
provided, however, that written notice of such amendment, waiver or consent
shall have been given to each Junior Priority Representative within 10 Business
Days after the effectiveness of such amendment, waiver or consent; provided,
further, that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any
Junior Priority Collateral Documents as set forth in this Section 5.02(b).
SECTION 5.03.    Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Junior Priority Representatives and the Junior
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower or any other Grantor in accordance with the terms of the
Junior Priority Debt Documents and applicable law so long as such exercise of
rights and remedies is not inconsistent with the provisions of this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Junior Priority
Representative or any Junior Priority Debt Party of the scheduled payments of
principal, premium, interest, fees and



--------------------------------------------------------------------------------



20

other amounts due under the Junior Priority Debt Documents so long as such
receipt is not the direct or indirect result of the exercise by a Junior
Priority Representative or any Junior Priority Debt Party of rights or remedies
as a secured creditor in respect of Shared Collateral. In the event any Junior
Priority Representative or any Junior Priority Debt Party becomes a judgment
lien creditor in respect of Shared Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Junior Priority Debt
Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Junior
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.
SECTION 5.04.    Gratuitous Bailee for Perfection. (a) Each Senior
Representative acknowledges and agrees that if it shall at any time hold a Lien
securing any Senior Obligations on any Shared Collateral that can be perfected
by the possession or control of such Shared Collateral or of any account in
which such Shared Collateral is held, and if such Shared Collateral or any such
account is in fact in the possession or under the control of such Senior
Representative, or of agents or bailees of such person (such Shared Collateral
being referred to herein as the “Pledged or Controlled Collateral”), the
applicable Senior Representative shall also hold such Pledged or Controlled
Collateral as sub-agent or gratuitous bailee for the relevant Junior Priority
Representatives, in each case solely for the purpose of perfecting the Liens
granted under the relevant Junior Priority Collateral Documents and subject to
the terms and conditions of this Section 5.04.
(b)    Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Priority Collateral Documents did not exist. The rights
of the Junior Priority Representatives and the Junior Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.
(c)    The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Junior Priority Representatives or any Junior
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.04. The duties or responsibilities of the
Senior Representatives under this Section 5.04 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.04 as subagent and gratuitous bailee
for the relevant Junior Priority Representative for purposes of perfecting the
Lien held by such Junior Priority Representative.



--------------------------------------------------------------------------------



21

(d)    The Senior Representatives shall not have by reason of the Junior
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Junior Priority Representative or any
Junior Priority Debt Party, and each Junior Priority Representative, for itself
and on behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.04 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.
(e)    Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) deliver to the
Designated Junior Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to securities intermediaries and commodities intermediaries or (ii) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such person
as a result of its own wilful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Junior Priority Representative or any other Junior Priority Debt Party in
contravention of this Agreement.
(f)    None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.
SECTION 5.05.    When Discharge of Senior Obligations Deemed to Not Have
Occurred. If, at any time after the Discharge of Senior Obligations has
occurred, the Borrower or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the granting by the applicable Senior Representative of



--------------------------------------------------------------------------------



22

amendments, waivers and consents hereunder and the agent, representative or
trustee for the holders of such Senior Obligations shall be a Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Junior Priority Representative (including the Designated Junior Priority
Representative) shall promptly (a) enter into such documents and agreements (at
the sole expense of the Borrower), including amendments or supplements to this
Agreement, as the Borrower or such new Senior Representative shall reasonably
request in writing in order to provide the new Senior Representative the rights
of a Senior Representative contemplated hereby and (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Junior
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to securities
intermediaries and commodities intermediaries.
ARTICLE VI

Insolvency or Liquidation Proceedings.
SECTION 6.01.    Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale or use of
collateral or to consent (or not object) to the Borrower’s or other Grantor’s
obtaining financing under Section 363 or Section 364 of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law (“DIP Financing”), then each
Junior Priority Representative, for itself and on behalf of each Junior Priority
Debt Party under its Junior Priority Debt Facility, agrees that it will raise no
(a) objection to and will not otherwise contest such sale or use of collateral
or such DIP Financing and, except to the extent permitted by the proviso in
clause (ii) of Section 3.01(a) and Section 6.03, will not request adequate
protection or any other relief in connection therewith and, to the extent the
Liens securing any Senior Obligations are subordinated or pari passu with such
DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Junior Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement and (y) to any “carve-out” for professional and
United States Trustee fees agreed to by the Senior Representatives, (b)
objection to (and will not otherwise contest) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party, (c) objection to (and will not otherwise contest) any
lawful exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral, (d) objection to
(and will not otherwise contest) any other request for judicial relief made in
any court by any Senior Secured Party relating to the lawful enforcement of any
Lien on Senior Collateral or (e) objection to (and will not otherwise contest or
oppose and will be



--------------------------------------------------------------------------------



23

deemed to have consented to) any order relating to a sale or other disposition
of assets of any Grantor for which any Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Junior Priority
Debt Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Priority Debt
Obligations pursuant to this Agreement. Each Junior Priority Representative, for
itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, agrees that notice received two Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such financing shall be adequate notice.
SECTION 6.02.    Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Priority Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.
SECTION 6.03.    Adequate Protection. Each Junior Priority Representative, for
itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, agrees that none of them shall object, contest or
support any other person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar provision of any other Bankruptcy Law,
then each Junior Priority Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility (x) may seek
or request adequate protection in the form of a replacement Lien on such
additional collateral, which Lien is subordinated to the Liens securing the
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Junior Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (y) agrees that it will not seek or request, and will not
accept, adequate protection in any other form and (ii) in the event any Junior
Priority Representatives, for themselves and on behalf of the Junior Priority
Debt Parties under their Junior Priority Debt Facilities, seek or request
adequate protection and such adequate protection is



--------------------------------------------------------------------------------



24

granted in the form of additional collateral, then such Junior Priority
Representatives, for themselves and on behalf of each Junior Priority Debt Party
under their Junior Priority Debt Facilities, agree that each Senior
Representative shall also be granted a Senior Lien on such additional collateral
as security for the Senior Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Junior Priority Debt Obligations
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Secured Parties as adequate protection
on the same basis as the other Liens securing the Junior Priority Debt
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement.
SECTION 6.04.    Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Junior Priority Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
SECTION 6.05.    Separate Grants of Security and Separate Classifications. Each
Junior Priority Representative, for itself and on behalf of each Junior Priority
Debt Party under its Junior Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Junior Priority Collateral Documents constitute two separate and distinct grants
of Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Junior Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Junior Priority Debt Parties in respect of the Shared
Collateral constitute only a single class of claims (rather than separate
classes of senior and junior secured claims), then each Junior Priority
Representative, for itself and on behalf of each



--------------------------------------------------------------------------------



25

Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Shared Collateral (with the effect being that, to the extent that
the aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Priority Debt Parties), the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest (whether or not allowed or
allowable) before any distribution is made in respect of the Junior Priority
Debt Obligations, with each Junior Priority Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Junior Priority
Debt Parties.
SECTION 6.06.    No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Junior Priority Debt Party, including the seeking by any Junior
Priority Debt Party of adequate protection or the asserting by any Junior
Priority Debt Party of any of its rights and remedies under the Junior Priority
Debt Documents or otherwise.
SECTION 6.07.    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.
SECTION 6.08.    Other Matters. To the extent that any Junior Priority
Representative or any Junior Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Junior Priority Representative, on behalf of itself and each Junior Priority
Debt Party under its Junior Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of the Designated Senior
Representative, provided that if requested by the Designated Senior
Representative, such Junior Priority Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.



--------------------------------------------------------------------------------



26

SECTION 6.09.    506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Priority Representative, on behalf of itself and each
Junior Priority Debt Party under its Junior Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.
SECTION 6.10.    Reorganization Securities. Nothing in this Agreement prohibits
or limits the right of a Junior Priority Debt Party to receive and retain any
debt or equity securities that are issued by a reorganized debtor pursuant to a
plan of reorganization or similar dispositive restructuring plan in connection
with an Insolvency or Liquidation Proceeding, provided that any debt securities
received by a Junior Priority Debt Party on account of a Junior Priority Debt
Obligation will be paid over or otherwise transferred to the Senior Collateral
Agent for application in accordance with this Agreement. If, in any Insolvency
or Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Junior Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Junior Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
ARTICLE VII

Reliance; etc.
SECTION 7.01.    Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Junior Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the Closing Date by the Senior Secured Parties to
the Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Junior Priority Representative, on behalf of
itself and each Junior Priority Debt Party under its Junior Priority Debt
Facility, acknowledges that it and such Junior Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Junior Priority Debt Documents or this Agreement.



--------------------------------------------------------------------------------



27

SECTION 7.02.    No Warranties or Liability. Each Junior Priority
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Junior Priority Representatives and the Junior Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Junior Priority Representative or Junior Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any other Subsidiary (including the Junior
Priority Debt Documents), regardless of any knowledge thereof that they may have
or be charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Junior Priority Representatives
and the Junior Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Junior
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.
SECTION 7.03.    Obligations Unconditional. All rights, interests, agreements
and obligations of the Senior Representatives, the Senior Secured Parties, the
Junior Priority Representatives and the Junior Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any Senior Debt Document or any
Junior Priority Debt Document;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Junior Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Senior Debt Document or of the
terms of any Junior Priority Debt Document;
(c)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing



--------------------------------------------------------------------------------



28

or by course of conduct or otherwise, of all or any of the Senior Obligations or
Junior Priority Debt Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or
(e)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) any Grantor in respect of the Senior
Obligations or (ii) any Junior Priority Representative or Junior Priority Debt
Party in respect of this Agreement.
ARTICLE VIII

Miscellaneous
SECTION 8.01.    Conflicts. Subject to Section 8.18, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Junior Priority Debt Document, the provisions of
this Agreement shall govern.
SECTION 8.02.    Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Junior Priority Representatives or any Junior Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.03.    Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which



--------------------------------------------------------------------------------



29

given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.
(b)    This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Debt Facility); provided that any such amendment, supplement or waiver which by
the terms of this Agreement requires the Borrower’s or any other Grantor’s
consent or which increases the obligations or reduces the rights of the Borrower
or any other Grantor shall require the consent of the Borrower or such other
Grantor. Any such amendment, supplement or waiver shall be in writing and shall
be binding upon the Senior Secured Parties and the Junior Priority Debt Parties
and their respective successors and assigns.
(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Junior Priority Debt Obligations of the Debt Facility for
which such Representative is acting shall be subject to the terms hereof.
SECTION 8.04.    Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Junior Priority Representatives and the Junior Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Junior Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Junior Priority Representatives and the Junior
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Junior Priority Representative or any Junior Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Junior Priority Representatives and the Junior Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
SECTION 8.05.    Subrogation. Each Junior Priority Representative, on behalf of
itself and each Junior Priority Debt Party under its Junior Priority Debt



--------------------------------------------------------------------------------



30

Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
SECTION 8.06.    Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Priority Representative, on behalf of itself and each Junior
Priority Debt Party under its Junior Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
person primarily or secondarily liable therefor.
SECTION 8.07.     Additional Grantors. The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Junior Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.
SECTION 8.08.    Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to any Representative to take or permit any action
under any of the provisions of this Agreement or under any Collateral Document
(if such action is subject to the provisions hereof), the Borrower or such other
Grantor, as appropriate, shall furnish to such Representative a certificate of
an appropriate officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.
SECTION 8.09.    Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and the Junior
Priority Debt Documents, the Borrower or any other Loan Party may incur or issue
and sell Junior Priority Debt and Additional Senior Debt. Any such Junior
Priority Debt (the “Junior Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Junior Priority Collateral Documents for such Junior
Priority Class Debt, if and subject to the condition



--------------------------------------------------------------------------------



31

that the Representative of any such Junior Priority Class Debt (each, a “Junior
Priority Class Debt Representative”), acting on behalf of the holders of such
Junior Priority Class Debt (such Representative and holders in respect of any
Junior Priority Class Debt being referred to as the “Junior Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions (i)
through (v), as applicable, of the immediately succeeding paragraph. Any such
Additional Senior Debt (the “Senior Class Debt”, and the Senior Class Debt and
Junior Priority Class Debt, collectively, the “Class Debt”) may be secured by a
Senior Lien on Shared Collateral, in each case under and pursuant to the Senior
Collateral Documents, if and subject to the condition that the Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”, and the
Senior Class Debt Representatives and Junior Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Class Debt (such Representative and holders
in respect of any such Senior Class Debt being referred to as the “Senior Class
Debt Parties”, and the Senior Class Debt Parties and Junior Priority Class Debt
Parties, collectively, the “Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (v), as
applicable, of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:
(i)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex III (if such Representative
is a Junior Priority Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such Class
Debt Representative) pursuant to which it becomes a Representative hereunder,
and the Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;
(ii)    the Borrower shall have delivered to the Designated Senior
Representative an Officer’s Certificate stating that the conditions set forth in
this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Junior Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by an Authorized Officer of the Borrower;
(iii)    in the case of any Junior Priority Class Debt, all filings,
recordations and/or amendments or supplements to the Junior Priority Collateral
Documents necessary or desirable in the opinion of the Designated Junior
Priority Representative to confirm and perfect the second priority Liens
securing the relevant Junior Priority Debt Obligations relating to such Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordings have been taken in the reasonable judgment of the Designated Junior
Priority Representative), and all fees and taxes in connection therewith shall
have been



--------------------------------------------------------------------------------



32

paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Designated Senior Representative);
(iv)    in the case of any Senior Class Debt, all filings, recordations and/or
amendments or supplements to the Senior Collateral Documents necessary or
desirable in the opinion of the Designated Senior Representative to confirm and
perfect the Senior Liens securing the relevant Senior Obligations relating to
such Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Designated Senior Representative), and all fees and taxes in connection
therewith shall have been paid; and
(v)    the Junior Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide, in a manner reasonably
satisfactory to the Designated Senior Representative and the Designated Junior
Priority Representative, that each Class Debt Party with respect to such Class
Debt will be subject to and bound by the provisions of this Agreement in its
capacity as a holder of such Class Debt.
SECTION 8.10.    Consent to Jurisdiction; Waivers. Each Representative, on
behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Representative) at the address referred to in Section 8.11;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and



--------------------------------------------------------------------------------



33

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.
SECTION 8.11.    Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:
(i)    if to the Borrower or any other Grantor, to the Borrower, at its address
at: CoStar Group, Inc., 1331 L Street, NW, Washington, DC 20005, Attention of
“Treasurer”  (Fax No. 888-893-3504) (email: ccolligan@costar.com), with a copy
to jcoleman@costar.com (Fax. No. +1-202-346-6703) and bradecki@costar.com (Fax
No. 800-579-0477);
(ii)    if to the Initial Junior Priority Representative to it at [ ] Attention
of [ ], telecopy [ ];
(iii)    if to the original Senior Collateral Agent or the Administrative Agent,
to it at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South
Dearborn, Chicago, Illinois 60603-2300, Attention of April Yebd (Telephone No.
(312) 732-2628; Fax No. (312) 385-7096) (email: april.yebd@jpmchase.com or
jpm.agency.servicing.4@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
395 North Service Road, 3rd Floor, Melville, New York 11747, Attention of Alicia
Schreibstein (Fax No. (631) 755-5184) (email:
alicia.t.schreibstein@jpmorgan.com);
(iv)    if to any other Junior Priority Representative or Senior Representative,
to it at the address specified by it in the Joinder Agreement delivered by it
pursuant to Section 8.09.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.
SECTION 8.12.    Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, and each Junior Priority Representative, on behalf of itself and each
Junior Priority Debt Party under its Junior Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments



--------------------------------------------------------------------------------



34

(in recordable form, if requested) as the other parties hereto may reasonably
request to effectuate the terms of, and the Lien priorities contemplated by,
this Agreement.
SECTION 8.13.    GOVERNING LAW; WAIVER OF JURY TRIAL. (A) THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.
(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.13.
SECTION 8.14.    Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Collateral Agent, the Senior Representatives, the Senior
Secured Parties, the Junior Priority Representatives, the Junior Priority Debt
Parties, the Grantors party hereto and their respective successors and assigns.
SECTION 8.15.    Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.
SECTION 8.16.    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic transmission,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
SECTION 8.17.    Authorization. By its signature, each person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Junior Priority Representative
represents and warrants that this Agreement is binding upon the Initial Junior
Priority Debt Parties.
SECTION 8.18.    No Third Party Beneficiaries; Successors and Assigns. The Lien
priorities set forth in this Agreement and the rights and benefits



--------------------------------------------------------------------------------



35

hereunder in respect of such Lien priorities shall inure solely to the benefit
of the Senior Representatives, the Senior Secured Parties, the Junior Priority
Representatives and the Junior Priority Debt Parties, and their respective
permitted successors and assigns, and no other person (including the Grantors,
or any trustee, receiver, debtor in possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.
SECTION 8.19.    Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency or Liquidation
Proceeding. All references to the Grantors shall include each Grantor as debtor
and debtor-in-possession and any receiver or trustee for such Grantor (as the
case may be) in any Insolvency or Liquidation Proceeding.
SECTION 8.20.    Senior Collateral Agent. It is understood and agreed that the
Senior Collateral Agent is entering into this Agreement in (a) its capacities as
Administrative Agent and Collateral Agent under the Credit Agreement and the
provisions of Article VIII of the Credit Agreement applicable to it as
administrative agent thereunder shall also apply to it as Senior Collateral
Agent hereunder and (b) its capacity as Collateral Agent under the Pari Passu
Intercreditor Agreement (if applicable), and the provisions of Article IV of the
Pari Passu Intercreditor Agreement applicable to it as collateral agent
thereunder shall also apply to it as Senior Collateral Agent hereunder.
SECTION 8.21.    Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.02(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Junior Priority Debt Documents, or permit the Borrower or any
other Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Junior Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Borrower or
any other Grantor to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement or any
other Senior Debt Document or any Junior Priority Debt Document.
SECTION 8.22.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



36

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


JPMORGAN CHASE BANK, N.A., as Administrative Agent and Senior Collateral Agent,


by                    
Name:    
Title:    


by                    
Name:    
Title:    




COSTAR GROUP, INC.,


by                    
Name:    
Title:


COSTAR REALTY INFORMATION, INC.,


by                    
Name:    
Title:    




THE GRANTORS LISTED ON ANNEX I HERETO,


by                    
Name:    
Title:




[          ],
as Initial Additional Authorized Representative


by                    
Name:    
Title:





--------------------------------------------------------------------------------



ANNEX I


Grantors
[    ]



--------------------------------------------------------------------------------



ANNEX II
SUPPLEMENT NO. [ ] dated as of , to the JUNIOR LIEN INTERCREDITOR AGREEMENT
dated as of [         ], 20[  ] (the “Junior Lien Intercreditor Agreement”),
among CoStar Group, Inc., a Delaware corporation (the “Borrower”), CoStar Realty
Information, Inc., a Delaware corporation (the “Co-Borrower”), certain
subsidiaries of the Borrower (each a “Grantor”), JPMorgan Chase Bank, N.A., as
Senior Collateral Agent for the Senior Secured Parties under the Senior
Collateral Documents (in such capacity, the “Senior Collateral Agent”) and as
Designated Senior Representative [          ], as Initial Junior Priority
Representative, and the additional Representatives from time to time a party
thereto.
A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.
B. The Grantors have entered into the Junior Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Junior Priority Debt Documents, certain newly acquired or organized
Subsidiaries are required to enter into the Junior Lien Intercreditor Agreement.
Section 8.07 of the Junior Lien Intercreditor Agreement provides that such
Subsidiaries may become party to the Junior Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement, the Junior Priority
Debt Documents and Additional Senior Debt Documents.
Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:
SECTION 1. In accordance with Section 8.07 of the Junior Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Junior
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------



2
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Junior Lien Intercreditor Agreement.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.



--------------------------------------------------------------------------------



3
IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Lien Intercreditor Agreement as
of the day and year first above written.
[NAME OF NEW GRANTOR],


By___________________________
Name:    
Title:    




Acknowledged by:


JPMORGAN CHASE BANK, N.A., as Senior Representative,


By________________________________
Name:    
Title:    




By________________________________
Name:    
Title:    




[            ], as Designated Junior Priority Representative,


By________________________________
Name:    
Title:









--------------------------------------------------------------------------------



ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [     ], 20[ ] to the
JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Junior
Lien Intercreditor Agreement”), among CoStar Group, Inc., a Delaware corporation
(the “Borrower”), CoStar Realty Information, Inc., a Delaware corporation (the
“Co-Borrower”), certain subsidiaries of the Borrower (each a “Grantor”),
JPMorgan Chase Bank, N.A., as Senior Collateral Agent for the Senior Secured
Parties under the Senior Collateral Documents (in such capacity, the “Senior
Collateral Agent”) and as Designated Senior Representative [          ], as
Initial Junior Priority Representative, and the additional Representatives from
time to time a party thereto.
A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.
B. As a condition to the ability of the Borrower or other Loan Party to incur
Junior Priority Class Debt and to secure such Junior Priority Class Debt with
the Junior Priority Lien pursuant to the Junior Priority Collateral Documents,
the Junior Priority Class Representative in respect of such Junior Priority
Class Debt is required to become a Representative under, and such Junior
Priority Class Debt and the Junior Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Junior Lien
Intercreditor Agreement. Section 8.09 of the Junior Lien Intercreditor Agreement
provides that such Junior Priority Class Debt Representative may become a
Representative under, and such Junior Priority Class Debt and such Junior
Priority Class Debt Parties may become subject to and bound by, the Junior Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Junior
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Junior Lien Intercreditor Agreement. The undersigned
Junior Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Junior Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Junior Priority Class Debt and Junior
Priority Class Debt Parties become subject to and bound by, the Junior Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such



--------------------------------------------------------------------------------



2
Junior Priority Class Debt Parties, hereby agrees to all the terms and
provisions of the Junior Lien Intercreditor Agreement applicable to it as a
Junior Priority Representative and to the Junior Priority Class Debt Parties
that it represents as Junior Priority Debt Parties. Each reference to a
“Representative” or “Junior Priority Representative” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
Junior Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Junior Priority Debt Documents relating to such Junior
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Junior Priority Class Debt Parties in respect of such Junior
Priority Class Debt will be subject to and bound by the provisions of the Junior
Lien Intercreditor Agreement as Junior Priority Debt Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.
SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------



3
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.
IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.
 
[NAME OF NEW REPRESENTATIVE], as

 
[ ] for the holders of

 
[                                  ],

 
 
 
 
 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
Address for notices:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
attention of:
 
 
 
 
 
 
 
Telecopy:
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Designated Senior Representative,

 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------



4


Acknowledged by:


COSTAR GROUP, INC.,


by ________________________________
Name:
Title:


COSTAR REALTY INFORMATION, INC.,


by ________________________________
Name:
Title:




THE GRANTORS
LISTED ON SCHEDULE I HERETO,


by ________________________________
Name:
Title:





--------------------------------------------------------------------------------



Schedule I to the
Representative Supplement to the
Junior Lien Intercreditor Agreement




Grantors


[    ]



--------------------------------------------------------------------------------



ANNEX IV


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [     ], 20[ ] to the
JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Junior
Lien Intercreditor Agreement”), among CoStar Group, Inc., a Delaware corporation
(the “Borrower”), CoStar Realty Information, Inc., a Delaware corporation (the
“Co-Borrower”), certain subsidiaries of the Borrower (each a “Grantor”),
JPMorgan Chase Bank, N.A., as Senior Collateral Agent for the Senior Secured
Parties under the Senior Collateral Documents (in such capacity, the “Senior
Collateral Agent”) and as Designated Senior Representative, [          ], as
Initial Junior Priority Representative, and the additional Representatives from
time to time a party thereto.


A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.
B. As a condition to the ability of the Borrower or any other Loan Party to
incur Senior Class Debt after the date of the Junior Lien Intercreditor
Agreement and to secure such Senior Class Debt with the Senior Lien pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Junior Lien Intercreditor
Agreement. Section 8.09 of the Junior Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Junior Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Junior Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a



--------------------------------------------------------------------------------



2
Representative, and the New Representative, on behalf of itself and such Senior
Class Debt Parties, hereby agrees to all the terms and provisions of the Junior
Lien Intercreditor Agreement applicable to it as a Senior Representative and to
the Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative” or “Senior Representative” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
Junior Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Junior Lien Intercreditor Agreement as
Senior Secured Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.
SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------



3
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.
IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.
 
[NAME OF NEW REPRESENTATIVE], as
 
[ ] for the holders of
 
[                                  ],
 
 
 
 
 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
attention of:
 
 
 
 
 
 
 
Telecopy:
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Designated Senior Representative,
 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
by:
 
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------



4


Acknowledged by:


COSTAR GROUP, INC.,


by ________________________________
Name:
Title:


COSTAR REALTY INFORMATION, INC.,


by ________________________________
Name:
Title:


THE GRANTORS
LISTED ON SCHEDULE I HERETO,


by ________________________________
Name:
Title:





--------------------------------------------------------------------------------



Schedule I to the
Representative Supplement to the
Junior Lien Intercreditor Agreement




Grantors


[    ]





--------------------------------------------------------------------------------




EXHIBIT H
FORM OF INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, Illinois 60603-2300


Attention: April Yebd


Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
395 North Service Road, 3rd Floor
Melville, New York 11747


Attention: Alicia Schreibstein
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Costar Group, Inc., as Borrower, Costar Realty Information,
Inc., as Co-Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement. This notice
constitutes an Interest Election Request and the Borrower hereby gives you
notice, pursuant to Section 2.07 of the Credit Agreement, that it requests the
conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing and each resulting Borrowing:


1.    Borrowing to which this request applies:
Class/Series:__________________________         Principal
Amount:_____________________

_____________________
1    Specify Initial Term Borrowing, Extended Term Borrowing, Incremental Term
Borrowing, Refinancing Term Borrowing or Revolving Borrowing (including whether
such Revolving Borrowing constitutes an Extended Revolving Borrowing), and if
applicable, specify the Series.



--------------------------------------------------------------------------------






Type:2_______________________________
Interest Period:3_______________________
2.    Effective date of this election:4____________________
3.
Resulting Borrowing[s]5
Class/Series:6_____________________________
Principal Amount:7________________________
Type:8_______________________________
Interest Period:9__________________________



Very truly yours,


COSTAR GROUP, INC.
by
 
 
 
Name:
 
Title:

__________________________
2     Specify ABR Borrowing or Eurocurrency Borrowing.
3
In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.

4     Must be a Business Day.
5  
If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this Item 3 for each resulting
Borrowing. Each resulting Borrowing shall be in an aggregate amount that is an
integral multiple of, and not less than, the amount specified for a Borrowing of
such Type in Section 2.02(c) of the Credit Agreement.

6     To match the Class/Series of the Borrowing being converted/continued.
7
Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in Item 1 above.

8
Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing.

9 
Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months (or, to the extent made available by all Lenders
participating in the resulting Borrowing, 12 months). Cannot extend beyond the
applicable Maturity Date. If an Interest Period is not specified, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.






--------------------------------------------------------------------------------




EXHIBIT I


[FORM OF MORTGAGE]1 



--------------------------------------------------------------------------------

PREPARED BY
AND WHEN RECORDED MAIL TO:

[__________________________________]
CRAVATH, SWAINE & MOORE LLP
825 EIGHTH AVENUE
NEW YORK, NY 10019-7475
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT
From
[_____________]
To
JPMORGAN CHASE BANK, N.A.
________________________________________
Dated: ______________, 20[●]
Premises: 
________________________________________



--------------------------------------------------------------------------------































                                  


1 Note: this document will be formatted as a deed of trust where applicable.



--------------------------------------------------------------------------------




THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of ________________, 20[●] (this “Mortgage”), by [
_____________ ], a [ ________ ] corporation, having an office at [ _____________
] (the “Mortgagor”), to JPMORGAN CHASE BANK, N.A., a national association,
having an office at 383 Madison Avenue, New York, New York  10179 (the
“Mortgagee”) as Administrative Agent for the Secured Parties (as such terms are
defined below).
WITNESSETH THAT:
Reference is made to (i) the Credit Agreement dated as of April 1, 2014, (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc., (the “Co-Borrower”) [the subsidiaries of Borrower identified
therein,] the lenders from time to time party thereto (the “Lenders”),
including, inter alia, JPMorgan Chase Bank, N.A. as administrative agent (the
“Administrative Agent”) for the Lenders, swingline lender (the “Swingline
Lender”) and issuing bank (the “Issuing Bank”) with respect to any letters of
credit (the “Letters of Credit”) issued pursuant to the terms of the Credit
Agreement and (ii) the Guarantee and Collateral Agreement dated as of April 1,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) among Borrower, Co-Borrower, the
subsidiaries of Borrower identified therein and JPMorgan Chase Bank, N.A.
Capitalized terms used but not defined herein have the meanings given to them in
the Credit Agreement and the Guarantee and Collateral Agreement.
In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”) to the Borrower,
(ii) the Swingline Lender has agreed to make swingline loans (the “Swingline
Loans”, together with Term Loans and Revolving Loans, the “Loans”) to the
Borrower and (iii) the Issuing Bank has issued or agreed to issue from time to
time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, Borrower may borrow, prepay and reborrow
Revolving Loans.
Mortgagor [is a wholly owned Subsidiary of the Borrower and] will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank. In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower and Co-Borrower under the
Credit Agreement pursuant to the terms of the Collateral Agreement.



--------------------------------------------------------------------------------




As used in this Mortgage, the term “Obligations” shall mean the unpaid principal
of and interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of the Borrower to the Administrative
Agent or to any Lender (or, in the case of Hedging Agreements and Cash
Management Obligations, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any agreement governing Cash Management Obligations or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Issuing Lender, (d) each counterparty to
any Hedging Agreement with a Loan Party the obligations under which constitute
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing.
Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.
Granting Clauses
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all of
Mortgagor’s right, title and interest in all the following described property
(the “Mortgaged Property”) whether now owned or held or hereafter acquired:
(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other



--------------------------------------------------------------------------------




easements, rights, privileges, interests, hereditaments and appurtenances
thereunto belonging or in any way appertaining and all of the estate, right,
title, interest, claim or demand whatsoever of Mortgagor therein and in the
streets and ways adjacent thereto, either in law or in equity, in possession or
expectancy, now or hereafter acquired (the “Premises”);
(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);
(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);
(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing,



--------------------------------------------------------------------------------




architectural and other similar contracts concerning the design, construction,
management, operation, occupancy and/or use of the Premises and Improvements,
all architectural drawings, plans, specifications, soil tests, feasibility
studies, appraisals, environmental studies, engineering reports and similar
materials relating to any portion of or all of the Premises and Improvements,
and all payment and performance bonds or warranties or guarantees relating to
the Premises or the Improvements, all to the extent assignable (the “Permits,
Plans and Warranties”);
(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and
(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.



--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Encumbrances (as defined in the Credit Agreement) and to
satisfaction and release as provided in Section 3.04.



--------------------------------------------------------------------------------




ARTICLE I
Representations, Warranties and Covenants of Mortgagor
Mortgagor agrees, covenants, represents and/or warrants as follows:
SECTION 1.01.    Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to Permitted Encumbrances.
(b)    The execution and delivery of this Mortgage is within Mortgagor's
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Mortgage has been duly executed and delivered
by Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(c)    The execution, delivery and recordation of this Mortgage (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Mortgage, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Mortgagor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon Mortgagor or its
assets, or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.
(d)    This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Mortgage, when duly recorded in the public
records identified in the Perfection Certificate will create a valid, perfected
and enforceable lien upon and security interest in all of the Mortgaged
Property.
(e)    Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights until the Obligations are fully paid and performed.
SECTION 1.02.    Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents.



--------------------------------------------------------------------------------




SECTION 1.03.    Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.
(b)    In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly (i) notify Mortgagee of such event,
(ii) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (iii) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.
SECTION 1.04.    Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.
SECTION 1.05.    Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Schedule IV of the Guarantee and Collateral Agreement and
shall purchase such additional insurance as may be required from time to time
pursuant to the Credit Agreement. Federal Emergency Management Agency Standard
Flood Hazard Determination Forms will be purchased by Mortgagor for each
Mortgaged Property on which Improvements are located. If any portion of
Improvements constituting part of the Mortgaged Property is located in an area
identified as a special flood hazard area by Federal Emergency Management Agency
or other applicable agency, Mortgagor will purchase flood insurance in an amount
satisfactory to Mortgagee, but in no event less than the maximum limit of
coverage available under the National Flood Insurance Act of 1968, as amended.
SECTION 1.06.    Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any



--------------------------------------------------------------------------------




similar proceeding in accordance with, and to the extent required by, the Credit
Agreement. Any Net Cash Proceeds received by or on behalf of the Mortgagor in
respect of any such casualty, damage or taking shall constitute trust funds held
by the Mortgagor for the benefit of the Secured Parties to be applied to repair,
restore or replace the Mortgaged Property or, if a prepayment event shall occur
with respect to any such Net Cash Proceeds, to be applied in accordance with
Section 2.11 of the Credit Agreement.
SECTION 1.07.    Assignment of Leases and Rents. (a) Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations. Mortgagor has not assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.
(b)    All Leases shall be subordinate to the lien of this Mortgage. Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.
(c)    Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor's name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.
(d)    So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant's successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents



--------------------------------------------------------------------------------




so paid to Mortgagee. Each tenant or any of such tenant's successors in interest
from whom Mortgagee or any officer, agent, attorney or employee of Mortgagee
shall have collected any Rents, shall be authorized to pay Rents to Mortgagor
only after such tenant or any of their successors in interest shall have
received written notice from Mortgagee that the Event of Default is no longer
continuing, unless and until a further notice of an Event of Default is given by
Mortgagee to such tenant or any of its successors in interest.
(e)    Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.
(f)    So long as an Event of Default shall have occurred and be continuing,
Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.
SECTION 1.08.    Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Mortgaged Property, or be divested of its title to the
Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation), or
engage in any common, cooperative, joint, time-sharing or other congregate
ownership of all or part thereof, except in each case in accordance with and to
the extent permitted by the Credit Agreement; provided, that Mortgagor may, in
the ordinary course of business and in accordance with reasonable commercial
standards, enter into easement or covenant agreements that relate to and/or
benefit the operation of the Mortgaged Property and that do not materially and
adversely affect the value, use or operation of the Mortgaged Property. If any
of the foregoing transfers or encumbrances results in a Prepayment Event, any
Net Proceeds received by or on behalf of the Mortgagor in respect thereof shall
constitute trust funds to be held by the Mortgagor for the benefit of the
Secured Parties and applied in accordance with Section 2.11 of the Credit
Agreement.
SECTION 1.09.    Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a "Security Agreement" within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this



--------------------------------------------------------------------------------




Mortgage, Mortgagor has filed or will file UCC financing statements, and will
file continuation statements prior to the lapse thereof, at the appropriate
offices in the jurisdiction of formation of the Mortgagor to perfect the
security interest granted by this Mortgage in all the Mortgaged Property that is
not real property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.
SECTION 1.10.    Filing and Recording. Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Mortgagor will pay all filing, registration
and recording fees, all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges, and all reasonable expenses incidental to or arising out of or in
connection with the execution, delivery and recording of this Mortgage, UCC
continuation statements any mortgage supplemental hereto, any security
instrument with respect to the Personal Property, Permits, Plans and Warranties
and Proceeds or any instrument of further assurance.
SECTION 1.11.    Further Assurances. Upon demand by Mortgagee, Mortgagor will,
at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.



--------------------------------------------------------------------------------




SECTION 1.12.    Additions to Mortgaged Property. All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.
SECTION 1.13.    No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.
SECTION 1.14.    Fixture Filing. (a) Certain portions of the Mortgaged Property
are or will become "fixtures" (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.
(b)    The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is [_____].



--------------------------------------------------------------------------------




ARTICLE II

Defaults and Remedies
SECTION 2.01.    Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.
SECTION 2.02.    Demand for Payment. If an Event of Default shall occur and be
continuing beyond any applicable notice and cure period, then, upon written
demand of Mortgagee, Mortgagor will pay to Mortgagee all amounts due hereunder
and under the Credit Agreement and the Guarantee and Collateral Agreement and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys' fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.
SECTION 2.03.    Rights To Take Possession, Operate and Apply Revenues. (a) If
an Event of Default shall occur and be continuing beyond any applicable notice
and cure period, Mortgagor shall, upon demand of Mortgagee, forthwith surrender
to Mortgagee actual possession of the Mortgaged Property and, if and to the
extent not prohibited by applicable law, Mortgagee itself, or by such officers
or agents as it may appoint, may then enter and take possession of all the
Mortgaged Property without the appointment of a receiver or an application
therefor, exclude Mortgagor and its agents and employees wholly therefrom, and
have access to the books, papers and accounts of Mortgagor.
(b)    If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee's attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.13(c) of the Credit Agreement (the "Interest Rate"); and
all such expenses and compensation shall, until paid, be secured by this
Mortgage.
(c)    Upon every such entry or taking of possession and for so long as an Event
of Default shall have occurred and be continuing beyond any applicable notice
and cure period, Mortgagee may, to the extent not prohibited by applicable law,
hold, store, use, operate, manage and control the Mortgaged Property, conduct
the business thereof and,



--------------------------------------------------------------------------------




from time to time, (i) make all necessary and proper maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon, (ii) purchase or otherwise acquire additional fixtures, personalty and
other property necessary for the continued use and operation of the Mortgaged
Property, (iii) insure or keep the Mortgaged Property insured in the same manner
required by the terms of the Credit Agreement, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in its own name or otherwise with respect to the
same, or (v) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. For so long as an Event of
Default shall have occurred and be continuing beyond any applicable notice and
cure period, Mortgagee may collect and receive all the Rents, issues, profits
and revenues from the Mortgaged Property, including those past due as well as
those accruing thereafter, and, after deducting (i) all expenses of taking,
holding, managing and operating the Mortgaged Property (including compensation
for the services of all persons employed for such purposes), (ii) the costs of
all such maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions, (iii) the costs of insurance,
(iv) such taxes, assessments and other similar charges as Mortgagee may at its
option pay, (v) other proper charges upon the Mortgaged Property or any part
thereof and (vi) the compensation, expenses and disbursements of the attorneys
and agents of Mortgagee, Mortgagee shall apply the remainder of the moneys and
proceeds so received first to the payment of the Mortgagee for the satisfaction
of the Obligations, and second, if there is any surplus, to Mortgagor, subject
to the entitlement of others thereto under applicable law.
(d)    Whenever, before any sale of the Mortgaged Property under Section 2.06,
all Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.
SECTION 2.04.    Right To Cure Mortgagor's Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation



--------------------------------------------------------------------------------




to so perform or observe and without thereby becoming liable to Mortgagor, to
any person in possession holding under Mortgagor or to any other person.
SECTION 2.05.    Right to a Receiver. If an Event of Default shall occur and be
continuing beyond any applicable notice and cure period, Mortgagee, upon
application to a court of competent jurisdiction, shall be entitled as a matter
of right to the appointment of a receiver to take possession of and to operate
the Mortgaged Property and to collect and apply the Rents. The receiver shall
have all of the rights and powers permitted under the laws of the state wherein
the Mortgaged Property is located. Mortgagor shall pay to Mortgagee upon demand
all reasonable expenses, including receiver's fees, reasonable attorney's fees
and disbursements, costs and agent's compensation incurred pursuant to the
provisions of this Section 2.05; and all such expenses shall be secured by this
Mortgage and shall be, without demand, immediately repaid by Mortgagor to
Mortgagee with interest thereon at the Interest Rate.
SECTION 2.06.    Foreclosure and Sale. (a) If an Event of Default shall occur
and be continuing beyond any applicable notice and cure period, Mortgagee may
elect to sell the Mortgaged Property or any part of the Mortgaged Property by
exercise of the power of foreclosure or of sale granted to Mortgagee by
applicable law or this Mortgage. In such case, Mortgagee may commence a civil
action to foreclose this Mortgage, or it may proceed and sell the Mortgaged
Property to satisfy any Obligation. Mortgagee or an officer appointed by a
judgment of foreclosure to sell the Mortgaged Property, may sell all or such
parts of the Mortgaged Property as may be chosen by Mortgagee at the time and
place of sale fixed by it in a notice of sale, either as a whole or in separate
lots, parcels or items as Mortgagee shall deem expedient, and in such order as
it may determine, at public auction to the highest bidder. Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale. Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. Any
person, including Mortgagor or Mortgagee or any designee or affiliate thereof,
may purchase at such sale.
(b)    The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.
(c)    Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder



--------------------------------------------------------------------------------




until the Obligations have been satisfied, or the entirety of the Mortgaged
Property has been sold.
(d)    If an Event of Default shall occur and be continuing beyond any
applicable notice and cure period, Mortgagee may instead of, or in addition to,
exercising the rights described in Section 2.06(a) above and either with or
without entry or taking possession as herein permitted, proceed by a suit or
suits in law or in equity or by any other appropriate proceeding or remedy
(i) to specifically enforce payment of some or all of the Obligations, or the
performance of any term, covenant, condition or agreement of this Mortgage or
any other Loan Document or any other right, or (ii) to pursue any other remedy
available to Mortgagee, all as Mortgagee shall determine most effectual for such
purposes.
SECTION 2.07.    Other Remedies. (a) In case an Event of Default shall occur and
be continuing beyond any applicable notice and cure period, Mortgagee may also
exercise, to the extent not prohibited by law, any or all of the remedies
available to a secured party under the UCC.
(b)    In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.
SECTION 2.08.    Application of Sale Proceeds and Rents. At such intervals as
may be agreed upon by the Mortgagor and the Administrative Agent, or, if an
Event of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent shall apply all
Proceeds held in the Collateral Account in payment of such Mortgagor’s
Obligations, first, to all fees and reasonable costs and expenses incurred by
Administrative Agent or any other Secured Party with respect to the Credit
Agreement, the other Loan Documents or the Collateral; second, to all fees due
and owing to Administrative Agent or any other Secured Party; third, to accrued
and unpaid interest on the Loan Document Obligations; fourth, to the principal
amounts of the Loan Document Obligations outstanding; and fifth, to any other
Loan Document Obligations owing to the Administrative Agent or any other Secured
Party. Any balance of such Proceeds remaining after such Mortgagor’s Obligations
(other than contingent indemnification obligations for which no pending claim is
outstanding) shall have been indefeasibly paid in full in cash, no Letters of
Credit shall be outstanding and the Commitments shall have terminated shall be
turned over to whomsoever may be lawfully entitled to receive the same.
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer



--------------------------------------------------------------------------------




making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Mortgaged Property so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Mortgagee or such officer or be answerable in any way for the
misapplication thereof.
SECTION 2.09.    Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee's election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.
SECTION 2.10.    Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Mortgagor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
Mortgagee, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
homestead exemption, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iii) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Obligations and
marshaling in the event of foreclosure of this Mortgage.
SECTION 2.11.    Discontinuance of Proceedings. In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.
SECTION 2.12.    Suits To Protect the Mortgaged Property. So long as an Event of
Default shall have occurred and be continuing beyond any applicable notice and
cure period, Mortgagee shall have power (a) to institute and maintain suits and
proceedings to prevent any impairment of the Mortgaged Property by any acts that
may be unlawful or in violation of this Mortgage, (b) to preserve or protect its
interest in the Mortgaged Property and in the Rents arising therefrom and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of or compliance with such enactment, rule or order
would impair the security or be prejudicial to the interest of Mortgagee
hereunder.



--------------------------------------------------------------------------------




SECTION 2.13.    Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.
SECTION 2.14.    Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, so long as an Event of Default
shall have occurred and be continuing beyond any applicable notice and cure
period, to the extent not prohibited by law, to remain in possession and control
of all parts of the Mortgaged Property now or hereafter granted under this
Mortgage to Mortgagee in accordance with the terms hereof and applicable law.
SECTION 2.15.    Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.
(b)    Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee's
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property,



--------------------------------------------------------------------------------




Mortgagee is hereby authorized and empowered to deal with any vendee or
transferee with reference to the Mortgaged Property secured hereby, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings.
SECTION 2.16.    Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.
SECTION 2.17.    Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.
ARTICLE III

Miscellaneous
SECTION 3.01.    Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
SECTION 3.02.    Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.
SECTION 3.03.    Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.
SECTION 3.04.    Satisfaction and Cancellation. (a) This Mortgage and all other
security interests granted hereby shall terminate when all the Loan Document
Obligations have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the exposure under the Letters of
Credit



--------------------------------------------------------------------------------




has been reduced to zero and the Issuing Lender has no further obligations to
issue Letters of Credit under the Credit Agreement.
(b)    Mortgagor shall automatically be released from its obligations hereunder
and the Security Interest in the Mortgaged Property of Mortgagor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which Mortgagor ceases to be a Subsidiary of the
Borrower; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
(c)    Upon any sale or other transfer by Mortgagor of the Mortgaged Property
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted pursuant to
Section 10.02 of the Credit Agreement, the security interest in the Mortgaged
Property shall be automatically released.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Administrative Agent shall execute and deliver to Mortgagor, at
Mortgagor’s expense, all documents that Mortgagor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.
SECTION 3.05.    Definitions. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.
SECTION 3.06.    Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any



--------------------------------------------------------------------------------




failure, neglect or omission on the part of Mortgagee to realize upon or protect
any Obligation or indebtedness hereby secured or any collateral security
therefor including the Other Mortgages and other Security Documents. The lien
hereof shall not in any manner be impaired or affected by any release (except as
to the property released), sale, pledge, surrender, compromise, settlement,
renewal, extension, indulgence, alteration, changing, modification or
disposition of any of the Obligations secured or of any of the collateral
security therefor, including the Other Mortgages and other Security Documents or
of any guarantee thereof, and Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages and other Security Documents without first
exercising or enforcing any of its rights and remedies hereunder. Such exercise
of Mortgagee's rights and remedies under any or all of the Other Mortgages and
other Security Documents shall not in any manner impair the indebtedness hereby
secured or the lien of this Mortgage and any exercise of the rights or remedies
of Mortgagee hereunder shall not impair the lien of any of the Other Mortgages
and other Security Documents or any of Mortgagee's rights and remedies
thereunder. Mortgagor specifically consents and agrees that Mortgagee may
exercise its rights and remedies hereunder and under the Other Mortgages and
other Security Documents separately or concurrently and in any order that it may
deem appropriate and waives any rights of subrogation.
SECTION 3.07.    No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.
ARTICLE IV
Particular Provisions
This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:
SECTION 4.01.    Applicable Law; Certain Particular Provisions. This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located.
SECTION 4.02.    Local Law Provisions. [TO BE PROVIDED]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.
[ _____________ ]., a [ _____________ ] corporation
 
by:
 
 
 
Name:
 
 
Title:




--------------------------------------------------------------------------------




State of _____________
County of ___________
On this ____ day of _______________, 20[●] before me the undersigned notary
public, personally appeared _____________________________________, proved to me
through satisfactory evidence of identification, which were
___________________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.
_______________________________[official signature and seal of notary]
My Commission Expired:







--------------------------------------------------------------------------------




EXHIBIT A


Legal Description









--------------------------------------------------------------------------------




EXHIBIT J
[FORM OF] PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement or the Collateral Agreement referred to therein, as applicable.
The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:
SECTION 1. Legal Names. %2.Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document, and (ii) each other legal name such Loan Party has had in the
past five years, together with the date of the relevant name change.
(a)    Except as set forth on Schedule 1, no Loan Party has changed its identity
or corporate structure or entered into a similar reorganization in any way
within the past five years. Changes in identity or corporate structure include
mergers, consolidations, acquisitions of the Equity Interests in or acquisitions
of all or substantially all of the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of) a Person with a value in excess of $5,000,000, other acquisitions of
material assets with a value in excess of $5,000,000 outside the ordinary course
of business or any change in the form, nature or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedule 1 sets forth the information required by Sections 1(a)(i) and 2(a)(i)
of this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
SECTION 2.    Jurisdictions and Locations. %2. Set forth on Schedule 2A is
(i) the jurisdiction of organization and the form of organization of each Loan
Party, (ii) the organizational identification number, if any, assigned to such
Loan Party by such jurisdiction and the federal taxpayer identification number,
if any, of such Loan Party and (iii) the address (including, in the case of each
Loan Party that is a Domestic Subsidiary, the county) of the chief executive
office of such Loan Party or the registered office of such Loan Party, if
applicable.
(a)    Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts Receivable, and (ii) all locations where such Loan Party maintains any
Collateral with a fair market value of more than $5,000,000 not otherwise
identified on Schedule 2A or 2B.



--------------------------------------------------------------------------------




2
SECTION 3.    Unusual Transactions. Except as set forth on Schedule 3,
substantially all Accounts have been originated by the Loan Parties and
substantially all Inventory has been acquired by the Loan Parties in the
ordinary course of business.
SECTION 4.    File Search Reports. File search reports have been obtained from
the Uniform Commercial Code (“UCC”) filing office relating to each location of
each Loan Party identified on Schedule 2A.
SECTION 5.    UCC Filings. UCC financing statements have been prepared for
filing by counsel to the Administrative Agent in the proper UCC filing office in
the jurisdiction in which each Loan Party is located (or, in the case of each
Foreign Subsidiary that is a Loan Party, in Washington, D.C.). Set forth on
Schedule 5 is a complete and correct list of each such filing and the UCC filing
office in which such filing is to be made.
SECTION 6.    Stock Ownership and other Equity Interests. Set forth on Schedule
6 is a complete and correct list, for each Loan Party, of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other Equity Interests owned, beneficially or of record, by such
Loan Party, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Equity Interests.
SECTION 7.    Debt Instruments. Set forth on Schedule 7 is a complete and
correct list, for each Loan Party, of all promissory notes and other evidence of
Indebtedness (other than intercompany Indebtedness) in excess of $5,000,000 held
by such Loan Party that are required to be pledged under the Credit Agreement
and the Security Documents, specifying the creditor and debtor thereunder and
the type and outstanding principal amount thereof.
SECTION 8.    [Reserved]
SECTION 9.    Mortgaged Property. Set forth on Schedule 9 is a complete and
correct list, with respect to each Mortgaged Property, of (a) the exact name of
the Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause (a)
above, the exact name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the Administrative Agent to obtain a perfected security interest
therein and (d) an estimate of the fair market value apportioned to such
property (and in the case of leased real property, the monthly rent).



--------------------------------------------------------------------------------




3
SECTION 10.    Intellectual Property. Set forth on Schedule 10 is a complete and
correct list of each Loan Party’s (i) registered U.S. Copyrights, and exclusive
Copyright Licenses covering registered U.S. Copyrights under which any Loan
Party is a licensee,
(ii) U.S. Patents and Patent applications and (iii) U.S. registered Trademarks
and Trademark applications, in each case specifying the name of the registered
owner, title, registration or application number, and, in the case of Copyright
Licenses, the licensee and licensor.
SECTION 11.    Commercial Tort Claims. Set forth on Schedule 11 is a complete
and correct list of commercial tort claims in excess of $5,000,000 held by any
Loan Party, including a brief description thereof.
SECTION 12.    Letter of Credit Rights. Set forth on Schedule 12 is a complete
and correct list of all letters of credit with a face value in excess of
$5,000,000 issued in favor of any Loan Party as the beneficiary thereunder,
other than any such letters of credit that constitute “Supporting Obligations”
within the meaning of the UCC.
[Signature page follows]







--------------------------------------------------------------------------------




4
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ] day of [     ], 2014.
COSTAR GROUP, INC.,
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------




Schedule 1
Legal Names
Loan Party’s Exact Legal Name
Other Legal Names in past 5 years
(including date of change)
 
 



Mergers and Consolidations:
Transaction Type
Transaction Date
Constituent Parties and State of Incorporation
Surviving / Resulting Entity
 
 
 
 







Acquisitions:
Transaction Type
Transaction Date
Purchaser
Acquired Company/Assets
 
 
 
 



Changes in Form of Organization / Jurisdiction of Incorporation or Formation:


Others:





--------------------------------------------------------------------------------




Schedule 2A
Jurisdictions and Locations
Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if any)
Chief Executive Office or Registered Office Address
(including county)
 
 
 
 
 
 












--------------------------------------------------------------------------------




Schedule 2B
Other Addresses
Loan Party
Locations where Books or Records Relating to Accounts Receivable are Maintained
(including county)
Other Locations where a Place of Business or any Collateral is Maintained
(including county)
 
 
 






--------------------------------------------------------------------------------






Schedule 3
Unusual Transactions
Date
Acquiree
State of Incorporation
Type of Transaction
Purchase Price
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule 5
UCC Filings
Loan Party
UCC Filing Office
 
 






--------------------------------------------------------------------------------




Schedule 6
Equity Interests
Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 7
Debt Instruments





--------------------------------------------------------------------------------




Schedule 8
[Reserved]



--------------------------------------------------------------------------------




Schedule 9
Mortgaged Property



--------------------------------------------------------------------------------




Schedule 10
Intellectual Property
I.
    Copyrights

II.
    Copyright Licenses

III.
    Patents

IV.
    Patent Applications

V.
    Trademarks

VI.
    Trademark Applications




--------------------------------------------------------------------------------






CoStar Copyrights



--------------------------------------------------------------------------------




CoStar Patents/Patent Applications







--------------------------------------------------------------------------------




CoStar Trademarks/Trademark Applications



--------------------------------------------------------------------------------




Schedule 11
Commercial Tort Claims
 



--------------------------------------------------------------------------------




Schedule 12
Letters of Credit





--------------------------------------------------------------------------------




EXHIBIT K
SOLVENCY CERTIFICATE
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:    
I, the undersigned, the [Chief Financial Officer] of CoStar Group, Inc. a
Delaware Corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:    
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(l) of the Credit Agreement, dated as of [●], 2014,
among the Borrower, CoStar Realty Information, Inc., a Delaware corporation, as
Co-Borrower, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.


(b)    “Present Fair Salable Value”
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Restricted Subsidiaries taken as a whole are sold on a going
concern basis with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.


(c)    “Stated Liabilities”
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Credit Agreement, the making of the Loans





--------------------------------------------------------------------------------




2


thereunder and the use of proceeds thereof on the date hereof), determined in
accordance with GAAP consistently applied.


(d)    “Identified Contingent Liabilities”
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Restricted Subsidiaries
taken as a whole after giving effect to the Transactions (including the
execution and delivery of the Credit Agreement, the making of the Loans
thereunder and the use of proceeds thereof on the date hereof) (including all
fees and expenses related thereto but exclusive of such contingent liabilities
to the extent reflected in Stated Liabilities), as identified and explained in
terms of their nature and estimated magnitude by responsible officers of the
Borrower.


(e)
“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature”

The Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of the Credit
Agreement, the making of the Loans thereunder and the use of proceeds thereof on
the date hereof) have sufficient assets and cash flow to pay their respective
Stated Liabilities and Identified Contingent Liabilities as those liabilities
mature or (in the case of contingent liabilities) otherwise become payable.


(f)    “Do not have Unreasonably Small Capital”
The Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of the Credit
Agreement, the making of the Loans thereunder and the use of proceeds thereof on
the date hereof) have sufficient capital to ensure that it is a going concern.


3.    For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.


(a)
I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 3.04(a) and (b) of the Credit Agreement.

(b)
I have knowledge of and have reviewed to my satisfaction the Credit Agreement.

(c)
As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.




--------------------------------------------------------------------------------




3
4.    Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans thereunder and the use of proceeds thereof on the date hereof), it is my
opinion that (i) each of the Fair Value and the Present Fair Salable Value of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole
exceed their Stated Liabilities and Identified Contingent Liabilities; (ii) the
Borrower and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iii) the Borrower and its Restricted
Subsidiaries taken as a whole can pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.


[Signature page to follow]



--------------------------------------------------------------------------------




4


IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its [Chief Financial Officer] this ___ day of ___________, 2014.




COSTAR GROUP, INC.
By: ____________________________
Name:    [•]:
Title: [Chief Financial Officer]





--------------------------------------------------------------------------------




EXHIBIT L-1
[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which any
payment is to be made to the undersigned, or in either of the two calendar years
preceding any such payment.


[NAME OF LENDER],

by
    _____________________________    
Name:
Title:


Date: ________ __, 20[ ]









--------------------------------------------------------------------------------




EXHIBIT L-2
[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS Form
W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.
[NAME OF LENDER],
by
_____________________________    
Name:                 Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------




EXHIBIT L-3


[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which any payment is to be made to the undersigned, or in either of the
two calendar years preceding any such payment.


[NAME OF LENDER],

by
    _____________________________    
Name:
Title:


Date: ________ __, 20[ ]









--------------------------------------------------------------------------------




EXHIBIT L-4
[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CoStar Group, Inc. (the “Borrower”), CoStar Realty
Information, Inc. (the “Co-Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which any payment is to be made to the undersigned,
or in either of the two calendar years preceding any such payment.
[NAME OF LENDER],

by
_____________________________    
Name:
Title:


Date: ________ __, 20[ ]





--------------------------------------------------------------------------------




EXHIBIT M
SECRETARY’S CERTIFICATE
[●], 2014


Reference is made to that certain Credit Agreement, dated as of [●], 2014 (as it
may be amended, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used as therein defined) among CoStar Group, Inc., as Borrower, CoStar
Realty Information, Inc., as Co-Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Pursuant to Section 4.01(e) of the
Credit Agreement, the undersigned, Jonathan Coleman, being the duly elected,
qualified, and acting General Counsel and Secretary of each company listed on
Schedule I hereto (each a “Company” and collectively, the “Companies”), does
hereby certify on behalf of each Company that:
1. Attached hereto as Annex 1 is a true and complete copy of the unanimous
written consents or resolutions, as the case may be, duly adopted by the
governing body or entity (the “Governing Body”) of each Company; such
resolutions or unanimous written consents, as the case may be, have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and authorize, to
the extent relevant, all aspects of the Financing Transactions applicable to
such Company and the execution, delivery and performance of each Loan Document
to be executed by such Company and the transactions contemplated thereby.
2. Attached hereto as Annex 2 is a true, correct and complete copy of the
by-laws, operating agreement, partnership agreement or other governing document,
as the case may be (including all amendments thereto), of each Company as in
full force and effect on the date hereof, and each such by-laws, operating
agreement, partnership agreement or other governing document, as the case may
be, of each respective Company has not been modified, revoked or rescinded in
any respect and remains in full force and effect as of the date hereof.
3. Attached hereto as Annex 3 is a true, correct and complete copy of the
certificate of incorporation, certificate of formation, certificate of limited
partnership or other formation document, as the case may be (including all
amendments thereto), of each Company as in full force and effect on the date
hereof, and each such certificate of incorporation, certificate of formation,
certificate of limited partnership or other formation document, as the case may
be, of each respective Company has not been



--------------------------------------------------------------------------------




modified, revoked or rescinded in any respect and remains in full force and
effect as of the date hereof.
4. Attached hereto as Annex 4 is a true and complete copy of a certificate of
good standing for each Company dated as of a recent date issued to each Company
by the jurisdiction set forth thereon.
5. As of the date hereof, each of the persons named on Annex 5 hereto are duly
elected, qualified and acting incumbent officers of each Company and are
authorized to execute any and all Loan Documents on behalf of such Company; said
persons hold the offices of each Company set forth opposite their respective
names; and the signatures set forth opposite their respective names are their
true and correct signatures.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have fully executed this Secretary’s Certificate and
caused it to be delivered as of the date first written above.






 
 
 
 
Name:
[●]
 
Title:
[Secretary]



The undersigned, [●], being the [Chief Financial Officer] of each Company does
hereby certify that [●] is the duly elected [Secretary] of each Company, that he
occupies such office on the date hereof and that the signature above is his true
and correct signature.




 
 
 
 
Name:
[●]
 
Title:
[Chief Financial Officer]







--------------------------------------------------------------------------------




Schedule I
Entity Name
 
 
 
 




--------------------------------------------------------------------------------








Annex 1






                    



--------------------------------------------------------------------------------





Annex 2



--------------------------------------------------------------------------------





Annex 3



--------------------------------------------------------------------------------





Annex 4



--------------------------------------------------------------------------------





Annex 5
With respect to each Company, below are the names, titles and signatures of each
authorized person who has signed Loan Documents:


Name
Office
Signature
[●]
[Chief Executive Officer]


 
[●]
[Chief Financial Officer]




 
[●]
[Secretary]


 











[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------




EXHIBIT N
CLOSING CERTIFICATE
[●], 2014


Reference is made to that certain Credit Agreement, dated as of [●], 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CoStar Group, Inc., a Delaware corporation,
as Borrower, CoStar Realty Information, Inc., a Delaware corporation, as
Co-Borrower, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.
Pursuant to Section 4.01(f) of the Credit Agreement, the undersigned, [●], being
the duly elected, qualified, and acting [Chief Financial Officer] of the
Borrower and solely in such capacity, and not in an individual capacity, hereby
certifies on behalf of the Borrower that:
1.As of the date hereof, the Acquisition has been consummated or will be
consummated substantially simultaneously with the initial borrowings under the
Credit Agreement on the Closing Date in accordance with the terms of the
Acquisition Agreement.


2.Substantially simultaneously with the initial borrowings under the Credit
Agreement and the consummation of the Acquisition, the Existing Credit Facility
Refinancing is being consummated. After giving effect to the Transactions, (i)
none of the Borrower or any Restricted Subsidiary has outstanding any
Disqualified Equity Interest or any Indebtedness for borrowed money (other than
intercompany Indebtedness), other than (A) Indebtedness incurred under the Loan
Documents, (B) short-term unsecured working capital facilities, Capital Lease
Obligations and deferred purchase price obligations, in each case incurred in
the ordinary course of business by the Borrower, its Restricted Subsidiaries or
the Target, (C) Indebtedness of the Target permitted to be incurred by the
Acquisition Agreement (without giving effect to any amendment or waiver
thereof), (D) any preferred stock (other than Disqualified Equity Interests) not
requiring the payment of any dividends (other than dividends payable solely in
Qualified Equity Interests) and (E) other Indebtedness permitted by Section 6.01
of the Credit Agreement or otherwise consented to by the Administrative Agent.





--------------------------------------------------------------------------------




3.Except as set forth in the Seller Disclosure Schedules (as defined in the
Acquisition Agreement) delivered to the Arrangers on February 28, 2014 (it being
understood and agreed that disclosure of any item in any section or subsection
of the Seller Disclosure Schedule shall be deemed disclosure with respect to any
other section or subsection of the Seller Disclosure Schedule to which the
relevance of such item is reasonably apparent), since December 31, 2013, there
has not been a Target Material Adverse Effect.


4.As of the date hereof, the Specified Representations are true and correct
(i) in the case of the Specified Representation qualified as to materiality, in
all respects, and (ii) otherwise, in all material respects, except in the case
of any such Specified Representation that expressly relates to a prior date, in
which case such Specified Representation was so true and correct on and as of
such prior date.


5.Attached as Exhibit I hereto is a complete and correct copy of the Acquisition
Agreement.


[Signature page to follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate and
caused it to be delivered as of the date first written above.


COSTAR GROUP, INC.

By: _________________________

Name:[●]
Title: [Chief Financial Officer]





--------------------------------------------------------------------------------




Exhibit I
[Copy of Acquisition Agreement]



